Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of March 31, 2017 (the “Second
Amendment”), among ON SEMICONDUCTOR CORPORATION, a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors party hereto, DEUTSCHE BANK AG NEW YORK
BRANCH (“DBNY”), as administrative agent (in such capacity, and together with
its successors and assigns in such capacity, the “Administrative Agent”), DBNY,
as collateral agent (in such capacity, and together with its successors and
assigns in such capacity, the “Collateral Agent”) under the Credit Agreement
referred to below, the 2017 New Replacement Term Loan Lenders, the 2017
Converting Replacement Term Loan Lenders, each Revolving Lender in its capacity
as such, certain Lenders party hereto constituting the New Required Lenders and
DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, HSBC SECURITIES (USA) INC., SUMITOMO MITSUI BANKING CORPORATION
and BMO CAPITAL MARKETS CORP. as joint lead arrangers and joint bookrunners
(with capitalized terms used, but not defined, in this paragraph and the
recitals below to be defined as provided in Section 1 below).

R E C I T A L S

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
lenders from time to time party thereto (the “Lenders”) and various other
parties have previously entered into that certain Credit Agreement, dated as of
April 15, 2016, as amended by that certain First Amendment to Credit Agreement,
dated as of September 30, 2016 (as so amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the 2017 Converting Replacement Term
Loan Lenders agree to convert all or a portion of their 2016 Replacement Term
Loans into 2017 Converted Replacement Term Loans in a principal amount for each
such 2017 Converting Replacement Term Loan Lender equal to its Allocated
Replacement Term Loan Conversion Amount, and the 2017 Converting Replacement
Term Loan Lenders have agreed, subject to the terms and conditions contained
herein and in the Credit Agreement (as amended hereby), to effect such
conversion;

WHEREAS, the Borrower has requested that the 2017 New Replacement Term Loan
Lenders make 2017 New Replacement Term Loans in a principal amount for each such
2017 New Replacement Term Loan Lender equal to its 2017 New Replacement Term
Loan Commitment, and the 2017 New Replacement Term Loan Lenders have agreed,
subject to the terms and conditions contained herein and in the Credit Agreement
(as amended hereby), to make such 2017 New Replacement Term Loans; and

WHEREAS, in accordance with Section 11.1 of the Credit Agreement, the Borrower
has requested, and the Administrative Agent, the Collateral Agent, each
Revolving Lender and the Required Lenders (determined immediately after giving
effect to the making of



--------------------------------------------------------------------------------

the 2016 Replacement Term Loans) (the “New Required Lenders”) have agreed, to
amend and/or waive, as applicable, certain provisions of the Credit Agreement on
the terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms; Rules of Construction. Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement or, if not defined therein, the Credit Agreement as amended
hereby. The rules of construction specified in Section 1.2 of the Credit
Agreement shall apply to this Second Amendment, including the terms defined in
the preamble and recitals hereto.

SECTION 2. Amendments to the Credit Agreement.

(a) Effective as of the Initial Second Amendment Effective Date, and subject to
the terms and conditions set forth herein, the Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the amended Credit Agreement attached
hereto as Annex A. The parties hereto acknowledge and agree that amendments to
the Credit Agreement relating to the incurrence of the 2017 New Replacement Term
Loans and the 2017 Replacement Term Loan Conversion are effected in reliance on
Section 11.1 of the Credit Agreement and the 2017 New Replacement Term Loans are
“Refinancing Term Loans” as contemplated by such Section and the 2016
Replacement Term Loans outstanding immediately prior to the Initial Second
Amendment Effective Date are the “Replaced Term Loans.”

(b) Each Person executing this Second Amendment in its capacity as a 2017 New
Replacement Term Loan Lender or a 2017 Converting Replacement Term Loan Lender
shall become (or, if already a Lender prior to the Initial Second Amendment
Effective Date, remain) a “Lender” and a “Term Lender” under the Credit
Agreement (as amended hereby) and shall be bound by the provisions of the Credit
Agreement (as amended hereby) as a Lender holding the 2017 New Replacement Term
Loan Commitments (in the case of 2017 New Replacement Term Loan Lenders) and
2017 Replacement Term Loans (in the case of all 2017 Replacement Term Loan
Lenders).

(c) Effective as of the Subsequent Second Amendment Effective Date (as defined
below), and subject to the terms and conditions set forth herein:

(i) Clause (b) of the definition of “Applicable Margin” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(b) with respect to Revolving Loans (i) prior to the Subsequent Second
Amendment Effective Date (A) for Eurocurrency Loans, 2.75% and (B) for ABR
Loans, 1.75%, and (ii) after the Subsequent Amendment Effective Date (A) for
Eurocurrency Loans, 1.75% and (B) for ABR Loans, 0.75%; provided that, on and
after the first Adjustment Date occurring after the completion of the first

 

-2-



--------------------------------------------------------------------------------

fiscal quarter of the Borrower occurring after the Subsequent Second Amendment
Effective Date, the Applicable Margin with respect to Revolving Loans will be
determined pursuant to the following:

PRICING GRID FOR REVOLVING LOANS

 

Pricing Level

   Applicable
Margin for
Eurocurrency
Loans     Applicable
Margin for ABR
Loans     Commitment
Fee Rate  

I

     2.00 %      1.00 %      0.35 % 

II

     1.75 %      0.75 %      0.30 % 

III

     1.50 %      0.50 %      0.25 % 

So long as no Default or Event of Default has occurred and is continuing, the
Applicable Margin for Revolving Loans and the Commitment Fee Rate shall be
adjusted, on and after the first Adjustment Date occurring after the completion
of the first fiscal quarter of the Borrower to occur after the Subsequent Second
Amendment Effective Date, based on changes in the Consolidated Total Net
Leverage Ratio, with such adjustments to become effective on the date (the
“Adjustment Date”) that is three (3) Business Days after the date on which the
relevant financial statements are delivered to the Lenders pursuant to
Section 7.1 and to remain in effect until the next adjustment to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 7.1, then, until the
date that is three (3) Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Pricing Grid shall apply. On each Adjustment Date, the Applicable Margin for
Revolving Loans and the Commitment Fee Rate shall be adjusted to be equal to the
Applicable Margins opposite the Pricing Level determined to exist on such
Adjustment Date from the financial statements relating to such Adjustment
Date. As used herein, the following rules shall govern the determination of
Pricing Levels on each Adjustment Date:

‘Pricing Level I’ shall exist on an Adjustment Date if the Consolidated Total
Net Leverage Ratio for the relevant period is greater than 2.75 to 1.00.

‘Pricing Level II’ shall exist on an Adjustment Date if the Consolidated Total
Net Leverage Ratio for the relevant period is less than or equal to 2.75 to 1.00
but greater than 2.25 to 1.00.

‘Pricing Level III’ shall exist on an Adjustment Date if the Consolidated Total
Net Leverage Ratio for the relevant period is less than or equal to 2.25 to
1.00.”

(ii) the Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as

 

-3-



--------------------------------------------------------------------------------

the following example: double-underlined text) as set forth in the amended
Credit Agreement attached hereto as Annex B.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Second Amendment, the Borrower hereby represents and warrants to
each other party hereto that, as of each applicable Second Amendment Effective
Date (as defined below): (i) the Second Amendment has been duly authorized,
executed and delivered by it and each of this Second Amendment and the Credit
Agreement (as amended hereby on such applicable Second Amendment Effective Date)
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law); (ii) after
giving effect to this Second Amendment and the transactions contemplated by this
Second Amendment, no Default or Event of Default has occurred and is continuing;
(iii) the execution, delivery and performance of this Second Amendment and the
performance of the Credit Agreement (as amended hereby on such applicable Second
Amendment Effective Date) and, in the case of the Initial Second Amendment
Effective Date, the incurrence of the 2017 New Replacement Term Loans shall not
(a) violate its Organizational Documents or the Loan Documents, (b) violate any
Requirement of Law, Governmental Authorization or any Contractual Obligation of
the Borrower or any Restricted Subsidiary (including, without limitation, the
Convertible Notes Indentures and, in each case any Permitted Refinancings
thereof) and (c) will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to its
Organizational Documents, any Requirement of Law or any such Contractual
Obligation (including, without limitation, the Convertible Notes Indentures and,
in each case, any Permitted Refinancings thereof) (other than the Liens created
by the Security Documents and the Liens permitted by Section 8.3 of the Credit
Agreement), except for any violation set forth in clauses (b) or (c) which could
not reasonably be expected to have a Material Adverse Effect.

SECTION 4. Conditions of Effectiveness of this Second Amendment.

(a) Sections 1, 2(a), 2(b), 3, 4(a), 5, 6, 7, 8, 9, 10 and 11 of this Second
Amendment shall become effective as of the first date (the “Initial Second
Amendment Effective Date”) when each of the conditions set forth in this
Section 4(a) shall have been satisfied (which, in the case of clauses (ii), and
(vii) below, may be substantially concurrent with the satisfaction of the
condition specified in clause (i) below):

(i) The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Borrower, each of
the other Loan Parties, each of the 2017 New Replacement Term Lenders, each of
the 2017 Converting Replacement Term Lenders, the Administrative Agent and the
Collateral Agent.

(ii) The Borrower shall have paid all costs, fees and other amounts due and
payable to the Agents and the Lenders, including, to the extent invoiced,
reimbursement or payment of reasonable and documented out-of-pocket expenses in
connection with this Second Amendment and any other reasonable and documented
out-of-pocket

 

-4-



--------------------------------------------------------------------------------

expenses of the Agents, including the reasonable and documented out-of-pocket
fees, charges and disbursements of counsel for the Administrative Agent, in each
case as required to be paid or reimbursed pursuant to the Credit Agreement.

(iii) On the Initial Second Amendment Effective Date and after giving effect to
this Second Amendment, (A) no Default or Event of Default shall have occurred
and be continuing or would result from the borrowings to be made on the Initial
Second Amendment Effective Date and (B) each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of the Initial Second
Amendment Effective Date (except to (I) the extent made as of a specific date,
in which case such representation and warranty shall be true and correct in all
material respects on and as of such specific date and (II) representations and
warranties qualified by materiality shall be true and correct in all respects).

(iv) The Administrative Agent shall have received from the Borrower a
certificate executed by a Responsible Officer of the Borrower, certifying
compliance with (A) the requirements of the immediately preceding clause
(iii) and (B) as to compliance with the requirements of Section 11.1 of the
Credit Agreement relating to Replacement Facilities.

(v) The Administrative Agent shall have received the legal opinion, dated the
Initial Second Amendment Effective Date, of Morrison & Foerster LLP and Locke
Lord LLP, counsel to the Borrower and its Subsidiaries, as applicable,
reasonably acceptable to the Administrative Agent.

(vi) The Administrative Agent shall have received (x) a solvency certificate
substantially in the form of Exhibit I-2 to the Credit Agreement, executed as of
the Initial Second Amendment Effective Date by the chief financial officer of
the Borrower and (y) a certificate of each Loan Party, dated as of the Initial
Second Amendment Effective Date, substantially in the form of Exhibit F-2 to the
Credit Agreement, with appropriate insertions and attachments including the
certificate of incorporation of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party (or a
certification from the applicable Loan Party that there has been no change to
such organizational documents since September 30, 2016), good standings from the
applicable secretary of state of organization of each Loan Party, a certificate
of resolutions or other action, incumbency certificates of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Second Amendment and the other Loan Documents to which such Loan Party is a
party or is to be a party on the Initial Second Amendment Effective Date.

(vii) An amount equal to the Net Cash Proceeds from the incurrence of the
portion of the 2017 New Replacement Term Loans to be funded by the 2017 New
Replacement Term Loan Lenders, less the sum of all accrued but unpaid interest
with respect to the Term Loans as of the Initial Second Amendment Effective
Date, shall have been applied (immediately following the consummation of the
2017 Replacement Term Loan Conversion) to make a voluntary prepayment of Term
Loans not subject to

 

-5-



--------------------------------------------------------------------------------

the 2017 Replacement Term Loan Conversion (including, for the avoidance of
doubt, with respect to any 2017 Converting Replacement Term Loan Lender, the
amount (if any) by which such 2017 Converting Replacement Term Loan Lender’s
Allocated Replacement Term Loan Conversion Amount is less than the outstanding
principal amount of its Term Loans immediately prior to the consummation of the
2017 Replacement Term Loan Conversion) pursuant to, and in accordance with the
requirements of, Section 4.1 of the Credit Agreement and all accrued but unpaid
interest and fees with respect to all Term Loans (irrespective of whether such
Term Loans are subject to the 2017 Replacement Term Loan Conversion and whether
such accrued amounts are otherwise then due and payable by the terms of the
Credit Agreement), as well as any amounts payable pursuant to Section 4.11 of
the Credit Agreement (as modified hereby), shall have been paid in full.

(viii) The Borrower shall have delivered to each 2017 Replacement Term Loan
Lender requesting the same at least three Business Days prior to the date of
this Second Amendment, a promissory note in the amount of such Lender’s 2017
Replacement Term Loans substantially in the form of Exhibit E-1 to the Credit
Agreement.

(b) Sections 2(c) and 4(b) of this Second Amendment shall become effective as of
the first date (the “Subsequent Second Amendment Effective Date” and, together
with the Initial Second Amendment Effective Date, each, a “Second Amendment
Effective Date”) when each of the conditions set forth in this Section 4(b)
shall have been satisfied (which, in the case of clauses (iii) and (iv) below,
may be substantially concurrent with the satisfaction of the other conditions
specified below):

(i) The Initial Second Amendment Effective Date shall have occurred.

(ii) The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Borrower, each of
the other Loan Parties, the Lenders constituting the New Required Lenders, the
Administrative Agent and the Collateral Agent and, solely with respect to
Section 2(c)(i), each of the Revolving Lenders.

(iii) The Borrower shall have paid all fees and other amounts due and payable to
the Agents and the Lenders, including, to the extent invoiced, reimbursement or
payment of reasonable and documented out-of-pocket expenses in connection with
this Second Amendment and any other reasonable and documented out-of-pocket
expenses of the Agents, including the reasonable and documented out-of-pocket
fees, charges and disbursements of counsel for the Administrative Agent, in each
case as required to be paid or reimbursed pursuant to the Credit Agreement.

(iv) All accrued and unpaid interest on any outstanding Revolving Loans as of
the Second Amendment Effective Date (but prior to giving effect to this Second
Amendment) shall have been paid in full by the Borrower to the Administrative
Agent for the pro rata account of the Revolving Lenders according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Lenders in accordance with Section 4.8 of the Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

SECTION 5. Effect of Second Amendment. (a) Except as expressly set forth in this
Second Amendment or in the Credit Agreement, this Second Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents (including all 2017 New
Replacement Term Loans and 2017 Converted Replacement Term Loans), in each case,
as amended by this Second Amendment. Nothing herein shall be deemed to entitle
the Borrower to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances.

(b) On and after the applicable Second Amendment Effective Date, each reference
in (i) the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import, and each reference to the Credit Agreement in
any other Loan Document shall be deemed a reference to the Credit Agreement as
modified by this Second Amendment. This Second Amendment shall constitute a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.

(c) This Second Amendment, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties hereto with respect
to the subject matter hereof.

(d) This Second Amendment may not be amended, modified or waived except in
accordance with Section 11.1 of the Credit Agreement.

SECTION 6. Costs and Expenses. The Borrower hereby agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses in
connection with this Second Amendment, including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent, in each case, as required to be reimbursed pursuant to the Credit
Agreement.

SECTION 7. Reaffirmation. By executing and delivering a counterpart hereof,
(i) the Borrower hereby agrees that all Loans incurred by the Borrower
(including, without limitation, the 2017 New Replacement Term Loans and the 2017
Converted Replacement Term Loans incurred by the Borrower) shall be guaranteed
pursuant to the Guarantee and Collateral Agreement in accordance with the terms
and provisions thereof and shall be secured pursuant to the Security Documents
in accordance with the terms and provisions thereof and (ii) each of the
Borrower and the Subsidiary Guarantors party hereto hereby (A) agrees that,
notwithstanding the effectiveness of this Second Amendment, after giving effect
to this Second Amendment, the Security Documents continue to be in full force
and effect, (B) agrees that all of the Liens and security interests created and
arising under each Security

 

-7-



--------------------------------------------------------------------------------

Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, as collateral security for its obligations, liabilities and
indebtedness under the Credit Agreement and under its guarantees in the Loan
Documents, in each case, to the extent provided in, and subject to the
limitations and qualifications set forth in, such Loan Documents (as amended by
this Second Amendment) and (C) affirms and confirms all of its obligations,
liabilities and indebtedness under the Credit Agreement and each other Loan
Document (including the 2017 New Replacement Term Loans and the 2017 Converted
Replacement Term Loans), in each case after giving effect to this Second
Amendment, including its guarantee of the Obligations and the pledge of and/or
grant of a security interest in its assets as Collateral pursuant to the
Security Documents to secure such Obligations, all as provided in the Security
Documents, and acknowledges and agrees that such obligations, liabilities,
guarantee, pledge and grant continue in full force and effect in respect of, and
to secure, such Obligations under the Credit Agreement and the other Loan
Documents, in each case, to the extent provided in, and subject to the
limitations and qualifications set forth in, such Loan Documents (as amended by
this Second Amendment).

SECTION 8. GOVERNING LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 9. Counterparts. This Second Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission (including in “.pdf” or “.tif” format) of an
executed counterpart of a signature page to this Second Amendment shall be
effective as delivery of an original executed counterpart of this Second
Amendment.

SECTION 10. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Second Amendment.

SECTION 11. Severability. Section 11.9 of the Credit Agreement is hereby
incorporated by reference into this Second Amendment and shall apply to this
Second Amendment, mutatis mutandis.

[Remainder of page intentionally blank.]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

 

ON SEMICONDUCTOR CORPORATION, as Borrower By:  

/s/ Bernard Gutmann

Name: Bernard Gutmann Title: Chief Financial Officer SCG (CZECH) HOLDING
CORPORATION, a Delaware corporation By:  

/s/ Keith D. Jackson

Name: Keith D. Jackson Title: President SCG (MALAYSIA SMP) HOLDING CORPORATION,
a Delaware corporation By:  

/s/ Keith D. Jackson

Name: Keith D. Jackson Title: President SEMICONDUCTOR COMPONENTS INDUSTRIES,
LLC, a Delaware limited liability company By:  

/s/ Keith D. Jackson

Name: Keith D. Jackson Title: President and Chief Executive Officer
SEMICONDUCTOR COMPONENTS INDUSTRIES OF RHODE ISLAND, INC., a Rhode Island
corporation By:  

/s/ Keith D. Jackson

Name: Keith D. Jackson Title: President and Chief Executive Officer

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

SEMICONDUCTOR COMPONENTS INDUSTRIES INTERNATIONAL OF RHODE ISLAND, INC., a Rhode
Island corporation By:  

/s/ Keith D. Jackson

Name: Keith D. Jackson Title: President and Chief Executive Officer
SEMICONDUCTOR COMPONENTS INDUSTRIES PUERTO RICO, INC., a Delaware corporation
By:  

/s/ Keith D. Jackson

Name: Keith D. Jackson Title: President AMI ACQUISITION LLC, a Delaware limited
liability company By:  

/s/ George H. Cave

Name: George H. Cave Title: Secretary APTINA, LLC, a Delaware limited liability
company By:  

/s/ Keith D. Jackson

Name: Keith D. Jackson Title: President ON SEMICONDUCTOR (CHINA) HOLDING, LLC, a
Delaware limited liability company By:  

/s/ Bernard Gutmann

Name: Bernard Gutmann Title: Chief Financial Officer

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Bernard Gutmann

Name: Bernard Gutmann Title: Chief Financial Officer FAIRCHILD SEMICONDUCTOR
CORPORATION, a Delaware corporation By:  

/s/ Bernard Gutmann

Name: Bernard Gutmann Title: Chief Financial Officer FAIRCHILD SEMICONDUCTOR
CORPORATION OF CALIFORNIA, a Delaware corporation By:  

/s/ Bernard Gutmann

Name: Bernard Gutmann Title: Chief Financial Officer KOTA MICROCIRCUITS, INC., a
Colorado corporation By:  

/s/ Bernard Gutmann

Name: Bernard Gutmann Title: Chief Financial Officer FAIRCHILD SEMICONDUCTOR
WEST CORPORATION, a Delaware corporation By:  

/s/ Bernard Gutmann

Name: Bernard Gutmann Title: Chief Financial Officer

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

GIANT HOLDINGS, INC., a Delaware corporation By:  

/s/ Bernard Gutmann

Name: Bernard Gutmann Title: Chief Financial Officer SILICON PATENT HOLDINGS, a
California corporation By:  

/s/ Bernard Gutmann

Name: Bernard Gutmann Title: Chief Financial Officer GIANT SEMICONDUCTOR
CORPORATION, a North Carolina corporation By:  

/s/ Bernard Gutmann

Name: Bernard Gutmann Title: Chief Financial Officer MICRO-OHM CORPORATION, a
North Carolina corporation By:  

/s/ Bernard Gutmann

Name: Bernard Gutmann Title: Chief Financial Officer FAIRCHILD ENERGY, LLC, a
Maine corporation By:  

/s/ Bernard Gutmann

Name: Bernard Gutmann Title: Chief Financial Officer

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

SIGNATURE PAGES TO SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, WITH RESPECT TO, INTER ALIA, THE CREDIT AGREEMENT, DATED AS
OF APRIL 15, 2016 AMONG ON SEMICONDUCTOR CORPORATION, AS BORROWER, DEUTSCHE BANK
AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT, AND VARIOUS
LENDERS AND AGENTS PARTY THERETO

By executing the applicable attached signature page:

 

A. in its capacity as a 2017 Converting Replacement Term Loan Lender, the
undersigned institution agrees (i) to the terms of the Second Amendment
(including in its capacity as an existing Lender) and (ii) on the terms and
subject to the conditions set forth in the Second Amendment and the Credit
Agreement (as amended by the Second Amendment), to convert all or a portion of
its Term Loans into a 2017 Converted Replacement Term Loan on the Initial Second
Amendment Effective Date in a principal amount equal to its Allocated
Replacement Term Loan Converted Amount; and/or

 

B. in its capacity as a 2017 New Replacement Term Loan Lender, the undersigned
institution agrees (i) to the terms of the Second Amendment and (ii) on the
terms and subject to the conditions set forth in the Second Amendment and the
Credit Agreement (as amended by the Second Amendment), to make a 2017 New
Replacement Term Loan on the Initial Second Amendment Effective Date in a
principal amount set forth opposite its name on Schedule 1 hereto; and/or

 

C. in its capacity as a Revolving Lender and/or Lender, the undersigned
institution agrees to the terms of the Second Amendment.



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
2017 New Replacement Term Loan Lender and Revolving Lender By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Managing Director By:  

/s/ Marcus Tarkington

Name:   Marcus Tarkington Title:   Director

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

NAME OF INSTITUTION: BANK OF AMERICA, N.A., as a REVOLVING LENDER By:  

/s/ Matt Powers

Name:   Matt Powers Title:   Director

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

NAME OF INSTITUTION: HSBC BANK USA, NATIONAL ASSOCIATION, as a REVOLVING LENDER

By:  

/s/ Aleem Shamji

Name:   Aleem Shamji Title:   Director

For Institutions requiring a second signature line:

By:  

 

Name:   Title:  

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a REVOLVING LENDER By:  

/s/ Junior Del Brocco

Name:   L.M. Junior Del Brocco Title:   Director

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a REVOLVING LENDER

By:  

/s/ Katsuyuki Kubo

Name:   Katsuyuki Kubo Title:   Managing Director

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

NAME OF INSTITUTION: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a REVOLVING LENDER By:  

/s/ Lillian Kim

Name:   Lillian Kim Title:   Director

For Institutions requiring a second signature line:

By:  

 

Name:   Title:  

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

NAME OF INSTITUTION: BARCLAYS BANK, PLC, as a REVOLVING LENDER By:  

/s/ May Huang

Name:   May Huang Title:   Assistant Vice President

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

NAME OF INSTITUTION: COMPASS BANK DBA BBCA COMPASS, as a REVOLVING LENDER By:  

/s/ Raj Nambiar

Name:   Raj Nambiar Title:   Sr. Vice President

For Institutions requiring a second signature line:

By:  

 

Name:   Title:  

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

NAME OF INSTITUTION: MORGAN STANLEY BANK N.A., as a REVOLVING LENDER By:  

/s/ Gilroy D’Souza

Name:   Gilroy D’Souza Title:   Authorized Signatory

For Institutions requiring a second signature line:

By:  

 

Name:   Title:  

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

NAME OF INSTITUTION: BOKF, NA DBA BANK OF ARIZONA, as a REVOLVING LENDER By:  

/s/ James Wessel

Name:   James Wessel Title:   Senior Vice President

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

NAME OF INSTITUTION: KBC BANK N.V., NEW YORK BRANCH, as a REVOLVING LENDER By:  

/s/ Nicholas Philippides

Name:   Nicholas Philippides Title:   Vice President

For Institutions requiring a second signature line:

By:  

/s/ Susan M. Silver

Name:   Susan M. Silver Title:   Managing Director

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

NAME OF INSTITUTION:    

*

  ,   as a 2017 CONVERTING REPLACEMENT     TERM LOAN LENDER    

 

By:  

*

Name:   * Title:   *

[Note: Please complete Lender Election Form]

 

* Each of the parties other than the Company, the Guarantors, the Agent, the
2017 New Replacement Term Loan Lender and the Revolving Lenders has executed the
Second Amendment as a 2017 Converting Replacement Term Loan Lender. The Company
undertakes to separately provide the signature pages of the 2017 Converting
Replacement Term Loan Lenders to the Securities and Exchange Commission upon
request.

Signature Page to ON Semi Second Amendment (2017)



--------------------------------------------------------------------------------

SCHEDULE 1

2017 NEW REPLACEMENT TERM LOAN COMMITMENTS

 

2017 New Replacement Term Loan Lender

   2017 New Replacement Term Loan
Commitment  

Deutsche Bank AG New York Branch

   $ 100,483,311.02  



--------------------------------------------------------------------------------

ANNEX A

REPRICING AMENDMENTS

[See attached]



--------------------------------------------------------------------------------

ANNEX A TO SECOND AMENDMENT

[Conformed to Reflect First Amendment to Credit Agreement,

dated as of September 30, 2016Repricing Amendments Only]

Please note that this conformed copy of the Credit Agreement (as amended by the
First

Amendment) is to be used for reference purposes only.

 

 

CREDIT AGREEMENT

among

ON SEMICONDUCTOR CORPORATION,

as Borrower

The Several Lenders

from Time to Time Parties Hereto

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent

Dated as of April 15, 2016,

As Amended as of September 30, 2016,

And as further amended as of March 31, 2017

 

 

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BMO CAPITAL MARKETS CORP.,

HSBC SECURITIES (USA) INC.

and

SUMITOMO MITSUI BANKING CORPORATION,

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS BANK PLC,

COMPASS BANK,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.,

BOKF, NA

and

KBC BANK N.V.,

as Co-Managers

HSBC BANK USA, N.A.

and

SUMITOMO MITSUI BANKING CORPORATION,

as Co-Documentation Agents



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 1.

  DEFINITIONS      1  

1.1

  Defined Terms      1  

1.2

  Other Definitional Provisions      4648  

1.3

  Determination of Dollar Amounts      4749  

1.4

  Pro Forma Calculations      4850  

1.5

  Currency Equivalents Generally      5052  

1.6

  Schedules      5152  

SECTION 2.

  AMOUNT AND TERMS OF TERM COMMITMENTS      5153  

2.1

  Term Commitments      5153  

2.2

  Procedure for Term Loan Borrowings      5254  

2.3

  Repayment of Term Loans      5354  

2.4

  Incremental Term Loans      5355  

2.5

  Incremental Equivalent Debt      5658  

2.6

  Extensions of Loans      5758  

2.7

  Fees      5860  

SECTION 3.

  AMOUNT AND TERMS OF REVOLVING COMMITMENTS      5860  

3.1

  Revolving Commitments      5860  

3.2

  Procedure for Revolving Loan Borrowing      5960  

3.3

  Fees      5961  

3.4

  Termination or Reduction of Revolving Commitments      5961  

3.5

  L/C Commitment      6061  

3.6

  Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions      6062  

3.7

  Fees and Other Charges; Role of Issuing Lender; Applicability of ISP and UCP
     6163  

3.8

  L/C Participations      6364  

3.9

  Reimbursement Obligation of the Borrower      6465  

3.10

  Obligations Absolute      6566  

3.11

  Letter of Credit Payments      6567  

3.12

  Applications; Issuer Documents      6567  

3.13

  Interim Interest      6567  

3.14

  Replacement of Issuing Lender      6667  

3.15

  Defaulting Lenders      6668  

3.16

  Incremental Revolving Commitments      6971  

SECTION 4.

  GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT      7072  

4.1

  Optional Prepayments      7072  

4.2

  Mandatory Prepayments      7173  

4.3

  Conversion and Continuation Options      7375  

4.4

  Limitations on Eurocurrency Tranches      7476  

4.5

  Interest Rates and Payment Dates      7576  

4.6

  Computation of Interest and Fees; Failure to Satisfy Conditions Precedent;
Obligations of Lenders Several      7678  

4.7

  Inability to Determine Interest Rate      7679  

4.8

  Pro Rata Treatment; Application of Payments; Payments      7780  

4.9

  Requirements of Law      7981  

 

(i)



--------------------------------------------------------------------------------

4.10

  Taxes      8082  

4.11

  Indemnity      8486  

4.12

  Change of Lending Office      8486  

4.13

  Replacement of Lenders      8487  

4.14

  Evidence of Debt      8587  

4.15

  Illegality      8688  

SECTION 5.

  REPRESENTATIONS AND WARRANTIES      8688  

5.1

  Financial Condition      8688  

5.2

  No Change      8789  

5.3

  Corporate Existence; Compliance with Law      8789  

5.4

  Power; Authorization; Enforceable Obligations      8890  

5.5

  No Legal Bar      8890  

5.6

  Litigation      8891  

5.7

  No Default      8991  

5.8

  Ownership of Property; Liens      8991  

5.9

  Intellectual Property      8991  

5.10

  Taxes      8991  

5.11

  Federal Regulations      8992  

5.12

  Labor Matters      8992  

5.13

  ERISA      9092  

5.14

  Investment Company Act; Other Regulations      9092  

5.15

  Subsidiaries      9092  

5.16

  Use of Proceeds      9092  

5.17

  Environmental Matters      9193  

5.18

  Accuracy of Information, etc.      9193  

5.19

  Security Documents      9194  

5.20

  Solvency      9395  

5.21

  Senior Indebtedness      9395  

5.22

  Anti-Terrorism Laws      9395  

5.23

  Anti-Corruption Laws; Sanctions      9496  

5.24

  EEA Financial Institution      9496  

5.25

  Insurance      9496  

SECTION 6.

  CONDITIONS PRECEDENT      9496  

6.1

  Conditions to Initial Extension of Credit on the Closing Date      9496  

6.2

  Conditions to Release from Escrow and Extensions of Credit on the Acquisition
Effective Date      9698  

6.3

  Conditions to Each Extension of Credit After the Acquisition Effective Date   
  99101  

SECTION 7.

  AFFIRMATIVE COVENANTS      100102  

7.1

  Financial Statements      100102  

7.2

  Certificates; Other Information      100103  

7.3

  Payment of Taxes      102104  

7.4

  Maintenance of Existence; Compliance      102104  

7.5

  Maintenance of Property; Insurance      102105  

7.6

  Inspection of Property; Books and Records; Discussions      102105  

7.7

  Notices      103105  

7.8

  Environmental Laws      103105  

7.9

  Collateral; Post-Closing Obligations      104106  

7.10

  Further Assurances      107109  

 

(ii)



--------------------------------------------------------------------------------

7.11

  Rated Credit Facility; Corporate Ratings      107110  

7.12

  Use of Proceeds      107110  

7.13

  [Reserved]      108110  

7.14

  Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions      108110  

SECTION 8.

  NEGATIVE COVENANTS      108110  

8.1

  Financial Condition Covenants      108110  

8.2

  Indebtedness      108110  

8.3

  Liens      110113  

8.4

  Fundamental Changes      114116  

8.5

  Disposition of Property      114116  

8.6

  Restricted Payments      116118  

8.7

  Investments      118120  

8.8

  Optional Payments and Modifications of Certain Debt Instruments      120123  

8.9

  Transactions with Affiliates      121123  

8.10

  Sales and Leasebacks      121124  

8.11

  Hedge Agreements      122124  

8.12

  Changes in Fiscal Periods; Accounting Changes      122124  

8.13

  Negative Pledge Clauses      122124  

8.14

  Clauses Restricting Subsidiary Distributions      123125  

8.15

  Line of Business      123126  

8.16

  Designation of Subsidiaries      123126  

SECTION 9.

  EVENTS OF DEFAULT      124126  

9.1

  Events of Default Prior to the Acquisition Effective Date      124126  

9.2

  Events of Default From and After the Acquisition Effective Date      125128  

9.3

  Remedies      127130  

SECTION 10.

  THE AGENTS      129131  

10.1

  Appointment      129131  

10.2

  Delegation of Duties      129131  

10.3

  Exculpatory Provisions      129131  

10.4

  Reliance by Administrative Agent      130132  

10.5

  Notice of Default      130133  

10.6

  Non-Reliance on Agents and Other Lenders      131133  

10.7

  Indemnification      131133  

10.8

  Agent in Its Individual Capacity      131134  

10.9

  Successor Administrative Agent; Resignation of Issuing Lender      132134  

10.10

  Agents Generally      132135  

10.11

  Lender Action      133135  

10.12

  Withholding Taxes      133135  

10.13

  Administrative Agent May File Proofs of Claim; Credit Bidding      133135  

SECTION 11.

  MISCELLANEOUS      134137  

11.1

  Amendments and Waivers      134137  

11.2

  Notices      138140  

11.3

  No Waiver; Cumulative Remedies      140142  

11.4

  Survival of Representations and Warranties      140142  

11.5

  Payment of Expenses and Taxes      140143  

11.6

  Successors and Assigns; Participations and Assignments      142144  

11.7

  Sharing of Payments; Set-off      148150  

 

(3)



--------------------------------------------------------------------------------

11.8

  Counterparts      148151  

11.9

  Severability      148151  

11.10

  Integration      148151  

11.11

  GOVERNING LAW      149151  

11.12

  Submission To Jurisdiction; Waivers      149151  

11.13

  Acknowledgments      149151  

11.14

  Releases of Guarantees and Liens      149152  

11.15

  Confidentiality      150152  

11.16

  WAIVERS OF JURY TRIAL      150153  

11.17

  Patriot Act Notice      151153  

11.18

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
151153  

11.19

  Judgment Currency      151154  

11.20

  Intercreditor Agreements      152154  

SECTION 12.

  Applicability of Covenants; Enforcement      152155  

SCHEDULES:

 

1.1    Commitments

EXHIBITS:

 

A    Form of Assignment and Assumption B    Form of Compliance Certificate B-1
   Form of Committed Loan Notice C    Form of Guarantee and Collateral Agreement

D-1, D-2, D-3

and D-4

   Forms of U.S. Tax Compliance Certificates E-1    Form of Term Note E-2   
Form of Revolving Note F-1    Form of Closing Date Closing Certificate F-2   
Form of Acquisition Effective Date Closing Certificate G    [Reserved] H    Form
of Intercompany Note I-1    Form of Closing Date Solvency Certificate I-2   
Form of Acquisition Effective Date Solvency Certificate J    Form of Auction
Procedures

 

(4)



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated as of April 15, 2016, as amended
as of the First First Amendment Effective Date, and as further amended as of the
Second Amendment Effective Date, among ON Semiconductor Corporation, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”),
Deutsche Bank AG, New York Branch (“DBNY”), as administrative agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Administrative Agent”), DBNY, as collateral agent (in such capacity, and
together with its successors and assigns in such capacity, the “Collateral
Agent”) and DBNY and Bank of America, N.A. (“BoA”), as Issuing Lenders.

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of November 18,
2015 (together with all exhibits, schedules and disclosure letters thereto,
collectively, and as amended, modified or supplemented in a manner consistent
with Section 6.1(b), the “Acquisition Agreement”), among the Borrower, Falcon
Operations Sub, Inc., a Delaware corporation and wholly-owned subsidiary of the
Borrower (“MergerCo”), and Fairchild Semiconductor International, Inc., a
Delaware corporation (the “Target” and, together with its Subsidiaries, the
“Acquired Business”), the Borrower will acquire (the “Acquisition”), directly or
indirectly, 100% of the common stock of the Target on the Acquisition Effective
Date and, upon the consummation of the Acquisition, MergerCo will be merged with
and into the Target, with the Target surviving as a wholly-owned subsidiary of
the Borrower;

WHEREAS, in connection with the Acquisition, the Borrower will provide
consideration to the holders of the capital stock of the Target (such holders,
the “Sellers”) consisting of cash (such consideration, the “Acquisition
Consideration”) in accordance with, and subject to the terms of, the Acquisition
Agreement;

WHEREAS, the Borrower, the several banks and other financial institutions party
thereto and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent were parties to the Amended and Restated Credit Agreement, dated as of
October 10, 2013 and amended pursuant to Amendment No. 1, dated as of May 1,
2015, Amendment No. 2, dated as of June 1, 2015 and the Consent Memorandum,
dated as of April 11, 2016 (such agreement as so amended and as may be further
amended, modified or otherwise supplemented from time to time, the “Existing
Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders provide new credit
facilities which will be used to fund in part the Acquisition Consideration, to
repay the Existing Credit Agreement and all other existing indebtedness of the
Borrower, other than Permitted Surviving Indebtedness (the “Refinancing”), to
pay fees, costs and expenses incurred in connection with the Transactions (such
fees and expenses, “Transaction Costs”) and to provide general working capital,
capital expenditures and other general corporate purposes of the Borrower and
its Restricted Subsidiaries, and the Lenders have agreed to provide such
facilities on the terms and subject to the conditions set forth herein;

WHEREAS, the Agents, the Borrower and the Lenders have agreed that the proceeds
of the Closing Date Term Loans will be held in one or more escrow accounts and
the escrow accounts and the property credited to such escrow accounts will be
pledged to the Collateral Agent for the benefit of the Secured Parties and that
such proceeds shall be released on the Acquisition Effective Date pursuant to
the Escrow Agreement;

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

1



--------------------------------------------------------------------------------

“2016 Converted Replacement Term Loans”: the Term Loans resulting from the 2016
Replacement Term Loan Conversion.

“2016 Converting Replacement Term Loan Lender”: as of the Initial First
Amendment Effective Date, each Term Lender that has executed and delivered (as a
“2016 Converting Replacement Term Loan Lender”) a counterpart of the First
Amendment, together with a Lender Election Form, to the Administrative Agent in
accordance with the terms thereof.

“2016 Eurodollar Borrowing”: has the meaning assigned to such term in
Section 4.5(g).

“2016 Incremental Term Loan Commitment”: with respect to each 2016 Incremental
Term Loan Lender, the commitment of such 2016 Incremental Term Loan Lender to
make 2016 Incremental Term Loans pursuant to Section 2.1(b) as set forth on
Schedule 1 to the Second Amendment, as the same may be reduced from time to time
pursuant to Section 2.1(b).

“2016 Incremental Term Loan Conversion”: as defined in the First Amendment.

“2016 Incremental Term Loan Lender”: as of the Initial First Amendment Effective
Date, each Person that has executed and delivered in its capacity as a “2016
Incremental Term Loan Lender” a counterpart of the First Amendment to the
Administrative Agent in accordance with the terms thereof.

“2016 Incremental Term Loans”: term loans made by the 2016 Incremental Term Loan
Lenders to the Borrower pursuant to Section 2. 1(b).

“2016 New Replacement Term Loan Commitment”: with respect to each 2016 New
Replacement Term Loan Lender, the commitment of such 2016 New Replacement Term
Loan Lender to make 2016 New Replacement Term Loans pursuant to Section 2. 1(b)
as set forth on Schedule 1 to the First Amendment, as the same may be reduced
from time to time pursuant to Section 2. 1(b).

“2016 New Replacement Term Loan Lender”: a Term Lender with a 2016 New
Replacement Term Loan Commitment.

“2016 New Replacement Term Loans”: term loans made by the 2016 New Replacement
Term Loan Lenders to the Borrower pursuant to Section 2.1(b).

“2016 Non-Converting Replacement Term Loan Lender”: each Term Lender party
hereto immediately prior to the occurrence of the Initial First Amendment
Effective Date and which is not a 2016 Converting Replacement Term Loan Lender.

“2016 Replacement Term Loan Conversion”: the conversion of Term Loans as
described in Section 2.1(b).

“2016 Replacement Term Loan Lender”: (a) as of the Initial First Amendment
Effective Date (prior to giving effect to the 2016 Replacement Term Loan
Conversion), each 2016 New Replacement Term Loan Lender and each 2016 Converting
Replacement Term Loan Lender and (b) on and after the Initial First Amendment
Effective Date (after giving effect to the 2016 Replacement Term Loan
Conversion), each Term Lender with an outstanding 2016 Replacement Term Loan.

“2016 Replacement Term Loans”: collectively, (a) the 2016 Converted Replacement
Term Loans and (b) the 2016 New Replacement Term Loans; provided that upon the
occurrence of the 2016 Incremental Term Loan Conversion, the term “2016
Replacement Term Loans” shall include 2016 Incremental Term Loans converted into
“2016 Replacement Term Loans” pursuant to the 2016 Incremental Term Loan
Conversion.

 

2



--------------------------------------------------------------------------------

“2017 Converted Replacement Term Loans”: the Term Loans resulting from the 2017
Replacement Term Loan Conversion.

“2017 Converting Replacement Term Loan Lender”: as of the Initial Second
Amendment Effective Date, each Term Lender that has executed and delivered (as a
“2017 Converting Replacement Term Loan Lender”) a counterpart of the Second
Amendment, together with a Lender Election Form, to the Administrative Agent in
accordance with the terms thereof.

“2017 New Replacement Term Loan Commitment”: with respect to each 2017 New
Replacement Term Loan Lender, the commitment of such 2017 New Replacement Term
Loan Lender to make 2017 New Replacement Term Loans pursuant to Section 2.1(c)
as set forth on Schedule 1 to the Second Amendment, as the same may be reduced
from time to time pursuant to Section 2.1(c).

“2017 New Replacement Term Loan Lender”: a Term Lender with a 2017 New
Replacement Term Loan Commitment.

“2017 New Replacement Term Loans”: term loans made by the 2017 New Replacement
Term Loan Lenders to the Borrower pursuant to Section 2.1(c).

“2017 Non-Converting Replacement Term Loan Lender”: each Term Lender party
hereto immediately prior to the occurrence of the Initial Second Amendment
Effective Date and which is not a 2017 Converting Replacement Term Loan Lender.

“2017 Replacement Term Loan Conversion”: the conversion of Term Loans as
described in Section 2.1(c).

“2017 Replacement Term Loan Lender”: (a) as of the Initial Second Amendment
Effective Date (prior to giving effect to the 2017 Replacement Term Loan
Conversion), each 2017 New Replacement Term Loan Lender and each 2017 Converting
Replacement Term Loan Lender and (b) on and after the Initial Second Amendment
Effective Date (after giving effect to the 2017 Replacement Term Loan
Conversion), each Term Lender with an outstanding 2017 Replacement Term Loan.

“2017 Replacement Term Loans”: collectively, (a) the 2017 Converted Replacement
Term Loans and (b) the 2017 New Replacement Term Loans.

“2020 Convertible Notes”: the notes issued pursuant to the 2020 Convertible
Notes Indenture.

“2026 Convertible Notes”: the notes issued pursuant to the 2026 Convertible
Notes Indenture.

“2020 Convertible Notes Indenture”: the Indenture dated as of June 8, 2015 among
the Borrower, the guarantors thereto and Wells Fargo Bank, National Association,
as trustee, pursuant to which the Company has issued 1.00% Convertible Senior
Notes due 2020 in an aggregate initial principal amount of $690,000,000.

“2026 Convertible Notes”: the notes issued pursuant to the 2026 Convertible
Notes Indenture.

“2026 Convertible Notes Indenture”: the Indenture dated as of December 15, 2011
among the Borrower, the guarantors thereto and Deutsche Bank Trust Company
Americas, as trustee, pursuant to which the Company has issued 2.625%
Convertible Senior Subordinated Notes due 2026, Series B in an aggregate initial
principal amount of up to $198,763,000.

 

3



--------------------------------------------------------------------------------

“ABR”: when used in reference to any Loan, refers to a Loan, or the Loans
comprising such borrowing, bearing interest at a rate determined by reference to
the Alternate Base Rate.

“Acquired Business”: as defined in the recitals to this Agreement. “Acquired
Person”: as defined in Section 8.2(n).

“Acquisition”: as defined in the recitals to this Agreement. “Acquisition
Agreement”: as defined in the recitals to this Agreement. “Acquisition
Consideration”: as defined in the recitals to this Agreement.

“Acquisition Effective Date”: means the date that the Escrow Conditions are
satisfied (or waived in accordance with Section 11.1) and the closing of the
Acquisition occurs.

“Adjusted LIBO Rate”: with respect to any Eurocurrency Loan for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the recitals to this Agreement.
“Administrative Agent Parties”: as defined in Section 11.2(c).

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
or policies of such Person, whether by contract or otherwise.

“Agent Related Parties”: the Administrative Agent, the Collateral Agent, each
Issuing Lender, and any of their respective Affiliates and the partners,
officers, directors, employees, agents, trustees, advisors or representatives of
the foregoing.

“Agents”: the collective reference to the Collateral Agent, the Administrative
Agent, the Lead Arrangers and the Co-Managers, which term shall include, for
purposes of Section 10 and 11.5 only, the Issuing Lenders.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Term Commitments then in effect and
(c) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, giving effect to any
assignments.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage (carried out to the ninth decimal place)) of
such Lender’s Aggregate Exposure at such time to the Aggregate Exposure of all
Lenders at such time.

“Agreed Currencies”: Dollars, euros, Pounds Sterling, Japanese Yen or any other
currency (other than Dollars) approved by the Administrative Agent and each
Revolving Lender; provided that, at such time (a) such other currency is dealt
with in the London interbank deposit market, (b) such other currency is freely
transferable and convertible into Dollars in the London foreign exchange

 

4



--------------------------------------------------------------------------------

market, and (c) no central bank or other governmental authorization in the
country of issue of such other currency is required (i) to permit use of such
other currency by any Revolving Lender for making Revolving Loans or by any
Issuing Lender for issuing any Letter of Credit and/or (ii) to permit the
Borrower to repay Revolving Loans or reimburse L/C Disbursements on any Letter
of Credit and/or to pay any other amounts owing in respect of such Revolving
Loans and/or Letters of Credit (unless such authorization has been obtained and
is in full force and effect).

“Agreement”: as defined in the recitals to this Agreement.

“All-in Yield”: as to any Indebtedness, the yield thereof, whether in the form
of interest rate; margin; “OID”, upfront fees; Eurocurrency rate floor; or
otherwise, in each case incurred or payable by the Borrower generally to the
lenders; provided that (a) “OID” and upfront fees to be included in the
calculation of “All-In Yield” shall only include such “OID” and upfront fees
payable in the initial primary syndication of such Indebtedness, and (b) “OID”
and upfront fees shall be equated to interest rate assuming a four-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); provided, further, that “All-In Yield” shall
not include arrangement fees, structuring fees, commitment fees and underwriting
fees or other fees not paid generally to all lenders of such Indebtedness. For
purposes of calculating the All-in Yield of the 2016 Replacement Term Loans
pursuant to Section 2.4(c)(vi) the All-in Yield shall be deemed to be the All-in
Yield of the 2016 Replacement Term Loans immediately prior to giving effect to
the incurrence of the 2016 Incremental Term Loans and the conversion thereof
pursuant to the 2016 Incremental Term Loan Conversion.

“Allocated Replacement Term Loan Conversion Amount”: with respect to (a) each
Term Lender that is a 2016 Converting Replacement Term Loan Lender, the amount
determined by the Administrative Agent as the final amount of such Term Lender’s
2016 Replacement Term Loan Conversion on the Initial First Amendment Effective
Date and notified to each such Lender by the Administrative Agent promptly
following the Initial First Amendment Effective Date. and (b) each 2016
Replacement Term Loan Lender that is a 2017 Converting Replacement Term Loan
Lender, the amount determined by the Administrative Agent as the final amount of
such 2016 Replacement Term Loan Lender’s 2017 Replacement Term Loan Conversion
on the Initial Second Amendment Effective Date and notified to each such 2016
Replacement Term Loan Lender by the Administrative Agent promptly following the
Initial Second Amendment Effective Date. The “Allocated Replacement Term Loan
Conversion Amount” of any Term Lender shall not exceed (but may be less than)
the amount set forth in the applicable Lender Election Form of such Term Lender
under the heading “Amount of Existing Replaced Term Loans”.. All such
determinations made by the Administrative Agent shall, absent manifest error, be
final, conclusive and binding on the Borrower and the Lenders, and the
Administrative Agent shall have no liability to any Person with respect to such
determination absent gross negligence, bad faith or willful misconduct.

“Alternate Base Rate”: for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the prime commercial
lending rate announced by DBNY from time to time as its prime lending rate and
(c) the Adjusted LIBO Rate for a one month Interest Period (or if such day is
not a Business Day, the immediately preceding Business Day) (determined after
giving effect to any applicable “floor”) plus 1.00%; provided that, the Adjusted
LIBO Rate for any day shall be based on the LIBO Rate at approximately 11:00
a.m. London time on such day, subject to the interest rate floors set forth
therein. Any change in the Alternate Base Rate due to a change in the prime
rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the prime
rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
For the avoidance of doubt, if the Alternate Base Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Alternative Rate”: has the meaning assigned to such term in Section 4.7(a).

 

5



--------------------------------------------------------------------------------

“Anti-Terrorism Laws”: Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, the laws administered by the
United States Treasury Department’s Office of Foreign Assets Control, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable foreign anti-money laundering, anti-terrorist financing laws
and sanctions of Governmental Authorities (each as from time to time in effect).

“Applicable Margin”: the rate per annum set forth below:

(a) with respect to Term Loans prior to the Initial First Amendment Effective
Date (i)(A) for Eurocurrency Loans, 4.50% and (B) for ABR Loans, 3.50% and
(ii) after the Initial First Amendment Effective Date but prior to the Initial
Second Amendment Effective Date (A) for Eurocurrency Loans, 3.25% and (B) for
ABR Loans, 2.25% and (ii) after the Initial Second Amendment Effective Date
(A) for Eurocurrency Loans, 2.25% and (B) for ABR Loans, 1.25%; and

(b) with respect to Revolving Loans (i) prior to the Subsequent First Amendment
Effective Date (i)(A) for Eurocurrency Loans, 4.00% and (B) for ABR Loans, 3.00%
and (ii) after the Subsequent First Amendment Effective Date (A) for
Eurocurrency Loans, 2.75% and (B) for ABR Loans, 1.75%; provided that, on and
after the first Adjustment Date occurring after the completion of the first full
fiscal quarter of the Borrower occurring six months after the Acquisition
Effective Date, the Applicable Margin with respect to Revolving Loans will be
determined pursuant to the following:

PRICING GRID FOR REVOLVING LOANS

 

Pricing

Level

   Applicable Margin for
Eurocurrency Loans     Applicable Margin for
ABR Loans     Commitment
Fee Rate  

I

     2.75 %      1.75 %      0.35 % 

II

     2.50 %      1.50 %      0.30 % 

III

     2.25 %      1.25 %      0.25 % 

So long as no Default or Event of Default has occurred and is continuing, the
Applicable Margin for Revolving Loans and the Commitment Fee Rate shall be
adjusted, on and after the first Adjustment Date (as defined below) occurring
after the completion of the first full fiscal quarter of the Borrower to occur
six months after the Acquisition Closing Date, based on changes in the
Consolidated Total Net Leverage Ratio, with such adjustments to become effective
on the date (the “Adjustment Date”) that is three (3) Business Days after the
date on which the relevant financial statements are delivered to the Lenders
pursuant to Section 7.1 and to remain in effect until the next adjustment to be
effected pursuant to this paragraph. If any financial statements referred to
above are not delivered within the time periods specified in Section 7.1, then,
until the date that is three (3) Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Pricing Grid shall apply. On each Adjustment Date, the Applicable Margin for
Revolving Loans and the Commitment Fee Rate shall be adjusted to be equal to the
Applicable Margins opposite the Pricing Level determined to exist on such
Adjustment Date from the financial statements relating to such Adjustment Date.
As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

‘Pricing Level I’ shall exist on an Adjustment Date if the Consolidated Total
Net Leverage Ratio for the relevant period is greater than 2.75 to 1.00.

‘Pricing Level II’ shall exist on an Adjustment Date if the Consolidated Total
Net Leverage Ratio for the relevant period is less than or equal to 2.75 to 1.00
but greater than 2.00 to 1.00.

 

6



--------------------------------------------------------------------------------

‘Pricing Level III’ shall exist on an Adjustment Date if the Consolidated Total
Net Leverage Ratio for the relevant period is less than or equal to 2.00 to
1.00;.

“Applicable Percentage”: with respect to any Revolving Lender, the percentage of
the total Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

“Application”: an application and agreement for the issuance or amendment of a
Letter of Credit in the form from time to time in use by an Issuing Lender.

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any sale or issuance of Capital Stock
of any Restricted Subsidiary to a Person other than to the Borrower or a
Restricted Subsidiary (excluding in any case any such Disposition permitted by
Sections 8.5(a) through (g) and Sections 8.5(i) through (t)) that yields gross
proceeds to the Borrower or any Restricted Subsidiary.

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower and each Issuing Lender, substantially in the form
of Exhibit A or any other form (including electronic documentation generated by
use of an electronic platform) approved by the Administrative Agent.

“Assignment Effective Date”: as defined in Section 11.6(d).

“Attributable Receivables Indebtedness”: at any time, the principal amount of
Indebtedness which (a) if a Permitted Foreign Receivables Facility is structured
as a lending agreement or other similar agreement, constitutes the principal
amount of such Indebtedness or (b) if a Permitted Foreign Receivables Facility
is structured as a purchase agreement or other similar agreement, would be
outstanding at such time under the Permitted Foreign Receivables Facility if the
same were structured as a lending agreement rather than a purchase agreement or
such other similar agreement.

“Authorized Collateral Agent”: as defined in the Guarantee and Collateral
Agreement.

“Auto-Extension Letter of Credit”: as defined in Section 3.6(b).

“Available Amount”: a cumulative amount equal to the remainder of (I) (a) the
Retained Excess Cash Flow Amount, plus (b) the cash proceeds of new public or
private equity issuances of the Borrower (other than Disqualified Capital
Stock), plus (c) capital contributions to the Borrower made in cash or Cash
Equivalents (other than in respect of Disqualified Capital Stock), plus
(d) returns, profits, distributions and similar amounts received in cash or Cash
Equivalents by the Borrower and its Restricted Subsidiaries on or proceeds of
Dispositions of Investments made using the Available Amount plus (e) the
aggregate amount of Indebtedness (other than (i) Indebtedness owing to the
Borrower or any of its Restricted Subsidiaries or (ii) any Convertible Notes (or
other Indebtedness convertible into Capital Stock by the express terms thereof))
that has been converted into or exchanged for Capital Stock (other than
Disqualified Capital Stock) of the Borrower, minus (II) without duplication of
any deductions to “Excess

 

7



--------------------------------------------------------------------------------

Cash Flow” pursuant to clause b(iv) of the definition thereof, the amount of any
Voluntary Cash Convertible Note Payments (which remainder may be a negative
number).

“Available Amount Starter Basket”: an amount equal to $50,000,000 in the
aggregate, which may be used to make Restricted Payments permitted pursuant to
Section 8.6(f) and/or Investments permitted pursuant to Section 8.7(s) during
the term of this Agreement.

“Available Incremental Amount”: as defined in Section 2.4(a).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefitted Lender”: as defined in Section 11.7(a).

“Blocked Person”: as defined in Section 5.22(b).

“BMO Capital”: BMO Capital Markets Corp.

“BoA”: as defined in the recitals to this Agreement.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the recitals to this Agreement.

“Borrowing”: Loans of the same Type and Class, made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect; provided that immediately following the incurrence
of each of the 2016 New Replacement Term Loans and the 2016 Incremental Term
Loans and the consummation of each of the 2016 Replacement Term Loan Conversion
and the 2016 Incremental Term Loan Conversion on the Initial First Amendment
Effective Date, the term “Borrowing” shall include the consolidated “borrowing”
of the 2016 New Replacement Term Loans, the 2016 Converted Replacement Term
Loans and the 2016 Incremental Term Loans as described in Section 2.1(b);
provided further that immediately following the incurrence of the 2017 New
Replacement Term Loans and the consummation of the 2017 Replacement Term Loan
Conversion on the Initial Second Amendment Effective Date, the term “Borrowing”
shall include the consolidated “borrowing” of the 2017 New Replacement Term
Loans and the 2017 Converted Replacement Term Loans as described in
Section 2.1(c).

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurocurrency Loan or Borrowing,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or L/C Disbursements

 

8



--------------------------------------------------------------------------------

which are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET2 payment system is not open for the settlement of
payments in euro).

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that
should be capitalized under GAAP on a consolidated balance sheet of such Person
and its Subsidiaries but excluding (a) expenditures financed with any
Reinvestment Deferred Amount, (b) expenditures made in cash to fund the purchase
price for assets acquired in Permitted Acquisitions or the Acquisition or
incurred by the Person acquired in the Permitted Acquisition or the Acquisition
prior to (but not in anticipation of) the closing of such Permitted Acquisition
or the Acquisition, (c) expenditures made with cash proceeds from any issuances
of Capital Stock of the Borrower or any Restricted Subsidiary or contributions
of capital made to the Borrower, (d) expenditures in respect of normal
replacements and maintenance that are properly charged to current operations and
(e) expenditures made as a tenant as leasehold improvements during such period
to the extent reimbursed by the relevant landlord during such period.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as in effect and applied as of the
date hereof) and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP (as in effect and applied as of the date
hereof).

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock or shares of a corporation,
any and all equivalent ownership interests in a Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest; provided that
Capital Stock shall not include any debt securities that are convertible into or
exchangeable for any of the foregoing Capital Stock.

“Cash Collateralize”: (a) in respect of an obligation, provide and pledge cash
collateral in Dollars, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, and (b) in respect of L/C
Obligations under Letters of Credit, either the deposit of cash collateral in an
amount equal to 105% of such outstanding L/C Obligations or the delivery of a
“backstop” Letter of Credit reasonably satisfactory to the relevant Issuing
Lender (and “Cash Collateralization” has a corresponding meaning). The term
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents”:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or any agency thereof to
the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within two years from the date of
acquisition thereof;

(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within two years from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, or carrying an equivalent rating by a

 

9



--------------------------------------------------------------------------------

nationally recognized rating agency, if both of the two named rating agencies
cease publishing such ratings generally;

(c) senior corporate debt obligations of an issuer organized under the laws of
the United States or any state thereof that are rated BBB or better by S&P or
Baa2 or better by Moody’s (or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing such ratings generally) that mature not more than two years after the
date of acquisition thereof and that are actively traded in a secondary market,
provided that obligations described in this clause (c) that are rated BBB by S&P
or Baa2 by Moody’s shall not at any time comprise more than 10% of all Cash
Equivalents held by the Borrower and the Subsidiaries;

(d) investments in commercial paper maturing within one year after the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 (or the equivalent thereof) from S&P or at least P-1 (or the
equivalent thereof) from Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing such ratings generally;

(e) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing not more than one year from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
Deposit Accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States or any state thereof that has
a combined capital and surplus and undivided profits of not less than
$250,000,000;

(f) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing such ratings
generally, and (iii) have portfolio assets of at least $5,000,000,000;

(h) securities issued by any foreign government or any political subdivision of
any foreign government or any public instrumentality thereof having maturities
of not more than six months from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest credit ratings obtainable
from S&P or from Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing such ratings generally;

(i) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes; and

(j) investments in funds that invest solely in one or more types of securities
described in clauses (a), (b) and (h) above.

“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.

 

10



--------------------------------------------------------------------------------

“Cash Management Services”: (a) cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements and (b) commercial credit card and merchant card services.

“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control”: an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such Person or its Subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
thirty-five percent (35%) or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

(b) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person that is not a Loan Party;

(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed or approved by the
directors so nominated; or

(d) a “change of control”, fundamental change, delisting or termination of
trading or similar provision as set forth in any Convertible Notes Document (and
any Permitted Refinancing thereof) or any other indenture or other instrument
evidencing any Material Indebtedness of the Borrower or any Restricted
Subsidiary has occurred obligating the Borrower or any Restricted Subsidiary to
repurchase, redeem, repay or convert into cash all or any part of the
Indebtedness provided for therein.

“China JV”: Leshan Phoenix Semiconductor Co., Ltd., an entity existing under the
laws of The People’s Republic of China.

“Class”: (a) with respect to Commitments, Loans or Borrowings, those of such
Commitments, Loans or Borrowings that have the same terms and conditions
(without regard to differences in the Type of Loan, Interest Period, upfront
fees, OID or similar fees paid or payable in connection with such Commitments or
Loans, or differences in tax treatment (e.g., “fungibility”)) and (b) with
respect to Lenders, those of such Lenders that have Commitments or Loans of a
particular Class;

 

11



--------------------------------------------------------------------------------

provided, that (i) with respect to a Borrowing of 2016 New Replacement Term
Loans incurred on the Initial First Amendment Effective Date, the 2016 New
Replacement Term Loans shall constitute a separate “Class” at the time of the
incurrence thereof, (ii) immediately after the incurrence of 2016 New
Replacement Term Loans and the consummation of the 2016 Replacement Term Loan
Conversion on the Initial First Amendment Effective Date (and immediately prior
to the consummation of the 2016 Incremental Term Loan Conversion), all 2016 New
Replacement Term Loans and all 2016 Converted Replacement Term Loans shall
constitute a single “Class” of 2016 Replacement Term Loans for all purposes of
this Agreement and the other Loan Documents and (iii) immediately after the
transactions described in preceding clause (ii) and the incurrence of 2016
Incremental Term Loans on the Initial First Amendment Effective Date, all 2016
Incremental Term Loans shall convert into, and become, 2016 Replacement Term
Loans pursuant to the 2016 Incremental Term Loan Conversion and shall, together
with all 2016 New Replacement Term Loans and all 2016 Converted Replacement Term
Loans, constitute a single “Class” of 2016 Replacement Term Loans for all
purposes of this Agreement; provided further that (i) with respect to a
Borrowing of 2017 New Replacement Term Loans incurred on the Initial Second
Amendment Effective Date, the 2017 New Replacement Term Loans shall constitute a
separate “Class” at the time of the incurrence thereof and (ii) immediately
after the incurrence of 2017 New Replacement Term Loans and the consummation of
the 2017 Replacement Term Loan Conversion on the Initial Second Amendment
Effective Date, all 2017 New Replacement Term Loans and all 2017 Converted
Replacement Term Loans shall constitute a single “Class” of 2017 Replacement
Term Loans for all purposes of this Agreement and the other Loan Documents.

“Closing Date”: April 15, 2016.

“Closing Date Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth on
Schedule 1.1 to this Agreement or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.

“Closing Date Term Commitment”: as to any Lender, the obligation of such Lender,
if any, to make a Term Loan to the Borrower hereunder (to be deposited in the
Escrow Account pending consummation of the Acquisition on the Acquisition
Effective Date) in a principal amount not to exceed the amount set forth on
Schedule 1.1 to this Agreement or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.

“Closing Date Term Loans”: as defined in Section 2.1.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no “Excluded Assets” (as such term is defined in the
Guarantee and Collateral Agreement) shall constitute “Collateral”.

“Collateral Agent”: as defined in the recitals to this Agreement.

“Collateral Agent Payment Default Notice”: as defined in the Escrow Agreement.

“Commitment”: any 20162017 New Replacement Term Loan Commitments, any 2016
Incremental Term Loan Commitments,Commitment or Revolving Commitment of any
Lender.

“Commitment Fee”: as defined in Section 3.3.

 

12



--------------------------------------------------------------------------------

“Commitment Fee Rate”: as determined pursuant to the Pricing Grid.

“Committed Loan Notice”: a notice of (a) a borrowing consisting of simultaneous
Term Loans of the same Type and Class and, in the case of Eurocurrency Loans,
having the same Interest Period made by each of the Term Lenders pursuant to
Section 2.1, (b) a borrowing consisting of simultaneous Revolving Loans of the
same Type and Class and, in the case of Eurocurrency Loans, having the same
Interest Period made by each of the Revolving Lenders pursuant to Section 3.1,
(c) a conversion of Loans of the same Class from one Type to the other Type
pursuant to Section 4.3, or (d) a continuation of Eurocurrency Loans pursuant to
Section 4.3, which shall be substantially in the form of Exhibit B-1 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Communications”: as defined in Section 11.2(b).

“Company Disclosure Letter”: as defined in the Acquisition Agreement as of
November 18, 2015.

“Company Material Adverse Effect”: a change, event or effect that is materially
adverse to the business, results of operations or condition (financial or
otherwise) of the Acquired Business (as defined in the Acquisition Agreement),
taken as a whole, but shall not include changes, events or effects relating to
or resulting from: (i) changes or developments in economic or political
conditions or in securities, credit or financial markets, including changes in
interest rates and changes in exchange rates, (ii) changes or developments in or
affecting the industries in which the Acquired Business operates, including
changes in Law (as defined in the Acquisition Agreement) or regulation affecting
such industries, (iii) the execution and delivery of the Acquisition Agreement
or the public announcement or pendency of the Tender Offer or Merger or the
other Transactions (as each term is defined in the Acquisition Agreement for
purposes of this definition) including the impact thereof on the relationships,
contractual or otherwise, of the Acquired Business, including with employees,
customers, suppliers, distributors or partners, (iv) the identity of the
Borrower or any of its affiliates as the acquiror of the Target, or its or their
plans for the Target, (v) compliance with the terms of, or the taking of any
action required by, the Acquisition Agreement or consented to by the Borrower,
(vi) any acts of terrorism or war, acts of God, natural disasters, weather
conditions or other calamities, (vii) changes in GAAP or the interpretation
thereof, (viii) any stockholder class action, derivative or similar litigation
relating to the Acquisition Agreement or the Transactions, (ix) any failure to
meet internal or published projections, forecasts or revenue or earning
predictions for any period, including analyst expectations or projections,
forecasts or predictions or (x) any decrease or decline in the market price or
trading volume of the Company Common Stock (as defined in the Acquisition
Agreement) (provided that, in the case of clauses (ix) and (x), the facts and
circumstances underlying any such failure, decrease or decline may be taken into
account in determining whether a Company Material Adverse Effect has occurred),
except in the case of clauses (i), (ii), (vi) and (vii) to the extent that the
Acquired Business, taken as a whole, are disproportionately affected thereby
relative to other peers in the industries in which the Acquired Business
operate.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Computation Date”: as defined in Section 1.3.

 

13



--------------------------------------------------------------------------------

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents, including any restricted cash acquired in connection with
acquisitions) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Indebtedness of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans to the extent otherwise included therein.

“Consolidated EBITDA”: for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, an amount equal to
Consolidated Net Income for such period plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income (or loss), the sum of:

(i) Consolidated Interest Expense for such period,

(ii) consolidated income tax expense for such period,

(iii) all amounts attributable to depreciation and amortization for such period,

(iv) all extraordinary charges during such period and costs, expenses, awards
and the amount of any judgment actually paid in connection with the ongoing
proceedings brought by Power Integrations against the Target and any
successor-in- interest or Affiliate thereof,

(v) noncash expenses during such period resulting from the grant of stock
options and restricted stock, restricted stock units or other awards to
management, directors, consultants or employees of the Borrower or any of its
Restricted Subsidiaries,

(vi) any non-recurring fees, expenses or premiums related to the redemption,
repayment or repurchase of any securities of the Borrower,

(vii) (A) cash restructuring expenses to the extent expensed, including all
non-recurring restructuring costs, facilities relocation costs, acquisition
integration costs and fees in connection therewith, including cash severance
payments and (B) the amount of “run rate” cost savings, operating expense
reductions, other operating improvements and synergies projected by the Borrower
in good faith to be realized as a result of the Transactions or any Significant
Transaction after the Closing Date (calculated on a pro forma basis as though
such cost savings, operating expense reductions, other operating improvements
and synergies had been realized on the first day of such period and as if such
cost savings, operating expense reductions, other operating improvements and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
(x) such cost savings, operating expense reductions, other operating
improvements and synergies are reasonably anticipated to be realized and
factually supportable and quantifiable in the good faith judgment of the
Borrower, (y) such actions are to be taken within (I) in the

 

14



--------------------------------------------------------------------------------

case of any such cost savings, operating expense reductions, other operating
improvements and synergies in connection with the Transactions, not later than
eighteen (18) months after the Closing Date, and (II) in all other cases, within
18 months after the consummation of the Significant Transaction, which is
expected to result in such cost savings, expense reductions, other operating
improvements or synergies and (z) and no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (vii)(B) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period
(with the total add-back pursuant to this clause (vii)(B) or pursuant to Section
1.4(c) in respect of Significant Transactions after the Closing Date to be
limited to 10% of Consolidated EBITDA in any period of four consecutive fiscal
quarters of the Borrower (determined after giving effect to any add-backs
pursuant to this clause (vii)(B)),

(viii) all other noncash expenses or losses of the Borrower or any of its
Restricted Subsidiaries for such period (excluding any such expense or loss that
constitutes an accrual of or a reserve for cash payments to be made in any
future period),

(ix) any non-recurring fees, expenses or charges recognized by the Borrower or
any of its Restricted Subsidiaries for such period related to any offering of
capital stock, incurrence of Indebtedness or Permitted Acquisition including,
for the avoidance of doubt, the Transactions, and minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of:

(i) any extraordinary gains for such period,

(ii) all noncash items increasing Consolidated Net Income for such period
(excluding any items that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period) and

(iii) all gains during such period attributable to any sale or disposition of
assets (other than in the ordinary course of business).

“Consolidated First Lien Indebtedness”: at any date, Consolidated Total
Indebtedness outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are expressly subordinated and junior
to the Liens securing the Obligations pursuant to intercreditor arrangements
reasonably satisfactory to the Administrative Agent.

“Consolidated Interest Expense”: for any period, the interest expense (including
without limitation interest expense under Capital Lease Obligations that is
treated as interest in accordance with GAAP) of the Borrower and its Restricted
Subsidiaries calculated on a consolidated basis for such period with respect to
all outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
net costs under interest rate Hedge Agreements to the extent such net costs are
allocable to such period in accordance with GAAP).

“Consolidated Net Income”: for any period, the net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, provided that there shall be
excluded from such net income or loss (a) the income of any Person (other than a
consolidated Restricted Subsidiary) in which any other Person (other than the
Borrower or any consolidated Restricted Subsidiary or any director holding
qualifying shares in compliance with

 

15



--------------------------------------------------------------------------------

applicable law) owns Capital Stock, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of the
consolidated Restricted Subsidiaries by such Person during such period and
(b) the income or loss of any Person accrued prior to the date on which it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrower or any consolidated Restricted Subsidiary or the date on which such
Person’s assets are acquired by the Borrower or any consolidated Restricted
Subsidiary.

“Consolidated Total Tangible Assets” as of the date of any time of determination
thereof, the aggregate amount of all assets (as reflected on a consolidated
balance sheet of Borrower and its Restricted Subsidiaries) after deducting
therefrom all goodwill, Intellectual Property, unamortized debt discount and
expenses and capitalized research and development costs (to the extent included
in said aggregate amount of assets) and other like intangibles, as set forth on
the most recent consolidated balance sheet of Borrower and its Restricted
Subsidiaries and calculated on a consolidated basis in accordance with GAAP
(excluding any portion thereof attributable to Investments in Unrestricted
Subsidiaries and other non-Subsidiary Investments), with such pro forma
adjustments as are appropriate.

“Consolidated Total Indebtedness”: as of the date of any determination thereof,
without duplication, the sum of (a) the aggregate Indebtedness of the Borrower
and its Restricted Subsidiaries calculated on a consolidated basis as of such
time in accordance with GAAP, including any Convertible Notes, and
(b) Indebtedness of the type referred to in clause (a) hereof of another Person
guaranteed by the Borrower or any of its Restricted Subsidiaries.

“Consolidated Total Net Leverage Ratio”: at any date, the ratio of
(a) Consolidated Total Indebtedness as of such date minus up to $400,000,000 of
the unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries as of such date; provided that when calculating the Consolidated
Total Net Leverage Ratio for purposes of (i) the definition of “Applicable
Margin” and the Pricing Grid and (ii) determining actual compliance (and not
compliance on a pro forma basis) with any covenant pursuant to Section 8.1, such
cash netting shall not be subject to the dollar cap above, to (b) Consolidated
EBITDA as of the last day of the Reference Period then most recently ended.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Convertible Notes”: collectively, the Existing Convertible Notes and any
Permitted Convertible Notes issued pursuant to the Convertible Notes Indentures.

“Convertible Notes Documents”: collectively, the Convertible Notes Indentures,
the Convertible Notes and all other documents executed and delivered with
respect to the Convertible Notes or Convertible Notes Indentures.

“Convertible Notes Indentures”: collectively, the Existing Convertible Notes
Indentures, and any indenture entered into to issue Permitted Convertible Notes.

“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

 

16



--------------------------------------------------------------------------------

“DBNY”: as defined in the recitals to this Agreement.

“DBSI”: Deutsche Bank Securities Inc.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Requirements of Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Prepayments”: as defined in Section 4.2(g).

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 3.15(c), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good-faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (ii) pay to the Administrative Agent, any Issuing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due or (iii) pay over to any Loan Party any other amount
required to be paid by it within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good-faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect Parent Company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect Parent Company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.15(c)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender and each Lender.

“Deposit Account”: a demand, time savings passbook or like account with a bank,
savings and loan association, credit union or like organization, other than an
account evidenced by a negotiable certificate of deposit.

 

17



--------------------------------------------------------------------------------

“Designated IP Subsidiary”: initially, ON Management C.V. and Aptina Imaging
Corporation and, thereafter, any Restricted Subsidiary which is a successor in
interest to ON Management C.V. or Aptina Imaging Corporation or another
Designated IP Subsidiary with respect to the rights owned by ON Management C.V.
or Aptina Imaging Corporation, as applicable, on the Closing Date, to own or
exploit intellectual property in foreign jurisdictions and such other
intellectual property exploitation rights in foreign jurisdictions acquired by
ON Management C.V. and Aptina Imaging Corporation or such other Designated IP
Subsidiary after the Closing Date, in each case, (i) to the extent such
ownership rights and/or exploitation rights are material to the business of the
Borrower and the Restricted Subsidiaries taken as a whole and (ii) for so long
as ON Management C.V., Aptina Imaging Corporation or such other Restricted
Subsidiary or Designated IP Subsidiary owns such rights.

“Designated Permitted Dispositions”: any Disposition set forth on Schedule 8.5
of the Disclosure Letter.

“Disclosure Letter”: the disclosure letter, dated as of the date hereof,
delivered by the Borrower to the Administrative Agent for the benefit of the
Lenders.

“Disposition”: with respect to any Property, any sale, lease, license,
sub-license, sale and leaseback, assignment, conveyance, transfer or other
disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.

“Disqualified Institution”: each of (a) certain Persons identified in writing to
the Lead Arrangers and the Administrative Agent prior to date hereof, (b) bona
fide competitors of the Borrower, the Target and their respective Subsidiaries,
including Persons whose net sales are primarily derived from semiconductors, in
each case specified by the Borrower to the Lead Arrangers and the Administrative
Agent prior to the date hereof and as may be identified by reasonable written
notice to the Administrative Agent from time to time, or (c) Affiliates of such
Persons set forth in clauses (a) and (b) that are clearly identifiable on the
basis of such Affiliate’s name; provided that to the extent Persons are
identified as Disqualified Institutions in writing by the Borrower to the
Administrative Agent after the Closing Date pursuant to clause (b), the
inclusion of such Persons as Disqualified Institutions shall not apply
retroactively to disqualify any parties that have previously properly acquired
an assignment or participation interest in respect of any Loan under this
Agreement; provided, further, that other than a Person which is excluded
pursuant to clause (a) or clause (c) by reference to clause (a), a bona fide
competitor or an affiliate of a bona fide competitor shall not include any bona
fide debt fund or investment vehicle that is primarily engaged in, or that
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the bona fide competitor does not, directly or indirectly,
possess the power to direct or cause the direction of the investment policies of
such entity.

“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 1.3.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower that is a “United States
Person,” as defined in the Code, other than a Foreign Subsidiary.

“DQ List”: as defined in Section 11.6(k)(iv).

 

18



--------------------------------------------------------------------------------

“Dutch Auction”: as defined in Section 11.6(j).

“Earn-Out Obligations”: those certain unsecured obligations of the Borrower or
any Restricted Subsidiary arising in connection with any acquisition of assets
or businesses permitted under Section 8.7 to the seller of such assets or
businesses and the payment of which is dependent on the future earnings or
performance of such assets or businesses and contained in the agreement relating
to such acquisition or in an employment agreement delivered in connection
therewith.

“ECF Percentage”: 50%; provided that so long as no Default or Event of Default
shall exist, with respect to each fiscal year of the Borrower commencing with
the fiscal year ending December 31, 2016, the ECF Percentage shall be reduced to
25% if the Consolidated Total Net Leverage Ratio, calculated as of the last day
of such fiscal year is equal to or less than 2.75 to 1.00 and to 0% if the
Consolidated Total Net Leverage Ratio, calculated as of the last day of such
fiscal year is equal to or less than 2.00 to 1.00.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of its Subsidiaries, (b) any
natural person or (c) any Disqualified Institution.

“Environmental Laws”: any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health,
preservation or restoration of natural resources, Materials of Environmental
Concern, or the environment, as now or may at any time hereafter be in effect.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, administrative
oversight costs, fines, penalties or indemnities), of, the Borrower or any
Restricted Subsidiary directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the Release
or threatened Release of any Materials of Environmental Concern into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for

 

19



--------------------------------------------------------------------------------

purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event”: (a) any Reportable Event; (b) the failure to satisfy the “minimum
funding standard” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Escrow Account”: as defined in the Escrow Agreement.

“Escrow Agent”: MUFG Union Bank, N.A., in its capacity as escrow agent under the
Escrow Agreement, together with its successors and assigns in such capacity.

“Escrow Agreement”: Escrow Agreement, dated as of the Closing Date, among the
Borrower, the Administrative Agent, the Collateral Agent and the Escrow Agent.

“Escrow Conditions”: as defined in Section 6.2.

“Escrow Conditions Deadline”: November 18, 2016.

“Escrow Property”: as defined in the Escrow Agreement.

“Escrow Proceeds”: means the proceeds from the Closing Date Term Loans paid into
the Escrow Account with the Escrow Agent on the Closing Date and any other
amounts paid (or caused to be paid) by the Borrower into such Escrow Account.
The term “Escrow Proceeds” shall include any interest earned on the amounts held
in escrow.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“euro” and/or “EUR”: the single currency of the Participating Member States.

“Eurocurrency”: when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

20



--------------------------------------------------------------------------------

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of

 

  (a) the sum, without duplication, of

(i) Consolidated Net Income (or loss) for such fiscal year,

(ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such fiscal year, and

(iv) the aggregate net amount of non-cash loss on the Disposition of Property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income, over

 

  (b) the sum, without duplication, of the amount of:

(i) all non-cash credits included in arriving at such Consolidated Net Income,

(ii) the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
and Investments permitted pursuant to Section 8.7(h), (s), (t) and
(x) (excluding (A) the principal amount of Indebtedness (other than Revolving
Loans) incurred to finance such expenditures (but including repayments of any
such Indebtedness incurred during such period or any prior period to the extent
such repaid amounts may not be reborrowed) and (B) any such expenditures
financed with the proceeds of any Reinvestment Deferred Amount) in each case to
the extent financed with Internally Generated Cash made during such fiscal year,

(iii) the aggregate amount of all regularly scheduled principal payments of
Indebtedness (including the Term Loans and the SMBC Term Loan), including
payments at stated maturity (including any Convertible Notes or the SMBC Term
Loan), of the Borrower and its Restricted Subsidiaries made during such fiscal
year (other than in respect of any revolving credit facility to the extent there
is not an equivalent permanent reduction in commitments thereunder) to the
extent financed with Internally Generated Cash made during such fiscal year,

(iv) the aggregate amount of (A) all mandatory payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (excluding the Convertible Notes),
(B) all voluntary payments of Indebtedness that is pari passu in right of
payment with the Loans (excluding the Term Loans and the Convertible Notes) of
the Borrower and its Restricted Subsidiaries, and (C) with respect to the
Convertible Notes, (x) any cash payments in connection with any mandatory
redemption, repurchase or put right, (y) any cash payment with respect to any
cash “net settlement” upon a conversion relating to the principal portion of the
conversion value of the 2026 Convertible Notes or (z) cash payments in lieu of
issuing fractional shares in connection with any conversion of Convertible Notes
into Capital Stock of the Borrower, in each case, made during such fiscal year
to the extent financed with Internally Generated Cash made during such fiscal
year,

 

21



--------------------------------------------------------------------------------

(v) cash payments made in satisfaction of noncurrent liabilities (excluding
payments of Indebtedness for borrowed money) (to the extent financed with
Internally Generated Cash made during such fiscal year),

(vi) cash payments made in connection with recognition of other non-current
assets,

(vii) Restricted Payments permitted pursuant to Section 8.6(e) and (g)(i) made
by Borrower or any Restricted Subsidiary in cash to a Person other than the
Borrower or a Restricted Subsidiary to the extent financed with Internally
Generated Cash made during such fiscal year,

(viii) customary fees, expenses or charges paid in cash related to any permitted
Investments (including Permitted Acquisitions) and Dispositions permitted under
Section 8.5 hereof to the extent financed with Internally Generated Cash made
during such fiscal year, and

(ix) any premium paid in cash during such period in connection with the
prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of Indebtedness permitted to be prepaid, redeemed, purchased,
defeased or satisfied hereunder to the extent financed with Internally Generated
Cash made during such fiscal year.

“Excess Cash Flow Application Date”: as defined in Section 4.2(c).

“Excess Cash Flow Payment Period”: with respect to the prepayment required on
each Excess Cash Flow Application Date, the immediately preceding fiscal year of
the Borrower.

“Exchange Act”: as defined in Section 7.2(e).

“Exchange Rate”: on any day, with respect to any Foreign Currency, the rate at
which such Foreign Currency may be exchanged into Dollars, as set forth at
approximately 11:00 a.m., Local Time, on such date on the Reuters World Currency
Page for such Foreign Currency. In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate with respect to such Foreign
Currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by the
Administrative Agent (and promptly notified to the Borrower upon request) or, in
the event no such service is selected, such Exchange Rate shall instead be
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such Foreign Currency on the London
market at 11:00 a.m., Local Time, on such date for the purchase of Dollars with
such Foreign Currency, for delivery two (2) Business Days later (which rate
shall be promptly notified to the Borrower upon request); provided, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate (and which
rate shall be promptly notified to the Borrower upon request), and such
determination shall be conclusive absent manifest error.

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.

“Excluded Information”: any non-public information with respect to the Borrower
or its Subsidiaries or any of their respective securities to the extent such
information could have a material effect upon, or otherwise be material to, an
assigning Term Lender’s decision to assign Term Loans or a purchasing Term
Lender’s decision to purchase Term Loans.

 

22



--------------------------------------------------------------------------------

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.13) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.10(b), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with paragraph (g) or paragraph (i) of
Section 4.10 and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Convertible Notes”: collectively, the 2020 Convertible Notes and the
2026 Convertible Notes.

“Existing Convertible Notes Indentures”: collectively, the 2020 Convertible
Notes Indenture and the 2026 Convertible Notes Indenture.

“Existing Credit Agreement”: as defined in the recitals to this Agreement.

“Extended Revolving Commitment”: any Class of Revolving Commitments the maturity
of which shall have been extended pursuant to Section 2.6.

“Extended Revolving Loan”: any Revolving Loans made pursuant to the Extended
Revolving Commitments.

“Extended Term Loan”: any Class of Term Loans the maturity of which shall have
been extended pursuant to Section 2.6.

“Extension”: as defined in Section 2.6(a).

“Extension Amendment”: an amendment to this Agreement (which may, at the option
of the Administrative Agent and the Borrower, be in the form of an amendment and
restatement of this Agreement) among the Loan Parties, the applicable extending
Lenders, the Administrative Agent and, to the extent required by Section 2.6,
each Issuing Lender implementing an Extension in accordance with Section 2.6.

“Extension Offer”: as defined in Section 2.6(a).

 

23



--------------------------------------------------------------------------------

“Facility”: each of (a) the Revolving Facility (including, if applicable, any
Incremental Revolving Commitment) and (b) the Term Facility (including, if
applicable, any Incremental Term Facility) and “Facilities”, collectively, all
of the foregoing.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any U.S. or non-U.S. fiscal or
regulatory legislation, rules, guidance, notes or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code or analogous provisions of non-U.S.
law.

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter”: that certain Fee Letter, dated as of November 18, 2015 among the
Borrower, DBNY, DBSI, BoA and MLPFS.

“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Financial Covenant Event of Default”: as defined in Section 9.1(c).

“Financial Covenants”: the financial condition covenants set forth in
Section 8.1 hereof.

“First Amendment”: that certain First Amendment to Credit Agreement, dated as of
September 30, 2016 among the Borrower, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and certain of the Lenders (including
each 2016 Converting Replacement Term Loan Lender, each 2016 New Replacement
Term Loan Lender, each 2016 Incremental Term Loan Lender and each Revolving
Lender).

“First Amendment Effective Date”: as defined in the First Amendment.

“First Amendment Lead Arrangers”: DBSI, MLPFS (or any other registered broker-
dealer wholly-owned by Bank of America Corporation to which all or substantially
all of Bank of America Corporation’s or any of its subsidiaries’ investment
banking, commercial lending services or related businesses may be transferred
following the date of this Agreement), HSBC Securities and BMO Capital as joint
lead arrangers with respect to the First Amendment.

“First Lien Net Leverage Ratio”: at any date, the ratio of (a) Consolidated
First Lien Indebtedness as of such date minus up to $400,000,000 of the
unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries as of such date to (b) Consolidated EBITDA as of the last day of
the Reference Period then most recently ended.

“Foreign Currencies”: Agreed Currencies other than Dollars.

“Foreign Currency Exposure”: as defined in Section 4.2(h).

 

24



--------------------------------------------------------------------------------

“Foreign Currency Sublimit”: $75,000,000.

“Foreign Lender”: any Lender that is not a U.S. Person.

“Foreign Subsidiary”: (a) any Subsidiary of the Borrower or of the Target, as
applicable, (i) that has no material assets other than Capital Stock in one or
more Foreign Subsidiaries or (ii) that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code or (b) any other Subsidiary of
the Borrower or of the Target, as applicable, for so long as such Subsidiary
would not be able to execute a guaranty or pledge without creating an investment
in “United States property” (within the meaning of Section 956 of the Code) that
could give rise to taxable income for any Loan Party pursuant to Section 956 of
the Code. For purposes hereof, any Subsidiary of a Foreign Subsidiary shall be
deemed to be a Foreign Subsidiary, unless otherwise mutually agreed between the
Administrative Agent and the Borrower.

“Fronting Exposure”: at any time there is a Defaulting Lender, with respect to
any Issuing Lender, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“Funds Certain Provisions”: as defined in Section 6.2.

“GAAP”: generally accepted accounting principles in the United States (or, as it
relates to any Subsidiary of the Borrower organized under the laws of Canada or
any province thereof, generally accepted accounting principles in Canada) as in
effect on the date hereof or otherwise as provided in Section 1.2(e).

“GCA Disclosure Letter”: the disclosure letter in respect of the Guarantee and
Collateral Agreement, dated as of the date hereof, delivered by the Borrower to
the Administrative Agent for the benefit of the Secured Parties.

“Governmental Authority”: any nation or government, any state or provincial or
other political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.

“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit C, and as amended by the First Amendment.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar

 

25



--------------------------------------------------------------------------------

obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantor”: shall include each Subsidiary Guarantor and the Borrower (solely
with respect to its Obligations other than its direct Obligations as a primary
obligor (as opposed to a guarantor) under the Loan Documents, any Specified
Hedge Agreement or any Specified Cash Management Agreement).

“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or interest rate, commodities
and foreign exchange protection agreements or any similar transaction or any
combination of these transactions; provided that (a) no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement and (b) the Convertible Notes shall not
be Hedge Agreements.

“HSBC Securities”: HSBC Securities USA Inc.

“Immaterial Subsidiary”: each Restricted Subsidiary of the Borrower now existing
or hereafter acquired or formed and each successor thereto, which individually,
or all such Restricted Subsidiaries in the aggregate, accounts for not more than
2.50% of the Consolidated Total Tangible Assets of the Borrower and its
Restricted Subsidiaries, as of the last day of the most recently completed
fiscal quarter as reflected on the financial statements for such quarter after
giving pro forma effect to any Significant Transactions since the start of such
four quarter period and on or prior to the date of determination.

“Impacted Interest Period”: as defined in the definition of “LIBO Rate”.

“Increase Revolving Joinder”: as defined in Section 3.16.

“Increase Term Joinder”: as defined in Section 2.4.

“Incremental Equivalent Debt”: Indebtedness of the Borrower issued in accordance
with Section 2.5 that is (a) Junior Indebtedness consisting of one or more
series of junior lien notes,

 

26



--------------------------------------------------------------------------------

subordinated notes or senior unsecured notes, in each case, issued in a public
offering, Rule 144A or other private placement transaction, a bridge facility in
lieu of the foregoing, or junior lien or subordinated loans, junior lien or
unsecured mezzanine Indebtedness or debt securities or (b) Permitted Pari Passu
Indebtedness (including a bridge facility in lieu thereof), in each case subject
to the terms set forth in Section 2.5.

“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.4 or
3.16, or has a commitment to make a Loan pursuant to Section 2.4 or 3.16.

“Incremental Revolving Commitment”: as defined in Section 3.16(a).

“Incremental Revolving Loans”: as defined in Section 3.16(c).

“Incremental Term Facility”: as defined in Section 2.4(a).

“Incremental Term Loan Commitment”: as defined in Section 2.4(a).

“Incremental Term Loans”: as defined in Section 2.4(c).

“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) accounts payable and expenses incurred in the
ordinary course of business (including any intercompany accounts payable) and
deferred compensation payable to directors, officers or employees of the
Borrower or any Subsidiary and (ii) unless the same are reflected as
indebtedness or liabilities on the balance sheet of such Person, obligations
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside in accordance with GAAP), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantee Obligations of such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all Attributable Receivables Indebtedness of such Person and (l) liquidation
value of all Disqualified Capital Stock of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
anything to the contrary in this paragraph, other than for purposes of
Section 8.2 and 9.1(e), the term “Indebtedness” shall not include obligations
under Hedge Agreements or Permitted Call Spread Swap Agreements.

“Indemnified Liabilities”: as defined in Section 11.5(a).

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”: as defined in Section 11.5(a).

“Initial First Amendment Effective Date”: as defined in the First Amendment.

 

27



--------------------------------------------------------------------------------

“Initial Second Amendment Effective Date”: as defined in the Second Amendment.

“Intellectual Property”: collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial designs
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), together with any and all
inventions described and claimed therein, and reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto; (b) trademarks, service marks, certification marks,
tradenames, rights in slogans, logos and trade dress, Internet Domain Names, and
other source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, and reissues,
continuations, extensions and renewals thereof and amendments thereto;
(c) copyrights (whether statutory or common law, whether established, registered
or recorded in the United States or any other country or any political
subdivision thereof, and whether published or unpublished), rights in
copyrightable subject matter, and all mask works (as such term is defined in 17
U.S.C. Section 901, et seq.), together with any and all registrations and
applications therefor, and renewals and extensions thereof and amendments
thereto; (d) rights in computer programs (whether in source code, object code,
or other form), algorithms, databases, compilations and data, technology
supporting the foregoing, and all documentation, including user manuals and
training materials, related to any of the foregoing (“Software”); (e) trade
secrets and rights in proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, invention
disclosures, engineering or other technical data, financial data, procedures,
designs personal information, supplier lists, customer lists, business,
production or marketing plans, formulae, methods (whether or not patentable),
processes, compositions, schematics, ideas, algorithms, techniques, analyses,
proposals, source code, object code and any other similar intangible rights, to
the extent not covered by the foregoing, whether statutory or common law,
whether registered or unregistered, and whether established or registered in the
United States or any other country or any political subdivision thereof;
(f) rights to income, fees, royalties, damages and payments now and hereafter
due and/or payable under or with respect to any of the foregoing, including,
without limitation, damages, claims and payments for past, present or future
infringements, misappropriations or other violations thereof, (g) rights and
remedies to sue for past, present and future infringements, misappropriations
and other violations of any of the foregoing, and (h) rights, priorities, and
privileges corresponding to any of the foregoing or other similar intangible
assets throughout the world.

“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party that owns any registered or applied for Intellectual Property grants to
the Collateral Agent, for the benefit of the Secured Parties a security interest
in such Intellectual Property, in form and substance reasonably satisfactory to
the Administrative Agent.

“Intercompany Note”: the Global Intercompany Note executed and delivered by the
Borrower and certain Restricted Subsidiaries, substantially in the form of
Exhibit H, or such other form as the Administrative Agent may agree including to
reflect additional tranches of pari passu Indebtedness permitted to be incurred
hereunder.

“Intercreditor Agreement”: with respect to any Replacement Facility, Refinancing
Notes, Permitted Pari Passu Indebtedness or Second Lien Indebtedness, an
intercreditor agreement between the Administrative Agent and the agent, trustee
or other representative on behalf of the holders of such Indebtedness, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

“Interest Coverage Ratio”: for any period of four consecutive fiscal quarters,
the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense paid or payable in cash, for such period; provided that to the
extent directly related to the Transaction, third-party debt issuance

 

28



--------------------------------------------------------------------------------

costs, debt discount (including OID) and other financing fees (including ticking
fees) and expenses shall be excluded from such calculation.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, (c) as to any Eurocurrency Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending, except as provided in clause (iv) below,
one, two, three or six months (or to the extent agreed to by all Lenders under
the relevant Facility, twelve months) thereafter, as selected by the Borrower in
its Committed Loan Notice; and (b) thereafter, each period commencing on the
last day of the immediately preceding Interest Period applicable to such
Eurocurrency Loan and ending one, two, three or six months (or to the extent
agreed by all Lenders under the relevant Facility, twelve months) thereafter, as
selected by the Borrower in its Committed Loan Notice to the Administrative
Agent no later than 12:00 Noon, New York City time, on the date that is three
(3) Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Loan, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

(ii) no Interest Period shall extend beyond the Revolving Termination Date or
beyond the applicable Term Loan Maturity Date, as the case may be;

(iii) any Interest Period pertaining to a Eurocurrency Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iv) notwithstanding the foregoing, (A) on the Closing Date, the initial Closing
Date Term Loans shall be Eurocurrency Loans with an Interest Period of one week,
and the Borrower shall be deemed to have requested that the Initial Closing Date
Term Loans be continued for one additional one week Interest Period one week
thereafter, and (B) for the period from May 2, 2016 until the Acquisition
Effective Date, each Interest Period shall be for a period of one month; it
being acknowledged and agreed that the Borrower shall be deemed to have
requested that the initial Closing Date Term Loans shall be continued as
Eurocurrency Loans with an Interest Period of one month commencing on May 2,
2016.

“Internally Generated Cash”: with respect to any Person, cash funds of such
Person and its Restricted Subsidiaries not constituting (a) proceeds of the
incurrence of Indebtedness by such Person or any of its Restricted Subsidiaries,
(b) proceeds of any issuance of Capital Stock of such Person, (c) proceeds of
any Disposition or any Recovery Event, or (d) cash proceeds of a Permitted Call
Spread Swap Agreement received in connection with any exercise or early
termination thereof.

“Internet Domain Names”: all Internet domain names and associated URL addresses.

 

29



--------------------------------------------------------------------------------

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBOR
Screen Rate for the shortest period (for which the LIBOR Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investments”: as defined in Section 8.7.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”: with respect to any Letter of Credit, the Application, and
any other document, agreement and instrument entered into by an Issuing Lender
and the Borrower (or any Subsidiary) or in favor of such Issuing Lender and
relating to such Letter of Credit.

“Issuing Lender”: DBNY, BoA and any Lender that is the issuer with respect to a
Letter of Credit listed on Schedule 3.5 of the Disclosure Letter, as applicable,
in its capacity as issuer of any Letter of Credit and/or such other Lender or
Affiliate of a Lender as the Borrower may select and such Lender or Affiliate of
a Lender shall agree to act in the capacity of Issuing Lender hereunder pursuant
to this Agreement.

“Japan JV”: Aizu Fujitsu Semiconductor Manufacturing Ltd.

“Japanese Yen”: the lawful currency of Japan.

“Junior Financing”: the Convertible Notes, any Junior Indebtedness or any other
Indebtedness of the Borrower or any Restricted Subsidiary that is required to be
subordinated in payment, lien priority or any other manner to the Obligations.

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

“Junior Indebtedness”: Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is 181
days after the latest Term Loan Maturity Date; (b) the weighted average maturity
of such Indebtedness shall occur after the date that is 181 days following the
latest Term Loan Maturity Date; (c) the mandatory prepayment provisions,
affirmative and negative covenants and financial covenants shall be no more
restrictive (taken as a whole) than the provisions set forth in this Agreement
(as determined by the board of directors (including an authorized committee
thereof) of the Borrower in good faith); (d) the other terms and conditions of
such Indebtedness shall be reasonably satisfactory to the Administrative Agent;
(e) such Indebtedness is Permitted Convertible Notes, Permitted Unsecured
Indebtedness, Subordinated Indebtedness or Second Lien Indebtedness; (f) if such
Indebtedness is Permitted Convertible Notes, Permitted Unsecured Indebtedness,
Subordinated Indebtedness or Second Lien Indebtedness, the other terms and
conditions contained in the relevant definitions thereof shall be satisfied; and
(g) if such Indebtedness is incurred by a Loan Party, such Indebtedness may be
guaranteed by another Loan Party so long as (i) such Loan Party shall have also
provided a guarantee of the Obligations substantially on the terms set forth in
the Guarantee and Collateral Agreement and (ii) if the Indebtedness being
guaranteed, or the Lien thereof, is subordinated to the Obligations, such
guarantee, or any Lien securing it, shall be subordinated to the guarantee of
the Obligations on terms at least as favorable to the Lenders as those contained
in the subordination of such Indebtedness.

“L/C Commitment”: $15,000,000.

 

30



--------------------------------------------------------------------------------

“L/C Disbursement”: a payment made by an Issuing Lender pursuant to a Letter of
Credit.

“L/C Exposure”: as to any Lender, its pro rata portion of the L/C Obligations.

“L/C Fee”: as defined in Section 3.7(a).

“L/C Fee Payment Date”: the last day of each March, June, September and December
and on the Revolving Termination Date.

“L/C Obligations”: as at any date of determination, an amount equal to the sum
of (a) the aggregate then undrawn and unexpired Dollar Amount of the then
outstanding Letters of Credit and (b) the aggregate Dollar Amount of L/C
Disbursements under Letters of Credit that have not then been reimbursed
pursuant to Section 3.9. For purposes of computing the amount available to be
drawn under any Letter of Credit, the Dollar Amount of such Letter of Credit
shall be determined in accordance with Section 1.3. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.16 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than an Issuing Lender.

“LCA Election”: as defined in Section 1.4(f).

“LCA Test Date”: as defined in Section 1.4(f).

“Laws”: collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lead Arrangers”: (a) collectively, DBSI, MLPFS (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), BMO Capital, HSBC Securities
and SMBC, in its respective capacity as a joint lead arranger under this
Agreement and, (b) the First Amendment Lead Arrangers and (c) the Second
Amendment Lead Arrangers.

“Lender Election Form”: as to (a) any 2016 Converting Replacement Term Loan
Lender, its request to have all of its Term Loans converted into 2016 Converted
Replacement Term Loans as set forth in the Lender Election Form completed by
such 2016 Converting Replacement Term Loan Lender and delivered to the
Administrative Agent prior to the to the Initial First Amendment Effective Date.
and (b) any 2017 Converting Replacement Term Loan Lender, its request to have
all of its 2016 Replacement Term Loans converted into 2017 Converted Replacement
Term Loans as set forth in the Lender Election Form completed by such 2017
Converting Replacement Term Loan Lender and delivered to the Administrative
Agent prior to the to the Initial Second Amendment Effective Date.

“Lenders”: each Revolving Lender, Term Lender and Incremental Lender.

“Letters of Credit”: as defined in Section 3.5(a).

 

31



--------------------------------------------------------------------------------

“LIBO Rate”: with respect to any Eurocurrency Loan denominated in any Agreed
Currency and for any applicable Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for such Agreed Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion (in each case the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation Day for
such currency and Interest Period; provided that, if the LIBOR Screen Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that if a LIBOR Screen Rate shall not be available
at such time for such Interest Period (the “Impacted Interest Period”), then the
LIBO Rate for such currency and such Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 4.5.

“LIBOR Screen Rate”: the meaning assigned to such term in the definition of
“LIBO Rate”.

“LIBOR Swap Equivalent Rate”: 1.51%, which is the rate equal to the seven-year
LIBOR swap rate as determined by the Administrative Agent as of March 17, 2016,
the date of allocation of the Closing Date Term Commitments.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Limited Condition Acquisition”: any Permitted Acquisition whose consummation is
not conditioned on the availability of, or on obtaining, third party financing
and subject to Section 1.4(f).

“Loan”: any loans and advances made by the Lenders pursuant to this Agreement or
any Increase Term Joinder or Increase Revolving Joinder.

“Loan Documents”: this Agreement, the Disclosure Letter, the Security Documents,
the First Amendment, the Second Amendment, the Notes, the Intercompany Note, the
Fee Letter, each Issuer Document, any subordination agreement with respect to
Subordinated Indebtedness permitted hereunder and any Intercreditor Agreement.

“Loan Party”: each of the Borrower and the Subsidiary Guarantors.

“Local Time”: (a) New York City time in the case a Loan, Borrowing or L/C
Disbursement denominated in Dollars and (b) local time in the case of a Loan,
Borrowing or L/C Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
determined by the Administrative Agent).

“Majority Facility Lenders”: the holders of more than 50% of (a) with respect to
each Term Facility, the aggregate unpaid principal amount of the outstanding
Term Loans of such Term Facility plus the aggregate principal amount of Term
Commitments thereunder and (b) with respect to the Revolving Facility, the Total
Revolving Extensions of Credit outstanding under the Revolving Facility

 

32



--------------------------------------------------------------------------------

(or, prior to any termination of the Revolving Commitments, the holders of more
than 50% of the Total Revolving Commitments).

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries taken as a whole; or (b) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

“Material Indebtedness”: of any Person at any date, (a) Indebtedness the
outstanding principal amount of which exceeds in the aggregate $50,000,000,
(b) the SMBC Term Loan and (c) the Convertible Notes.

“Materials of Environmental Concern”: any explosive or radioactive (at radiation
levels known to be hazardous to human health and safety) substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including,
asbestos or asbestos containing materials, urea- formaldehyde insulation,
polychlorinated biphenyls, radon gas, infectious or medical wastes, gasoline,
petroleum (including crude oil or any fraction thereof) or petroleum products,
and all substances or wastes of any nature defined or regulated in or under any
Environmental Law.

“Maximum Rate”: as defined in Section 4.5(e).

“MergerCo”: as defined in the recitals to this Agreement.

“Minimum Collateral Amount”: with respect to Cash Collateral consisting of cash
or Deposit Account balances, an amount equal to 105% of the Fronting Exposure of
all Issuing Lenders with respect to Letters of Credit issued and outstanding at
such time.

“Minimum Condition”: as defined in the Acquisition Agreement.

“MLPFS”: Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties and leased real properties material
to the business of any Loan Party as to which the Collateral Agent for the
benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages.

“Mortgages”: any mortgages and deeds of trust made by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or held in escrow or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received and net of
costs, amounts and taxes set forth below), net of (i) attorneys’ fees,
accountants’ fees and investment banking fees, (ii) amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document), (iii) other customary
fees and expenses actually incurred in connection therewith,

 

33



--------------------------------------------------------------------------------

(iv) taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any reduction in tax liability resulting from any available
operating losses and net operating loss carryovers, any available tax credits,
tax credit carry forwards or deductions and any tax sharing arrangements) and
(v) amounts provided as a reserve in accordance with GAAP against any
liabilities associated with the assets disposed of in an Asset Sale (including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such Asset Sale), provided that such amounts shall
be considered Net Cash Proceeds upon release of such reserve; provided that no
proceeds shall constitute Net Cash Proceeds under this clause (a) at any time
until the aggregate amount of all such proceeds at such time shall exceed
$15,000,000, and (b) in connection with any issuance or sale of Capital Stock,
any capital contribution or any incurrence of Indebtedness, the cash proceeds
received from such issuance, contribution or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“Non-Consenting Lenders”: as defined in Section 11.1.

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

“Non-Extension Notice Date”: as defined in Section 3.6(b).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Loan Parties to any Agent or to any Lender (or, in the case
of Specified Hedge Agreements or Specified Cash Management Agreements, any
Qualified Counterparty) or any Affiliate of any Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement, Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all such documented out-of-pocket fees, charges and
disbursements of counsel to any Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise; provided that
(a) notwithstanding the foregoing or anything to the contrary contained in any
Specified Hedge Agreement, Specified Cash Management Agreement or in this
Agreement or any other Loan Document, Obligations of the Borrower or any other
Loan Party under or in respect of any Specified Hedge Agreement or any Specified
Cash Management Agreement shall constitute Obligations secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (b) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements or Specified Cash Management Agreements; provided, however, subject
to the foregoing, nothing herein shall limit the rights of any Qualified
Counterparty set forth in such Specified Hedge Agreement; provided, further,
that in no event shall “Obligations” include any Excluded Swap Obligation.

“OID”: original issue discount.

“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.

 

34



--------------------------------------------------------------------------------

“Original Currency”: as defined in Section 4.8(d).

“Original Eurodollar Borrowing”: as defined in Section 4.5(f).

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.13).

“Overnight Foreign Currency Rate”: for any amount payable in a Foreign Currency,
the rate of interest per annum as determined by the Administrative Agent at
which overnight or weekend deposits in the relevant currency (or if such amount
due remains unpaid for more than three (3) Business Days, then for such other
period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related extension of credit,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Board Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

“Participant”: as defined in Section 11.6(e).

“Participant Register”: as defined in Section 11.6(f).

“Participating Member State”: any member state of the European Union that adopts
or has adopted the euro as its lawful currency in accordance with legislation of
the European Union relating to economic and monetary union.

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56) (signed into
law October 26, 2001).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided
that, subject to Section 1.4(f):

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

 

35



--------------------------------------------------------------------------------

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Capital Stock in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Restricted Subsidiary in connection with such acquisition
shall be owned 100% by the Borrower or a Restricted Subsidiary or the Borrower
or a Restricted Subsidiary shall have offered to purchase 100% of such Capital
Stock, and the Borrower shall take, or cause to be taken, each of the actions
set forth in Sections 7.9 and 7.10, as applicable, within the time period(s) set
forth therein;

(d) so long as any Revolving Loan or Revolving Commitment or Term Loan is
outstanding, unless the Majority Facility Lenders under the Revolving Facility
otherwise agree, the Borrower and its Restricted Subsidiaries shall be in
compliance with the Financial Covenants set forth in Section 8.1 on a pro forma
basis after giving effect to such acquisition and the incurrence of any
Indebtedness in connection therewith, as of the last day of the most recently
ended Reference Period;

(e) the Borrower shall have delivered to the Administrative Agent at least five
(5) Business Days prior to any such proposed acquisition of which the aggregate
cash consideration is in excess $50,000,000, a Compliance Certificate evidencing
compliance with Section 8.1 to the extent such compliance is required under
clause (d) above and compliance with clause (g) below, together with all
relevant financial information with respect to such acquired assets, including,
without limitation, the aggregate consideration for such acquisition, any other
information reasonably required to demonstrate compliance with Section 8.1;

(f) any Person or assets or division as acquired in accordance herewith shall be
in substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
in Section 8.15, as of the time of such acquisition; and

(g) the portion of the aggregate consideration paid in respect of all such
Permitted Acquisitions allocable to Persons that are not Loan Parties or do not
become Loan Parties following the consummation of such Permitted Acquisition
(including the applicable portion of Indebtedness assumed in connection
therewith, the applicable portion of obligations in respect of deferred purchase
price (including the applicable portion of obligations under any purchase price
adjustment but excluding earnout, holdback or similar payments)) shall not
exceed, from the Closing Date, $150,000,000, in the aggregate.

“Permitted Call Spread Swap Agreements”: (a) a Swap Agreement pursuant to which
the Borrower acquires a call option requiring the counterparty thereto to
deliver to the Borrower shares or units of Capital Stock of the Borrower the
cash value of such Capital Stock or a combination thereof from time to time upon
exercise of such option and (b) a Swap Agreement pursuant to which the Borrower
issues to the counterparty thereto warrants to acquire shares or units of
Capital Stock of the Borrower (whether such warrant is settled in shares, cash
or a combination thereof) in each case entered into by the Borrower with respect
to Convertible Notes; provided that (i) the terms, conditions and covenants of
each such Swap Agreement shall be such as are typical and customary for Swap
Agreements of such type (as determined by the board of directors (including an
authorized committee thereof) of the Borrower in good faith) and (ii) in the
case of clause (b) above, such Swap Agreement would be classified as an equity
instrument in accordance with EITF 00-19, Accounting for Derivative Financial
Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock, or
any successor thereto (including pursuant to the

 

36



--------------------------------------------------------------------------------

Accounting Standards Codification), and the settlement of such Swap Agreement
does not require the Borrower to make any payment in cash or cash equivalents
that would disqualify such Swap Agreement from so being classified as an equity
instrument.

“Permitted Convertible Notes”: any unsecured notes, and notes issued in exchange
therefor, issued by the Borrower after the Acquisition Effective Date that are
convertible into shares or units of Capital Stock of the Borrower, or cash or
any combination of cash and Capital Stock, and the Indebtedness thereunder is
Subordinated Indebtedness; provided that Permitted Convertible Notes may only be
issued so long as (i) both immediately prior to and after giving effect
(including on a pro forma basis) thereto, no Default or Event of Default shall
exist or would result therefrom, (ii) such Permitted Convertible Notes mature
after, and do not require any scheduled amortization or other scheduled payments
of principal prior to, the date that is 181 days after the latest Term Loan
Maturity Date, (iii) such Permitted Convertible Notes do not require any
mandatory redemption, prepayment, repurchase, “put”, “call”, or conversion for
cash prior to stated maturity other than (A) any customary provision requiring
an offer to purchase such Permitted Convertible Notes as a result of a “change
of control”, fundamental change, delisting or termination of trading or similar
provision and (B) an early conversion event no more onerous or more restrictive
in any material respect (taken as a whole) than the conversion provisions set
forth in the 2020 Convertible Notes Indenture, so long as the method for
settlement upon conversion is at the Borrower’s election in cash, shares or a
combination of shares and cash; (iv) if the Borrower has the ability to settle
the portion of the conversion value of such Permitted Convertible Notes in
excess of the principal amount thereof in cash, the Borrower shall enter into a
Permitted Call Spread Swap Agreement at the time of issuance of such Permitted
Convertible Notes, (v) such Permitted Convertible Notes are not guaranteed by
any Person other than the Subsidiary Guarantors (which guarantees shall be
expressly subordinated to the Obligations on terms not less favorable to the
Lenders than the subordination terms of the Existing Convertible Notes) and
(vi) the covenants applicable to such Permitted Convertible Notes are not more
onerous or more restrictive in any material respect (taken as a whole) than the
applicable covenants set forth in this Agreement (as determined by the board of
directors (including an authorized committee thereof) of the Borrower in good
faith).

“Permitted Foreign Receivables Facility”: with respect to any Foreign
Subsidiary, any factoring and accounts receivables financing facilities of such
Foreign Subsidiary.

“Permitted Pari Passu Indebtedness”: secured Indebtedness in the form of one or
more series of senior secured notes (and notes exchanged therefor) that the
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time after the Acquisition Effective Date, issue, incur or otherwise obtain;
provided that (a) such Indebtedness shall be in the form of customary high-yield
senior secured notes issued in a public offering, Rule 144A or other private
placement transaction, (b) both immediately prior to and after such Indebtedness
is issued, incurred or otherwise obtained, no Default or Event of Default shall
exist or would result therefrom, (c) such Indebtedness shall not have scheduled
amortization or other scheduled payments of principal and not be subject to
mandatory redemption, repurchase, prepayment or sinking fund obligations (other
than customary “AHYDO catch- up payments”, offers to repurchase and prepayment
events upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default), in each case prior to, the date
that is 181 days after the latest Term Loan Maturity Date, (d) such Indebtedness
shall not be guaranteed by Persons other than the Subsidiary Guarantors,
(e) such Indebtedness shall be secured by the Collateral on a pari passu basis
with the Obligations under the Facilities required to be secured on a first lien
basis and shall not be secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (f) the covenants applicable to
such Indebtedness are not more onerous or more restrictive in any material
respect (taken as a whole) than the applicable covenants set forth in this
Agreement (as determined by the board of directors (including an authorized
committee thereof) of the Borrower in good faith) and (g) the Borrower, the
Subsidiary Guarantors, the Administrative Agent and the trustee, administrative
agent, collateral agent, security agent or similar agent under the indenture or
agreement

 

37



--------------------------------------------------------------------------------

pursuant to which such Indebtedness is issued, incurred or otherwise obtained,
as the case may be, shall have executed and delivered a pari passu Intercreditor
Agreement in form and substance reasonably satisfactory to the Administrative
Agent.

“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied:
(a) the weighted average life to maturity of such refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums and other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) except as provided for in the
proviso below in the case of Convertible Notes, the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); (e) the refinancing Indebtedness is subordinated to
the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced and the holders of such refinancing
Indebtedness have entered into any subordination or Intercreditor Agreements
reasonably requested by the Administrative Agent evidencing such subordination;
and (f) no material terms (other than interest rate) applicable to such
refinancing Indebtedness or, if applicable, the related security or guarantees
of such refinancing Indebtedness (including covenants, events of default,
remedies, acceleration rights) shall be, taken as a whole, materially more
favorable to the refinancing lenders than the terms that are applicable under
the instruments and documents governing the Indebtedness being refinanced;
provided that in the case of any refinancing of the Convertible Notes, the
restriction on the number of obligors in clause (c) above shall not apply, so
long as the same is effected with the proceeds of Junior Indebtedness incurred
in accordance with the requirements of Section 8.2(p).

“Permitted Restructurings”: any or all of the transactions described in the
Second Disclosure Letter, as the context may require.

“Permitted Surviving Indebtedness”: as to the Borrower, its Subsidiaries and the
Acquired Business, after giving effect to the consummation of the Transactions,
(i) indebtedness incurred pursuant to the Facilities, (ii) ordinary course
capital leases, purchase money indebtedness, equipment financings, letters of
credit and surety bonds permitted by the Existing Credit Agreement,
(iii) indebtedness incurred pursuant to any current and noncurrent “Long-term
debt” identified in the Borrower’s most recent 10-Q (and the footnotes thereto)
filed with the SEC (except for the Existing Credit Agreement), (iv) indebtedness
of the Acquired Business permitted to remain outstanding under the Acquisition
Agreement (after the consummation of the Transactions), (v) the Existing
Convertible Notes and (vi) such other existing indebtedness, if any, as shall be
permitted by the Lead Arrangers.

“Permitted Unsecured Indebtedness”: unsecured Indebtedness of the Borrower, to
the extent not otherwise permitted under Section 8.2, and any Indebtedness
constituting refinancings, renewals or replacements of any such Indebtedness;
provided that (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no Default or Event of Default shall exist or would
result therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 181 days after the latest Term Loan Maturity Date (it being
understood that any provision requiring an offer to purchase such Indebtedness
as a result of change of control or asset sale shall not violate the foregoing
restriction), (iii) such Indebtedness is not Guaranteed by any Restricted
Subsidiary of the Borrower other than the Subsidiary Guarantors (which
Guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to

 

38



--------------------------------------------------------------------------------

the Obligations on terms not less favorable to the Lenders than the
subordination terms of such subordinated Indebtedness), and (iv) the covenants
applicable to such Indebtedness are not more onerous or more restrictive in any
material respect (taken as a whole) than the applicable covenants set forth in
this Agreement (as determined by the board of directors (including an authorized
committee thereof) of the Borrower in good faith).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Phase I ESA”: as defined in Section 7.8(c).

“Plan”: any employee benefit plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 11.2(b).

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

“Pounds Sterling” or “£”: the lawful currency of the United Kingdom.

“Pricing Grid”: the pricing grid as set forth in clause (b) of the definition of
“Applicable Margin”.

“Primary Issuing Lender”: each of DBNY and BoA.

“Primary Issuing Lender L/C Sublimit”: with respect to any Primary Issuing
Lender, $7,500,000.

“pro forma basis” or “pro forma effect”: with respect to compliance with any
test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Significant Transactions) in accordance with Section 1.4.

“Pro Forma Financial Statements”: as defined in Section 5.1(a).

“Projections”: as defined in Section 7.2(d).

“Properties”: any of the facilities and properties owned, leased or operated by
the Borrower or any Restricted Subsidiary.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Lender”: as defined in Section 11.2(b).

“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the

 

39



--------------------------------------------------------------------------------

option of the holder thereof, in whole or in part, or requires the payment of
any cash dividend or any other scheduled payment constituting a return of
capital, in each case, at any time on or after the one hundred eighty-first day
following the latest Term Loan Maturity Date, or (ii) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (A) debt
securities or (B) any Capital Stock referred to in clause (i) above, in each
case, at any time on or after the one hundred eighty-first day following the
latest Term Loan Maturity Date.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Agreement, any counterparty thereto that is, or that
at the time such Specified Hedge Agreement or Specified Cash Management
Agreement was entered into, was, a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent; provided that, in the event a counterparty to a
Specified Hedge Agreement or Specified Cash Management Agreement at the time
such Specified Hedge Agreement or Specified Cash Management Agreement was
entered into was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents.

“Qualifying Subsidiary”: any Restricted Subsidiary that has guaranteed any
Convertible Notes, Replacement Facility, Incremental Equivalent Debt or Junior
Indebtedness permitted to be incurred under Section 8.2(p) hereof.

“Quarterly Payment Date”: the last day of each of March, June, September and
December.

“Quotation Day”: with respect to any Eurocurrency Loan for any Interest Period,
(a) if the currency is Pounds Sterling, the first day of such Interest Period,
(b) if the currency is euro, the day that is two (2) TARGET2 Days before the
first day of such Interest Period, and (c) for any other currency, two
(2) Business Days prior to the commencement of such Interest Period (unless, in
each case, market practice differs in the relevant market where LIBOR for such
currency is to be determined, in which case the Quotation Day will be determined
by the Administrative Agent in accordance with market practice in such market
(and if quotations would normally be given on more than one day, then the
Quotation Day will be the last of those days)).

“Recipient”: (a) the Administrative Agent, (b) any Lender or (c) any Issuing
Lender, as applicable.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary.

“Reference Period”: for any date of determination under this Agreement, the four
consecutive fiscal quarters of the Borrower most recently ended as of such date
of determination (or, in the case of any determination on a pro forma basis for
purposes of testing the permissibility of a transaction hereunder (as opposed to
quarterly compliance with Section 8.1 on the last day of a fiscal quarter), the
four consecutive fiscal quarters of the Borrower for the most recently ended
fiscal quarter for which financial statements were delivered or required to be
delivered pursuant to Section 7.1(a) or 7.1(b) prior to such determination).

“Refinanced Facility”: as defined in Section 11.1.

“Refinanced Term Loan”: as defined in Section 11.1.

“Refinancing”: as defined in the recitals to this Agreement.

“Refinancing Notes”: as defined in Section 11.1.

 

40



--------------------------------------------------------------------------------

“Refinancing Term Loans”: as defined in Section 11.1.

“Register”: as defined in Section 11.6(d).

“Regulations T, U and X”: Regulation T, Regulation U and Regulation X of the
Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.9 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary in connection therewith that are not applied to prepay the Loans
pursuant to Section 4.2(b) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair fixed or capital assets useful in its
business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended or
committed to be expended pursuant to binding documentation prior to the relevant
Reinvestment Prepayment Date to acquire or repair fixed or capital assets useful
in the Borrower’s or its Restricted Subsidiaries’ businesses.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event (which shall be extended by six (6) months to the extent the Reinvestment
Deferred Amount is committed to be expended pursuant to binding documentation
prior to the expiration of the foregoing twelve (12) month period) and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire or repair fixed or capital assets useful in the Borrower’s or
its Restricted Subsidiaries’ businesses with all or any portion of the relevant
Reinvestment Deferred Amount.

“Related Parties”: as defined in Section 11.15.

“Related Party Register”: as defined in Section 11.6(d).

“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including indoor or ambient air, surface water, groundwater, land
surface or subsurface strata).

“Replacement Facility”: as defined in Section 11.1.

“Reportable Event”: any reportable event, as defined in Section 4043 of ERISA or
the regulations issued thereunder, with respect to a Plan, other than events for
which the 30-day notice period is waived under the final regulations issued
under Section 4043, as in effect as of the date of this Agreement (the “Section
4043 Regulations”). Any changes made to the Section 4043 Regulations that become
effective after the Acquisition Effective Date shall have no impact on the
definition of Reportable Event as used herein unless otherwise amended by the
Borrower and the Administrative Agent.

“Repricing Event”: (a) any prepayment or repayment of the 20162017 Replacement
Term Loans, in whole or in part, with the proceeds of, or conversion or exchange
of any portion of the

 

41



--------------------------------------------------------------------------------

20162017 Replacement Term Loans into, any new or replacement Indebtedness
bearing interest with an All-in Yield less than the All-in Yield applicable to
such portion of the 20162017 Replacement Term Loans (as such comparative yields
are determined in the reasonable judgment of the Administrative Agent consistent
with generally accepted financial practices) and (b) any amendment to this
Agreement which reduces the All-in Yield applicable to the 20162017 Replacement
Term Loans, but excluding, in any such case, any new or replacement Indebtedness
incurred in connection with a Change of Control or any acquisition not otherwise
permitted under this Agreement.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding,
(b) the Total Term Commitments then in effect, and (c) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, principal accounting officer, treasurer, corporate controller, vice
president of finance or treasury or such other officers of the Borrower as may
be agreed between the Borrower and the Administrative Agent from time to time,
but in any event, with respect to financial matters, the chief financial
officer, corporate controller, principal financial officer or treasurer of the
Borrower, and, solely for purposes of notices given pursuant to Section 2, any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.

“Restricted Payments”: as defined in Section 8.6.

“Restricted Subsidiary”: any subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Excess Cash Flow Amount”: as at the date of any determination, an
amount, not less than zero and determined on a cumulative basis, that is equal
to, for any fiscal year ending on or after December 31, 2016, 100% of the
aggregate cumulative sum of Excess Cash Flow that the Borrower is not required
to apply to make a prepayment pursuant to Section 4.2(c) before giving effect to
any deductions to such required prepayment on account of voluntary prepayments
and Dutch Auction Purchases pursuant to clause (ii) of Section 4.2(c). For the
avoidance of doubt, the Retained Excess Cash Flow Amount for the fiscal year
ending December 31, 2016 shall be calculated (a) based on the calculation of
Excess Cash Flow that is pro rated for a partial fiscal year in accordance with
Section 4.2(c) and (b) without giving effect to the cap on the Excess Cash Flow
required prepayment for such fiscal year set forth in Section 4.2(c).

“Revolving Availability Period”: the period effective on and after the
Acquisition Effective Date to the Revolving Termination Date.

“Revolving Commitment Increase Effective Date”: as defined in Section 3.16(a).

“Revolving Commitments”: collectively, the Closing Date Revolving Commitments
and any Incremental Revolving Commitments.

“Revolving Credit Exposure”: as to any Revolving Lender, its pro rata portion of
the Revolving Loans.

 

42



--------------------------------------------------------------------------------

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

“Revolving Facility”: the Total Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 3.1(a), together with any Incremental
Revolving Loans.

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
(carried out to the ninth decimal place) which such Lender’s Revolving
Commitment then constitutes of the Total Revolving Commitments, subject to
adjustment as provided in Section 3.15; provided that if the Revolving
Commitments have expired or been terminated, the Revolving Percentage shall be
determined based on each Revolving Lender’s Revolving Percentage immediately
prior to the termination of the Revolving Commitments.

“Revolving Termination Date”: the five (5) year anniversary of the Acquisition
Effective Date.

“S&P”: Standard & Poor’s Ratings Services.

“Sanctioned Country”: at any time, a country, region or territory that is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person blocked by, or listed in any
Sanctions- related list of designated Persons maintained by, the United States
Treasury Department’s Office of Foreign Assets Control, the U.S. Department of
State, the U.S. Department of Commerce, the United Nations Security Council, the
European Union, or Her Majesty’s Treasury of the United Kingdom, (b) any Person
located, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person.

“Sanctions”: economic or financial sanctions or trade embargoes administered or
enforced from time to time by (a) the U.S. government, including those
administered by United States Treasury Department’s Office of Foreign Assets
Control, the U.S. Department of State, or the U.S. Department of Commerce, or
(b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Amendment”: that certain Second Amendment to Credit Agreement, dated as
of March 31, 2017 among the Borrower, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and certain of the Lenders (including
each 2017 Converting Replacement Term Loan Lender and each 2017 New Replacement
Term Loan Lender).

“Second Amendment Effective Date”: as defined in the Second Amendment.

“Second Amendment Lead Arrangers”: DBSI, MLPFS (or any other registered broker-
dealer wholly-owned by Bank of America Corporation to which all or substantially
all of Bank of America Corporation’s or any of its subsidiaries’ investment
banking, commercial lending services or

 

43



--------------------------------------------------------------------------------

related businesses may be transferred following the date of this Agreement),
HSBC Securities, SMBC and BMO Capital as joint lead arrangers with respect to
the Second Amendment.

“Second Disclosure Letter”: the disclosure letter, dated as of September 30,
2016, delivered by the Borrower to the Administrative Agent for the benefit of
the Lenders.

“Second Lien Indebtedness”: Junior Indebtedness of any Person that is secured by
a junior Lien on the Collateral; provided that the holder of such Indebtedness
executes and delivers an Intercreditor Agreement in form and substance
reasonably satisfactory to the Administrative Agent.

“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties, each Issuing Lender and each of their successors and
assigns.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the GCA Disclosure Letter, the Escrow Agreement, the Mortgages (if
any), the Intellectual Property Security Agreements and all other security
documents (including any joinder agreements) hereafter delivered to the
Administrative Agent or the Collateral Agent granting a Lien on any property of
any Person to secure the Obligations of any Loan Party under any Loan Document,
Specified Hedge Agreement or Specified Cash Management Agreement.

“Sellers”: as defined in the recitals to this Agreement.

“Significant Transaction”: any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Capital Stock of, another Person or any Disposition of
a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit), Restricted Payment, Incremental Revolving Commitment, Incremental
Revolving Loan, Incremental Term Loan or any other provision of this Agreement
that by the terms of this Agreement requires such test to be calculated on a pro
forma basis or after giving pro forma effect.

“SMBC”: Sumitomo Mitsui Banking Corporation.

“SMBC Term Loan”: that certain Amended and Restated Credit Agreement, dated as
of January 31, 2013 (as amended, restated, supplemented or otherwise modified
from time to time), by and among Semiconductor Components Industries, LLC, ON
Semiconductor Corporation, the lenders party thereto and SMBC, as administrative
agent.

“Software”: as defined in the definition of Intellectual Property.

“Solvent”: as to any Person at any time, that (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including contingent liabilities) as such value is established and liabilities
evaluated for purposes of Section 101(32) of the United States Bankruptcy Code;
(b) the fair valuation of the property of such Person is not less than the
aggregate amount that will be required to pay the probable liability of such
Person on its then existing debts (including Guarantees and other contingent
obligations) as they become absolute and matured; (c) such Person is able to pay
its debts and other liabilities (including contingent liabilities) as they
mature in the normal course of business; (d) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature; and (e) such Person is not
engaged in a business or a transaction for which such Person’s property would
constitute unreasonably small capital.

 

44



--------------------------------------------------------------------------------

“Special Flood Hazard Area”: an area that FEMA’s current flood maps indicate has
at least one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year.

“Specified Acquisition Agreement Representations”: as defined in Section 6.1(p).

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) any Loan Party and (b) any Qualified Counterparty, as counterparty;
provided that any release of Collateral or Subsidiary Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Specified Cash Management Agreements. No Specified Cash
Management Agreement shall create in favor of any Qualified Counterparty thereof
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Subsidiary Guarantor under the
Guarantee and Collateral Agreement.

“Specified Currency”: as defined in Section 11.19.

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) a Loan
Party and (b) any Qualified Counterparty, as counterparty; provided that any
release of Collateral or of the obligations of any Loan Party under the
Guarantee and Collateral Agreement effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. No Specified Hedge Agreement shall create in favor
of any Qualified Counterparty thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party under the Guarantee and Collateral Agreement;
provided, however, nothing herein shall limit the rights of any such Qualified
Counterparty set forth in such Specified Hedge Agreement.

“Specified Representations”: as defined in Section 6.1(k).

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve, liquid asset, fees or similar requirements
(including any marginal, special, emergency or supplemental reserves or other
requirements) established by any central bank, monetary authority, the Board,
the Financial Conduct Authority, the Prudential Regulation Authority, the
European Central Bank or other Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in the applicable
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall include those imposed
pursuant to Regulation D of the Board. Eurocurrency Loans shall be deemed to be
subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D of the Board. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.

“Stock Certificates”: Collateral consisting of certificates representing Capital
Stock of any Subsidiary Guarantor for which a security interest can be perfected
by delivering such certificates.

“Subordinated Indebtedness”: any unsecured Junior Indebtedness of the Borrower
the payment of principal and interest of which and other obligations of the
Borrower in respect thereof are subordinated to the prior payment in full of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.

“Subsequent First Amendment Effective Date”: as defined in the First Amendment.

 

45



--------------------------------------------------------------------------------

“Subsequent Second Amendment Effective Date”: as defined in the Second
Amendment.

“Subsequent Transaction”: as defined in Section 1.4(f).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Restricted Subsidiary of the Borrower other than
any Immaterial Subsidiary (unless a Qualifying Subsidiary) or Foreign
Subsidiary.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or interest rate, commodities
and foreign currency exchange protection agreements or any similar transaction
or any combination of these transactions; provided that no option, phantom stock
or similar security providing for payments only on account of services provided
by or issued under a plan for current or former directors, officers, employees
or consultants of Borrower, or the Restricted Subsidiaries shall be a Swap
Agreement.

“Swap Obligation”: with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Syndication Date”: the date on which the Lead Arrangers complete the
syndication of the Facilities and the entities selected in such syndication
process become parties to this Agreement.

“Target”: as defined in the recitals to this Agreement.

“TARGET2”: the Trans European Automated Real time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day”: a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes”: all present or future taxes, levies, imposts, duties, charges, fees,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, and any interest, penalties
or additions to tax imposed with respect thereto.

“Tender Offer”: a cash tender offer for any and all of the outstanding capital
stock of the Target, subject to the Minimum Condition.

“Term Commitments”: collectively, the Closing Date Term Commitments, the 2016
New Replacement Term Loan Commitments, the 2016 Incremental Term Loan
Commitments, the 2017 New Replacement Term Loan Commitments and any other
Incremental Term Loan Commitments.

“Term Facility”: the Term Commitments and the Term Loans.

 

46



--------------------------------------------------------------------------------

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan,
including each 2016 Replacement Term Loan Lender. and each 2017 Replacement Term
Loan Lender.

“Term Loan”: the Closing Date Term Loans, the 2016 Replacement Term Loans, the
2017 Replacement Term Loans, any other Incremental Term Loans and any Extended
Term Loans, if applicable.

“Term Percentage”: as to any Term Lender at any time, the percentage (carried
out to the ninth decimal place) which such Lender’s Term Commitment then
constitutes of the aggregate Term Commitments (or, at any time after the Initial
FirstSecond Amendment Effective Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding plus such Lender’s
Term Commitment then in effect constitutes of the aggregate principal amount of
the Term Loans then outstanding plus the Term Commitments then in effect).

“Term Loan Increase Effective Date”: as defined in Section 2.4(a).

“Term Loan Maturity Date”: (i) with respect to Term Loans, March 31, 2023, (the
“Term Loan Maturity Date”), and (ii) with respect to any Incremental Term Loans,
the date set forth in the applicable Increase Term Joinder applicable to such
Incremental Term Loans.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Total Term Commitments”: at any time, the aggregate amount of the Term
Commitments then in effect.

“Transaction Costs”: as defined in the recitals to this Agreement.

“Transactions”: collectively, (a) on the Closing Date, (i) the execution,
delivery and performance by the Loan Parties of the Loan Documents and the
borrowings and other transactions contemplated hereby and thereby, (ii) the
execution and delivery of the Escrow Agreement and (iii) the payment of fees to
the extent then due and payable; (b) on the Acquisition Effective Date, (i) the
consummation of the Acquisition and the Refinancing, (ii) the execution,
delivery and performance by the parties becoming Loan Parties on the Acquisition
Effective Date of the Loan Documents (or relevant joinders thereto) (iii) the
release of the Escrow Property (iv) the borrowings under the Revolving Facility,
and (v) the payment of the Transaction Costs.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(3) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 4.10(g)(ii)(B)(3).

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

47



--------------------------------------------------------------------------------

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.

“United States”: the United States of America.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 8.16 subsequent to
the date hereof and (ii) any Subsidiary of an Unrestricted Subsidiary.

“Voluntary Cash Convertible Note Payments”: as at the date of determination, an
amount, determined on a cumulative basis from the Closing Date, of cash payments
made from Internally Generated Cash with respect the Convertible Notes permitted
pursuant to clauses (A) (but only with respect to cash payments relating to the
premium above the par amount of the 2026 Convertible Notes) or (B) of the second
proviso of Section 8.8(a), regardless of whether such covenant was in effect at
the time of such payment.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent”: any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the case of any Foreign
Subsidiary, other accounting standards, if applicable, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder), (vi) any reference to any law or regulation herein shall, unless
otherwise specified, refer to

 

48



--------------------------------------------------------------------------------

such law or regulation as amended, modified or supplemented from time to time
and (vii) any references herein to any Person shall be construed to include such
Person’s successors and assigns.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement (as this Agreement may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time)
unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
either the Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent, the Borrower and the Lenders shall negotiate in good faith to amend such
provision to preserve the original intent in light of the change in GAAP;
provided that such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
computations of amounts and ratios referred to in this Agreement shall be made
without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any other financial accounting standard having a similar result
or effect) to value any Indebtedness of the Borrower at “fair value” as defined
therein.

(f) When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment or performance shall extend to the next
succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, with respect to
any payment of interest on or principal of Eurocurrency Loans, if such extension
would cause any such payment to be made in the immediately succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.

1.3 Determination of Dollar Amounts.

The Administrative Agent will, in a manner consistent with its customary
practices, determine the Dollar Amount of:

(a) each Eurocurrency Revolving Loan as of the date two (2) Business Days prior
to the date of such Eurocurrency Revolving Loan is made or, if applicable, the
date of conversion/continuation of any Eurocurrency Revolving Loan as a
Eurocurrency Revolving Loan,

(b) the L/C Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; provided, however, that with
respect to any Letter of Credit that, by its terms, provides for one or more
automatic increases in the stated Dollar Amount thereof, the Dollar Amount of
such Letter of Credit shall be deemed to be the maximum stated Dollar Amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated Dollar Amount is in effect at such time, and

 

49



--------------------------------------------------------------------------------

(c) all outstanding Revolving Extensions of Credit on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Majority Facility Lenders with respect to
the Revolving Facility.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to Revolving Extension of Credit for which a
Dollar Amount is determined on or as of such day.

1.4 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the First Lien Net Leverage Ratio, Interest Coverage Ratio and
Consolidated Total Net Leverage Ratio shall be calculated in the manner
prescribed by this Section 1.4; provided that notwithstanding anything to the
contrary in Section 1.4(b), (c) or (d), when (i) calculating the Consolidated
Total Net Leverage Ratio for purposes of (A) the definition of “Applicable
Margin” and the Pricing Grid and (B) determining actual compliance (and not
compliance on a pro forma basis) with any covenant pursuant to Section 8.1 and
(ii) calculating the Consolidated Total Net Leverage Ratio for purposes of the
definition of “ECF Percentage”, the events described in this Section 1.4 that
occurred subsequent to the end of the applicable Reference Period shall not be
given pro forma effect and shall be calculated at the last day of such fiscal
year or fiscal quarter, as the case may be. In addition, whenever a financial
ratio or test is to be calculated on a pro forma basis, the reference to the
“Reference Period” for purposes of calculating such financial ratio or test
shall be deemed to be a reference to, and shall be based on, the most recently
ended Reference Period for which financial statements of the Borrower have been
delivered pursuant to Section 7.1(a) or (b), as applicable (or, if prior to the
date of delivery of the first financial statements delivered pursuant to
Section 7.1, the most recent financial statements referred to in Section 5.1).

(b) For purposes of calculating any financial ratio or test, Significant
Transactions (with any incurrence or repayment of any Indebtedness in connection
therewith to be subject to Section 1.4(d)) that have been made (i) during the
applicable Reference Period and (ii) if applicable as described in
Section 1.4(a), subsequent to such Reference Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Significant
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Significant
Transaction) had occurred on the first day (or, in case of the determination of
Consolidated Total Tangible Assets, the last day) of the applicable Reference
Period. If since the beginning of any applicable Reference Period any Person
that subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries
since the beginning of such Reference Period shall have made any Significant
Transaction that would have required adjustment pursuant to this Section 1.4,
then such financial ratio or test (or Consolidated Total Tangible Assets) shall
be calculated to give pro forma effect thereto in accordance with this
Section 1.4.

(c) Whenever pro forma effect is to be given to a Significant Transaction, the
calculations made on a pro forma basis shall be made in good faith by a
responsible financial or accounting officer of the Borrower and include, for the
avoidance of doubt, the amount of “run-rate” cost savings, operating expense
reductions, other operating improvements and synergies projected by the Borrower
in good faith to be realized as a result of the Transactions or any Significant
Transaction (calculated on a pro forma basis as though such cost savings,
operating expense reductions, other operating improvements and synergies had
been realized on the first day of such period and as if such cost savings,
operating expense reductions, other operating improvements and synergies were
realized during the entirety of such period), and “run-rate” means the full
recurring benefit for a period in connection with

 

50



--------------------------------------------------------------------------------

the Transactions or any Significant Transaction, as applicable, (including any
savings expected to result from the elimination of a public target’s compliance
costs with public company requirements) net of the amount of actual benefits
realized during such period from such actions, and any such adjustments shall be
included in the initial pro forma calculations of such financial ratios or tests
and during any subsequent Reference Period in which the effects thereof are
expected to be realized relating to the Transactions or such Significant
Transaction, as applicable; provided that (i) such amounts are reasonably
anticipated to be realized and reasonably factually supportable and quantifiable
in the good faith judgment of the Borrower, (ii) such actions are to be taken
within (A) in the case of any such cost savings, operating expense reductions,
other operating improvements and synergies in connection with the Transactions,
not later than eighteen (18) months after the Closing Date, and (B) in all other
cases, within 18 months after the consummation of the Significant Transaction,
which is expected to result in such cost savings, expense reductions, other
operating improvements or synergies and (iii) and no cost savings, operating
expense reductions and synergies shall be added pursuant to this clause 1.4(c)
to the extent duplicative of any expenses or charges otherwise added back in
computing Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, with respect to such period; provided further that any increase to
Consolidated EBITDA as a result of cost savings, operating expense reductions,
other operating improvements and synergies pursuant to this Section 1.4(c) shall
be subject to the limitation set forth in clause (vii) of the definition of
“Consolidated EBITDA.”

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Reference Period or (ii) subject to Section 1.4(a) subsequent to
the end of the applicable Reference Period and prior to or simultaneously with
the event for which the calculation of any such ratio is made, then such
financial ratio or test shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on the last day of the applicable Reference Period. If any
Indebtedness bears a floating or formula based rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Hedge Agreement applicable to
such Indebtedness).

(e) At any time prior to the first date on which the Financial Covenants are
required to be tested under Section 8.1, any provision requiring the pro forma
compliance with Section 8.1 shall be made assuming that compliance with the
Consolidated Total Net Leverage Ratio and Interest Coverage Ratio set forth in
Section 8.1 for the Reference Period ending on such date is required with
respect to the most recent Reference Period prior to such time.

(f) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:

(i) determining compliance with any provision of this Agreement (other than the
Financial Covenants) which requires the calculation of any financial ratio or
test, including the First Lien Net Leverage Ratio, Consolidated Total Net
Leverage Ratio and Interest Coverage Ratio (and, for the avoidance of doubt, any
financial ratio set forth in Section 2.4(a)); or

(ii) testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated EBITDA or Consolidated Total
Tangible Assets);

 

51



--------------------------------------------------------------------------------

in each case, at the option of the Borrower and, to the extent required by
Section 2.4 or Section 3.16, with the consent of the requisite lenders required
thereby (the Borrower’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA Election”), the date of determination of
whether any such action is permitted hereunder shall be deemed to be the date
the definitive agreements for such Limited Condition Acquisition are entered
into (the “LCA Test Date”), and if, after giving pro forma effect to the Limited
Condition Acquisition (and the other transactions to be entered into in
connection therewith), the Borrower or any of its Restricted Subsidiaries would
have been permitted to take such action on the relevant LCA Test Date in
compliance with such ratio, test or basket, such ratio, test or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCA Election and any of the ratios, tests or baskets for which
compliance was determined or tested as of the LCA Test Date would have failed to
have been complied with as a result of fluctuations in any such ratio, test or
basket, including due to fluctuations in Consolidated EBITDA or Consolidated
Total Tangible Assets of the Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets, tests or ratios will not be deemed to have
failed to have been complied with as a result of such fluctuations. If the
Borrower has made an LCA Election for any Limited Condition Acquisition, then in
connection with any calculation of any ratio, test or basket availability with
respect to the incurrence of Indebtedness or Liens, the making of Restricted
Payments, the making of any Investment, mergers, Dispositions of assets of the
Borrower and its Restricted Subsidiaries, the prepayment, redemption, purchase,
repurchase, conversion, defeasance or other satisfaction of Indebtedness, or the
designation of an Unrestricted Subsidiary (each, a “Subsequent Transaction”)
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement or irrevocable notice for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied on a pro forma basis (i) assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.

1.5 Currency Equivalents Generally.

(a) For purposes of determining compliance with Sections 8.2, 8.3 and 8.7 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder); provided that, for
the avoidance of doubt, the below provisions of Section 1.5 shall otherwise
apply to such Sections, including with respect to determining whether any
Investment or Indebtedness may be incurred or made at any time under such
Sections.

(b) For purposes of determining the First Lien Net Leverage Ratio, the
Consolidated Total Net Leverage Ratio and the Interest Coverage Ratio, amounts
denominated in a currency other than Dollars will be converted to Dollars at the
currency exchange rates used in preparing the Borrower’s financial statements
corresponding to the Reference Period with respect to the applicable date of
determination and will, in the case of Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP, of Swap Agreements
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar Amount of such
Indebtedness; provided that, notwithstanding anything to the contrary herein,
L/C Obligations denominated in a currency other than Dollars will be converted
to Dollars at the Exchange Rate.

 

52



--------------------------------------------------------------------------------

1.6 Schedules. Notwithstanding anything to the contrary in this Agreement,
(a) solely to the extent related to the Acquired Business, the Borrower may, on
or prior to the Acquisition Effective Date, update any disclosure schedule or
make any other qualification or disclosure with respect to any representation
and warranty contained in Section 5 of this Agreement, in any case, unless the
matters described in such updated or supplemented schedule or other disclosure
would require or permit the Borrower to terminate the Acquisition Agreement or
decline to consummate the Acquisition, and such updated or supplemented schedule
or other disclosure shall replace such schedule or other disclosure provided on
the Closing Date, without any requirement for any amendment or any consent by
any Agent, any Lender, any Lead Arranger or any other Loan Party, (b) to the
extent related to the Borrower and its Subsidiaries (other than the Acquired
Business), if the Administrative Agent and the Borrower agree, the Borrower may,
on or prior to the Acquisition Effective Date, update any disclosure schedule or
make any other qualification or disclosure with respect to any representation
and warranty contained in Section 5 of this Agreement, but solely to the extent
necessary to cure any ambiguity, omission, defect or inconsistency or to the
extent immaterial or not adverse to any Lender, and such updated or supplemented
schedule or other disclosure shall replace such schedule or other disclosure
provided on the Closing Date, and (c) to the extent agreed by the Administrative
Agent and the Borrower, Schedule 5.15 to the Disclosure Letter may be amended by
the Borrower and the Administrative Agent to set forth the arrangements and
timing for the completion of the granting and/or perfection of any security
interest in any Collateral or other matters to the extent such granting and/or
perfection or other matters is not practicable to be completed on or prior to
the Acquisition Effective Date, and such amended schedule shall replace such
schedule or provided on the Closing Date, without any requirement for any
amendment or any consent by any other Agent, any Lender, any Lead Arranger or
any other Loan Party. For the avoidance of doubt, such Schedules to the
Disclosure Letter may not be amended pursuant to this Section 1.6 after the
Acquisition Effective Date.

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1 Term Commitments.

(a) (a) Subject to the terms and conditions hereof, each Term Lender severally
agrees to make, on the Closing Date, one or more term loans (each, a “Closing
Date Term Loan” and collectively, the “Closing Date Term Loans”) to the Borrower
in Dollars in an amount equal to such Term Lender’s Closing Date Term
Commitments, the proceeds of which Closing Date Term Loans shall be deposited
into the Escrow Account pursuant to the terms of the Escrow Agreement. Term
Loans may from time to time be Eurocurrency Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 4.3. The Borrower may make only one borrowing in respect of the
Closing Date Term Commitments which shall be on the Closing Date. All amounts
borrowed hereunder with respect to the Closing Date Term Loans shall be paid in
full no later than the applicable Term Loan Maturity Date, if not earlier in
accordance with the terms of this Agreement. Each Term Lender’s Closing Date
Term Commitment shall terminate immediately and without further action on the
Closing Date after giving effect to the funding of such Lender’s Closing Date
Term Commitment on such date.

(b) (b) Subject to the terms and conditions of the First Amendment, on the
Initial First Amendment Effective Date, (A) each Term Lender that is a 2016
Converting Replacement Term Loan Lender severally agrees that, without further
action by any party to this Agreement, a portion of such Lender’s Term Loans
equal to such Lender’s Allocated Replacement Term Loan Conversion Amount shall
automatically be converted into a 2016 Converted Replacement Term Loan to the
Borrower in dollars and in like principal amount, (B) each 2016 New Replacement
Term Loan Lender severally agrees to make a 2016 New Replacement Term Loan to
the Borrower on the Initial First Amendment Effective Date denominated in
dollars in a principal amount not to exceed its 2016 New Replacement Term Loan
Commitment and (C) immediately following the 2016 Replacement Term Loan
Conversion

 

53



--------------------------------------------------------------------------------

and the incurrence of the 2016 New Replacement Term Loans pursuant to the
preceding clause (B) (and the application of the Net Cash Proceeds thereof as
provided in the First Amendment), each 2016 Incremental Term Loan Lender
severally agrees to make a 2016 Incremental Term Loan to the Borrower on the
Initial First Amendment Effective Date denominated in dollars in a principal
amount not to exceed its 2016 Incremental Term Loan Commitment. Immediately
following the incurrence of the 2016 Incremental Term Loans on the Initial First
Amendment Effective Date (and the application of the Net Cash Proceeds as
provided in the First Amendment), such 2016 Incremental Term Loans shall be
converted into 2016 Replacement Term Loans pursuant to the 2016 Incremental Term
Loan Conversion. Each 2016 New Replacement Term Loan Lender’s 2016 New
Replacement Term Loan Commitment shall terminate immediately and without further
action on the Initial First Amendment Effective Date after giving effect to the
funding of such 2016 New Replacement Term Loan Lender’s 2016 New Replacement
Term Loan Commitment on such date. Each 2016 Incremental Term Loan Lender’s 2016
Incremental Term Loan Commitment shall terminate immediately and without further
action on the Initial First Amendment Effective Date after giving effect to the
funding of such 2016 Incremental Term Loan Lender’s 2016 Incremental Term Loan
Commitment on such date.

(c) Subject to the terms and conditions of the Second Amendment, on the Initial
Second Amendment Effective Date, (A) each 2016 Replacement Term Loan Lender that
is a 2017 Converting Replacement Term Loan Lender severally agrees that, without
further action by any party to this Agreement, a portion of such 2016
Replacement Term Loan Lender’s 2016 Replacement Term Loans equal to such 2016
Replacement Term Loan Lender’s Allocated Replacement Term Loan Conversion Amount
shall automatically be converted into a 2017 Converted Replacement Term Loan to
the Borrower in dollars and in like principal amount and (B) each 2017 New
Replacement Term Loan Lender severally agrees to make a 2017 New Replacement
Term Loan to the Borrower on the Initial Second Amendment Effective Date
denominated in dollars in a principal amount not to exceed its 2017 New
Replacement Term Loan Commitment. Each 2017 New Replacement Term Loan Lender’s
2017 New Replacement Term Loan Commitment shall terminate immediately and
without further action on the Initial Second Amendment Effective Date after
giving effect to the funding of such 2017 New Replacement Term Loan Lender’s
2017 New Replacement Term Loan Commitment on such date.

2.2 Procedure for Term Loan Borrowings. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, one Business Day
prior to the Closing Date) requesting that the Term Lenders make the Closing
Date Term Loans on the Closing Date and specifying the amount to be borrowed.
Upon receipt of such notice the Administrative Agent shall promptly notify each
applicable Term Lender thereof. Not later than 12:00 Noon, New York City time,
on the Closing Date, each applicable Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Closing Date Term Loans to be made by such Lender. The
Administrative Agent shall make the proceeds of such Closing Date Term Loans
available to the Borrower on such Borrowing Date by wire transfer in immediately
available funds to the Escrow Account as designated in writing by the Borrower
to the Administrative Agent. After the Closing Date, each borrowing of Term
Loans, each conversion of Term Loans from one Type to the other, and each
continuation of Eurocurrency Term Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(a) telephone, or (b) a Committed Loan Notice; provided that any telephone
notice must be confirmed promptly on the same date prior to 2:00 p.m. New York
City time such telephonic notice is given by delivery to the Administrative
Agent of a Committed Loan Notice. Other than as set forth above with respect to
Term Loan Borrowings on the Closing Date, each such Committed Loan Notice must
be received by the Administrative Agent not later than (i) 11:00 a.m., New York
City time, three (3) Business Days prior to the requested date of any borrowing
of, conversion to or continuation of Eurocurrency Term Loans or of any
conversion of Eurocurrency Term Loans to

 

54



--------------------------------------------------------------------------------

ABR Loans, and (ii) no later than 12:00 Noon, New York City time, on the
requested date of any borrowing or continuation of ABR Loans.

2.3 Repayment of Term Loans. Commencing with the Quarterly Payment Date
occurring on the last day of the first full fiscal quarter ended after the
Acquisition Effective Date and on each Quarterly Payment Date thereafter, the
Borrower shall repay to the Administrative Agent for the ratable account of the
Term Lenders holding outstanding Term Loans, an amount equal 0.25% of the
aggregate initial principal amount of all Term Loans theretofore borrowed by the
Borrower pursuant to Section 2.1 (which amounts shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 4.8 or Sections 4.1 or 4.2, as applicable). The remaining
unpaid principal amount of the Term Loans and all other Obligations under or in
respect of the Term Loans shall be due and payable in full, if not earlier in
accordance with the terms of this Agreement, on the Term Loan Maturity Date,
except to the extent extended by an individual Lender as to such Lender’s Term
Loan.

2.4 Incremental Term Loans.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Subsequent First Amendment Effective Date by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan facilities or an increase in any existing tranche of Term Loans (each, an
“Incremental Term Facility”) with term loan commitments (each, an “Incremental
Term Loan Commitment”) in an aggregate principal amount, when combined with the
aggregate amount of all Incremental Term Loan Commitments, Incremental Term
Loans and Incremental Revolving Commitments under Section 3.16 and all
Incremental Equivalent Debt under Section 2.5, not in excess of the greater of
(i) $500,000,000 and (ii) an amount equal to the maximum amount of additional
Loans that could be incurred by the Borrower at such time without causing the
First Lien Net Leverage Ratio to be greater than 1.50 to 1.00, calculated after
giving pro forma effect to the incurrence of such additional amount, provided
that (A) the cash proceeds of any Incremental Term Loans or Incremental
Revolving Commitments shall be excluded for the purposes of cash netting from
Indebtedness in such calculations, (B) assuming the full amount of any
Incremental Revolving Commitments are borrowed (whether or not funded or
outstanding) and (C) all Incremental Term Facilities, Incremental Revolving
Commitments, Incremental Equivalent Debt and permitted refinancings of the
foregoing shall be included in the numerator of such First Lien Net Leverage
Ratio calculation regardless of whether, or to what extent secured, and in
minimum increments of $10,000,000 or integral multiples of $1,000,000 in excess
thereof (or such lesser minimum increments as the Administrative Agent shall
agree in its sole discretion) (the foregoing amount, the “Available Incremental
Amount”). Each such notice shall specify (i) the date (each, a “Term Loan
Increase Effective Date”) on which the Borrower proposes that the Incremental
Term Loan Commitment shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such earlier date as the Administrative Agent shall
agree in its sole discretion) and (ii) the identity of each Person (which, if
not a Lender, an Approved Fund or an Affiliate of a Lender, shall be reasonably
satisfactory to the Administrative Agent) to whom the Borrower proposes any
portion of such Incremental Term Loan Commitment be allocated and the amounts of
such allocations.

(b) Conditions. With respect to any Incremental Term Loan Commitments, such
Incremental Term Loan Commitment shall become effective, as of such Term Loan
Increase Effective Date; provided that:

(i) the condition set forth in Section 6.2(c) shall be satisfied (except as
otherwise set forth in the applicable Increase Term Joinder);

 

55



--------------------------------------------------------------------------------

(ii) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except to
(A) the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date and (B) representations and warranties qualified by materiality
shall be true and correct in all respects); provided that, if the primary
purpose of such Incremental Term Facility is to finance a Limited Condition
Acquisition permitted under Section 8.7, with the consent of only the
Incremental Lenders providing such Incremental Term Facility, the foregoing
shall be limited to the Specified Representations (other than Section 5.19 with
respect to the target in such Permitted Acquisition and its subsidiaries);

(iii) no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Term Loan Increase Effective
Date (except as otherwise set forth in the applicable Increase Term Joinder);
provided that, if the primary purpose of such Incremental Term Facility is to
finance a Limited Condition Acquisition, permitted under Section 8.7, with the
consent of only the Incremental Lenders providing such Incremental Term
Facility, the foregoing shall at the Borrower’s election instead be tested at
the time of the execution of the relevant definitive acquisition agreement; and

(iv) the Borrower shall deliver or cause to be delivered a duly executed
Increase Term Joinder and any customary legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction.

(c) Terms of Incremental Term Loans and Incremental Term Loan Commitments. The
terms and provisions of the Term Loans made pursuant to the Incremental Term
Loan Commitments (the “Incremental Term Loans”) shall be as follows:

(i) such terms and provisions shall be consistent with the existing Term Loans
(except as otherwise set forth herein) and, to the extent not consistent with
such existing Term Loans, on terms reasonably acceptable to the Administrative
Agent, the Borrower and the Incremental Lenders providing such Incremental Term
Facility (it being understood that Incremental Term Loans may be part of the
existing tranche of Term Loans or may comprise one or more new tranches of Term
Loans); provided that except as otherwise set forth in clauses (ii)–(vi) below
and clause (b) above, the terms shall be (taken as a whole) no more favorable
(as reasonably determined by the Borrower) to the Incremental Lenders under the
relevant Incremental Term Facility than those applicable to the then-existing
Term Loans or otherwise reasonably acceptable to the Administrative Agent
(except for covenants or other provisions applicable only to periods after the
latest final maturity date of the then-existing Term Loans at the time of
incurrence of the Incremental Term Facility);

(ii) the amortization requirements for such Incremental Term Loans may differ
from those of the Term Loans, provided that the weighted average life to
maturity of all new Incremental Term Loans shall be no shorter than the
remaining weighted average life to maturity of any Term Loans outstanding at
such time;

 

56



--------------------------------------------------------------------------------

(iii) the final stated maturity date of Incremental Term Loans shall not be
earlier than the latest Term Loan Maturity Date of any Term Loans outstanding at
such time without taking into account any ability to extend such Term Loan
Maturity Date that has not yet been exercised;

(iv) any Incremental Term Facility shall have fees as agreed between the
Borrower and the Lenders under such Incremental Term Facility subject to clause
(vi) below;

(v) any Incremental Term Facility may provide for the ability to participate on
a pro rata basis, or on a less than pro rata basis (but not on a greater than
pro rata basis), in any voluntary or mandatory prepayments of Term Loans
hereunder;

(vi) the applicable yield for the Incremental Term Loans shall be determined by
the Borrower and the applicable new Lenders; provided however, that if the
All-In Yield for any Incremental Term Loans incurred is greater than the highest
applicable All-in-Yield that may, under any circumstances, be payable with
respect to 20162017 Replacement Term Loans then outstanding plus 50 basis points
then such yield for the then existing 20162017 Replacement Term Loans shall be
increased to the extent necessary so that the yield is equal to such Incremental
Term Facility minus 50 basis points; provided that if such Incremental Term
Facility includes a Eurocurrency Rate floor greater than the Eurocurrency Rate
floor applicable to the then-existing 20162017 Replacement Term Loans, or an ABR
floor greater than the ABR floor applicable to the then- existing 20162017
Replacement Term Loans such differential between the Eurocurrency Rate or ABR
floors shall be equated to the applicable All-in Yield for purposes of
determining whether an increase to the interest rate margin under the
then-existing 20162017 Replacement Term Loans shall be required, but only to the
extent an increase in the Eurocurrency Rate or ABR floor in the then- existing
20162017 Replacement Term Loans would cause an increase in the interest rate
then in effect thereunder, and in such case, the Eurocurrency Rate or ABR floor
(but not the interest rate margin) applicable to the then-existing 2016
Replacement Term Loans shall be increased to the extent of such differential
between the Eurocurrency Rate or ABR floors; and

(vii) Incremental Term Loans shall rank pari passu in right of payment and
benefit from the same guarantees as, and be secured on a pari passu basis by the
same Collateral securing the other Loans.

Incremental Term Loans may be provided by any existing Lender (but no existing
Lender shall have an obligation to make any Incremental Term Loan Commitment,
nor will the Borrower have any obligation to approach any existing Lenders to
provide any Incremental Term Loan Commitment) and additional banks, financial
institutions and other institutional lenders who will become Lenders in
connection with such Incremental Term Facility; provided that the consent of the
Administrative Agent and the Issuing Lenders (in each case not to be
unreasonably withheld, conditioned or delayed) shall be required with respect to
any additional Lender to the same extent such consent would for an assignment of
an existing Loan to such Lender pursuant to Section 11.6(b). The Incremental
Term Loan Commitments shall be effected by a joinder agreement (the “Increase
Term Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Term Loan Commitment, in form and substance
reasonably satisfactory to each of them. Incremental Term Loans may be used for
the Borrower’s and its Subsidiaries’ general corporate purposes, including any

 

57



--------------------------------------------------------------------------------

transaction not prohibited under this Agreement. The Increase Term Joinder may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Term Loans that
are Term Loans made pursuant to this Agreement.

(d) Making of Incremental Term Loans. On any Term Loan Increase Effective Date
on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

(e) Equal and Ratable Benefit. The Incremental Term Loans and Incremental Term
Loan Commitments established pursuant to this Section 2.4 shall constitute Loans
and Commitments under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and without limiting the foregoing,
shall benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Subsidiary Guarantors. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such Class of
Incremental Term Loans or any such Incremental Term Loan Commitments.

2.5 Incremental Equivalent Debt. (a) At any time and from time to time after the
Acquisition Effective Date, subject to the terms and conditions set forth
herein, the Borrower may issue one or more series of Incremental Equivalent Debt
in an aggregate principal amount not to exceed the Available Incremental Amount
as of the date of and after giving effect to the issuance of any such
Incremental Equivalent Debt when combined with the aggregate amount of all
Incremental Term Loans and Incremental Term Loan Commitments under Section 2.4,
Incremental Revolving Commitments under Section 3.16, and any other Incremental
Equivalent Debt under this Section 2.5.

(b) The issuance of any Incremental Equivalent Debt pursuant to this Section 2.5
(i) shall in all cases, be subject to the terms and conditions applicable to
Incremental Term Loan Commitments set forth under Section 2.4(b)(iii) and
Section 2.4(c)(ii) through (v), (ii) shall not be guaranteed by any Person other
than the Subsidiary Guarantors and shall not be secured by any Lien on any
property or asset of the Borrower and its Subsidiaries other than the
Collateral, and (iii) shall contain covenants, events of default, guarantees (if
any) and other terms customary for similar debt instruments in light of
then-prevailing market conditions at the time of issuance, it being understood
that a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent prior to or at the incurrence of such Incremental
Equivalent Debt, together with a reasonably detailed description of the material
terms and conditions of such Incremental Equivalent Debt or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions of the Incremental Equivalent Debt satisfy
the requirement set forth in this clause (b), shall be conclusive evidence that
such terms and conditions have been satisfied. Notwithstanding anything to the
contrary contained in this Section 2.5(b), (i) if the Incremental Equivalent
Debt is incurred in the form of Permitted Pari Passu Indebtedness that is
floating rate debt, such Incremental Equivalent Debt shall be subject to the
terms and conditions applicable to Incremental Term Loan Commitments under
Section 2.4(c)(vi), and (ii) if the Incremental Equivalent Debt is incurred in
the form of Permitted Pari Passu Indebtedness that is fixed rate debt, if the
All-In Yield for any such Incremental Equivalent Debt incurred is greater than
the highest applicable All-in-Yield that may, under any circumstances, be
payable with respect to Term Loans then outstanding (with such All-In Yield with
respect to the then existing Term Loans calculated using (A) the higher of the
Eurocurrency Rate at such time and the LIBOR Swap Equivalent Rate and (B) the
margin

 

58



--------------------------------------------------------------------------------

and any OID or upfront fees consistent with the treatment thereof under the
definition of “All-in-Yield”) plus 50 basis points then such yield for the then
existing Term Loans shall be increased to the extent necessary so that the yield
is equal to such Incremental Equivalent Debt minus 50 basis points.

2.6 Extensions of Loans. (a) The Borrower may, by written notice to the
Administrative Agent from time to time after the Acquisition Effective Date,
request an extension (each, an “Extension”) of the maturity date of any Class of
Loans or Commitments to the extended maturity date specified in such notice.
Such notice shall (i) set forth the amount of the applicable Class of Revolving
Commitments and/or Term Loans that will be subject to the Extension (which shall
be in minimum increments of $1,000,000 and a minimum aggregate principal amount
of $10,000,000), (ii) set forth the date on which such Extension is requested to
become effective (which shall be not less than ten (10) Business Days nor more
than sixty (60) days after the date of such Extension notice (or such longer or
shorter periods as the Administrative Agent shall agree in its sole discretion))
and (iii) identify the relevant Class of Revolving Commitments and/or Term Loans
to which such Extension relates. Each Lender of the applicable Class shall be
offered (an “Extension Offer”) an opportunity to participate in such Extension
on a pro rata basis and on the same terms and conditions as each other Lender of
such Class pursuant to procedures established by, or reasonably acceptable to,
the Administrative Agent and the Borrower. If the aggregate principal amount of
Revolving Commitments or Term Loans in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Revolving Commitments or Term Loans, as applicable, subject
to the Extension Offer as set forth in the Extension notice, then the Revolving
Commitments or Term Loans, as applicable, of Lenders of the applicable Class
shall be extended ratably up to such maximum amount based on the respective
principal amounts with respect to which such Lenders have accepted such
Extension Offer.

(b) The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of the date of such Extension (except (A) to the
extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date and (B) representations and warranties qualified by materiality
shall be true and correct in all respects), (iii) the Issuing Lenders shall have
consented to any Extension of the Revolving Commitments, to the extent that such
Extension provides for the issuance or extension of Letters of Credit at any
time during the extended period and (iv) the terms of such Extended Revolving
Commitments and Extended Term Loans shall comply with paragraph (c) of this
Section.

(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Revolving Commitment shall be
no earlier than the Revolving Termination Date and the final maturity date of
the Extended Term Loans shall be no earlier than the Term Loan Maturity Date,
(ii)(A) there shall be no scheduled amortization of the loans or reductions of
commitments under any Extended Revolving Commitments and (B) the average life to
maturity of the Extended Term Loans shall be no shorter than the remaining
average life to maturity of the then-existing Term Loans, (iii) the Extended
Revolving Loans and the Extended Term Loans will rank pari passu in right of
payment and with respect to security with the existing Revolving Loans and the
existing Term Loans and the borrower and guarantors of the Extended Revolving
Commitments or Extended Term Loans, as applicable, shall be the same as the
Borrower and Subsidiary Guarantors with respect to the existing Revolving Loans
or Term Loans, as applicable, (iv) the interest rate margin, rate floors, fees,
original issue discount and premium applicable to any Extended Revolving
Commitment (and the Extended Revolving Loans thereunder) and Extended Term Loans
shall be determined by the Borrower and the applicable extending Lenders, (v)(A)
the Extended Term Loans may participate on a pro rata or less than pro rata (but
not greater than pro rata) basis in voluntary or mandatory prepayments with the
other Term Loans and (B)

 

59



--------------------------------------------------------------------------------

borrowing and prepayment of Extended Revolving Loans, or reductions of Extended
Revolving Commitments, and participation in Letters of Credit, shall be on a pro
rata basis with the other Revolving Commitments (other than upon the maturity of
the non-extended Revolving Loans and Revolving Commitments) and (vi) the terms
of the Extended Revolving Commitments or Extended Term Loans, as applicable,
shall be substantially identical to the terms set forth herein (except as set
forth in clauses (i) through (v) above).

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Extension Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to implement the terms of any such Extension, including any
amendments necessary to establish Extended Revolving Commitments or Extended
Term Loans as a new Class or tranche of Revolving Commitments or Term Loans, as
applicable, and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Class or tranche
(including to preserve the pro rata treatment of the extended and non-extended
Classes or tranches and to provide for the reallocation of Revolving Credit
Exposure upon the expiration or termination of the commitments under any Class
or tranche), in each case on terms consistent with this Section.

2.7 Fees. The Borrower shall pay to the Administrative Agent such fees as have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower in Agreed Currencies from time to time during the
Revolving Availability Period in an aggregate principal amount at any one time
outstanding which, (i) when added to such Lender’s Revolving Percentage of the
L/C Obligations then outstanding, subject to Sections 1.3 and 4.2(h), does not
exceed the amount of such Lender’s Revolving Commitment and (ii) subject to
Section 1.3 and 4.2(h), will not result in the Dollar Amount of any Lender’s
Revolving Credit Exposure and L/C Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit. During the Revolving
Availability Period the Borrower may use the Revolving Commitments by borrowing,
prepaying and reborrowing the Revolving Loans in whole or in part, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurocurrency Loans or ABR Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 3.2 and
4.3. Subject to Section 3.15, each Revolving Loan shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith; provided that each ABR Loan shall only be made in Dollars. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions applicable to a Lender of Revolving Loans hereunder shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date, except to the extent extended by individual Lenders as to such
Lender’s Revolving Commitment.

 

60



--------------------------------------------------------------------------------

(c) In the event a mandatory prepayment of the Closing Date Term Loans is
required to be made pursuant to Section 4.2(e), the Revolving Availability
Period shall not commence and the Revolving Commitments shall automatically
terminate.

3.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Availability Period on any Business
Day; provided that the Borrower shall give the Administrative Agent its
irrevocable notice (which notice, in the case of any Revolving Loans to be
borrowed on the Acquisition Effective Date must be received in writing by the
Administrative Agent prior to 12:00 Noon, New York City time, one Business Day
prior to the Acquisition Effective Date), which may be given by (a) telephone or
(b) a Committed Loan Notice; provided, that such notice may be contingent on the
occurrence of a refinancing or the consummation of a sale, transfer, lease or
other disposition of assets and may be revoked if the refinancing or sale,
transfer, lease or other disposition of assets does not occur; provided further
that any telephone notice must be confirmed promptly on the same date prior to
2:00 p.m. New York City time such telephonic notice is given by delivery to the
Administrative Agent of a Committed Loan Notice. Such notice must be received by
the Administrative Agent for any Revolving Loans requested to be made after the
Acquisition Effective Date, prior to 12:00 Noon, New York City time, (i) three
(3) Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans (four (4) Business Days prior to the requested Borrowing
Date, in the case of a Eurocurrency Revolving Loan denominated in a Foreign
Currency), or (ii) prior to 12:00 Noon, New York City time on the requested
Borrowing Date, in the case of ABR Loans) (provided that any such notice of a
borrowing of ABR Loans to finance payments required to be made pursuant to
Section 3.3 may be given not later than 12:00 Noon, New York City time, on the
date of the proposed borrowing) and must specify (A) the amount and Type of
Revolving Loans to be borrowed, (B) the requested Borrowing Date and (C) in the
case of Eurocurrency Revolving Loans, the respective amounts of each Type of
Loan, the Agreed Currency of each such Loan and the respective lengths of the
initial Interest Periods therefor. Each borrowing under the Revolving Loan
Commitments shall be in a Dollar Amount equal to (A) in the case of ABR Loans,
$10,000,000 or in increments of $500,000 in excess thereof (or, if the then
aggregate Available Revolving Commitments are less than $10,000,000, such lesser
amount) and (B) in the case of Eurocurrency Loans, $10,000,000 or a whole
multiple of $1,000,000 in excess thereof; provided that borrowings of ABR Loans
pursuant to Section 3.9 shall not be subject to the foregoing minimum amounts.
Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each Revolving Lender thereof. Each Revolving Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. The
Administrative Agent shall make the proceeds of such Revolving Loan available to
the Borrower on such Borrowing Date by wire transfer of immediately available
funds to a bank account designated in writing by the Borrower to the
Administrative Agent.

3.3 Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee (the “Commitment Fee”) for the
period from and including the Acquisition Effective Date to the last day of the
Revolving Availability Period, computed at the Commitment Fee Rate on the
average daily Dollar Amount of the Available Revolving Commitment of such Lender
during the period for which payment is made payable quarterly in arrears on the
last day of each March, June, September and December and on the Revolving
Termination Date.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

3.4 Termination or Reduction of Revolving Commitments. On or after the
Acquisition Effective Date, the Borrower shall have the right, upon not less
than three (3) Business Days’ notice to the Administrative Agent, to terminate
the Revolving Commitments or, from time to time, to

 

61



--------------------------------------------------------------------------------

reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments; provided, further that such notice may be
contingent on the occurrence of a refinancing or the consummation of a sale,
transfer, lease or other disposition of assets and may be revoked or the
termination date deferred if the refinancing or sale, transfer, lease or other
disposition of assets does not occur. Any such reduction shall be in an amount
equal to $10,000,000, or a multiple of $1,000,000 in excess thereof, and shall
reduce permanently the Revolving Commitments then in effect.

3.5 L/C Commitment. (a) On or after the Acquisition Effective Date, subject to
the terms and conditions hereof, each Issuing Lender, in reliance on the
agreements of the other Revolving Lenders set forth in Section 3.8(a), agrees to
issue standby letters of credit (“Letters of Credit”) not to exceed the L/C
Commitment for the account of the Borrower on any Business Day during the
Revolving Availability Period as may be approved from time to time by such
Issuing Lender, with the face amount of any outstanding Letters of Credit (and,
without duplication, any unpaid L/C Disbursement in respect thereof) reducing
the Available Revolving Commitments on a Dollar-for-Dollar basis by the Dollar
Amount thereof; provided that no Issuing Lender shall have any obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment, (ii) the aggregate amount of such
Issuing Lender’s Available Revolving Commitments would be less than zero, or
(iii) subject to Section 1.3 and 4.2(d), such issuance would cause the Dollar
Amount of any Lender’s Revolving Credit Exposure and L/C Exposure, in each case
denominated in Foreign Currencies, to exceed the Foreign Currency Sublimit. Each
Letter of Credit shall (i) be denominated in an Agreed Currency and (ii) expire
no later than the earlier of (A) the first anniversary of its date of issuance
(unless otherwise agreed by the applicable Issuing Lender) and (B) the date that
is five (5) Business Days prior to the Revolving Termination Date; provided that
any Letter of Credit may provide for automatic renewals pursuant to
Section 3.6(b). Each Letter of Credit shall be governed by laws of the State of
New York (unless the laws of another jurisdiction are agreed to by the
respective Issuing Lender). It is hereby acknowledged and agreed that each of
the letters of credit described in Schedule 3.5 of the Disclosure Letter shall
constitute a “Letter of Credit” for all purposes of this Agreement on the
Acquisition Effective Date and shall be deemed issued under this Agreement on
the Acquisition Effective Date.

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if (i) such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law, (ii) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Lender from issuing the Letter of Credit, or any Requirements of Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit, or request that such Issuing Lender refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to the Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Issuing Lender in good faith deems material to it and (iii) the issuance of the
Letter of Credit would violate one or more policies of such Issuing Lender
applicable to letters of credit generally. No Primary Issuing Lender shall be
obligated to issue Letters of Credit in an aggregate face amount in excess at
any time outstanding of the Primary Issuing Lender L/C Sublimit.

3.6 Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions. (a) On or after the Acquisition Effective Date, the Borrower
may from time to time request that an Issuing Lender issue a Letter of Credit.
To request the issuance of a Letter of Credit (or

 

62



--------------------------------------------------------------------------------

the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the relevant
Issuing Lender) to such Issuing Lender an Application requesting the issuance of
the Letter of Credit and specifying the requested date of issuance of such
Letter of Credit (which shall be a Business Day) and, as applicable, specifying
the date of amendment, renewal or extension (which shall be a Business Day), the
Agreed Currency applicable thereto, the date on which such Letter of Credit is
to expire (which shall comply with Section 3.5(a)(iii)), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information and documents, including any Issuer Documents, as shall be necessary
to prepare, amend, renew or extend such Letter of Credit. Such Application shall
be accompanied by documentary and other evidence of the proposed beneficiary’s
identity as may reasonably be requested by such Issuing Lender to enable such
Issuing Lender to verify the beneficiary’s identity or to comply with any
applicable laws or regulations, including, without limitation, Section 326 of
the Patriot Act. Provided such Issuing Lender has determined that the issuance,
amendment, renewal or extension of the requested Letter of Credit in favor of
the identified beneficiary is in compliance with U.S. Treasury and U.S.
Department of Commerce regulations and other applicable governmental laws, rules
and regulations (including, without limitation, the U.S. Office of Foreign Asset
Control regulations), upon receipt of all required approvals, such Issuing
Lender will issue, amend, renew or extend the requested Letter of Credit for the
account of the Borrower in such form as may be approved by such Issuing Lender,
which shall have been approved by the Borrower, within (i) in the case of an
issuance, five (5) Business Days of the date of the receipt of the Application
and all related information and (ii) in the case of an amendment, renewal or
extension, three (3) Business Days of the date of the receipt of the Application
and all related information. Each Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower (with a copy to the Administrative Agent)
promptly following the issuance thereof. An Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance (or, amendment, extension or renewal, as
applicable) of each Letter of Credit (including the amount thereof and the
Agreed Currency applicable thereto) issued by such Issuing Lender.

(b) If the Borrower so requests in any applicable Application, an Issuing Lender
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such Issuing
Lender to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by an Issuing Lender,
the Borrower shall not be required to make a specific request to such Issuing
Lender for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require)
such Issuing Lender to permit the extension of such Letter of Credit at any time
to an expiry date not later than the date that is five (5) Business Days prior
to the Revolving Termination Date; provided, however, that an Issuing Lender
shall not permit any such extension if (i) such Issuing Lender has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of Section 3.5(a) or (b) or otherwise), or
(ii) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (A) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (B) from the Administrative Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in
Section 6.2 is not then satisfied, and in each such case directing such Issuing
Lender not to permit such extension.

3.7 Fees and Other Charges; Role of Issuing Lender; Applicability of ISP and
UCP. (a) The Borrower will pay a fee (the “L/C Fee”) in Dollars on all
outstanding Letters of Credit at a per

 

63



--------------------------------------------------------------------------------

annum rate equal to the Applicable Margin then in effect with respect to
Eurocurrency Loans under the Revolving Facility on the Dollar Amount of such
Letter of Credit, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date of
such Letter of Credit. In addition, the Borrower shall pay to each Issuing
Lender for its own account a fronting fee in Dollars of 0.125% per annum on the
undrawn and unexpired Dollar Amount of each Letter of Credit issued by such
Issuing Lender, payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date of such Letter of Credit.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit issued by such
Issuing Lender.

(c) Role of Issuing Lender. Each Lender and the Borrower agree that, in paying
any L/C Disbursement under a Letter of Credit, an Issuing Lender shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lenders, the Administrative Agent, any of their respective Agent Related
Parties nor any correspondent, participant or assignee of any Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a final and
nonappealable decision of a court of competent jurisdiction); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Issuing Lenders, the
Administrative Agent, any of their respective Agent Related Parties nor any
correspondent, participant or assignee of any Issuing Lender shall be liable or
responsible for any of the matters described in Section 3.10; provided, however,
that anything in such Section to the contrary notwithstanding, the Borrower may
have a claim against an Issuing Lender, and an Issuing Lender may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which were
caused by such Issuing Lender’s willful misconduct or gross negligence or such
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit (in each
case, as determined by a final and nonappealable decision of a court of
competent jurisdiction). In furtherance and not in limitation of the foregoing,
an Issuing Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and an Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. An Issuing Lender may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(d) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Issuing Lender and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP or the UCP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit (provided that for the avoidance of doubt, no Issuing Lender shall be
required to issue a commercial Letter of Credit hereunder). Notwithstanding the
foregoing, an Issuing Lender

 

64



--------------------------------------------------------------------------------

shall not be responsible to the Borrower for, and such Issuing Lender’s rights
and remedies against the Borrower shall not be impaired by, any action or
inaction of such Issuing Lender required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where such
Issuing Lender or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade – International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

3.8 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lenders to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lenders,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lenders’ obligations and rights (though, in the case
of rights, subject to such L/C Participant’s satisfaction of its reimbursement
obligation set forth in the following sentence) under and in respect of each
Letter of Credit issued hereunder and the Dollar Amount of each L/C Disbursement
paid by the Issuing Lenders thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if an L/C Disbursement is paid
under any Letter of Credit for which such Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent upon demand of such Issuing
Lender an amount equal to such L/C Participant’s Revolving Percentage of the
Dollar Amount of such L/C Disbursement, or any part thereof, that is not so
reimbursed. The L/C Participants’ obligations to make such payment shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that any L/C Participant may have
or have had against an Issuing Lender, the Borrower or any other Person. The
Administrative Agent shall promptly forward such Dollar Amount to such Issuing
Lender.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of an Issuing Lender pursuant to
Section 3.8(a) in respect of any unreimbursed portion of any L/C Disbursement
made by such Issuing Lender under any Letter of Credit is paid to the
Administrative Agent for the account of such Issuing Lender within three
(3) Business Days after the date such payment is due, such L/C Participant shall
pay to the Administrative Agent for the account of such Issuing Lender on demand
an amount in Dollars equal to the product of (i) the Dollar Amount of such
amount, times (ii) the daily average Federal Funds Rate during the period from
and including the date such L/C Disbursement is required to the date on which
such payment is immediately available to such Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to Section 3.8(a) is not made available to
the Administrative Agent in Dollars for the account of such Issuing Lender by
such L/C Participant within three (3) Business Days after the date such payment
is due, such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, the Dollar Amount of such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans
under the Revolving Facility (or to the extent that such L/C Disbursement was
made in a Foreign Currency, a Eurocurrency Revolving Loan in such Foreign
Currency in an amount equal to the L/C Disbursement made by such Issuing Lender
under such Letter of Credit). A certificate of an Issuing Lender submitted to
any L/C Participant with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.8(a), the Administrative Agent or such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of

 

65



--------------------------------------------------------------------------------

collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, the Administrative Agent or such Issuing Lender, as the case
may be, will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by
Administrative Agent or such Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or such Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of such
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or such Issuing Lender, as the case may be, to it.

3.9 Reimbursement Obligation of the Borrower. An Issuing Lender shall notify the
Borrower of the date and Dollar Amount of any L/C Disbursement under any Letter
of Credit and paid by such Issuing Lender. The Borrower agrees to reimburse such
Issuing Lender in Dollars for the Dollar Amount of (a) such L/C Disbursement so
paid (or if the Issuing Lender shall so elect in its sole discretion by notice
to the Borrower, in such other Agreed Currency which was paid by the Issuing
Lender pursuant to such L/C Disbursement in such Agreed Currency in an amount
equal to the amount of such L/C Disbursement) and (b) any reasonable and
documented fees, charges or other costs or expenses (other than taxes or similar
amounts) incurred by such Issuing Lender in connection with such payment on the
Business Day after the Borrower receives such notice. Each such payment shall be
made to such Issuing Lender at its address for notices referred to herein in
Dollars (or if the Issuing Lender shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Lender pursuant to such L/C Disbursement in such Agreed Currency in an
amount equal to the amount of such L/C Disbursement) and in immediately
available funds. Each L/C Disbursement under any Letter of Credit shall (unless
an event of the type described in clause (i) or (ii) of Section 9.1(f) shall
have occurred and be continuing with respect to the Borrower, in which case the
procedures specified in Section 3.8 for funding by L/C Participants shall apply)
constitute a request by the Borrower to the Administrative Agent for a borrowing
pursuant to Section 3.2 of ABR Loans in the amount of such L/C Disbursement;
provided that, if the amount of such L/C Disbursement is not less than the
Dollar Amount of $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 3.2 or 1.5 that
such payment be financed with (i) to the extent such L/C Disbursement was made
in Dollars, an ABR Revolving Loan or Eurocurrency Revolving Loan in Dollars in
an amount equal to such L/C Disbursement or (ii) to the extent that such L/C
Disbursement was made in a Foreign Currency, a Eurocurrency Revolving Loan in
such Foreign Currency in an amount equal to such L/C Disbursement, and, in each
case, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Loan or
Eurocurrency Revolving Loan, as applicable. The Borrowing Date with respect to
such borrowing shall be the first date on which a borrowing of Revolving Loans
could be made, pursuant to Section 3.2, if the Administrative Agent had received
a notice of such borrowing at the time the Administrative Agent receives notice
from an Issuing Lender of such L/C Disbursement under such Letter of Credit. If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each L/C Participant of the applicable amount drawn, the payment then due
from the Borrower in respect thereof and such L/C Participant’s Revolving
Percentage thereof. Promptly following receipt of such notice, each L/C
Participant shall pay to the Administrative Agent its Revolving Percentage of
the payment then due from the Borrower, in the same manner as provided in
Section 3.2 with respect to Loans made by such Lender (and Section 3.2 shall
apply, mutatis mutandis, to the payment obligations of the L/C Participants),
and the Administrative Agent shall promptly pay to the Issuing Lender the
amounts so received by it from the L/C Participants. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
Section 3.9, the Administrative Agent shall distribute such payment to the
Issuing Lender or, to the extent that L/C Participants have made payments
pursuant to this Section 3.9 to reimburse the Issuing Lender, then to such
Lenders and the Issuing Lender as their interests may appear. Any payment made
by an L/C Participant pursuant to this Section 3.9 to reimburse the Issuing
Lender for any L/C Disbursement under a Letter of Credit (other than the funding
of ABR Revolving Loans or Eurocurrency Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to

 

66



--------------------------------------------------------------------------------

reimburse such unreimbursed amount. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Lender or Revolving Lender to any stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Borrower shall, at its option,
either (A) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Lender or the relevant Revolving Lender or (B) reimburse each L/C
Disbursement made in such Foreign Currency in Dollars, in an amount equal to the
Dollar Amount, calculated using the applicable Exchange Rates, on the date such
L/C Disbursement is made, of such L/C Disbursement.

3.10 Obligations Absolute. The Borrower’s obligations under Section 3.9 shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that the Borrower may have or
have had against an Issuing Lender, any beneficiary of a Letter of Credit or any
other Person. The Borrower also agrees with the Issuing Lenders that the Issuing
Lenders and any Issuing Lender’s Agent Related Parties shall not be responsible
for, and the Borrower’s Reimbursement Obligations under Section 3.9 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender or any Agent Related Party of any Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors, omissions, interruptions or delays found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Issuing Lender or its
Agent Related Parties, as applicable. The parties hereto agree that any action
taken or omitted by an Issuing Lender or its Agent Related Parties under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of their respective gross negligence or willful misconduct (as
determined by a final and nonappealable decision of a court of competent
jurisdiction), shall be binding on the Borrower and the parties hereto and shall
not result in any liability of such Issuing Lender or its Agent Related Parties
to the Borrower.

3.11 Letter of Credit Payments. If any L/C Disbursement is made under any Letter
of Credit, the relevant Issuing Lender shall promptly notify the Borrower of the
date of payment and amount paid by such Issuing Lender in respect thereof. The
responsibility of an Issuing Lender to the Borrower in connection with any L/C
Disbursement under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, and subject to the
limitations on liability set forth in Section 3.7(c) and 3.10 hereof, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.12 Applications; Issuer Documents. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply. In the event of
any conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

3.13 Interim Interest. If the Issuing Lender shall make any disbursement under a
Letter of Credit, then, unless the Borrower shall reimburse such disbursement in
full on the date such disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such disbursement is made to
but excluding the date that the Borrower reimburses such disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such
disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Margin
with respect to Eurocurrency Revolving

 

67



--------------------------------------------------------------------------------

Loans); provided that, if the Borrower fails to reimburse such disbursement when
due pursuant to Section 3.9, then Section 4.5(c) shall apply. Interest accrued
pursuant to this Section 3.13 shall be for the account of the Issuing Lender,
except that interest accrued on and after the date of payment by any L/C
Participant pursuant to Section 3.9 to reimburse the Issuing Lender shall be for
the account of such L/C Participant to the extent of such payment.

3.14 Replacement of Issuing Lender. An Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.7. From and after the effective date of any such replacement, (a) the
successor Issuing Lender shall have all the rights and obligations of the
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (b) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit then outstanding and issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

3.15 Defaulting Lenders. (a) Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the final paragraph of Section 11.1.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender hereunder; third, to Cash Collateralize the Issuing Lenders’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 3.15(b); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a Deposit Account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(B) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 3.15(b); sixth, to the
payment of any amounts owing to the Lenders or Issuing Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or any
Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of

 

68



--------------------------------------------------------------------------------

Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (B) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 6.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments under the applicable Facility without giving effect to
Section 3.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 3.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) No Defaulting Lender shall be entitled to receive any Commitment Fees for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such Commitment Fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(iv) Each Defaulting Lender shall be entitled to receive L/C Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 3.15(b); provided that with
respect to any L/C Fee not required to be paid pursuant to this Section
3.15(a)(iv), the Borrower shall (A) pay to each Non-Defaulting Lender that
portion of any such L/C Fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations that has
been reallocated to such Non-Defaulting Lender pursuant to clause (v) below,
(B) pay to each Issuing Lender the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (C) not be required to pay the remaining
amount of any such fee.

(v) All or any part of such Defaulting Lender’s participation in L/C Obligations
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non- Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to Section
11.18, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non- Defaulting Lender’s increased
exposure following such reallocation.

 

69



--------------------------------------------------------------------------------

(vi) If the reallocation described in clause (v) above cannot, or can only
partially, be effected, the Borrower shall, within two (2) Business Days
following the written request of the Administrative Agent (with a copy to the
Administrative Agent), without prejudice to any right or remedy available to it
hereunder or under law, Cash Collateralize the Issuing Lenders’ Fronting
Exposure in accordance with the procedures set forth in Section 3.15(b).

(b) At any time that there shall exist a Defaulting Lender, within three
(3) Business Days following the written request of the Administrative Agent or
any Issuing Lender (with a copy to the Administrative Agent) the Borrower shall
Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 3.15(a)(v) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(i) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Lenders, and agrees to maintain, a first priority security interest
in all such Cash Collateral as security for the Defaulting Lenders’ obligation
to fund participations in respect of L/C Obligations, to be applied pursuant to
clause (ii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lenders as herein provided (other than
Liens permitted pursuant to Section 8.3), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(ii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 3.15(b) in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(iii) Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Lender’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section 3.15(b) following (i) the elimination
of the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Issuing Lender that there exists excess Cash
Collateral.

(c) If the Borrower, the Administrative Agent and each Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance

 

70



--------------------------------------------------------------------------------

with the Commitments under the applicable Facility (without giving effect to
Section 3.15(a)(v)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(d) So long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

3.16 Incremental Revolving Commitments.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Acquisition Effective Date by written notice to the Administrative Agent
elect to request an increase to the existing Revolving Commitments (each, an
“Incremental Revolving Commitment”) in an aggregate principal amount when
combined with the aggregate amount of all Incremental Term Loan Commitments
under Section 2.4 and all Incremental Equivalent Debt under Section 2.5 and any
other Incremental Revolving Commitment, not in excess of the Available
Incremental Amount. Each such notice shall specify (i) the date (each, a
“Revolving Commitment Increase Effective Date”) on which the Borrower proposes
that the Incremental Revolving Commitment shall be effective, which shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such earlier date as the
Administrative Agent shall agree in its sole discretion) and (ii) the identity
of each Person (which, if not a Lender, an Approved Fund or an Affiliate of a
Lender, shall be reasonably satisfactory to the Administrative Agent and the
Issuing Lenders) to whom the Borrower proposes any portion of such Incremental
Revolving Commitment be allocated and the amounts of such allocations.

(b) Conditions. The Incremental Revolving Commitment shall become effective as
of such Revolving Commitment Increase Effective Date; provided that:

(i) the condition set forth in Section 6.2(c) shall be satisfied (except as
otherwise set forth in the applicable Increase Revolving Joinder);

(ii) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except (A) to
the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date and (B) representations and warranties qualified by materiality
shall be true and correct in all respects); provided that, if the primary
purpose of such Incremental Revolving Commitment is to finance a Limited
Condition Acquisition permitted under Section 8.7 with the consent of only the
Revolving Lenders, then the foregoing shall be limited to the Specified
Representations (other than Section 5.19 with respect to the target in such
Permitted Acquisition and its subsidiaries);

(iii) no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Revolving Commitment Increase
Effective Date (except as otherwise set forth in the applicable Increase
Revolving Joinder); provided that, if the primary purpose of such Incremental
Revolving Commitment is to finance a Limited Condition

 

71



--------------------------------------------------------------------------------

Acquisition permitted under Section 8.7, with the consent of only the Revolving
Lenders providing such Incremental Revolving Commitment, the foregoing shall at
the Borrower’s election instead be tested at the time of the execution of the
relevant definitive acquisition agreement; and

(iv) the Borrower shall deliver or cause to be delivered a duly executed
Increase Revolving Joinder and any customary legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction.

(c) Terms of Incremental Revolving Loans and Incremental Revolving Commitments.
The terms and provisions of the Incremental Revolving Commitments and the Loans
made pursuant to the Incremental Revolving Commitments (the “Incremental
Revolving Loans”) shall be part of the existing tranche of Revolving Loans and
such terms and provisions shall be on the same terms and subject to the same
documentation applicable to the existing Revolving Facility.

Incremental Revolving Loans may be provided by any existing Lender (but no
existing Lender shall have an obligation to make any Incremental Revolving
Commitment, nor will the Borrower have any obligation to approach any existing
Lenders to provide any Incremental Revolving Commitment) and additional banks,
financial institutions and other institutional lenders; provided that the
consent of the Administrative Agent and any Issuing Lender (in each case not to
be unreasonably withheld, conditioned or delayed) shall be required with respect
to any additional Lender to the same extent such consent would for an assignment
of an existing Loan to such Lender pursuant to Section 11.6(b). The Incremental
Revolving Commitments shall be effected by a joinder agreement (the “Increase
Revolving Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Revolving Commitment, in form and substance
reasonably satisfactory to each of them. Incremental Revolving Loans may be used
for the Borrower’s and its Subsidiaries’ general corporate purposes, including
any transaction not prohibited under this Agreement. The Increase Revolving
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 3.16. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Revolving Commitments and Revolving Loans
shall be deemed, unless the context otherwise requires, to include references to
Incremental Revolving Commitments and Incremental Revolving Loans that are made
pursuant to this Agreement.

(d) Equal and Ratable Benefit. The Incremental Revolving Loans and Incremental
Revolving Commitments established pursuant to this Section 3.16 shall constitute
Loans and Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, if secured, in any case, shall benefit equally and ratably from
security interests created by the Security Documents and the guarantees of the
Subsidiary Guarantors. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Security Documents continue to be
perfected under the Uniform Commercial Code or otherwise after giving effect to
the establishment of any such Class of Incremental Revolving Loans or any such
Incremental Revolving Commitments.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1 Optional Prepayments. (a) On or after the Acquisition Effective Date, the
Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty (other than in connection with a Repricing
Event), upon irrevocable notice delivered to the

 

72



--------------------------------------------------------------------------------

Administrative Agent no later than 12:00 Noon, New York City time, three
(3) Business Days prior thereto, in the case of Eurocurrency Loans, and no later
than 12:00 Noon, New York City time, one (1) Business Day prior thereto, in the
case of ABR Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurocurrency Loans or ABR Loans and if such
payment is to be applied to prepay the Term Loans; provided that (x) if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 4.11 and (y) that such notice may be contingent on the
occurrence of a refinancing or the consummation of a sale, transfer, lease or
other disposition of assets and may be revoked or the termination date deferred
if the refinancing or sale, transfer, lease or other disposition of assets does
not occur. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR
Loans) accrued interest to such date on the amount prepaid and any premium
applicable thereto under Section 4.1(b). Partial prepayments of Loans shall be
in an aggregate principal Dollar Amount of $10,000,000 or integral multiples of
$1,000,000 in excess thereof. Voluntary prepayments shall be applied to Term
Loans in accordance with Section 4.8 hereof.

(b) Notwithstanding anything contained herein to the contrary, in the event
that, on or prior to the date which is six months after the Initial FirstSecond
Amendment Effective Date (i) a Repricing Event occurs, the Borrower shall pay to
the Administrative Agent, for the ratable account of the applicable Term
Lenders, a prepayment premium of 1.00% of the aggregate principal amount of the
20162017 Replacement Term Loans prepaid, refinanced, substituted or replaced
pursuant to such Repricing Event and (ii) any Lender becomes a Non-Consenting
Lender in respect of an amendment to the Loan Documents that would reduce the
All-in Yield applicable to 20162017 Replacement Term Loans and such Lender’s
20162017 Replacement Term Loans are assigned pursuant to the Non-Consenting
Lender provisions of Section 11.1, the Borrower shall pay to such Lender for its
own account a fee equal to 1.00% of the aggregate principal amount of the
20162017 Replacement Term Loans so assigned. Such amounts shall be due and
payable on the date of effectiveness of such Repricing Event or assignment, as
applicable.

(c) In connection with the incurrence of 20162017 New Replacement Term Loans
pursuant to Section 2.1(bc) and the repayment of 2016 Replacement Term Loans
with the Net Cash Proceeds thereof, the Lenders and the Borrower hereby agree
that, notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall be obligated to pay to each 20162017 Non- Converting Replacement
Term Loan Lender any amounts owing pursuant to Section 4.11(if any) to such
20162017 Non-Converting Replacement Term Loan Lender in connection with the
repayment of the outstanding 2016 Replacement Term Loans of such 20162017
Non-Converting Replacement Term Loan Lender with the proceeds of 20162017 New
Replacement Term Loans (it being understood that breakage or other costs of the
type referred to in Section 4.11 (if any) shall not be payable to 20162017
Converting Replacement Term Loan Lenders in connection with (x) the 20162017
Replacement Term Loan Conversion or (y) any 2016 Replacement Term Loans of such
20162017 Converting Replacement Term Loan Lender which are not subject to the
20162017 Replacement Term Loan Conversion and which are prepaid with the
proceeds of the 20162017 New Replacement Term Loans).

4.2 Mandatory Prepayments. (a) If any Indebtedness shall be incurred or issued
by the Borrower or any Restricted Subsidiary after the Acquisition Effective
Date (other than Excluded Indebtedness but including, for the avoidance of
doubt, any Replacement Facility), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied promptly upon such incurrence or issuance
toward the prepayment of the Loans as set forth in Section 4.2(f).

(b) If on any date after the Acquisition Effective Date the Borrower or any
Restricted Subsidiary shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event then,

 

73



--------------------------------------------------------------------------------

unless a Reinvestment Notice shall be delivered in respect thereof, such Net
Cash Proceeds shall be applied within five (5) Business Days of such date toward
the prepayment of the Loans as set forth in Section 4.2(f); provided that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Loans as set
forth in Section 4.2(f).

(c) The Borrower shall, on each Excess Cash Flow Application Date commencing
with the Excess Cash Flow Application Date applicable to the fiscal year of the
Borrower ending December 31, 2016, apply the ECF Percentage of the excess, if
any, of (i) Excess Cash Flow for the related Excess Cash Flow Payment Period
minus (ii) voluntary prepayments of the Loans (including the Term Loans but
excluding prepayments of the Revolving Facility to the extent there is not an
equivalent permanent reduction in commitments thereunder) and Dutch Auction
purchases of Term Loans pursuant to Section 11.6(j) to the extent of cash
payments by the Borrower in connection therewith, in each case made with
Internally Generated Cash during such Excess Cash Flow Payment Period toward the
prepayment of the Loans as set forth in Section 4.2(f); provided that with
respect to the fiscal year period ending on December 31, 2016, (i) such
calculation of Excess Cash Flow shall be pro rated to reflect the portion of
Excess Cash Flow attributable to the period commencing on the Acquisition
Effective Date and ending on December 31, 2016 and (ii) notwithstanding any such
calculation hereunder, the aggregate amount of any mandatory prepayment under
this Section 4.2(c) with respect to the fiscal year ending December 31, 2016
shall not exceed $75,000,000. Except as provided below, each such prepayment and
commitment reduction shall be made on a date (an “Excess Cash Flow Application
Date”) no later than ten (10) days after the date on which the financial
statements referred to in Section 7.1(a) for the fiscal year of the Borrower
with respect to which such prepayment is made are required to be delivered to
the Lenders.

(d) Notwithstanding the foregoing, the Borrower will not be required to prepay
the Loans pursuant to clause (b) with respect to any Net Cash Proceeds from any
Asset Sale or Recovery Event or pursuant to clause (c) with respect to any
Excess Cash Flow for the related Excess Cash Flow Payment Period, in each case
attributable to a Foreign Subsidiary to the extent (i) the repatriation of such
Net Cash Proceeds or Excess Cash Flow is prohibited by applicable local law from
being repatriated so long, but only so long, as the applicable local law will
not permit such repatriation (the Borrower hereby agreeing to use commercially
reasonably efforts to cause the applicable Foreign Subsidiary to promptly take
all actions reasonably required by the applicable local law to permit such
repatriation) or (ii) the repatriation of such Net Cash Proceeds or Excess Cash
Flow from such Foreign Subsidiary would result in material adverse consequence
with respect to Taxes, fees or similar impositions of Governmental Authorities
(including any actual cash Tax liability of more than $10,000,000 owed to any
Governmental Authorities that would be incurred in connection with such
mandatory prepayment provisions, as determined after utilizing any of the
Borrower’s available net operating losses or other available Tax attributes);
provided that in the event the Borrower is required to make a payment of Net
Cash Proceeds or Excess Cash Flow attributable to a Foreign Subsidiary, such
payment shall be made as soon as practicable based on applicable legal,
regulatory or commercial restraints after the Borrower becomes aware that such
repatriation would not be prohibited by applicable local law or result in
material adverse consequences with respect to Taxes, fees or similar impositions
of Governmental Authorities.

(e) In the event that the Collateral Agent delivers written notice to the Escrow
Agent pursuant to Section 3(d) of the Escrow Agreement, the Closing Date Term
Loans, all accrued interest thereon and all other Obligations with respect
thereto shall be immediately due and payable, and the Administrative Agent shall
apply all proceeds received from the Escrow Account in accordance with
Section 4.2 and Section 4.8; provided that if the amount of the Escrow Property
is less than the amount required to prepay the Closing Date Term Loans, all
accrued interest thereon and all

 

74



--------------------------------------------------------------------------------

other Obligations with respect thereto in full on such date, the Borrower will
deliver to the Administrative Agent, on the date of such prepayment, an amount
equal to such deficiency.

(f) Amounts to be applied in connection with prepayments made pursuant to
Section 4.2 (a)-(e) shall be applied, without premium or penalty (other than in
connection with a Repricing Event) first, to the prepayment of the Term Loans in
accordance with Section 4.8 and, second, to prepay the Revolving Loans without
any permanent reduction of the Revolving Commitments, in each case on a pro rata
basis. The application of any prepayment pursuant to this Section 4.2 shall be
made, first, to ABR Loans and, second, to Eurocurrency Loans. Each prepayment of
the Loans under this Section 4.2 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid, and any premium applicable
thereto under Section 4.1(b); provided, further, that if a Eurocurrency Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11.

(g) Each Term Lender may elect, by notice to the Administrative Agent by
telephone (confirmed by hand delivery, facsimile transmission or PDF attachment
to an e-mail) at least one Business Day prior to the required prepayment date,
to decline all or any portion of any mandatory prepayment pursuant to
Section 4.2(a)-(e) of its Loans (such declined prepayment amounts, “Declined
Prepayments”) other than any prepayment from the proceeds of any Replacement
Facility, in which case (i) such Declined Prepayments shall be applied pro rata
to all Term Loans of each Term Lender that did not elect to decline such
prepayment, and (ii) to the extent of any excess, such Declined Prepayments
shall be retained by the Borrower.

(h) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Revolving
Extensions of Credit denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Revolving Extension of Credit)
exceeds the Total Revolving Commitments or (B) the sum of the aggregate
principal Dollar Amount of all of the outstanding L/C Exposures and Revolving
Credit Exposures denominated in Foreign Currencies (the “Foreign Currency
Exposure”) (so calculated), as of the most recent Computation Date with respect
to each such Revolving Extension of Credit exceeds the Foreign Currency Sublimit
or (ii) solely as a result of fluctuations in currency exchange rates, (A) the
sum of the aggregate principal Dollar Amount of all of the Revolving Extensions
of Credit (so calculated) exceeds 105% of the Total Revolving Commitments or
(B) the Foreign Currency Exposure, as of the most recent Computation Date with
respect to each such Revolving Extension of Credit, exceeds 105% of the Foreign
Currency Sublimit, the Borrower shall in each case immediately repay Revolving
Loans or deposit an amount in cash in a cash collateral account established with
the Administrative Agent for the benefit of the Lenders on terms and conditions
reasonably satisfactory to the Administrative Agent, as applicable, in an
aggregate principal amount sufficient to cause (x) the aggregate Dollar Amount
of all Revolving Extensions of Credit (so calculated) to be less than or equal
to the Total Revolving Commitments and (y) the Foreign Currency Exposure to be
less than or equal to the Foreign Currency Sublimit, as applicable, provided
that, in the case of prepayments of Revolving Loans, if the aggregate principal
amount of Revolving Loans then outstanding is less than the amount of such
excess (because L/C Obligations constitute a portion thereof), the Borrower
shall, to the extent of the balance of such excess, replace outstanding Letters
of Credit and/or deposit an amount in cash in a cash collateral account
established with the Administrative Agent for the benefit of the Lenders on
terms and conditions reasonably satisfactory to the Administrative Agent.

4.3 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurocurrency Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election, which may be given by
(A) telephone, or (B) a Committed Loan Notice no later than 12:00 Noon, New York
City time, on the Business Day preceding the proposed conversion date;

 

75



--------------------------------------------------------------------------------

provided that any telephone notice must be confirmed promptly on the same date
prior to 2:00 p.m. New York City time such telephonic notice is given by
delivery to the Administrative Agent of a Committed Loan Notice; provided
further that any such conversion of Eurocurrency Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurocurrency Loans by giving the
Administrative Agent prior irrevocable notice of such election which may be
given by (A) telephone, or (B) a Committed Loan Notice (provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice) no later than 2:00 p.m., New York City time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan under a particular Facility may be converted into a Eurocurrency
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. No conversion or continuation of
the 2016 Incremental Term Loans into 2016 Replacement Term Loans pursuant to the
2016 Incremental Term Loan Conversion shall constitute a voluntary or mandatory
payment, prepayment or commitment reduction for purposes of the Agreement.

(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1
and, prior to the Acquisition Effective Date, subject to the last sentence of
this Section 4.3(b), of the length of the next Interest Period to be applicable
to such Loans; provided that no Eurocurrency Loan under a particular Facility
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations; and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso, (i) in the case
of any Eurocurrency Loans denominated in Dollars, such Loans shall be converted
to ABR Loans and (ii) in the case of any Eurocurrency Loans denominated in a
Foreign Currency in respect of which the Borrower shall have failed to deliver
any required notice election prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Eurocurrency Loans shall automatically
continue as Eurocurrency Loans in the same currency with an Interest Period of
one month unless such Eurocurrency Loans are or were repaid in accordance with
Section 4.1. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. Notwithstanding the foregoing,
(i) on the Closing Date, the initial Closing Date Term Loans shall be
Eurocurrency Loans with an Interest Period of one week, and the Borrower shall
be deemed to have requested that the Initial Closing Date Term Loans be
continued for one additional one week Interest Period thereafter, and (ii) for
the period from May 2, 2016 until the Acquisition Effective Date, each Interest
Period shall be for a period of one month; it being acknowledged and agreed that
the Borrower shall be deemed to have requested that the initial Closing Date
Term Loans shall be continued as Eurocurrency Loans with an Interest Period of
one month commencing on May 2, 2016.

4.4 Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurocurrency Loans comprising each Eurocurrency Tranche shall be equal to a
Dollar Amount in the amount of $10,000,000 or integral multiples of $1,000,000
in excess thereof and (b) no more than 10 Eurocurrency Tranches shall be
outstanding at any one time.

 

76



--------------------------------------------------------------------------------

4.5 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

(c) Overdue principal, interest, Reimbursement Obligations, commitment fees and
other amounts payable hereunder shall bear interest at a rate per annum equal to
(i) in the case of payments of overdue principal of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% per annum and (ii) in the case of any other overdue amounts
under the Loan Documents, the non-default rate then applicable to ABR Loans
under the applicable Facility plus 2% per annum.

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

(e) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

(f) Notwithstanding anything to the contrary contained in the definition of
“Interest Period” or elsewhere in this Agreement, (i) each Eurodollar Borrowing
of Term Loans existing on the Initial First Amendment Effective Date immediately
prior to the 2016 Replacement Term Loan Conversion (each, an “Original
Eurodollar Borrowing”) shall, upon the occurrence of the 2016 Replacement Term
Loan Conversion, be deemed to be a new Eurodollar Borrowing of 2016 Replacement
Term Loans for all purposes of this Agreement, (ii) each such newly-deemed
Eurodollar Borrowing of 2016 Replacement Term Loans shall be subject to the same
Interest Period (and Adjusted LIBO Rate) as the Original Eurodollar Borrowing to
which it relates (as if no new Eurodollar Borrowing had in fact occurred),
(iii) 2016 New Replacement Term Loans shall be initially incurred pursuant to a
single Borrowing of Eurodollar Loans which shall be added to (and thereafter be
deemed to constitute a part of) each such newly-deemed Eurodollar Borrowing of
2016 Replacement Term Loans described in preceding subclause (i) on a pro rata
basis (based on the relative sizes of such newly-deemed Eurodollar Borrowings of
2016 Replacement Term Loans), which such Borrowing shall be subject to (x) an
Interest Period that commences on the Initial First Amendment Effective Date and
ends on the last day of the Interest Period of the applicable Original
Eurodollar Borrowing to which it is added as contemplated above by this clause
(iii), and (y) the same Adjusted LIBO Rate applicable to the Original Eurodollar
Borrowing to which it is added as contemplated above by this clause (iii),
(iv) 2016 Incremental Term Loans shall be initially incurred pursuant to a
single Borrowing of Eurodollar Loans which shall be added to (and thereafter be
deemed to constitute a part of) each such newly-deemed Eurodollar Borrowing of
2016 Replacement Term Loans described in preceding subclause (i) on a pro rata
basis (based on the relative sizes of such newly-deemed Eurodollar Borrowings of
2016 Replacement Term Loans), which such Borrowing shall be subject to (x) an
Interest Period that commences on the Initial First Amendment Effective Date and

 

77



--------------------------------------------------------------------------------

ends on the last day of the Interest Period of the applicable Original
Eurodollar Borrowing to which it is added as contemplated above by this clause
(iv), and (y) the same Adjusted LIBO Rate applicable to the Original Eurodollar
Borrowing to which it is added as contemplated above by this clause (iv) and
(v) in connection with the 2016 Replacement Term Loan Conversion, the incurrence
of 2016 New Replacement Term Loans pursuant to Section 2.1(b) and the incurrence
of 2016 Incremental Term Loans pursuant to Section 2.1(b), the Administrative
Agent shall (and is hereby authorized to) take all appropriate actions to ensure
that all Lenders with outstanding 2016 Replacement Term Loans (after giving
effect to the 2016 Replacement Term Loan Conversion, the incurrence of 2016 New
Replacement Term Loans pursuant to Section 2.1(b), the incurrence of 2016
Incremental Term Loans pursuant to Section 2.01(d)(C) and the 2016 Incremental
Term Loan Conversion) participate in each newly-deemed Eurodollar Borrowing of
2016 Replacement Term Loans based on their respective pro rata shares.

(g) Notwithstanding anything to the contrary contained in the definition of
“Interest Period” or elsewhere in this Agreement, (i) each Eurodollar Borrowing
of 2016 Replacement Term Loans existing on the Initial Second Amendment
Effective Date immediately prior to the 2017 Replacement Term Loan Conversion
(each, a “2016 Eurodollar Borrowing”) shall, upon the occurrence of the 2017
Replacement Term Loan Conversion, be deemed to be a new Eurodollar Borrowing of
2017 Replacement Term Loans for all purposes of this Agreement, (ii) each such
newly-deemed Eurodollar Borrowing of 2017 Replacement Term Loans shall be
subject to the same Interest Period (and Adjusted LIBO Rate) as the 2016
Eurodollar Borrowing to which it relates (as if no new Eurodollar Borrowing had
in fact occurred), (iii) 2017 New Replacement Term Loans shall be initially
incurred pursuant to a single Borrowing of Eurodollar Loans which shall be added
to (and thereafter be deemed to constitute a part of) each such newly-deemed
Eurodollar Borrowing of 2017 Replacement Term Loans described in preceding
subclause (i) on a pro rata basis (based on the relative sizes of such
newly-deemed Eurodollar Borrowings of 2017 Replacement Term Loans), which such
Borrowing shall be subject to (x) an Interest Period that commences on the
Initial Second Amendment Effective Date and ends on the last day of the Interest
Period of the applicable 2016 Eurodollar Borrowing to which it is added as
contemplated above by this clause (iii), and (y) the same Adjusted LIBO Rate
applicable to the 2016 Eurodollar Borrowing to which it is added as contemplated
above by this clause (iii), and (iv) in connection with the 2017 Replacement
Term Loan Conversion, the incurrence of 2017 New Replacement Term Loans pursuant
to Section 2.1(c) and the incurrence of 2017 Incremental Term Loans pursuant to
Section 2.1(c), the Administrative Agent shall (and is hereby authorized to)
take all appropriate actions to ensure that all 2016 Replacement Lenders with
outstanding 2017 Replacement Term Loans (after giving effect to the 2017
Replacement Term Loan Conversion and the incurrence of 2017 New Replacement Term
Loans pursuant to Section 2.1(c)) participate in each newly-deemed Eurodollar
Borrowing of 2017 Replacement Term Loans based on their respective pro rata
shares.

4.6 Computation of Interest and Fees; Failure to Satisfy Conditions Precedent;
Obligations of Lenders Several. (a) Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of clause (a) or (b) of the definition of Alternate Base
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurocurrency Rate. Any change in the interest rate on
a Loan resulting from a change in the Alternate Base Rate or the Statutory
Reserve Rate shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall promptly
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower,

 

78



--------------------------------------------------------------------------------

promptly deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 4.6(a).

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 4, and such funds are not deposited into the Escrow Account in the case
of the Closing Date Term Loans or made available to the Borrower by the
Administrative Agent in the case of all other Loans because the conditions to
the applicable extension of credit set forth in Section 6 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) The obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit and to make payments pursuant
to Section 10.7 and 10.12 are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 10.7 or 10.12 on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.7 or 10.12.

4.7 Inability to Determine Interest Rate.

(a) If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Loan the LIBOR Screen Rate shall not be available for such Interest
Period and/or for the applicable currency with respect to such Eurocurrency Loan
for any reason, and the Administrative Agent shall reasonably determine that it
is not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the LIBO Rate for such
Interest Period for such Eurocurrency Loan shall be the rate per annum
determined by the Administrative Agent to be the rate at which it could borrow
funds in Dollars (or, in respect of Revolving Loans or Letters of Credit
denominated in an Agreed Currency other than Dollars, such Agreed Currency) for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurocurrency Loan being made, continued or converted
and with a term equivalent to such Interest Period would be offered by Deutsche
Bank AG London Branch in the London interbank Eurocurrency market; provided that
if such rate shall be less than zero, such rate shall be deemed to be zero;
provided further that if no such rate is available to the Administrative Agent,
(i) if such Loan shall be requested in Dollars, then such Borrowing shall be
made as an ABR Loan at the Alternate Base Rate and (ii) if such Loan shall be
requested in any Foreign Currency, the LIBO Rate shall be equal to the rate
determined by the Administrative Agent in its reasonable discretion after
consultation with the Borrower and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that until such time as the
Alternative Rate shall be determined and so consented to by the Majority
Facility Lenders with respect to the Revolving Facility, Loans shall not be
available in such Foreign Currency.

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Majority Facility Lenders of any
Class that the Adjusted LIBO Rate or the LIBO Rate, as

 

79



--------------------------------------------------------------------------------

applicable, for a Loan in the applicable currency or for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Loan for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Committed Loan
Notice that requests the conversion of any Loan to, or continuation of any Loan
as, a Eurocurrency Loan in the applicable currency or for the applicable
Interest Period, as the case may be, shall be ineffective, (ii) if any Committed
Loan Notice requests a Eurocurrency Loan in Dollars, such Loan shall be made as
an ABR Loan and (iii) if any Committed Loan Notice requests a Eurocurrency Loan
in a Foreign Currency, then the LIBO Rate for such Eurocurrency Loan shall be
the Alternative Rate; provided that if the circumstances giving rise to such
notice affect only one Type of Loans, then the other Type of Loans shall be
permitted.

4.8 Pro Rata Treatment; Application of Payments; Payments. (a) Except as set
forth in Section 4.13, each borrowing by the Borrower from the Lenders
hereunder, each payment by the Borrower on account of any commitment fee and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Term Percentage or Revolving Percentages, as the case may be, of
the relevant Lenders.

(b) Except as set forth in Section 4.13, each payment (including each voluntary
or mandatory prepayment) on account of principal of and interest on the Term
Loans shall be made pro rata between each tranche of Term Loans according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans of such
tranche in direct order of maturity (it being understood, however, for the
avoidance of doubt, that 20162017 Converted Replacement Term Loans outstanding
on the Initial FirstSecond Amendment Effective Date immediately after the
20162017 Replacement Term Loan Conversion and immediately prior to the
prepayment of 2016 Replacement Term Loans not subject to the 20162017
Replacement Term Loan Conversion with the Net Cash Proceeds of 20162017 New
Replacement Term Loans shall not be subject to ratable prepayment on the Initial
FirstSecond Amendment Effective Date with Term Loans by operation of this
proviso). Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.

(c) Each payment (including each prepayment) on account of principal of and
interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time on the due date thereof to the Administrative Agent for the account of
the Lenders at the Funding Office in immediately available funds, without set
off or counterclaim. The Administrative Agent shall distribute such payments to
the Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurocurrency Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurocurrency Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension. All such

 

80



--------------------------------------------------------------------------------

payments shall be made (i) in the same currency in which the applicable
extension of credit was made (or where such currency has been converted to euro,
in euro) and (ii) to the Administrative Agent at its Funding Office, except
payments to be made directly to an Issuing Lender as expressly provided herein
and except that payments pursuant to Sections 4.10, 4.11 and 11.5 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. Notwithstanding the foregoing provisions of this Section 4.8,
if, after the making of any Revolving Extension of Credit in any Foreign
Currency, currency control or exchange regulations are imposed in the country
which issues such currency with the result that the type of currency in which
the Revolving Extension of Credit was made (the “Original Currency”) no longer
exists or the Borrower is not able to make payment to the Administrative Agent
for the account of the Lenders in such Original Currency, then all payments to
be made by the Borrower hereunder in such currency shall instead be made when
due in Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrower takes all risks of the imposition of any such currency control
or exchange regulations.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may (but
shall not be required to), in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for the period until such
Lender makes such amount immediately available to the Administrative Agent
(including, without limitation, the Overnight Foreign Currency Rate in the case
of Eurocurrency Revolving Loans denominated in a Foreign Currency). A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three (3) Business Days of
such Borrowing Date, the Administrative Agent shall also be entitled to recover
such amount with interest thereon at the rate per annum applicable to ABR Loans
under the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.

(g) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 4.8 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

 

81



--------------------------------------------------------------------------------

4.9 Requirements of Law. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate) or any
Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Lender determines that any Change in Law affecting
such Lender or Issuing Lender or any lending office of such Lender or such
Lender’s or Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Lender, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a

 

82



--------------------------------------------------------------------------------

Lender or Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or Issuing Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or Issuing Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof). Increased costs because of a
Change in Law resulting from the Dodd-Frank Wall Street Reform and Consumer
Protection Act and Basel III may only be requested by a Lender imposing such
increased costs on borrowers similarly situated to the Borrower under syndicated
credit facilities comparable to those provided hereunder.

4.10 Taxes. (a) For purposes of this Section 4.10, the term “Lender” includes
any Issuing Lender and the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d) The Borrower shall indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the reason for and amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.6(f)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the

 

83



--------------------------------------------------------------------------------

Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 4.10, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) (i) Any Lender (including solely for purposes of this subparagraph (i) and
Section 4.10(i) each Agent) that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.10(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and duly executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, properly completed and duly executed copies of IRS Form
W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, properly completed and duly executed copies of IRS Form W-8BEN or
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.

 

84



--------------------------------------------------------------------------------

  federal withholding Tax pursuant to the “business profits,” “other income” or
other article of such tax treaty;

 

  (2) properly completed and duly executed copies of IRS Form W-8ECI

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) properly completed and duly executed copies of IRS Form W-8BEN or W-8BEN-E
(as applicable); or

 

  (4) to the extent a Foreign Lender is not the beneficial owner, properly
completed and duly executed copies of IRS Form W-8IMY, accompanied by properly
completed and duly executed copies of IRS Form W- 8ECI, IRS Form W-8BEN or
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and duly executed copies of any other form or
document prescribed by applicable law as a basis for claiming exemption from or
a reduction in U.S. federal withholding Tax, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation

 

85



--------------------------------------------------------------------------------

prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.10 (including by the payment of additional amounts
pursuant to this Section 4.10), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party related to
such refund and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Each Lender agrees that if any documentation it previously delivered
pursuant to Section 4.10(g) expires or becomes obsolete or inaccurate in any
respect, it shall update such documentation or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so.
Notwithstanding anything to the contrary in this Section 4.10, a Lender shall
not be required to deliver any documentation pursuant to Section 4.10(g) or this
paragraph (i) that such Lender is not legally eligible to deliver.

(j) Each party’s obligations under this Section 4.10 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

4.11 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurocurrency Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto or (d) any other default by the
Borrower in the repayment of such Eurocurrency Loans when and as required
pursuant to the terms of this Agreement. Such indemnification may include an
amount (other than with respect to clause (d)) equal to the excess, if any, of
(i) the amount of interest that would have accrued on the amount so prepaid, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or

 

86



--------------------------------------------------------------------------------

continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurocurrency
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder. This
Section 4.11 shall not apply with respect to Taxes other than any Tax that
represent losses, claims, damages, etc. arising from any non-Tax claim.

4.12 Change of Lending Office. If any Lender requests compensation under
Section 4.9, or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.10, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.9 or 4.10, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

4.13 Replacement of Lenders. If any Lender requests compensation under
Section 4.9, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.10 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.12, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, (i) prepay such Lender’s outstanding Term Loans
in full on a non-pro rata basis without premium or penalty (other than any
premium applicable under Section 4.1(b)), or (ii) at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.6) all of
its interests, rights (other than its existing rights to payments pursuant to
Section 4.9 or Section 4.10) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that, in the case of an assignment:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.6;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.1(b), if applicable, and Section 4.11) from the assignee (to the
extent of such outstanding principal and accrued interest and fees and premiums)
or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 4.9 or payments required to be made pursuant to Section 4.10, such
assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable law; and

 

87



--------------------------------------------------------------------------------

(e) in the case of any assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

4.14 Evidence of Debt . (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower (or, in the case of an
assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case pursuant to Section 11.6(d), and a subaccount therein for each Lender,
in which shall be recorded the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to
time.

(c) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans or Revolving Loans, as the case
may be, of such Lender, substantially in the forms of Exhibit E-1 or E-2,
respectively, with appropriate insertions as to date and principal amount.

(d) On and after the Initial FirstSecond Amendment Effective Date, each 20162017
Converting Replacement Term Loan Lender which holds a promissory note with
respect to Term Loans shall be entitled to surrender such promissory note to the
Borrower against delivery of a new promissory note with respect to its 20162017
Converted Replacement Term Loans, completed in conformity with this
Section 4.14; provided that if any such promissory note is not so surrendered,
then from and after the Initial FirstSecond Amendment Effective Date, such
promissory note shall be deemed to evidence the 20162017 Converted Replacement
Term Loans into which the Term Loans theretofore evidenced by such promissory
note have been converted.

4.15 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurocurrency
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such and
convert ABR Loans to Eurocurrency Loans shall forthwith be canceled and (b) such
Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurocurrency Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 4.11.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue, amend, extend, renew or participate in the Letters of
Credit, (x) on the Closing Date, the Borrower hereby represents and warrants to
each Agent and each Lender solely with respect to each Specified Representation,
and (y) on the Acquisition Effective Date and on the date of each other

 

88



--------------------------------------------------------------------------------

extension of credit made hereunder (excluding, for the avoidance of doubt, the
Closing Date), the Borrower hereby represents and warrants to each Agent and
each Lender that:

5.1 Financial Condition . (a) The unaudited pro forma consolidated balance sheet
and related pro forma income statement of the Borrower and its consolidated
Subsidiaries for the twelve (12) month period ending on the last day of the most
recently completed four fiscal quarter period ended at least forty-five
(45) days prior to the Acquisition Effective Date (the “Pro Forma Financial
Statements”) copies of which have heretofore been furnished to each Lender, have
been prepared giving effect (as if such events had occurred at the beginning of
such period) to the Transactions. The Pro Forma Financial Statements have been
prepared in good faith based on the assumptions set forth therein, which the
Borrower believed to be reasonable assumptions at the time such Pro Forma
Financial Statements were prepared, and present fairly in all material respects
on a pro forma basis the estimated financial position of the Borrower and its
consolidated Subsidiaries as at and for the date and period set forth above,
assuming that the Transactions had actually occurred at the beginning of such
period.

(b) (i) The audited consolidated balance sheets of the Borrower and its
Subsidiaries (other than the Acquired Business) for each of the 2013, 2014 and
2015 fiscal years, and the related consolidated statements of income,
stockholders’ equity and cash flows for such fiscal years, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP,
independent public accountants, present fairly in all material respects the
consolidated financial position and results of operations of the Borrower and
its Subsidiaries as at such date, and for such fiscal years.

(ii) The unaudited consolidated balance sheets and related statements of income
and cash flows of the Borrower and its Subsidiaries (other than the Acquired
Business) for each fiscal quarter ended after December 31, 2015 and at least
forty-five (45) days prior to the Acquisition Effective Date and certified by a
Responsible Officer of the Borrower, present fairly in all material respects the
consolidated financial position and results of operations of the Borrower and
its Subsidiaries (other than the Acquired Business) as at such date and for such
period (subject to normal year-end audit adjustments and the absence of
footnotes).

(iii) All such financial statements delivered pursuant to clauses (b)(i) and
(b)(ii) above, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except with respect to clause (b)(ii), subject to normal year-end
adjustments and the absence of footnotes).

(c) (i) The audited consolidated balance sheets of the Target and its
consolidated Subsidiaries for the 2013, 2014 and 2015 fiscal years, and the
related consolidated statements of income, stockholders’ equity and cash flows
for such fiscal years, reported on by and accompanied by an unqualified report
from KPMG LLP, independent public accountants, to the best knowledge of the
Borrower, present fairly in all material respects the consolidated position and
results of operations of the Acquired Business as at such date and for such
fiscal years.

(ii) The unaudited consolidated balance sheets and related statements of income
and cash flows of the Acquired Business for each fiscal quarter ended after
December 31, 2015 at least forty-five (45) days prior to the Acquisition
Effective Date, to the best knowledge of the Borrower, present fairly in all
material respects the consolidated financial position and results of operations
of the Acquired Business as at such date and for such periods (subject to normal
year-end audit adjustments and the absence of footnotes).

(iii) All such financial statements delivered pursuant to clauses (c)(i) and
(c)(ii) above, including the related schedules and notes thereto, to the best
knowledge of the Borrower, have been prepared in accordance with GAAP applied
consistently throughout the periods involved

 

89



--------------------------------------------------------------------------------

(except with respect to clause (c)(ii), subject to normal year-end adjustments
and the absence of footnotes).

(d) Except as disclosed in the financial statements referred to in clause (b)(i)
above or the notes thereto or in Borrower’s other reports and filings filed with
the SEC prior to the Acquisition Effective Date, none of the Borrower or the
Subsidiaries has, as of the Acquisition Effective Date, any material contingent
liabilities, unusual forward or long term commitments or unrealized losses. 5.2
No Change. Since December 31, 2015, there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

5.3 Corporate Existence; Compliance with Law. Except as permitted under Section
8.4, the Borrower and each Restricted Subsidiary (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the organizational power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, (d) is in compliance with the terms
of its Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law (including, for the avoidance of doubt, the Patriot Act) and
all Governmental Authorizations, except to the extent that any failure under
clause (a) (with respect to any Restricted Subsidiary that is not a Loan Party)
or clauses (b) through (e) to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. With respect to the Transactions to be consummated
on the Closing Date, no consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with such Transactions or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (a) consents, authorizations, filings and notices described in
Schedule 5.4(a) of the Disclosure Letter, which consents, authorizations,
filings and notices have been, or will be, obtained or made and are in full
force and effect on or before the Closing Date, and all applicable waiting
periods shall have expired, in each case without any action being taken by any
Governmental Authority that would restrain, prevent or otherwise impose adverse
conditions on such Transactions, other than any such consent, authorizations,
filings and notices the absence of which could not reasonably be expected to
have a Material Adverse Effect, and (b) the filings referred to in Section 5.19
with respect to the Loan Parties on the Closing Date. With respect to the
Transactions to be consummated on the Acquisition Effective Date, no consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with such
Transactions or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(a) consents, authorizations, filings and notices described in Schedule 5.4(b)
of the Disclosure Letter, which consents, authorizations, filings and notices
have been, or will be, obtained or made and are in full force and effect on or
before the Acquisition Effective Date, and all applicable waiting periods shall
have expired, in each case without any action being taken by any Governmental
Authority that would restrain, prevent or otherwise impose adverse conditions on
such Transactions, other than any such consent, authorizations, filings and
notices the absence of which could not reasonably be expected to have a Material
Adverse Effect, and (b) the filings referred to in Section 5.19 with respect to
the Target and its Subsidiaries that become Loan Parties. Each Loan Document has
been duly executed

 

90



--------------------------------------------------------------------------------

and delivered on behalf of each Loan Party party thereto on the date thereof.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) its
Organizational Document, (b) any Requirement of Law, Governmental Authorization
or any Contractual Obligation of the Borrower or any Restricted Subsidiary
(including, without limitation, the Convertible Notes Indentures and, in each
case any Permitted Refinancings thereof) and (c) will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to its Organizational Documents, any Requirement of Law or any
such Contractual Obligation (including, without limitation, the Convertible
Notes Indentures and, in each case, any Permitted Refinancings thereof) (other
than the Liens created by the Security Documents and the Liens permitted by
Section 8.3), except for any violation set forth in clauses (b) or (c) which
could not reasonably be expected to have a Material Adverse Effect.

5.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against the Borrower or any Restricted
Subsidiary or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents, which would in any respect impair the
enforceability of the Loan Documents, taken as a whole or (b) that could
reasonably be expected to have a Material Adverse Effect.

5.7 No Default. No Default or Event of Default has occurred and is continuing.

5.8 Ownership of Property; Liens. The Borrower and each Restricted Subsidiary
has title in fee simple (or local law equivalent) to all of its owned real
property, a valid leasehold interest in all its leased real property, and good
title to, or a valid leasehold interest in, license of, or right to use, all its
other real property and tangible Property material to its business, in all
material respects, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes, and no such Property is subject to any
Lien except as permitted by Section 8.3. As of the Acquisition Effective Date,
no condemnation has been commenced or, to the Borrower’s knowledge, is
contemplated with respect to all or any portion of any real property required to
be pledged to the Collateral Agent by the Borrower or any Restricted Subsidiary.

5.9 Intellectual Property. All Intellectual Property owned by the Borrower and
the Restricted Subsidiaries is owned free and clear of all Liens (other than
(a) as permitted by Section 8.3, (b) licenses listed on Schedule 5.9 of the
Disclosure Letter, (c) other licenses, authorizations, covenants not to sue, and
releases granted in the ordinary course of business or which are not,
individually or in the aggregate, material (including in connection with the
sale or provision by the Borrower or any Restricted Subsidiary of products or
services), (d) the security interest granted to the Collateral Agent for the
benefit of the Secured Parties pursuant to the Guarantee and Collateral
Agreement, (e) licenses under which the Borrower or any Restricted Subsidiary is
the licensor in existence as of the date hereof (or, with respect to the
Acquired Business, the Acquisition Effective Date) (including in connection with
the sale or provision by the Borrower or any Restricted Subsidiary of products
or services) and (f) licenses to the Borrower or any Restricted Subsidiary).
Except as could not reasonably be expected to have a Material Adverse Effect:
(i) the conduct of, and the use of such Intellectual Property in, the business
of the Borrower and the Restricted Subsidiaries (including the products and
services of the Borrower and each Restricted Subsidiary) does not infringe,
misappropriate, or otherwise violate the Intellectual Property rights of any

 

91



--------------------------------------------------------------------------------

other Person; (ii) in the last two (2) years, there has been no such claim
asserted in writing (including in the form of offers or invitations to obtain a
license) asserted or to the knowledge of any Loan Party, threatened against the
Borrower or any Restricted Subsidiary; (iii) to the knowledge of any Loan Party,
there is no valid basis for a claim of infringement, misappropriation, or other
violation of Intellectual Property rights against the Borrower or any Restricted
Subsidiary; and (iv) to the knowledge of any Loan Party, no Person is
infringing, misappropriating, or otherwise violating any Intellectual Property
of the Borrower or any Restricted Subsidiary, and there has been no such claim
asserted or threatened against any third party by the Borrower or any Restricted
Subsidiary, or any other Person.

5.10 Taxes. Each Loan Party has timely filed or caused to be filed all federal
and other material state and other tax returns that are required to be filed by
it (and all such tax returns are true, correct, and complete in all material
respects) and has paid or caused to be paid all Taxes required to have been paid
by it, in each case, except (a) any Taxes that are being contested in good faith
by appropriate proceedings for which adequate reserves in conformity with GAAP
have been set aside on the books of the relevant Loan Party or (b) to the extent
such failure could not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.

5.11 Federal Regulations. No part of the proceeds of any extension of credit
under this Agreement have been or will be used, whether directly or indirectly,
for any purpose that violates or would be inconsistent with the provisions of
each of Regulations T, U and X.

5.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any the Borrower or any Restricted Subsidiary pending or,
to the knowledge of the Borrower, threatened; (b) hours worked by and payment
made to employees of the Borrower and each Restricted Subsidiary have not been
in violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable Requirement of Law dealing with such matters; and (c) the
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower or any Restricted Subsidiary is
bound.

5.13 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

5.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

5.15 Subsidiaries. (a) Except as disclosed to the Administrative Agent, Schedule
5.15 of the Disclosure Letter sets forth (i) the name and jurisdiction of
formation or incorporation of each Group Member and, as to each such Group
Member, states the authorized and issued capitalization of such Group Member,
the beneficial and record owners thereof and the percentage of each class of
Capital Stock owned by any Loan Party and (ii) each Immaterial Subsidiary as of
the Closing Date and, upon supplement pursuant to Section 1.6, as of the
Acquisition Effective Date, (b) except as disclosed on Schedule 5.15 of the
Disclosure Letter or as disclosed to the Administrative Agent by the Borrower in
writing from time to time after the Acquisition Effective Date, after giving
effect to the consummation of the Transactions, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees, independent
contractors or directors and directors’ qualifying shares) of any nature
relating to any Capital Stock of the Borrower or any Restricted Subsidiary,
except as created by the Loan Documents or as permitted hereby, and (c) as of
each of the Closing Date and the Acquisition Effective Date, each Domestic
Subsidiary that is not a Subsidiary Guarantor is an Immaterial Subsidiary or an
Unrestricted Subsidiary. Except as listed on

 

92



--------------------------------------------------------------------------------

Schedule 5.15 of the Disclosure Letter, as of each of the Closing Date and the
Acquisition Effective Date, neither the Borrower nor any Restricted Subsidiary
owns any interests in any joint venture, partnership or similar arrangements
with any Person. As of each of the Closing Date and the Acquisition Effective
Date, all Subsidiaries are Restricted Subsidiaries.

5.16 Use of Proceeds. (a) The proceeds of any Term Loans made on the Closing
Date shall be deposited into the Escrow Account and, upon release from escrow in
accordance with the terms of the Escrow Agreement, shall be used (i) to pay,
directly or indirectly, the Acquisition Consideration, (ii) to finance the
Refinancing, (iii) to fund the Transaction Costs and (iv) to pay interest on the
Closing Date Term Loans to the extent required pursuant to Section 9.3(c).

(b) (i) The proceeds of the Revolving Loans made on the Acquisition Effective
Date shall be used (A) to fund the Acquisition Consideration and Transaction
Costs in an aggregate amount not to exceed $200,000,000, (B) to finance the
Refinancing, (C) to backstop or replace or Cash Collateralize letters of credit
outstanding on the Closing Date under facilities no longer available to the
Borrower or its Subsidiaries and (ii) the proceeds of the Revolving Loans made
after the Acquisition Effective Date shall be used for working capital, Capital
Expenditures and other general corporate purposes of the Borrower and its
Restricted Subsidiaries, including the financing of Permitted Acquisitions and
other permitted Investments.

(c) The proceeds of any Incremental Term Loans made after the Acquisition
Effective Date shall be used as provided in Section 2.4.

(d) The proceeds of (i) any 2016 New Replacement Term Loans incurred by the
Borrower will be used for purposes of the repayment of principal on the Term
Loans not subject to the 2016 Replacement Term Loan Conversion and the payment
of accrued but unpaid interest on all Term Loans (with such repayment of
principal to be applied as provided in Section 4.8(b) and the payment of fees
and expenses incurred in connection with the First Amendment and the incurrence
of the 2016 Replacement Term Loans (including pursuant to the 2016 Replacement
Term Loan Conversion). The proceeds of any 2016 Incremental Term Loans incurred
by the Borrower will be used for the purposes of the repayment of principal on
the Revolving Loans outstanding on the Acquisition Effective Date (after giving
effect to the consummation of the Acquisition) (with such repayment of principal
to be applied as provided in Section 4.8(c) and (ii) any 2017 New Replacement
Term Loans incurred by the Borrower will be used for purposes of the repayment
of principal on the 2016 Replacement Term Loans not subject to the 2017
Replacement Term Loan Conversion and the payment of accrued but unpaid interest
on all such 2016 Replacement Term Loans (with such repayment of principal to be
applied as provided in Section 4.8(b) and the payment of fees and expenses
incurred in connection with the Second Amendment and the incurrence of the 2017
Replacement Term Loans (including pursuant to the 2017 Replacement Term Loan
Conversion).

(e) No proceeds of the Loans will be used by the Borrower or any Subsidiary
directly or indirectly, (i) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business, or to obtain any improper or undue advantage,
in violation of the Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 or any other applicable anti-corruption law or (ii) for the
purpose of financing activities of or with any Person, that, at the time of such
financing, is a Sanctioned Person.

5.17 Environmental Matters. Except as set forth in Schedule 5.17 of the
Disclosure Letter, none of the Borrower or any Restricted Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received

 

93



--------------------------------------------------------------------------------

written notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, in each case in a
manner that could reasonably be expected to have a Material Adverse Effect.

5.18 Accuracy of Information, etc. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrower or any of its Restricted Subsidiaries is subject, and all other matters
known to any Responsible Officer of such Persons, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No written statement contained in this Agreement, any other Loan Document or any
other document, certificate or statement furnished by any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
when taken as a whole, contained as of the date such statement, information,
document or certificate was furnished, any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which such
statements were made after giving effect to any supplements thereto; provided,
however, that with respect to the projections, other pro forma financial
information and forward looking information and information of a general
economic or industry-specific nature contained in the materials referenced
above, the Borrower represents only that the same were prepared in good faith
and are based upon assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial or other information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial or other information may differ from the projected results set
forth therein by a material amount.

5.19 Security Documents. (a) As of the Closing Date, the provisions of the
Escrow Agreement create a legal, valid and perfected security interest and Lien
on the Escrow Property in favor of the Collateral Agent for the benefit of the
Secured Parties over all other Liens on the Escrow Property, and the Guarantee
and Collateral Agreement and each other Security Document is effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
valid security interest in the Collateral described therein and proceeds thereof
(to the extent a security interest can be created therein under the Uniform
Commercial Code). In the case of the Pledged Equity Interests described in the
Guarantee and Collateral Agreement, when stock or interest certificates
representing such Pledged Equity Interests (along with properly completed stock
or interest powers endorsing the Pledged Equity Interest and executed by the
owner of such shares or interests are delivered to the Collateral Agent), and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement or any other Security Document (other than Deposit Accounts), when
financing statements and other filings specified on Schedule 5.19(a) of the
Disclosure Letter in appropriate form are filed in the offices specified on
Schedule 5.19(a) of the Disclosure Letter, the Collateral Agent, for the benefit
of the Secured Parties, shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except Liens permitted by
Section 8.3 (other than Liens permitted by clauses (p), (ee) and (jj) of
Section 8.3)), subject, however, in the case of any Pledged Equity Interests of
Foreign Subsidiaries to any additional requirements under foreign law.

(b) Subject on the Acquisition Effective Date to the Funds Certain Provisions,
the Guarantee and Collateral Agreement and each other Security Document (in each
case upon giving effect to any joinders thereto on the Acquisition Effective
Date) is effective to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a valid security interest in the Collateral described
therein and proceeds thereof (to the extent a security interest can be created
therein under the Uniform Commercial Code). In the case of the Pledged Equity
Interests described in the Guarantee and Collateral Agreement (upon giving
effect to any joinders thereto on the Acquisition Effective Date), when stock or
interest certificates representing such Pledged Equity Interests (along with
properly completed stock or interest powers endorsing the Pledged Equity
Interest and executed by the

 

94



--------------------------------------------------------------------------------

owner of such shares or interests are delivered to the Collateral Agent), and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement or any other Security Document (other than Deposit Accounts) (in each
case upon giving effect to any joinders thereto on the Acquisition Effective
Date), when financing statements and other filings specified on Schedule 5.19(b)
of the Disclosure Letter in appropriate form are filed in the offices specified
on Schedule 5.19(b) of the Disclosure Letter, the Collateral Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except Liens permitted by
Section 8.3 (other than Liens permitted by clauses (p), (ee) and (jj) of
Section 8.3)), subject, however, in the case of any Pledged Equity Interests of
Foreign Subsidiaries to any additional requirements under foreign law.

(c) Schedule 5.19(c) of the Disclosure Letter lists, as of the Closing Date,
each parcel of (i) owned real property that has a value, in the reasonable
opinion of the Borrower, in excess of $10,000,000 and (ii) leasehold interests
material to the business of the Borrower, the other Loan Parties or the Acquired
Business, in each case, located in the United States and held by the Borrower or
any of the other Loan Parties on the Closing Date. Upon delivery in accordance
with Section 7.9(b), each of the Mortgages with respect to the Properties listed
on Schedule 5.19(c) is effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a valid Lien on the Mortgaged Properties
described therein and proceeds thereof, and when the Mortgages are filed in the
offices specified therein, each such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Mortgaged Properties and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (except Liens permitted by Section 8.3
(other than Liens permitted by clauses (p), (ee) and (jj) of Section 8.3)).

(d) Schedule 5.19(d) of the Disclosure Letter lists, as of the Acquisition
Effective Date, each parcel of (i) owned real property that has a value, in the
reasonable opinion of the Borrower, in excess of $10,000,000 and (ii) leasehold
interests material to the business of the Borrower, the other Loan Parties or
the Acquired Business, in each case, located in the United States and held by
the Acquired Business. Upon delivery in accordance with Section 7.9(b), each of
the Mortgages with respect to the Properties listed on Schedule 5.19(d) is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a valid Lien on the Mortgaged Properties described therein and
proceeds thereof, and when the Mortgages are filed in the offices specified
therein, each such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties and the proceeds thereof, as security for the Obligations
(as defined in the relevant Mortgage), in each case prior and superior in right
to any other Person (except Liens permitted by Section 8.3 (other than Liens
permitted by clauses (p), (ee) and (jj) of Section 8.3)).

5.20 Solvency. Immediately upon entry into this Agreement, the Escrow Agreement
and any applicable Loan Documents on the Closing Date, the Borrower and its
Subsidiaries as of such date (on a consolidated basis), after giving effect to
the Transactions consummated on the Closing Date and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and
therewith, are Solvent. Immediately after consummation of the Transactions to
occur on the Acquisition Effective Date, the Borrower and its Subsidiaries as of
such date (on a consolidated basis), after giving effect to such Transactions
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith, are Solvent.

5.21 Senior Indebtedness. The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt”, “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party under and as
defined in any Junior Financing Documentation.

 

95



--------------------------------------------------------------------------------

5.22 Anti-Terrorism Laws. (a) None of the Borrower, any Loan Party or any of
their respective Subsidiaries or their respective directors or officers
(limited, in the case of directors and officers of Subsidiaries of the Borrower,
to the knowledge of a Responsible Officer of the Borrower), nor, to the
knowledge of a Responsible Officer of the Borrower, any of their respective
employees, is in violation of any Anti-Terrorism Law or engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

(b) None of the Borrower, any Loan Party or any of their respective Subsidiaries
or their respective directors or officers (limited, in the case of directors and
officers of Subsidiaries of the Borrower, to the knowledge of a Responsible
Officer of the Borrower), nor, to the knowledge of a Responsible Officer of the
Borrower, any of their respective employees or agents acting or benefiting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder, is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

(v) a Person that is named as a “specially designated national” on the most
current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or

(vi) a Person who is affiliated or associated with a person listed above.

(c) None of the Borrower, any Loan Party or any of their respective Subsidiaries
or their respective directors or officers (limited, in the case of directors and
officers of Subsidiaries of the Borrower, to the knowledge of a Responsible
Officer of the Borrower), nor, to the knowledge of a Responsible Officer of the
Borrower, any of their respective employees or agents acting in any capacity in
connection with the Loans, Letters of Credit or other transactions hereunder
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224.

5.23 Anti-Corruption Laws; Sanctions. The Borrower and its Subsidiaries, and
their respective directors, officers, employees and agents, have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, as amended, the UK Bribery Act 2010 and any other applicable
anti-corruption law. The Borrower and its Subsidiaries have instituted and
maintain policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries, and their respective directors, officers, employees and
agents, with the United States Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act 2010 and any other applicable anti-corruption law.
Neither the Borrower nor its Subsidiaries, nor any of their respective
directors, officers, employees, or agents, is a Sanctioned Person or is directly
or indirectly owned or controlled by a Sanctioned Person.

 

96



--------------------------------------------------------------------------------

5.24 EEA Financial Institution. Neither the Borrower nor any other Loan Party is
an EEA Financial Institution.

5.25 Insurance. Schedule 5.25(a) of the Disclosure Letter sets forth a listing
of all insurance maintained by the Borrower and its Subsidiaries as of the
Closing Date (other than local insurance policies maintained by Foreign
Subsidiaries of the Borrower), with the amounts insured (and any deductibles)
set forth therein. Schedule 5.25(b) of the Disclosure Letter sets forth a
listing of all insurance maintained by the Acquired Business as of the
Acquisition Effective Date (other than local insurance policies maintained by
Foreign Subsidiaries of the Target), with the amounts insured (and any
deductibles) set forth therein.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Extension of Credit on the Closing Date. The agreement
of each Lender to make the initial extension of credit requested to be made by
it on the Closing Date is subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received each of
(i) this Agreement and the Disclosure Letter and each other Loan Document
required to be entered into on the Closing Date, executed and delivered by each
Loan Party that is party thereto and (ii) the Escrow Agreement, executed and
delivered by each party party thereto.

(b) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 8.3 or discharged on or prior
to the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(c) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit F-1, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, good standings from the applicable secretary of
state of organization of each Loan Party, certificates of resolutions or other
action, incumbency certificates of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date.

(d) Legal Opinions. The Administrative Agent shall have received the legal
opinion, dated the Closing Date, of each of Morrison & Foerster LLP and Locke
Lord LLP, counsel to the Borrower and its Subsidiaries, as applicable. Such
legal opinion shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require that are customary for transactions of this kind.

(e) Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, if applicable,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

 

97



--------------------------------------------------------------------------------

(f) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement and any Intellectual Property Security
Agreement) required by the Security Documents or under United States law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
in order to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 8.3 (other than Liens permitted by clauses (p),
(ee) and (jj) of Section 8.3)), shall be in proper form for filing, registration
or recordation.

(g) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit I-1, executed as of the Closing Date
by the chief financial officer of the Borrower.

(h) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

(i) Patriot Act, Etc. The Agents shall have received, no later than five
(5) Business Days prior to the Closing Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, as reasonably requested by the Agents to the extent requested in writing by
the Agents at least ten (10) Business Days prior to the Closing Date.

(j) Fees and Expenses. (i) The Lenders and the Agents shall have received all
costs, fees and expenses to the extent then due and payable and invoiced prior
to the Closing Date and (ii) the Borrower shall have funded into the Escrow
Account an amount equal to (x) 1.5% of aggregate principal amount of the Closing
Date Term Loans, which amount represents the OID with respect to the Closing
Date Term Loans payable on the Closing Date plus (y) an amount calculated by the
Administrative Agent on the Closing Date, equal to regularly accruing interest
on the Closing Date Term Loans that will be payable to the Administrative Agent
for distribution to the Lenders for (1) the period from the Closing Date until
May 1, 2016, accruing interest as ABR Loans, and (2) the next three one- month
Interest Periods thereafter accruing interest as Eurocurrency Loans, assuming
that the full amount of Closing Date Term Loans that are outstanding on such
date remain outstanding throughout such periods.

(k) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to Sections 5.3(a), 5.4 (except with
respect to the third and fourth sentences thereof), 5.5(a) and (b) (solely with
respect to material Requirements of Law to the extent resulting in a Company
Material Adverse Effect), 5.11, 5.14, 5.16(e), 5.19, 5.20, 5.22 and 5.23 (the
“Specified Representations”) shall be true and correct in all material respects
(or, in all respects, if qualified by materiality or Material Adverse Effect) on
and as of such date as if made on and as of such date (except to the extent made
as of a specific date, in which case such representation and warranty shall be
true and correct in all material respects (or, in all respects, if qualified by
materiality or Material Adverse Effect) on and as of such specific date).

(l) Notices. The Borrower shall have delivered to the Administrative Agent the
notice of borrowing for the extension of credit in accordance with this
Agreement.

(m) Security Interests pursuant to Escrow Agreement. The security interests
created pursuant to the Escrow Agreement shall be effective and the Collateral
Agent shall hold a valid and perfected security interest in the Escrow Account
and the Escrow Property securing the Obligations, as of the date that the
Initial Deposit (as defined in the Escrow Agreement) is deposited into the
Escrow Account.

 

98



--------------------------------------------------------------------------------

6.2 Conditions to Release from Escrow and Extensions of Credit on the
Acquisition Effective Date. (i) The release of the Escrow Property from the
Escrow Account to (or as directed by) the Borrower on the Acquisition Effective
Date and (ii) the agreement of each Revolving Lender to make the initial
extension of credit requested to be made by it on the Acquisition Effective Date
are subject to the satisfaction or waiver (in accordance with Section 11.1) of
the following additional conditions on or prior to the Escrow Conditions
Deadline (such conditions, the “Escrow Conditions”):

(a) Acquisition. The Acquisition Agreement shall be in full force and effect,
and the Borrower shall have delivered to the Administrative Agent a complete and
correct copy of the Acquisition Agreement, including any amendment,
modification, supplement, waiver or consent thereto. Concurrently with the
release of the Escrow Property, the Acquisition shall have been consummated in
accordance with the terms and conditions of the Acquisition Agreement, and the
Acquisition Agreement shall not have been amended, modified, supplemented or any
provisions or condition therein waived by the Borrower, and neither the Borrower
nor any affiliate thereof shall have consented to any action which would require
the consent of the Borrower or such affiliate under the Acquisition Agreement,
if such amendment, modification, supplement, waiver or consent would be adverse
to the interests of the Lenders in any material respect, in any such case
without the prior written consent of the Lead Arrangers; provided that any
amendment, modification, supplement, waiver or consent (i) that decreases the
purchase price for the Acquisition shall be deemed to be not materially adverse
to the Lenders so long as Term Loans are prepaid (upon release from the Escrow
Account on the Acquisition Effective Date) in an amount equal to any such
decrease, (ii) that increases the purchase price for the Acquisition shall be
deemed to be not materially adverse to the Lenders so long as such increase is
funded solely by an issuance of common Equity Interests of the Borrower and
(iii) of the Minimum Condition (as defined in the Acquisition Agreement) shall
be deemed to be materially adverse to the Lenders.

(b) Refinancing. All obligations (other than inchoate indemnity obligations for
which no claim has been made) of the Borrower, its Subsidiaries and the Acquired
Business with respect to the Indebtedness being refinanced pursuant to the
Refinancing shall have been paid in full prior to or substantially concurrently
with the release of the Escrow Property (or irrevocable notice for the repayment
or redemption thereof will be given and accompanied by any prepayments or
deposits required to defease, terminate and satisfy in full any related
indentures or notes), and all commitments, security interests and guaranties in
connection therewith shall have been terminated and released. After giving
effect to the consummation of the Transactions on the Acquisition Effective
Date, the Borrower and its Subsidiaries shall have no outstanding preferred
equity or Indebtedness, except for Permitted Surviving Indebtedness.

(c) Loan Documents. The Administrative Agent shall have received each of the
Loan Documents, subject to the Funds Certain Provisions, required to be entered
into on the Acquisition Effective Date, executed and delivered by each Loan
Party that is party thereto.

(d) Pro Forma Financial Statements; Financial Statements. The Agents shall have
received the Pro Forma Financial Statements. The Agents have received the other
financial statements described in Section 5.1 (it being agreed that the
financial statements of the Borrower for each of the 2013, 2014 and 2015 fiscal
years and the Target for each of the 2013, 2014 and 2015 fiscal years have been
received).

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
that were not Loan Parties on the Closing Date are located, and such search
shall reveal no Liens on any of the assets of such Loan Parties except for Liens
permitted by Section 8.3 or discharged on or prior to the Acquisition Effective
Date pursuant to documentation reasonably satisfactory to the Administrative
Agent.

 

99



--------------------------------------------------------------------------------

(f) Fees and Expenses. The Lenders and the Agents shall have received all costs,
fees and expenses (including, without limitation, legal fees and expenses) and
other compensation due and payable to each Agent and the Lenders or otherwise
payable in respect of the Transactions shall have been paid to the extent due
and invoiced prior to the Acquisition Effective Date.

(g) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party that was not a Loan Party on the Closing Date,
dated the Acquisition Effective Date, substantially in the form of Exhibit F-2,
with appropriate insertions and attachments including the certificate of
incorporation or certificate of formation, as applicable, of each such Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party, good standings from the applicable secretary of state of
organization of each such Loan Party, certificates of resolutions or other
action, incumbency certificates of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with the Loan Documents to which
such Loan Party is a party or is to be a party on the Acquisition Effective
Date.

(h) Legal Opinion. The Administrative Agent shall have received the legal
opinion of Morrison & Foerster LLP, counsel to the Borrower and its
Subsidiaries. Such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require that are customary for transactions of this kind.

(i) Pledged Equity Interests; Stock Powers; Pledged Notes. Subject to the Funds
Certain Provisions, the Collateral Agent shall have received (i) the
certificates representing the shares of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement, if applicable, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(j) Filings, Registrations and Recordings. Subject to the Funds Certain
Provisions, each document (including any Uniform Commercial Code financing
statement and any Intellectual Property Security Agreement) required by the
Security Documents or under United States law or reasonably requested by the
Collateral Agent to be filed, registered or recorded in order to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 8.3 (other than Liens permitted by clauses (p), (ee) and (jj) of Section
8.3)), shall be in proper form for filing, registration or recordation

(k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit I-2, executed as of the Acquisition
Effective Date by the chief financial officer of the Borrower.

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

(m) Patriot Act, Etc. The Agents shall have received, no later than five
(5) Business Days prior to the Closing Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, as reasonably requested by the Agents to the extent requested in writing by
the Agents at least ten (10) Business Days prior to the Acquisition Effective
Date.

(n) Company Material Adverse Effect. (i) Except as set forth in the forms,
documents and reports required to be filed or furnished prior to the date hereof
by the Target with the SEC filed or furnished with the SEC since December 31,
2013 (including exhibits and other information

 

100



--------------------------------------------------------------------------------

incorporated by reference therein) and publicly available prior to the date
hereof on the SEC’s Electronic Data Gathering Analysis and Retrieval System (but
excluding any forward-looking disclosures set forth in any “risk factors”
section, any disclosures in any “forward-looking statements” section and any
other disclosures included therein to the extent they are predictive or
forward-looking in nature) where the applicability of such disclosure as an
exception to a particular representation is reasonably apparent on the face of
such disclosure or in the Company Disclosure Letter (as defined in and reflected
in the Acquisition Agreement on the date hereof), from December 28, 2014 through
the date of the Acquisition Agreement there has not occurred any event,
development, occurrence, or change that has had, or would reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect and
(ii) no change, event or effect shall have arisen or occurred following the date
of the Acquisition Agreement and be continuing as of immediately prior to the
expiration of the Tender Offer, which individually or in the aggregate,
constitutes, or would reasonably be expected to constitute, a Company Material
Adverse Effect.

(o) Representations and Warranties. Each of the Specified Representations made
by a Loan Party shall be true and correct in all material respects (or, in all
respects, if qualified by materiality or Material Adverse Effect) on and as of
such date as if made on and as of such date (except to the extent made as of a
specific date, in which case such representation and warranty shall be true and
correct in all material respects (or, in all respects, if qualified by
materiality or Material Adverse Effect) on and as of such specific date).

(p) Specified Acquisition Agreement Representations and Warranties. Each of the
representations and warranties made with respect to the Acquired Business in the
Acquisition Agreement, if any, as are material to the interests of the Lenders,
shall be true and correct in all material respects (or, in all respects, if
qualified by materiality or Material Adverse Effect), as of such date as if made
on and as of such date (except to the extent made as of a specific date, in
which case such representation and warranty shall be true and correct in all
material respects (or, in all respects, if qualified by materiality or Material
Adverse Effect) on and as of such specific date), but only to the extent that
the Borrower or an affiliate of Borrower has the right (determined without
regard to any notice requirement) to terminate its obligations under the
Acquisition Agreement or decline to consummate the Acquisition as a result of a
breach or inaccuracy of any such representation or warranty in the Acquisition
Agreement (the “Specified Acquisition Agreement Representations”).

(q) Use of Escrow Property. The Escrow Property will be used in the manner
described in Section 7.12.

(r) Notices. The Borrower shall have delivered to the Administrative Agent the
notice of borrowing for the extension of credit in accordance with this
Agreement.

In connection with any release from the Escrow Account, the conditions set forth
in this Section 6.2(a) – (q) will be deemed to have been satisfied upon delivery
to the Escrow Agent of a certificate signed by a Responsible Officer of the
Borrower confirming compliance therewith and acknowledged by the Administrative
Agent.

Notwithstanding anything to the contrary contained above in this Section 6.2, to
the extent any Collateral may not be perfected by (A) the filing of a UCC
financing statement, (B) taking delivery and possession of a Stock Certificate
of United States organized entities (except, in the case of the Acquired
Business, with respect to any Stock Certificates that have not been made
available to the Loan Parties on or prior to the Acquisition Effective Date
after the Loan Parties’ use of commercially reasonable efforts to obtain such
Stock Certificates) or (C) the filing of Intellectual Property Security
Agreements with the United States Patent and Trademark Office or the United
States Copyright Office if the perfection of the Administrative Agent’s security
interest in such Collateral may not be accomplished prior to the

 

101



--------------------------------------------------------------------------------

Acquisition Effective Date after the Loan Parties’ use of commercially
reasonable efforts to do so, then the perfection of the security interest in
such Collateral (and the taking of the related required actions) shall not
constitute an Escrow Release Condition or a condition precedent to the
availability of Revolving Loans on the Acquisition Effective Date but may
instead be accomplished after the Acquisition Effective Date in accordance with
the requirements of Section 7.9 (it being acknowledged and agreed that no
recordation will be required in respect of any foreign jurisdiction) (the
foregoing conditions, the “Funds Certain Provisions”).

6.3 Conditions to Each Extension of Credit After the Acquisition Effective Date.
The agreement of each Lender to make any extension of credit requested to be
made by it on any date after the Acquisition Effective Date is subject to the
satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or, in all respects, if qualified by
materiality or Material Adverse Effect) on and as of such date as if made on and
as of such date (except to the extent made as of a specific date, in which case
such representation and warranty shall be true and correct in all material
respects (or, in all respects, if qualified by materiality or Material Adverse
Effect) on and as of such specific date); provided that with respect to any
Incremental Term Facility the proceeds of which are used to finance a Limited
Condition Acquisition, the Loan Party shall comply with Section 2.4 of this
Agreement.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date; provided that with respect to any Incremental
Term Facility the proceeds of which are used to finance a Limited Condition
Acquisition, no Default or Event of Default shall have occurred and be
continuing at the time of, or after giving effect to, entry into the applicable
acquisition agreement.

(c) Notices. The Borrower shall have delivered to the Administrative Agent and,
if applicable, the Issuing Lender, the notice of borrowing or Application, as
the case may be, for such extension of credit in accordance with this Agreement.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.3 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding, or any Loan or other amount is owing
to any Lender or Agent hereunder (other than unasserted contingent
indemnification obligations, Letters of Credit that have been Cash
Collateralized and any amount owing under Specified Hedge Agreements), the
Borrower shall and shall cause each of its Restricted Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent for distribution
to each Lender:

(a) promptly when available and in any event within ninety (90) days after the
end of each fiscal year of the Borrower, its audited consolidated balance sheet
and related audited consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous year, reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit other
than solely with respect to, or resulting solely from an upcoming

 

102



--------------------------------------------------------------------------------

maturity date under any of the Facilities within the next 12 months) to the
effect that such consolidated financial statements present fairly in all
material respects the consolidated financial condition and results of operations
of the Borrower and the Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied; and

(b) promptly when available and in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, its unaudited consolidated balance sheet and related statements of
income or operations and cash flows for such fiscal quarter and the portion of
the fiscal year through the end of such fiscal quarter, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, certified by a Responsible Officer of the Borrower as presenting fairly in
all material respects the consolidated financial condition and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System. Notwithstanding anything contained herein, in
every instance the Borrower shall be required to (i) provide notice to the
Administrative Agent of such filing and (ii) provide paper or electronic copies
of the Compliance Certificates required by Section 7.2(b) to the Administrative
Agent.

7.2 Certificates; Other Information. Furnish to the Administrative Agent and the
Collateral Agent (as applicable):

(a) [reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer of the Borrower stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any Intellectual Property which is the subject of
a federal registration or federal application (including Intellectual Property
included in the Collateral which was theretofore unregistered and becomes the
subject of a federal registration or federal application) acquired by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(ii) (or, in the case of the first such list so delivered, since the Acquisition
Effective Date), through the last day of the period covered by the applicable
financial statements and in any event, without undue delay deliver to the
Administrative Agent and the Collateral Agent an agreement evidencing the
security interest created in such Intellectual Property suitable for recordation
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, or such other instrument in form and substance reasonably
acceptable to the Administrative Agent, and undertake the filing of any
instruments or statements as shall be reasonably necessary to create, record,
preserve, protect or perfect the Collateral Agent’s security interest in such
Intellectual Property, in each case only to the extent required by Section 7.9
or the Security Documents and (iii) a Compliance Certificate containing all
information and calculations necessary for determining compliance by the
Borrower and each Restricted Subsidiary with the provisions of this Agreement
referred to therein as of the last day of the fiscal quarter or fiscal year of
the

 

103



--------------------------------------------------------------------------------

Borrower, as the case may be, and, if applicable, for determining the Applicable
Margin for Revolving Loans and the Commitment Fee Rate;

(c) concurrently with the delivery of any financial statements pursuant to
Section 7.1, if there are any Unrestricted Subsidiaries at the time, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements;

(d) promptly when available and in any event within sixty (60) days after the
commencement of each fiscal year of the Borrower, a detailed consolidated budget
for such fiscal year (including a projected consolidated balance sheet and
related statements of projected operations and cash flow as of the end of and
for such fiscal year and setting forth any material assumptions used for
purposes of preparing such budget) (collectively, the “Projections”);

(e) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), within forty-five
(45) days after the end of each fiscal quarter of the Borrower (or ninety
(90) days, in the case of the last fiscal quarter of any fiscal year), a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Restricted Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or distributed by the Borrower to its public
stockholders generally, as the case may be;

(g) promptly, copies of all amendments, waivers and material notices, including
notices of default, notices of a “change of control,” fundamental change,
delisting or termination of trading or other events obligating the Borrower or
any Restricted Subsidiary to repurchase, redeem, repay or convert into cash all
or any part of Material Indebtedness prior to stated maturity;

(h) promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act;

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; and

(j) within thirty (30) days following the delivery of annual financial
statements pursuant to Section 7.1(a), and upon the reasonable request of the
Administrative Agent made within thirty (30) days following the delivery of
quarterly financial statements pursuant to Section 7.1(b), update calls with a
Responsible Officer of the Borrower and the Lenders to discuss the financial
position, financial performance and cash flows of the Borrower and its
Restricted Subsidiaries for the period covered by the applicable financial
statements; provided, however, if the Borrower is holding a conference call open
to the public to discuss such results, the Borrower will not be required to hold
a separate call for the Lenders.

7.3 Payment of Taxes. Pay all material federal and other material state,
provincial and other Taxes, assessments, fees or other charges imposed on it or
any of its property by any

 

104



--------------------------------------------------------------------------------

Governmental Authority before they become delinquent, except where (a) the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings, (b) reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or the relevant
Restricted Subsidiary, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

7.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except as permitted hereunder
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary in the normal conduct of its business, including, without
limitation, all necessary Governmental Authorizations, except, in each case, as
otherwise permitted by Section 8.4 and except, in the case of clause (i) above
with respect to Immaterial Subsidiaries that are not Loan Parties, and in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (b) comply with
all Contractual Obligations, Organizational Documents and Requirements of Law
(including, without limitation, and, as applicable, ERISA and the Code) except
to the extent that failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) Keep all Property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and obsolescence excepted, it being understood that this covenant only
relates to the working order and condition of such properties and shall not be
construed as a covenant not to dispose of such properties, and (b) maintain
insurance with financially sound and reputable insurance companies (i) on all
its Property in at least such amounts and against at least such risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies of established repute engaged in the same or a similar business and
(ii) required pursuant to the Security Documents. The Borrower will furnish to
the Administrative Agent, upon request, information in reasonable detail as to
the insurance so maintained.

7.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities and
(b) permit representatives of the Administrative Agent who may be accompanied by
any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time during normal
business hours and as often as may reasonably be desired upon reasonable advance
notice to the Borrower and to discuss the business, operations, properties and
financial and other condition of the Borrower and the Restricted Subsidiaries
with officers of the Borrower and the Restricted Subsidiaries and with their
independent certified public accountants (provided that the Borrower or the
Restricted Subsidiaries may, at their option, have one or more employees or
representatives present at any discussion with such accountants); provided that
unless an Event of Default has occurred or is continuing, only one (1) such
visit in any calendar year shall be at the Borrower’s expense.

7.7 Notices. Promptly give notice to the Administrative Agent upon a President,
a Vice President, a Financial Officer or General Counsel of the Borrower
obtaining knowledge of:

(a) the occurrence of any Default or Event of Default;

(b) the filing or the commencement of any litigation or proceeding affecting the
Borrower or any Restricted Subsidiary that could reasonably be expected to have
a Material Adverse Effect;

(c) the occurrence of any ERISA Event; and

 

105



--------------------------------------------------------------------------------

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

7.8 Environmental Laws. (a) Comply with all applicable Environmental Laws, and
obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except, in each case, to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

(c) At the request of the Administrative Agent, from time to time, provide to
the Lenders within sixty (60) days after such request, at the expense of the
Borrower, an environmental site assessment report for any of the Mortgaged
Properties described in such request, prepared by an environmental consulting
firm reasonably acceptable to the Agent, and prepared pursuant to ASTM Standard
E1527-13 (“Phase I ESA”); provided that, in respect of any Mortgaged Property,
the Administrative Agent may in no event request more than one Phase I ESA
during any fiscal year for such Mortgaged Property unless (i) the Administrative
Agent has reason to believe that the Loan Party that owns such Mortgaged
Property has become subject to any Environmental Liability or has received
written notice of any claim with respect to any Environmental Liability, in each
case, relating to such Mortgaged Property or (ii) an Event of Default has
occurred and is continuing. If the Borrower fails to provide a Phase I ESA
within such 60-day period, the Agent may retain a reasonably acceptable
environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants to the Agent, the Lenders, such firm
and any agents or representatives thereof an irrevocable non-exclusive license,
subject to the rights of tenants, to enter onto the Mortgaged Properties to
undertake such an assessment at any reasonable time upon reasonable prior
notice.

7.9 Collateral; Post-Closing Obligations.

(a) With respect to any property acquired after the Closing Date by any Loan
Party (other than (i) any property described in paragraph (b), (c) or (d) below,
(ii) property acquired by any Immaterial Subsidiary, any Foreign Subsidiary or
any Unrestricted Subsidiary and (iii) Excluded Assets (as defined in the
Guarantee and Collateral Agreement) and any other property that is not required
to become subject to Liens in favor of the Collateral Agent pursuant to the Loan
Documents) as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (A) execute and deliver to the
Collateral Agent such amendments to the applicable Security Document or such
other documents as the Collateral Agent deems necessary or reasonably advisable
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such property, (B) take all actions necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions (other than foreign jurisdictions) as may be required by the
applicable Security Document or by law and, in the case of Intellectual Property
(other than pursuant to clause (e) below) that is subject to a federal
registration or federal application, the recordation of an Intellectual Property
Security Agreement evidencing the security interest created in such Intellectual
Property suitable for recordation in the United States Patent and Trademark
Office or the

 

106



--------------------------------------------------------------------------------

United States Copyright Office, as applicable, or such other instrument in form
and substance reasonably acceptable to the Administrative Agent, or as may be
reasonably requested by the Collateral Agent (it being acknowledged and agreed
that no recordation will be required in respect of any foreign jurisdiction),
and (C) if reasonably requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be customary in form and substance and from counsel reasonably
satisfactory to the Collateral Agent.

(b) With respect to any (i) fee interests in any real property having a value
(together with improvements and fixtures thereof) of at least $10,000,000 or
(ii) leasehold interests in a real property material to the interests of the
Lenders or the business of the Borrower and its Restricted Subsidiaries (other
than (A) any such real property subject to a Lien as set forth on Schedule 8.3
of the Disclosure Letter on the Closing Date or as expressly permitted by
Section 8.3(g) and (B) real property or leasehold interests acquired by any
Immaterial Subsidiary, Foreign Subsidiary or Unrestricted Subsidiary), promptly
(i) execute and deliver a first priority Mortgage subject to Liens permitted
under Section 8.3 hereof (other than Liens permitted by clauses (p), (ee) and
(jj) of Section 8.3 with respect to the priority thereof), in favor of the
Collateral Agent, for the benefit of the Secured Parties, covering such real
property of any Loan Party, with the exercise of commercially reasonable efforts
to obtain any required landlord consents and memoranda of leases for leasehold
mortgages, (ii) if reasonably requested by the Collateral Agent, provide the
Secured Parties with (A) title and extended coverage insurance covering such
real property of any Loan Party in an amount at least equal to the purchase
price of such real property (or such other amount as shall be reasonably
acceptable to the Collateral Agent), as well as, if requested by the
Administrative Agent on behalf of the Lenders, a current ALTA survey thereof,
together with a surveyor’s certificate or no-change affidavit and (B) exercising
commercially reasonable efforts, any consents, estoppels, memoranda of leases,
and subordination, non-disturbance agreements deemed necessary or reasonably
advisable by the Collateral Agent in connection with such Mortgage, each of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent, (iii) if requested by the Collateral Agent, provided that in
jurisdictions that impose mortgage recording taxes, the Security Documents shall
either not secure indebtedness in an amount exceeding 100% of the fair market
value of the Mortgaged Property (as reasonably determined in good faith by the
Loan Parties and reasonably acceptable to the Collateral Agent) or in
jurisdictions imposing different tax saving methodologies, secure indebtedness
in an amount exceeding 100% of the fair market value of the Mortgaged Property
provided such jurisdictional methodologies are used, deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in customary form and substance and from counsel reasonably
satisfactory to the Collateral Agent, (iv) if requested by the Collateral Agent,
with respect to such real property of any Loan Party, copies of an environmental
site assessment report for any of the facilities and properties owned, leased or
operated by such Loan Party, prepared by an environmental consulting firm
acceptable to the Agent, indicating the presence or absence of Materials of
Environmental Concern and the estimated cost of any compliance, removal or
remedial action in connection with any Materials of Environmental Concern on
such properties; without limiting the generality of the foregoing, if the Agent
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Agent may retain an
environmental consulting firm to prepare such report at the expense of Borrower,
and the Borrower hereby grants to the Agent, the Lenders, such firm and any
agents or representatives thereof an irrevocable non-exclusive license, subject
to the rights of tenants, to enter onto the properties to undertake such an
assessment and (v) deliver to the Administrative Agent a “life of loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property, in form and substance reasonably acceptable to the
Administrative Agent and a certificate executed by a Responsible Officer of the
Borrower certifying as to whether or not such Mortgage will encumber improved
real property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as a Special Flood Hazard Area and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968, and, if so, confirming that such insurance has been obtained, which

 

107



--------------------------------------------------------------------------------

certificate and evidence of flood insurance shall be in a form and substance
reasonably satisfactory to the Borrower; provided that the initial Mortgages,
other than real property owned or leased by the Acquired Business, shall be
delivered within ten (10) Business Days of the Acquisition Effective Date (or
such longer period as the Collateral Agent may reasonably agree), and the
initial Mortgages with respect to real property owned or leased by the Acquired
Business, shall be delivered within sixty (60) days after the Acquisition
Effective Date (or such longer period as the Collateral Agent may reasonably
agree); in each case, together with the other related deliverables required by
this Section 7.9(b).

(c) With respect to any new Restricted Subsidiary (other than a Foreign
Subsidiary or an Immaterial Subsidiary that is not a Qualifying Subsidiary)
created or acquired after the Closing Date by the Borrower or any Restricted
Subsidiary (except that, for the purposes of this paragraph (c), the term
Restricted Subsidiary shall include any existing Restricted Subsidiary that
ceases to be a Foreign Subsidiary or an Immaterial Subsidiary), promptly
(i) execute and deliver to the Collateral Agent such Security Documents as the
Administrative Agent deems necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Restricted
Subsidiary that is owned by the Borrower or any other Loan Party, (ii) deliver
to the Authorized Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the applicable Restricted Subsidiary, (iii) cause
such new Restricted Subsidiary (A) to become a party to the applicable Security
Documents, (B) to take such actions necessary or reasonably advisable to grant
to the Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest (subject to Liens permitted by Section 8.3 hereof
(other than Liens permitted by clauses (p), (ee) and (jj) of Section 8.3 with
respect to the priority thereof)) in all or substantially all, or any portion of
the property of such new Restricted Subsidiary that is required to become
subject to a Lien in favor of the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Loan Documents as the Administrative Agent
shall determine, in its reasonable discretion, including the filing of Uniform
Commercial Code financing statements in such jurisdictions (other than foreign
jurisdictions) as may be required by the Guarantee and Collateral Agreement or
by law or as may be reasonably requested by the Collateral Agent, (C) to execute
and deliver to the Administrative Agent a counterpart of the Intercompany Note
and (D) to deliver to the Collateral Agent a certificate of such Restricted
Subsidiary, substantially in the form of Exhibit F, with appropriate insertions
and attachments, and (iv) if reasonably requested by the Collateral Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in customary form and substance and
from counsel reasonably satisfactory to the Collateral Agent.

(d) With respect to any new “first-tier” Foreign Subsidiary created or acquired
after the Closing Date (other than any new Foreign Subsidiary that is an
Immaterial Subsidiary or any Foreign Subsidiary excluded pursuant to
Section 7.9(e) or any Unrestricted Subsidiary) by any Loan Party, promptly
(i) execute and deliver to the Collateral Agent such Security Documents as the
Collateral Agent deems necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by the Borrower or such Restricted Subsidiary (provided that (A) in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Subsidiary be required to be so pledged and (B) no such pledge of the
Capital Stock of the China JV shall be required hereunder so long as such
Subsidiary remains a non-Wholly Owned Subsidiary and the Organizational
Documents of such Subsidiary prohibit such pledge without the consent of the
non-affiliated joint-venture partner), (ii) deliver to the Authorized Collateral
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party and take such other action as may be necessary or, in
the opinion of the Collateral Agent, desirable to perfect the Collateral Agent’s
security interest therein, and (iii) if requested by the Collateral Agent,
deliver to the Collateral Agent legal opinions relating to the matters described
above, which

 

108



--------------------------------------------------------------------------------

opinions shall be in customary form and substance and from counsel reasonably
satisfactory to the Collateral Agent; provided that, notwithstanding the
foregoing, in no event shall the Loan Party be required to perfect any such
pledge under laws other than of the United States or any state thereof.
Notwithstanding any other provision of this Agreement or any other Loan
Document, to the extent that a guarantee by a Restricted Subsidiary or pledge of
any Restricted Subsidiary’s Capital Stock would result in a deemed dividend
inclusion under Section 956 of the Code, (x) such guarantee or (y) such portion
of such pledge that is necessary to avoid such deemed dividend inclusion, in
each case, shall be deemed to be void ab initio and rendered ineffective for all
purposes of this Agreement and such other Loan Document.

(e) Notwithstanding anything to the contrary in this Section 7.9, paragraphs
(a), (b), (c) and (d) of this Section 7.9 shall not apply to (i) any property,
new Subsidiary or new Foreign Subsidiary created or acquired after the Closing
Date, as applicable, as to which the Administrative Agent has reasonably
determined that (A) the collateral value thereof is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected security interest
therein or (B) such security interest would violate any applicable law; or
(ii) any property which is otherwise excluded or excepted under the Guarantee
and Collateral Agreement.

(f) Not later than sixty (60) days after the Closing Date, the Borrower shall
provide the insurance endorsements required by Section 5.3(b) of the Guarantee
and Collateral Agreement with respect to the Loan Parties and their Properties.
Not later than sixty (60) days after the Acquisition Effective Date, the
Borrower shall provide the insurance endorsements required by Section 5.3(b) of
the Guarantee and Collateral Agreement with respect to the Acquired Business.

(g) Within sixty (60) days following the Acquisition Effective Date the Borrower
shall deliver an updated Schedule 5.15 of the Disclosure Letter accounting for
the Acquired Business and shall thereafter take such actions described in
Sections 7.9 and 7.10 reasonably requested by the Administrative Agent for the
purposes of implementing or effectuating the provisions of this Agreement or the
other Loan Documents that arise from any change in disclosure.

(h) Within the time periods specified in Schedule 7.9(h) of the Disclosure
Letter (as may be extended in a manner reasonably acceptable to the
Administrative Agent), provide such Collateral related closing deliverables and
complete such undertakings as are set forth in Schedule 7.9(h) of the Disclosure
Letter. All applicable conditions precedent and representations contained in
this Agreement and the other Loan Documents shall be deemed modified to the
extent necessary to effect the foregoing (and to permit the taking of the
actions described above within the time periods described above, rather than as
elsewhere provided in the Loan Documents); provided that (x) to the extent any
representation or warranty would not be true because the foregoing actions were
not taken, the respective representation and warranty shall be required to be
true and correct in all material respects at the time the respective action is
taken (or was required to be taken) in accordance with the foregoing provisions
of this Section 7.9(h) and (y) all representations and warranties relating to
the Collateral shall be required to be true immediately after the actions
required to be taken by this Section 7.9(h) have been taken (or were required to
be taken) and the parties hereto acknowledge and agree that the failure to take
any of the actions required above, within the relevant time periods required
above, shall give rise to an immediate Event of Default pursuant to this
Agreement.

(i) To the extent any action which would otherwise have been required to be
taken pursuant to Section 6.2 but for the Funds Certain Provisions has not been
taken on or prior to the Acquisition Effective Date as permitted by Section 6.2
or any other consent by the Administrative Agent to allow for certain Collateral
related closing deliverables to be delivered post-closing, then the Borrower
shall cause all such actions to be taken as promptly as practicable after the
Acquisition Effective Date, to perfect a first priority Lien on substantially
all of the assets of the Loan Parties (subject to any exceptions

 

109



--------------------------------------------------------------------------------

set forth herein and in the Security Documents); provided that, in any event,
such actions shall be reasonably required to be completed within sixty (60) days
after the Acquisition Effective Date as such date may be extended (with respect
to a given action or actions) in a manner reasonably acceptable to the
Administrative Agent.

7.10 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any Restricted
Subsidiary which may be deemed to be part of the Collateral) pursuant hereto or
thereto. Upon the reasonable exercise by the Administrative Agent or the
Collateral Agent of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or the Collateral Agent reasonably determine may
be required to obtain from the Borrower or any of its Restricted Subsidiaries
for such governmental consent, approval, recording, qualification or
authorization.

7.11 Rated Credit Facility; Corporate Ratings. Use commercially reasonable
efforts to (a) cause the Facilities to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a Corporate Family Rating and
Corporate Rating.

7.12 Use of Proceeds. The Borrower shall use the proceeds of the Loans, together
with the proceeds of the Letters of Credit, solely as set forth in the recitals
to this Agreement and in Section 5.16 hereof. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the regulations of the Board, including Regulations T, U
and X.

7.13 [Reserved].

7.14 Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Conduct its, cause
its Subsidiaries to conduct their, and cause their respective directors,
officers, employees and agents to conduct their, business in compliance with
(a) the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and any other applicable anti-corruption law and (b) Sanctions.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder (other than unasserted contingent indemnification
obligations, Letters of Credit that have been Cash Collateralized and any amount
owing under Specified Hedge Agreements), the Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to:

8.1 Financial Condition Covenants.

(a) Maximum Consolidated Total Net Leverage Ratio. Without the written consent
of the Majority Facility Lenders under the Revolving Facility, permit the
Consolidated Total Net Leverage Ratio, calculated as of the last day of any
period of four (4) consecutive fiscal quarters of the Borrower (i) ending on or
prior to September 30, 2017 to exceed 4.50 to 1.00 and (ii) each fiscal quarter
thereafter, to exceed 4.00 to 1.00.

 

110



--------------------------------------------------------------------------------

(b) Minimum Interest Coverage Ratio. Without the written consent of the Majority
Facility Lenders under the Revolving Facility, permit the Interest Coverage
Ratio, calculated for any period of four (4) consecutive fiscal quarters of the
Borrower (i) ending on or prior to September 30, 2017 to be less than 4.50 to
1.00 and (ii) each fiscal quarter thereafter, to be less than 5.00 to 1.00.

8.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document, any
Replacement Facility or any Incremental Equivalent Debt;

(b) unsecured Indebtedness of (i) any Loan Party owed to any other Loan Party;
(ii) any Loan Party owed to the Borrower or any Restricted Subsidiary; (iii) any
Restricted Subsidiary that is not a Loan Party owed to any other Restricted
Subsidiary that is not a Loan Party; and (iv) subject to Section 8.7(f), any
Restricted Subsidiary that is not a Loan Party owed to a Loan Party; provided
that, in the case of clauses (i), (ii) (only if the payee of such Indebtedness
is a Loan Party) and (iv), any such Indebtedness is evidenced by, and subject to
the provisions of, an Intercompany Note;

(c) Guarantee Obligations incurred by (i) any Loan Party of obligations of the
Borrower, any Subsidiary Guarantor and, subject to Section 8.7(f), of any
Restricted Subsidiary that is not a Loan Party and (ii) any Restricted
Subsidiary that is not a Loan Party of obligations of the Borrower, any
Subsidiary Guarantor and any other Restricted Subsidiary in each case so long as
the Indebtedness so guaranteed is permitted under this Agreement;

(d) Indebtedness (after giving pro forma effect to the Transactions) outstanding
on the Closing Date (and the Acquisition Effective Date to the extent Schedule
8.2 of the Disclosure Letter is updated pursuant to Section 1.6) and listed on
Schedule 8.2 of the Disclosure Letter and any Permitted Refinancing thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations) of
the Borrower or any Restricted Subsidiary secured by Liens permitted by
Section 8.3(g) in an aggregate principal amount not to exceed $100,000,000 at
any one time outstanding;

(f) Hedge Agreements permitted under Section 8.11;

(g) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
performance, bid, surety, indemnity, appeal bonds, completion guarantees and
other obligations of like nature and guarantees and/or obligations as an account
party in respect of the face amount of letters of credit in respect thereof, in
each case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business;

(h) Indebtedness in respect of (i) workers’ compensation claims, self- insurance
obligations, bankers’ acceptances, customs, Taxes and other similar tax
guarantees, in each case incurred in the ordinary course of business and not in
connection with the borrowing of money, (ii) any customary cash management, cash
pooling or netting or setting-off arrangements incurred in the ordinary course
of business and (iii) customer deposits and advance payments received in the
ordinary course of business from customers for goods or services purchased in
the ordinary course of business;

(i) (i) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in the case of the
foregoing clauses (A) and (B) in the ordinary course of business and
(ii) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of bank Guarantee Obligations, warehouse receipts, letters of credit,
or

 

111



--------------------------------------------------------------------------------

similar instruments issued or created in the ordinary course of business,
including in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance, or other Indebtedness with respect to reimbursement type
obligations regarding workers compensation claims;

(j) Indebtedness arising from the endorsement of instruments in the ordinary
course of business and in respect of netting services, overdraft protections and
similar arrangements in each case in connection with Deposit Accounts;

(k) unsecured Indebtedness of any Loan Party pursuant to the Existing
Convertible Notes and the Existing Convertible Notes Indentures outstanding as
of the Closing Date (including any Permitted Refinancing thereof) (as such
principal amount may be reduced by principal repayments of the Convertible Notes
and/or conversions in accordance with the terms of the Convertible Notes
Indentures);

(l) Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries;

(m) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Capital Stock
of the Borrower or its direct or indirect parent permitted by Section 8.6;

(n) Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or is merged into or consolidated with the Borrower or any
Restricted Subsidiary (other than the Target and its Subsidiaries) (such Person,
an “Acquired Person”), together with all Indebtedness assumed by the Borrower or
any of its Restricted Subsidiaries in connection with any acquisition permitted
under Section 8.7 or secured by a Lien on any such assets prior to the
acquisition thereof, and any Permitted Refinancing thereof, but only to the
extent that (i) such Indebtedness was not created or incurred in contemplation
of such Person becoming a Restricted Subsidiary or such acquisition, (ii) any
Liens securing such Indebtedness attach only to the assets of the Acquired
Person and (iii) the aggregate principal amount of such Indebtedness does not
exceed $100,000,000 at any one time outstanding;

(o) Earn-Out Obligations;

(p) Junior Indebtedness of the Loan Parties in an aggregate principal amount
(for all Loan Parties) not to exceed an amount such that, after giving pro forma
effect to the incurrence of such Indebtedness, (i) the Borrower shall be in
compliance on a pro forma basis with the Financial Covenants as of the last day
of the Reference Period then most recently ended, and (ii) the Consolidated
Total Net Leverage Ratio shall not exceed 3.25 to 1.00 as of the last day of the
Reference Period then most recently ended; provided that (A) no Default or Event
of Default shall have occurred and be continuing or would result therefrom and
(B) in the case of Second Lien Indebtedness, the holder of such Indebtedness
executes and delivers an Intercreditor Agreement in form and substance
reasonably satisfactory to the Administrative Agent;

(q) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business;

(r) Indebtedness of the Borrower or any Restricted Subsidiary that may be deemed
to exist in connection with agreements providing for indemnification, deferred
purchase price

 

112



--------------------------------------------------------------------------------

obligations or other purchase price adjustments and similar obligations in
connection with acquisitions or sales of assets and/or businesses;

(s) Indebtedness arising from judgments or decrees not constituting an Event of
Default under Section 9.2(h);

(t) Indebtedness of Foreign Subsidiaries in an aggregate principal amount (for
all Foreign Subsidiaries) not to exceed $50,000,000 at any time outstanding;
(u) [reserved];

(v) Indebtedness existing as of the Acquisition Effective Date owed by a Group
Member (including, for the avoidance of doubt, the Acquired Business) to another
Group Member and any Permitted Refinancings thereof;

(w) Indebtedness of Foreign Subsidiaries with respect to Permitted Foreign
Receivables Facilities not to exceed $25,000,000 at any time outstanding; and

(x) other unsecured Indebtedness of the Loan Parties in an aggregate principal
amount (for the Borrower and all Restricted Subsidiaries) not in excess of the
greater of (i) $150,000,000 and (ii) 3.0% of Consolidated Total Tangible Assets
at any time outstanding.

Notwithstanding the foregoing, the Borrower will not permit any Designated IP
Subsidiary to create, incur, assume or permit to exist any Indebtedness
(regardless of whether permitted under this Section 8.2) other than Indebtedness
of the Designated IP Subsidiary owed to the Borrower or a Restricted Subsidiary
that is otherwise permitted by this Agreement.

8.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments, charges or other governmental levies which are
(i) immaterial to the Borrower and its Restricted Subsidiaries, taken as a
whole, (ii) not yet delinquent for more than sixty (60) days or (iii) being
contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or its
Restricted Subsidiaries, as the case may be, in conformity with GAAP;

(b) Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or that are being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, or letters of credit or
guarantees issued in respect thereof, other than any Lien imposed by ERISA with
respect to a Plan or Multiemployer Plan;

(d) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, licenses, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business or letters of credit or guarantees
issued in respect thereof;

(e) easements, zoning restrictions, rights-of-way, restrictions, encroachments
and other similar encumbrances and title defects affecting real property that,
in any such case, do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower or any of its Restricted Subsidiaries;

 

113



--------------------------------------------------------------------------------

(f) Liens (after giving pro forma effect to the Transactions) in existence on
the Closing Date (and the Acquisition Effective Date to the extent Schedule 8.3
of the Disclosure Letter is updated pursuant to Section 1.6) listed on Schedule
8.3 of the Disclosure Letter and any renewals, replacements or extensions
thereof; provided that no such Lien is spread to cover any additional property
after the Closing Date (or the Acquisition Effective Date, as applicable) and
the Indebtedness secured thereby is permitted by Section 8.2(d);

(g) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 8.2(e) to finance the acquisition, construction or
improvement of fixed or capital assets; provided that such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, except for replacements, additions and accessions to the property
that are affixed or incorporated into the property covered by such Lien or
financed with the proceeds of such Indebtedness and the proceeds and the
products thereof;

(h) Liens created pursuant to the Security Documents or any other Loan Document,
Liens created pursuant to any Replacement Facility, and Liens securing any
Incremental Equivalent Debt;

(i) Liens appearing on policies of title insurance reasonably acceptable to the
Collateral Agent being issued in connection with any Mortgage;

(j) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(k) licenses, authorizations, covenants not to sue, releases, leases or
subleases granted to third parties or the Borrower or any Restricted Subsidiary
in the ordinary course of business which, individually or in the aggregate, do
not materially detract from the value of the Collateral or materially interfere
with the ordinary course of business of the Borrower or any of its Restricted
Subsidiaries;

(l) Liens securing judgments not constituting an Event of Default under
Section 9.1(h) or securing appeal or other surety bonds related to such
judgments;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements;

(n) Liens existing on property acquired by the Borrower or any Restricted
Subsidiary at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed) and any renewals,
replacements, or extensions thereof; provided that (i) such Lien is not created
in contemplation of such acquisition, (ii) such Lien does not extend to any
other property of the Borrower or any Restricted Subsidiary following such
acquisition (other than the proceeds or products thereof) and (iii) the
Indebtedness secured by such Liens is permitted by Section 8.2(n);

(o) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection (or comparable foreign liens); (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business; (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-
off) and which are within the general parameters customary in the banking
industry; and (iv) incurred in connection with a cash management program
established in the ordinary course of business;

(p) Liens securing Second Lien Indebtedness of the Borrower or any Restricted
Subsidiary incurred pursuant to Section 8.2(p); provided that (i) such Lien is
junior in priority to any Lien securing the Obligations on a “subordinated”
basis and (ii) such Lien does not extend to any

 

114



--------------------------------------------------------------------------------

asset of the Borrower or any Restricted Subsidiary that is not also subject to a
Lien securing the Obligations;

(q) any encumbrance or restriction with respect to the transfer of the Capital
Stock in any joint venture or similar arrangement pursuant to the terms of the
joint venture documents;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods;

(s) statutory and common law landlords’ liens under leases to which the Borrower
or any of its Restricted Subsidiaries is a party;

(t) Liens on cash, Cash Equivalents or other property arising in connection with
any defeasance, discharge or redemption of Indebtedness;

(u) [reserved];

(v) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.7;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or any of its Restricted
Subsidiaries, or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(z) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries;

(aa) Liens solely on any cash earnest money deposits or other similar escrow
arrangements made by the Borrower or any of its Restricted Subsidiaries in
connection with any Investment, Disposition, letter of intent or purchase
agreement in each case permitted hereunder;

(bb) Liens on property or assets under construction or development (and related
rights) in favor of a contractor or developer or arising from progress or
partial payments by a third party relating to such property or assets;

(cc) Liens (including put and call arrangements) on Capital Stock or other
securities of any Unrestricted Subsidiary that secure Indebtedness of such
Unrestricted Subsidiary;

 

115



--------------------------------------------------------------------------------

(dd) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(ee) Liens securing Indebtedness owing to the Borrower or any Subsidiary
Guarantor;

(ff) Liens on assets of Foreign Subsidiaries to the extent the Indebtedness
secured thereby is permitted under Section 8.2(t); provided that the aggregate
principal amount of all such Indebtedness so secured shall not exceed
$50,000,000 at any one time;

(gg) Liens on Intellectual Property immaterial to the business of the Borrower
and its Restricted Subsidiaries to secure payments to any developer of such
Intellectual Property;

(hh) Liens on accounts receivable of Foreign Subsidiaries securing factoring,
sales, pledges, assignments, transfers or other dispositions of such accounts
receivable in the ordinary course of business as party to any accounts
receivable financing transactions permitted pursuant to Section 8.2(w);

(ii) Liens on Escrow Proceeds for the benefit of the Secured Parties and on cash
set aside at the time of the incurrence of the Closing Date Term Loans (or Cash
Equivalents purchased with such cash) in order to prefund the payment of
interest on such Indebtedness and which is held in the Escrow Account to be
applied for such purpose; and

(jj) Liens on assets of the Borrower and its Restricted Subsidiaries not
otherwise permitted by this Section 8.3 so long as the aggregate outstanding
principal amount of the obligations secured thereby do not exceed (as to the
Borrower and all Restricted Subsidiaries) the greater of (i) $50,000,000 and
(ii) 1.0% of Consolidated Total Tangible Assets at any one time.

8.4 Fundamental Changes. Enter into any merger, consolidation, reorganization,
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:

(a) any Restricted Subsidiary of the Borrower may be merged, consolidated or be
amalgamated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation);

(b) any Restricted Subsidiary of the Borrower may be merged, consolidated or be
amalgamated (i) with or into any other Restricted Subsidiary of the Borrower
(provided that if only one party to such transaction is a Subsidiary Guarantor,
the continuing or surviving corporation shall be a Subsidiary Guarantor) or
(ii) subject to Section 8.7(f) (to the extent applicable), with or into any
other Restricted Subsidiary;

(c) any Restricted Subsidiary of the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Subsidiary Guarantor or, subject to Section 8.7(f) (to the
extent applicable), any other Restricted Subsidiary;

(d) any Restricted Subsidiary that is not a Loan Party may (i) merge or
consolidate with or into any Restricted Subsidiary that is not a Loan Party or
(ii) dispose of all or substantially all of its assets (including any
Disposition that is in the nature of a liquidation) to (A) another Restricted
Subsidiary that is not a Loan Party or (B) to a Loan Party;

(e) the Borrower and any Restricted Subsidiary may enter into any merger,
consolidation or similar transaction with another Person to effect a transaction
permitted under Section

 

116



--------------------------------------------------------------------------------

8.7, provided that in the case of the Borrower, the Borrower shall be the
continuing or surviving corporation;

(f) any Immaterial Subsidiary (other than a Qualifying Subsidiary) may liquidate
or dissolve voluntarily;

(g) transactions permitted under Section 8.5 shall be permitted;

(h) any Unrestricted Subsidiary may merge into a Restricted Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary to effect a
transaction permitted under Section 8.7;

(i) any Permitted Restructuring.

8.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of the Borrower or any Restricted
Subsidiary, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:

(a) Dispositions of obsolete, damaged, uneconomic, used, surplus or worn out
machinery, parts, property or equipment, inventory or property or equipment no
longer used or useful, in the conduct of its business, whether now owned or
hereafter acquired;

(b) the sale of inventory and goods held for sale, each in the ordinary course
of business;

(c) Dispositions permitted by Section 8.4(a), (b), (c), (d), (e), (f), (h) and
(i);

(d) the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor or, if any Restricted Subsidiary is not a
Loan Party, to any other Restricted Subsidiary;

(e) any Restricted Subsidiary of the Borrower may Dispose of any assets to the
Borrower or any Subsidiary Guarantor or, subject to Section 8.7(f) (to the
extent applicable), any other Restricted Subsidiary, and any Restricted
Subsidiary that is not a Subsidiary Guarantor may Dispose of any assets, or
issue or sell Capital Stock, to any other Restricted Subsidiary that is not a
Subsidiary Guarantor;

(f) Dispositions of cash or Cash Equivalents in the ordinary course of business
in transactions not otherwise prohibited by this Agreement;

(g) (i) non-exclusive licenses of technology in the ordinary course of business
which, in the aggregate, do not materially detract from the value of any
Collateral or materially interfere with the ordinary conduct of the business of
the Loan Parties or any of their Restricted Subsidiaries and (ii) sales, leases,
transfers or other dispositions (whether through the direct transfer of the
ownership of such Intellectual Property, transfer of the Capital Stock of the
owner of such Intellectual Property, exclusive licensing of such Intellectual
Property or otherwise) by the Borrower and the Restricted Subsidiaries of
Intellectual Property to other Persons (other than to a Loan Party), in
accordance with normal industry practice; provided that the aggregate purchase
price or other consideration (exclusive of success or similar fees and
royalties, including fees based on future enforcement of such Intellectual
Property) for such sales in reliance upon this clause (g)(ii) shall not exceed
$125,000,000 during the term of this Agreement;

(h) (i) the Disposition of other property (other than Intellectual Property)
having a fair market value not to exceed the greater of (A) 1.0% of the
Consolidated Total Tangible

 

117



--------------------------------------------------------------------------------

Assets of the Borrower in the aggregate for any fiscal year of the Borrower or
(B) $45,000,000 in any fiscal year of the Borrower; provided that at least 75%
of the consideration received in connection therewith consists of cash or Cash
Equivalents and such Disposition is made for fair market value and (ii) the
Disposition of property or assets as a result of a Recovery Event, in each case
so long as the Borrower is in compliance with Section 4.2(b) of this Agreement;

(i) sales, assignments, transfers or other dispositions of accounts receivable
of any Foreign Subsidiary in the ordinary course of business as part of any
accounts receivable financing transaction or factoring permitted pursuant to
Section 8.2(w);

(j) (i) the issuance or sale of shares of any Restricted Subsidiary’s Capital
Stock to qualified directors if required by applicable law and (ii) compensatory
issuances or grants of Capital Stock of the Borrower approved by the Borrower’s
board of directors, any committee thereof or any designee of either to
employees, officer, directors or consultants made pursuant to equity-based
compensation plans or arrangements that have been approved by the shareholders
of the Borrower;

(k) Dispositions or exchanges of equipment or other property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(l) Dispositions in the form of leases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Restricted Subsidiary, taken as a whole;

(m) Dispositions of the Capital Stock of Unrestricted Subsidiaries;

(n) the abandonment or other Disposition of immaterial Intellectual Property
(including allowing any registrations or any applications for registration of
any Intellectual Property to lapse or go abandoned) to the extent the Borrower
determines in its reasonable business judgment that (i) such Intellectual
Property is not commercially reasonable to maintain under the circumstances and
(ii) such Disposition would not materially and adversely affect the business of
the Borrower and its Restricted Subsidiaries;

(o) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;

(p) the unwinding or settling of any Swap Agreement;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(r) sales and other assignments, transfers or other dispositions of accounts
receivable in connection with the compromise or collection thereof;

(s) any Designated Permitted Dispositions; and

(t) any Permitted Restructuring.

Notwithstanding the foregoing, a Designated IP Subsidiary shall not make
Dispositions other than pursuant to clauses (a), (b), (e), (g), (n) or
(s) above.

8.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or

 

118



--------------------------------------------------------------------------------

set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
the Borrower or any Restricted Subsidiary, or make or offer to make any optional
or voluntary payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to any
principal of Junior Financing (other than Indebtedness evidenced by the
Intercompany Note) or the conversion of (including any cash payment upon
conversion) or payment of any principal or premium on any Convertible Notes
other than any required payment at the stated maturity thereof, in each case,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Borrower or any Restricted Subsidiary (collectively,
“Restricted Payments”), except that:

(a) any Restricted Subsidiary may make Restricted Payments (i) to the Borrower
or any Subsidiary Guarantor or any other Person that directly owns Capital Stock
in such Subsidiary in proportion to such Person’s ownership interest in such
Restricted Subsidiary, or (ii) for so long as such Restricted Subsidiary is a
member of a group filing a consolidated, combined or unitary return with the
Borrower, to the Borrower and any other holder of Capital Stock of such
Subsidiary permitted hereunder in order to pay consolidated, combined or unitary
federal, state or local taxes which payments by such Restricted Subsidiary are
not in excess of the tax liabilities that would have been payable by such
Restricted Subsidiary and its Subsidiaries on a stand-alone basis (taking into
account any net operating loss carry forwards attributable to such Restricted
Subsidiary and its Subsidiaries);

(b) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to Wholly Owned Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly Owned Subsidiary, to the Borrower and any Restricted Subsidiary and
to each other owner of Capital Stock of such Restricted Subsidiary on a pro rata
basis based on their relative ownership interests);

(c) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Capital Stock of such Person;

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may purchase, redeem or otherwise acquire
shares of its common stock or other common Capital Stock or warrants or options
to acquire any such shares, in each case, to the extent consideration therefor
consists of the proceeds received from the substantially concurrent issue of new
shares of its common stock or other common Capital Stock;

(e) (i) the Borrower may purchase its Capital Stock from present or former
officers, directors, employees or consultants of the Borrower or any Group
Member upon the death, disability or termination of employment or services of
such individual, and (ii) the Borrower may purchase, redeem or otherwise acquire
any Capital Stock from the employees, officers, directors and consultants of the
Borrower or any Group Member by net exercise, net withholding or otherwise,
concurrently with the issuance of such Capital Stock pursuant to the terms of
any employee stock option, incentive stock or other equity-based plan or
arrangement; provided that the aggregate amount of payments under this clause
(e) (i) shall not exceed $7,500,000 in any fiscal year and $15,000,000 during
the term of this Agreement plus, in each case, any proceeds received by the
Borrower after the Acquisition Effective Date in connection with the issuance of
Capital Stock that are used for the purposes described in this clause (e);
provided, further, that any payment in respect of an Unrestricted Subsidiary
shall count as an Investment under Section 8.7(t);

(f) so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) the Borrower shall be in compliance,
on a pro forma basis, with the Financial Covenants contained in Section 8.1 as
of the last day of the Reference Period then most

 

119



--------------------------------------------------------------------------------

recently ended, and (iii) the Consolidated Total Net Leverage Ratio on a pro
forma basis does not exceed 3.25 to 1.00 as of the last day of the Reference
Period then most recently ended, the Borrower may make Restricted Payments in an
aggregate amount not to exceed the greater of the Available Amount Starter
Basket and the Available Amount;

(g) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (i) the Borrower may make Restricted
Payments in the form of a dividend or any payment, purchase, redemption,
defeasance, retirement or other acquisition of Capital Stock in an amount not to
exceed $100,000,000 in any fiscal year plus (ii) the Loan Parties may make
Restricted Payments in an unlimited amount so long as after giving effect
thereto and the incurrence of any Indebtedness to finance the same, the
Consolidated Total Net Leverage Ratio on a pro forma basis does not exceed 2.50
to 1.00 as of the last day of the Reference Period then most recently ended;

(h) the Borrower may make Restricted Payments to pay cash payments in lieu of
issuing fractional shares in connection with a conversion of Convertible Notes
into Capital Stock of the Borrower;

(i) the Convertible Notes may be converted into shares of Borrower Capital Stock
(other than Disqualified Capital Stock) in accordance with the conversion
provisions of such Convertible Notes payable on conversion in accordance with
the terms of the applicable Convertible Notes Indenture;

(j) the Convertible Notes may be converted into the right to receive cash in the
conversion value in accordance with the conversion provisions of such
Convertible Notes (and the Borrower may pay cash settlements to holders of such
Convertible Notes payable upon the conversion of such Convertible Notes in
accordance with the terms of such Convertible Notes Indenture) to the extent
permitted under Section 8.8(a) hereof;

(k) the 2026 Convertible Notes may be redeemed or repurchased in connection with
the “put” under Section 3.06 of the 2026 Convertible Notes Indenture (and the
Borrower may pay cash in respect of the principal portion of such Convertible
Notes so redeemed or repurchased);

(l) the Convertible Notes may be redeemed or repurchased as a result of any
asset sale, change of control, fundamental change or other similar required
repurchase or redemption event prior to the final stated maturity in accordance
with the terms of the applicable Convertible Notes Indenture;

(m) the Borrower may make Restricted Payments consisting of the cashless
exercise of options and warrants of the Capital Stock of the Borrower or any of
its Subsidiaries;

(n) each of the Borrower and its Restricted Subsidiaries may enter into,
exercise its respective rights and perform its respective obligations under
Permitted Call Spread Swap Agreements; and

(o) the Borrower and its Restricted Subsidiaries may make Restricted Payments
expressly permitted pursuant to Section 8.8(a).

8.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business line or unit of, or a division of, or make any other investment in, any
Person including via merger, consolidation, amalgamation or otherwise (all of
the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

 

120



--------------------------------------------------------------------------------

(b) Investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

(d) loans and advances to officers, directors and employees of the Borrower or
any Restricted Subsidiary (giving pro forma effect to the Transaction) in the
ordinary course of business (including for travel, entertainment, relocation and
similar expenses) outstanding on the Closing Date (and the Acquisition Effective
Date to the extent Schedule 8.7(d) of the Disclosure Letter is updated pursuant
to Section 1.6) and listed on Schedule 8.7(d) of the Disclosure Letter and any
Permitted Refinancing thereof plus additional amounts in an aggregate amount for
the Borrower and all Restricted Subsidiaries not to exceed $10,000,000 at any
time outstanding;

(e) intercompany Investments by (i) the Borrower or any Restricted Subsidiary in
any Loan Party; provided that all such intercompany Investments to the extent
such Investment is a loan or advance owed to a Loan Party are evidenced by the
Intercompany Note and (ii) any Restricted Subsidiary that is not a Loan Party to
any other Restricted Subsidiary that is not a Loan Party;

(f) intercompany Investments by any Loan Party in the form of advance, loan,
extension of credit or capital contribution in any Restricted Subsidiary, that,
after giving effect to such Investment, is not a Subsidiary Guarantor
(including, without limitation, Guarantee Obligations with respect to
obligations of any such Restricted Subsidiary, loans made to any such Restricted
Subsidiary and Investments resulting from mergers with or sales of assets to any
such Subsidiary to the extent cash consideration equal to fair market value is
not otherwise received by such Loan Party in connection with such asset sale) in
an amount (but excluding all such Investments outstanding as of the Closing Date
and listed on Schedule 8.7(f) of the Disclosure Letter (and the Acquisition
Effective Date to the extent Schedule 8.7(f) of the Disclosure Letter is updated
pursuant to Section 1.6) not to exceed the greater of (i) $50,000,000 and
(ii) 1.0% of Consolidated Total Tangible Assets at any time outstanding;

(g) Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business and customary trade
arrangements with customers consistent with past practice;

(h) Permitted Acquisitions;

(i) Investments consisting of Hedge Agreements permitted by Section 8.11;

(j) Investments existing as of the Closing Date and set forth in Schedule 8.7(j)
of the Disclosure Letter (and the Acquisition Effective Date to the extent
Schedule 8.7(j) of the Disclosure Letter is updated pursuant to Section 1.6) and
any modification, extension or renewal thereof; provided that the amount of any
such Investment is not increased at the time of such extension or renewal;

(k) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other Persons
to the extent reasonably necessary in order to prevent or limit loss or in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business;

(l) Investments consisting of acquisitions of Capital Stock or securities
received in settlement of debts created in the ordinary course and owing to the
Borrower or any Restricted Subsidiary or in satisfactions of judgment;

 

121



--------------------------------------------------------------------------------

(m) Investments received as consideration in connection with Dispositions
permitted under Section 8.5;

(n) the licensing from other Persons by the Borrower and the Restricted
Subsidiaries of Intellectual Property in accordance with normal industry
practice; provided that if such licensing involves the effective acquisition of
any business of another Person it must be otherwise permitted by this
Section 8.7;

(o) Investments of an Acquired Person that is acquired after the Closing Date or
of a company merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary, in each case in
accordance with Section 8.4 or 8.7 after the Closing Date to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger or consolidation; provided that this clause
(o) is intended solely to grandfather such Investments as are indirectly
acquired as a result of an acquisition of such Person otherwise permitted
hereunder and any consideration paid in connection with such acquisition that
may be allocable to such Investments must be permitted by, and be taken into
account in computing compliance with any basket amounts or limitations
applicable to such acquisition hereunder;

(p) guarantees (i) by any Loan Party of Indebtedness and other obligations of
Borrower and the other Loan Parties not otherwise permitted hereunder, (ii) by
the Borrower or any Restricted Subsidiary of Indebtedness and other obligations
of any Loan Party not otherwise permitted hereunder, (iii) by any Restricted
Subsidiary that is not a Subsidiary Guarantor of Indebtedness and other
obligations of any other Restricted Subsidiary that is not a Subsidiary
Guarantor not otherwise permitted hereunder and (iv) by any Loan Party of
Indebtedness and other obligations of any Restricted Subsidiary that is not a
Subsidiary Guarantor not otherwise permitted hereunder subject, in the case of
this clause (iv) to the limits set forth in Section 8.7(f) above;

(q) investments, loans, advances, guarantees and acquisitions resulting from a
foreclosure by the Borrower or any Restricted Subsidiary with respect to any
secured investment or other transfer of title with respect to any secured
investment in default;

(r) investments, loans, advances, guarantees and acquisitions the consideration
for which consists solely of shares of common stock of the Borrower;

(s) so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) the Borrower shall be in compliance,
on a pro forma basis, with the Financial Covenants contained in Section 8.1 as
of the last day of the Reference Period then most recently ended, and (iii) the
Consolidated Total Net Leverage Ratio on a pro forma basis does not exceed 3.25
to 1.00 as of the last day of the Reference Period then most recently ended, the
Borrower may make Investments in an aggregate amount not to exceed the greater
of the Available Amount Starter Basket and the Available Amount;

(t) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, unlimited Investments so long as the
Consolidated Total Net Leverage Ratio on a pro forma basis does not exceed 2.50
to 1.00 as of the last day of the Reference Period then most recently ended;

(u) (i) subject to Section 8.16, Investments comprising the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary in an aggregate amount since
the Closing Date not to exceed $25,000,000 and (ii) the acquisition of any or
all of the Capital Stock of the China JV or the Japan JV;

 

122



--------------------------------------------------------------------------------

(v) Investments existing as of the Acquisition Effective Date of a Group Member
(including, for the avoidance of doubt, the Acquired Business) in another Group
Member; (w) the Acquisition;

(x) Investments in the form of contributions of accounts receivable assets and
cash by a Foreign Subsidiary pursuant to the terms of a Permitted Foreign
Receivables Facility to the extent necessary to properly capitalize the special
purpose Subsidiary for such Permitted Foreign Receivables Facility to avoid
insolvency or consolidation with any other Subsidiary;

(y) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount (valued at cost, if applicable) not to exceed $50,000,000 at
any time outstanding; and

(z) any Permitted Restructuring.

8.8 Optional Payments and Modifications of Certain Debt Instruments. (a) Make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of (including any “call,” open market purchase or cash payment in
connection with the Borrower’s election to cash settle or “net share” settle in
connection with a “conversion” requirement under any Convertible Notes) or
otherwise optionally or voluntarily defease or segregate funds with respect to
any Junior Financing except (i) pursuant to Restricted Payments permitted by
Section 8.6(f), (g), (h), (i), (k) and (l), (ii) with the proceeds of other
Junior Indebtedness pursuant to a Permitted Refinancing or (iii) the conversion
of any Junior Financing to Capital Stock (other than Disqualified Capital Stock
that is not permitted hereunder) including payments permitted under
Section 8.6(h) in connection therewith; provided that nothing in this Section 8
shall restrict the Group Members from repaying intercompany loans so long as
such repayments are in accordance with the terms of the Intercompany Note, if
applicable; provided further that with respect to the Convertible Notes,

(A) the 2026 Convertible Notes may be converted into the right to receive cash
in accordance with the conversion provisions of the 2026 Convertible Notes
Indenture (and the Borrower may pay cash settlements to the holders of the 2026
Convertible Notes in accordance with the 2026 Convertible Notes Indenture); and

(B) the 2026 Convertible Notes may be redeemed or repurchased in connection with
the “call” provisions set forth in Section 3.01 of the 2026 Convertible Notes
Indenture pursuant to the terms thereof.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Junior Financing other than any amendment that is not (i) materially adverse to
the Borrower and the Restricted Subsidiaries and/or the Secured Parties or
(ii) more onerous in any material respect than the existing applicable
provisions in the Junior Financing or the applicable provision set forth in this
Agreement, in each case as determined by the board of directors (including an
authorized committee thereof) of the Borrower in good faith; provided that, for
the avoidance of doubt, in no event shall any such amendment, modification or
change shorten the maturity or average life to maturity of any Junior Financing
(or any Permitted Refinancings thereof), require any payment with respect
thereto sooner than previously scheduled, increase the interest rate or fees
applicable thereto or grant collateral as security thereof.

(c) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organizational Document of any Restricted Subsidiary if such amendment,
modification, waiver or change could reasonably be expected to have a Material
Adverse Effect or would be materially adverse to the Lenders.

 

123



--------------------------------------------------------------------------------

8.9 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, except (a) transactions
between or among Loan Parties; (b) transactions between or among Restricted
Subsidiaries that are not Loan Parties; (c) loans or advances to officers,
directors and employees permitted under Section 8.7; (d) the payment of
reasonable fees to directors of the Borrower or any Restricted Subsidiary who
are not employees of the Borrower or any Restricted Subsidiary, and
compensation, employment, termination and other employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of any Group Member, each in the ordinary course of business, provided
that any payment in respect of an Unrestricted Subsidiary shall count as an
Investment under Section 8.7(t); (e) (i) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s board of directors and (ii) any repurchases of any
issuances, awards or grants issued pursuant to clause (i), in each case, to the
extent permitted by Section 8.6; (f) employment arrangements entered into in the
ordinary course of business between the Borrower or any Restricted Subsidiary
and any employee thereof; (g) any Restricted Payment permitted by Section 8.6;
(h) the Acquisition; (i) pledges of Capital Stock of an Unrestricted Subsidiary
to secure Indebtedness of such Unrestricted Subsidiary; (j) the provision of
Cash Collateral permitted under Section 8.3(aa) and payments and distributions
of amounts therefrom; (k) transactions contemplated by any Permitted Foreign
Receivables Facility documents; and (l) any Permitted Restructuring.

8.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by the Borrower or any Restricted Subsidiary of personal
property that has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Borrower or such Restricted Subsidiary.

8.11 Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure, (b) Hedge Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary, (c) any Hedge Agreements required to be entered into
pursuant to the terms and conditions of this Agreement, (d) Hedge Agreements in
respect of Capital Stock of the Borrower or any Restricted Subsidiaries entered
into in connection with share repurchase transactions and (e) Permitted Call
Spread Swap Agreements.

8.12 Changes in Fiscal Periods; Accounting Changes. (a) Permit the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.

(b) Make or permit any change in accounting policies or reporting practices,
except changes that are required by GAAP, or change independent accountants
other than to any nationally recognized firm or such other firm reasonably
acceptable to the Administrative Agent.

8.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of the Borrower or any Restricted Subsidiary to create, incur, assume or suffer
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired other than (a) this Agreement, the other Loan Documents, and
other agreements governing such Indebtedness, (b) any agreements governing any

 

124



--------------------------------------------------------------------------------

purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) any agreement governing any Junior Indebtedness,
Convertible Notes, Incremental Equivalent Debt, Permitted Surviving
Indebtedness, a Replacement Facility or a Permitted Foreign Receivables Facility
permitted hereunder so long as the restrictions set forth therein are no more
restrictive than the corresponding provisions in the Loan Documents, (d) any
restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, (e) the foregoing shall not apply to restrictions and conditions
contained in agreements of any Person that becomes a Restricted Subsidiary or is
merged into or consolidated with the Borrower or any Restricted Subsidiary or
agreements assumed from any Person in connection with the acquisition of assets
by the Borrower or any Restricted Subsidiary of such Person after the date
hereof, provided that such agreements exist at the time such Person becomes a
Restricted Subsidiary or such agreements are assumed and in each case are not
created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary or the agreements being assumed, (f) any agreement of a
Foreign Subsidiary governing Indebtedness permitted to be incurred or permitted
to exist under Section 8.2(t), (g) customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions may relate to the assets subject thereto, (h) customary
restrictions contained in Indebtedness incurred pursuant to Section 8.2
(provided that such restrictions do not restrict the Liens securing the
Obligations), (i) restrictions arising in connection with cash or other deposits
permitted under Sections 8.3 or 8.7 and limited to such cash or deposit,
(j) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business, (k) restrictions imposed by any Governmental
Authority or arising by reason of applicable Law, rule, regulation or order or
the terms of any license, authorization, concession or permit, and
(l) restrictions on cash or other deposits or net worth imposed by customers,
suppliers or landlords or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business.

8.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Restricted Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Restricted Subsidiary of the Borrower,
(b) make loans or advances to, or other Investments in, the Borrower or any
other Restricted Subsidiary of the Borrower or (c) transfer any of its assets to
the Borrower or any other Restricted Subsidiary of the Borrower, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents (ii) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, (iii) the foregoing shall
not apply to restrictions and conditions contained in agreements of any Person
that becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrower or any Restricted Subsidiary or agreements assumed from any Person in
connection with the acquisition of assets by the Borrower or any Restricted
Subsidiary of such Person after the date hereof, provided that such agreements
exist at the time such Person becomes a Restricted Subsidiary or such agreements
are assumed and in each case are not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary or the agreements
being assumed, (iv) any restrictions set forth in any Incremental Equivalent
Debt, Replacement Facility, Permitted Foreign Receivables Facility or any Junior
Indebtedness so long as the restrictions set forth therein are not, taken as a
whole, materially more restrictive than the corresponding provisions in the Loan
Documents, (v) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(vi) restrictions and conditions existing on the Closing Date (and on the
Acquisition Effective Date to the extent Schedule 8.14 of the Disclosure Letter
is updated pursuant to Section 1.6) identified on Schedule 8.14 of the
Disclosure Letter (but not to any amendment

 

125



--------------------------------------------------------------------------------

or modification expanding the scope or duration of any such restriction or
condition), (vii) restrictions or conditions imposed by any agreement relating
to Liens permitted by this Agreement but solely to the extent that such
restrictions or conditions apply only to the property or assets subject to such
permitted Lien, (viii) customary provisions in leases, licenses and other
contracts entered into in the ordinary course of business restricting the
assignment thereof, (ix) customary restrictions in joint venture agreements and
other similar agreements applicable to joint ventures permitted hereunder and
applicable solely to such joint venture, (x) any agreement of a Foreign
Subsidiary or Restricted Subsidiary which is not a Loan Party governing
Indebtedness permitted to be incurred or permitted to exist under
Section 8.2(t), (xi) any agreement or arrangement already binding on a
Restricted Subsidiary when it is acquired so long as such agreement or
arrangement was not created in anticipation of such acquisition, (xii) customary
provisions limiting the disposition or distribution of assets or property in
asset sale agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements in the ordinary course of business (including
agreements entered into in connection with any Investment permitted under
Section 8.7), which limitation is applicable only to the assets that are the
subject of such agreements, (xiii) customary provisions restricting assignment
of any agreement entered into in the ordinary course of business,
(xiv) restrictions imposed by any Governmental Authority or arising by reason of
applicable Law, rule, regulation or order or the terms of any license,
authorization, concession or permit or (xv) restrictions on cash or other
deposits or net worth imposed by customers, suppliers or landlords or required
by insurance, surety or bonding companies, in each case, under contracts entered
into in the ordinary course of business.

8.15 Line of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its Restricted
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Acquisition) or that are similar, reasonably related, incidental, ancillary
or complementary thereto.

8.16 Designation of Subsidiaries. The board of directors of the Borrower may, at
any time from and after the Closing Date, designate any Restricted Subsidiary as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance with the covenants set forth in Section 8.1 on a pro forma basis,
(iii) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
if it was previously designated as an Unrestricted Subsidiary, (iv) if a
Restricted Subsidiary is being designated as an Unrestricted Subsidiary
hereunder, such Restricted Subsidiary, together with all other Unrestricted
Subsidiaries as of such date of designation, must not have contributed greater
than the greater of (A) $50,000,000 and (B) 1.0% of Consolidated Total Tangible
Assets (but, notwithstanding the definition of Consolidated Total Tangible
Assets, calculated inclusive of all Unrestricted Subsidiaries), as of the last
day of the Reference Period then most recently ended and (v) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if, upon the
effectiveness of such designation, such Subsidiary is and would continue to be a
restricted subsidiary under the terms of any Material Indebtedness of the
Borrower or any of its Restricted Subsidiaries. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment by the Borrower or the applicable Restricted Subsidiary
therein at the date of designation in an amount equal to the fair market value
of the Borrower’s or the applicable Restricted Subsidiary’s investment therein.
None of the Borrower or any Restricted Subsidiary shall at any time be directly
or indirectly liable for any Indebtedness that provides the holder thereof may
(with the passage of time or notice or both) declare a default thereon or cause
the payment thereof to be accelerated upon the occurrence of a default with
respect to any Indebtedness, Lien or other obligation of an Unrestricted
Subsidiary (including any right to take enforcement action against such
Unrestricted Subsidiary). The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower or the
applicable Restricted Subsidiary in Unrestricted Subsidiaries pursuant

 

126



--------------------------------------------------------------------------------

to the preceding sentence in an amount equal to the fair market value at the
date of such designation of the Borrower’s or such Restricted Subsidiary’s
Investment in such Subsidiary. Notwithstanding the foregoing, neither the
Borrower nor any Designated IP Subsidiary shall be permitted to be an
Unrestricted Subsidiary.

SECTION 9. EVENTS OF DEFAULT

9.1 Events of Default Prior to the Acquisition Effective Date. If any of the
following events shall occur and be continuing prior to the Acquisition
Effective Date:

(a) any Specified Representations made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, or that is contained
in any certificate, document or financial or other statement furnished by it at
any time under or in connection with this Agreement or any such other Loan
Document or any amendment or modification thereof or waiver thereunder shall
prove to have been inaccurate in any material respect (or, in any respect, if
qualified by materiality) on or as of the date made, or deemed made;

(b) the Borrower shall fail to observe or perform the provisions of Section
7.4(a) (as it relates to the Borrower’s legal existence);

(c) the Borrower shall fail to pay interest on any Closing Date Term Loan or any
fee or any other amount payable hereunder or under any other Loan Document,
within five (5) Business Days after any such interest or other amount becomes
due in accordance with the terms hereof;

(d) (i) the Escrow Agreement shall for any reason fail to create a valid and
perfected first priority security interest in the Escrow Account and the Escrow
Property or (ii) the Borrower shall fail to observe or perform the provisions of
the Escrow Agreement and, in the case of this clause (ii), such failure shall
continue unremedied for a period of five (5) Business Days;

(e) (i) the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary that is not a Qualifying Subsidiary) shall commence any case,
proceeding, assignment, or other action (A) under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary that
is not a Qualifying Subsidiary) shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against the Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary that is not a
Qualifying Subsidiary) any case, proceeding, petition or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced any case, proceeding, petition or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of the assets of the Borrower and its Restricted
Subsidiaries, taken as a whole, that results in the entry of an order for any
such relief that shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary that
is not a Qualifying Subsidiary) shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary that is not a Qualifying
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due.

 

127



--------------------------------------------------------------------------------

(f) any of the Security Documents in effect on the Closing Date shall cease, for
any reason, to be in full force and effect with respect to a material portion of
the Collateral, or any Loan Party or any Subsidiary of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or any Loan Party or any Subsidiary of any Loan Party shall so assert (other
than, in any such case, any transactions expressly permitted by the Loan
Documents); notwithstanding the foregoing, any breach of Section 7.9 or
Section 7.10 prior to the Acquisition Effective Date shall not constitute a
Default under this Section 9.1, but shall be considered a Default under
Section 9.2(c), Section 9.2(d) or Section 9.2(i), as applicable; or

(g) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect with
respect to any Loan Party party thereto on the Closing Date or such Loan Party
shall so assert (other than, in any such case, any transactions expressly
permitted by the Loan Documents).

9.2 Events of Default From and After the Acquisition Effective Date. If any of
the following events shall occur and be continuing after the Acquisition
Effective Date:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any fee or
any other amount payable hereunder or under any other Loan Document, within five
(5) Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Restricted Subsidiary herein or in any other Loan Document or
any amendment or modification thereof or waiver thereunder, or that is contained
in any certificate, document or financial or other statement furnished by it at
any time under or in connection with this Agreement or any such other Loan
Document shall prove to have been inaccurate in any material respect (or, in any
respect, if qualified by materiality) on or as of the date made, or deemed made;
or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 3.15(a)(vi), clause (i) or (ii) of Section 7.4(a)
(with respect to the Borrower only), Section 7.7, Section 7.9, Section 7.12, or
Section 8 of this Agreement; provided that an Event of Default under this clause
(c) as a result of a breach of any Financial Covenant (any such Event of
Default, a “Financial Covenant Event of Default”) shall not constitute an Event
of Default for purposes of any Term Loan unless and until the Majority Facility
Lenders under the Revolving Facility have declared all outstanding Obligations
under the Revolving Facility to be immediately due and payable in accordance
with Section 9.3, and such declaration has not been rescinded on or before such
date; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of thirty (30) days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

(e) the Borrower or any Restricted Subsidiary (i) defaults in making any payment
of any principal of any Material Indebtedness (including any Guarantee
Obligation or Hedge Agreement that constitutes Material Indebtedness, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) defaults in making any payment of any interest on any such Material
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) defaults in the
observance or performance of any other agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of

 

128



--------------------------------------------------------------------------------

which default or other event or condition is to cause, or to permit the holder
or beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory prepayment, repurchase, redemption or offer to
purchase by the obligor thereunder or (in the case of any such Material
Indebtedness constituting a Guarantee Obligation) to become payable; provided
that this Section 9.1(e) shall not apply to (A) any secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (B) any requirement to make a cash payment as
a result of the early termination of a Permitted Call Spread Swap Agreement,
(C) any requirement to deliver cash or equity securities upon conversion of
Convertible Notes permitted under Section 8.6 and Section 8.8(a) or (D) any
requirement to deliver cash or equity securities upon exercise of put and call
options under Convertible Notes permitted under Section 8.6 and Section 8.8(a);
or

(f) (i) the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary that is not a Qualifying Subsidiary) shall commence any case,
proceeding, assignment, or other action (A) under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary that
is not a Qualifying Subsidiary) shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against the Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary that is not a
Qualifying Subsidiary) any case, proceeding, petition or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced any case, proceeding, petition or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of the assets of the Borrower and its Restricted
Subsidiaries, taken as a whole, that results in the entry of an order for any
such relief that shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary that
is not a Qualifying Subsidiary) shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary that is not a Qualifying
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) an ERISA Event shall have occurred that, either alone or together with all
other events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against the Borrower or
any Restricted Subsidiary and the same shall not have been vacated, discharged,
stayed or bonded pending appeal within thirty (30) days from the entry thereof
and any such judgments or decrees either (i) is for the payment of money,
individually or in the aggregate (not paid or fully covered by insurance as to
which the relevant insurance company has acknowledged coverage), of $50,000,000
or more or (ii) is for injunctive relief and could reasonably be expected to
have a Material Adverse Effect; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect with respect to a material portion of the Collateral, or any
Loan Party or any Subsidiary of any Loan Party shall so assert, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or any Loan Party
or any

 

129



--------------------------------------------------------------------------------

Subsidiary of any Loan Party shall so assert (other than, in any such case, any
transactions expressly permitted by the Loan Documents); or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert (other than, in
any such case, any transactions expressly permitted by the Loan Documents); or

(k) a Change of Control occurs; or

(l) (i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “senior debt,” “senior indebtedness,” “designated
senior debt,” “guarantor senior debt” or “senior secured financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation,
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, bonding and enforceable against the holders of any Junior
Financing, if applicable, (iii) if applicable, the Intercreditor Agreement
related to any Second Lien Indebtedness shall, in whole or in part, cease to be
effective or otherwise cease to be legally valid, binding and enforceable
against the holder of any Second Lien Indebtedness or (iv) any Loan Party, any
Subsidiary of any Loan Party, the trustee in respect of any Junior Financing, or
the holders of any Junior Financing, as the case may be, shall assert any of the
foregoing.

9.3 Remedies. (a) Except as provided in paragraph (b) below, (i) if (x) until
the Acquisition Effective Date, an Event of Default specified in Section 9.1(g)
and (y) from and after the Acquisition Effective Date, an Event of Default
specified in Section 9.2(f) with respect to the Borrower shall occur and be
continuing, the interest rate set forth in Section 4.5(c) shall apply and
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (ii) if (x) until the Acquisition Effective Date,
such event is any other Event of Default specified in Section 9.1 (other than an
Event of Default specified in Section 9.1(c)) and (y) from and after the
Acquisition Effective Date, such event is any other Event of Default specified
in Section 9.2 (other than a Financial Covenant Event of Default) that has
occurred and is continuing, either or both of the following actions may be
taken, as applicable: (A) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (B) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
subject to the security interest granted in favor of the Lenders opened by the
Administrative Agent an amount equal to the 105% of the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents in accordance with the Guarantee and Collateral
Agreement. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have

 

130



--------------------------------------------------------------------------------

been satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

(b) Upon the occurrence and during the continuation of a Financial Covenant
Event of Default that is unwaived, the Majority Facility Lenders under the
Revolving Facility may, immediately upon such breach (i) declare that such
breach constitutes an Event of Default for Section 6.2 and (ii) either
(A) terminate the Revolving Commitments and/or (B) take the actions specified in
Section 9.3(a) in respect of the Revolving Commitments, the Revolving Loans and
the L/C Obligations. In respect of a Financial Covenant Event of Default that is
continuing, the Majority Facility Lenders under each Term Facility may declare
the Term Loans thereunder (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable on the
date that the Majority Facility Lenders in respect of the Revolving Facility
terminate the Revolving Commitments or accelerate all Obligations in respect of
the Revolving Facility; provided however, that the Majority Facility Lenders
under each Term Facility may not take such actions as a result of a Financial
Covenant Event of Default if either (1) all Obligations under the Revolving
Facility have been repaid in full (other than Unasserted Contingent Obligations)
and the Revolving Commitments have been terminated or (2) no actions have been
taken to terminate the Revolving Commitments or accelerate the Obligations in
respect of the Revolving Facility and the Financial Covenant Event of Default
has been waived by the Majority Facility Lenders in respect of the Revolving
Facility.

(c) Upon the occurrence and during the continuation of an Event of Default
specified in Section 9.1(c) (solely with respect to any interest payment), the
Collateral Agent shall promptly provide a Collateral Agent Payment Default
Notice to the Escrow Agent. Pursuant to the terms of the Escrow Agreement,
within one Business Day after receipt of such Collateral Agent Payment Default
Notice, the Escrow Agent will release Escrow Property in the amount stated in
the Collateral Agent Payment Default Notice which amount shall be released to
the Administrative Agent for application as provided in Section 3(e) of the
Escrow Agreement. Upon actual receipt by the Administrative Agent of the amount
specified in the Collateral Agent Payment Default Notice, the Event of Default
under Section 9.1(c) shall be deemed not to have occurred for purposes of the
Loan Documents,

SECTION 10. THE AGENTS

10.1 Appointment. Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent as the agent of such
Lender (and, if applicable, each other Secured Party) under this Agreement and
the other Loan Documents, and each such Lender (and, if applicable, each other
Secured Party) irrevocably authorizes such Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender or other Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

10.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled

 

131



--------------------------------------------------------------------------------

to advice of counsel concerning all matters pertaining to such duties. No Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

10.3 Exculpatory Provisions. Without limiting the generality of the foregoing,
each Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.2 and 11.1) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final and nonappealable judgment;

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; and

(f) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

10.4 Reliance by Administrative Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website

 

132



--------------------------------------------------------------------------------

posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, each Agent may presume that such condition is satisfactory to
such Lender or Issuing Lender unless such Agent shall have received notice to
the contrary from such Lender or Issuing Lender prior to the making of such Loan
or the issuance of such Letter of Credit. Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

10.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party. Each Lender (and, if applicable, each other Secured Party) represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement, any
Specified Hedge Agreement or any Specified Cash Management Agreement. Each
Lender (and, if applicable, each other Secured Party) also represents that it
will, independently and without reliance upon any Agent or any other Lender or
any other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, any Specified Hedge Agreement or any Specified Cash
Management Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender or any other
Secured Party with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

10.7 Indemnification. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 11.5 to be paid by it to any
Agent Related Party (or

 

133



--------------------------------------------------------------------------------

any sub-agent thereof), each Lender severally agrees to pay to such Agent
Related Party (or any such sub- agent thereof) such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that (a) the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against any Agent
Related Party (or any such sub-agent thereof) and (b) no Lender shall be liable
for the payment of any portion of such unreimbursed expense or indemnified loss,
claim, damage, liability or related expense to the extent it has been determined
by a court of competent jurisdiction in a final, non-appealable judgment to have
resulted from (i) such Agent’s gross negligence, bad faith, willful misconduct,
(ii) a material breach of the obligations of such Agent under the Loan Documents
or (iii) any proceeding between and among Agent Related Parties that does not
involve an act or omission by the Borrower or its Subsidiaries (other than
claims against the Administrative Agent or a Lead Arranger in its capacity or in
fulfilling its role as the agent or arranger or any other similar role under the
Facilities (excluding its role as a Lender). The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.

10.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent and without any duty to
account therefor to the Lenders. With respect to its Loans made or renewed by it
and with respect to any Letter of Credit issued or participated in by it, each
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender”, “Lenders”, “Secured Party” and “Secured Parties”
shall include each Agent in its individual capacity.

10.9 Successor Administrative Agent; Resignation of Issuing Lender. (a) The
Administrative Agent and the Collateral Agent may resign as Administrative Agent
and Collateral Agent, respectively, upon ten (10) days’ notice to the Lenders
and the Borrower. If the Administrative Agent or Collateral Agent, as
applicable, shall resign as Administrative Agent or Collateral Agent, as
applicable, under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint a successor agent for the Lenders (which such successor
agent shall be (i) a Lender or (ii) otherwise satisfactory to the Required
Lenders), which successor agent shall (unless an Event of Default under
Section 9.1(a) or Section 9.1(f) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent or Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s, as applicable, rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as applicable, or any of the parties
to this Agreement or any holders of the Loans. If no successor agent has been
appointed and accepted appointment as Administrative Agent or Collateral Agent,
as applicable, by the date that is ten (10) days following a retiring
Administrative Agent’s or Collateral Agent’s, as applicable, notice of
resignation, the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
or Collateral Agent, as applicable, hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After the
retiring or removed Administrative Agent’s or Collateral Agent’s, as applicable,
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section 10 and Section 11.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, Collateral Agent,
their respective sub- agents and their respective Agent Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent or
Collateral Agent, as applicable.

 

134



--------------------------------------------------------------------------------

(b) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is a
Defaulting Lender, the Required Lenders (determined after giving effect to the
final paragraph of Section 11.1) may by notice to the Borrower and such Person
remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder. Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date ten (10) Business Days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).

(c) In addition to the foregoing, if (i) a Lender becomes, and during the period
it remains, a Defaulting Lender, any Issuing Lender may, upon prior written
notice to the Borrower and the Administrative Agent, resign as Issuing Lender,
effective at the close of business New York time on a date specified in such
notice (which date may not be less than ten (10) Business Days after the date of
such notice) or (ii) DBNY resigns or is removed as Administrative Agent, such
resignation or removal shall also constitute its resignation as Issuing Lender;
provided that such resignation by such Issuing Lender will have no effect on the
validity or enforceability of any Letter of Credit then outstanding or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Letter of Credit or otherwise to such Issuing Lender and
such Issuing Lender shall continue to be an Issuing Lender for the purposes of
this Agreement in respect of such Letters of Credit.

10.10 Agents Generally. Except as expressly set forth herein, the Agents shall
not have any duties or responsibilities hereunder in their capacity as such.

10.11 Lender Action. Each Secured Party agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents, the Specified Hedge Agreements or the Specified Cash Management
Agreements (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceeds, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent.

10.12 Withholding Taxes. Without limiting or expanding the provisions of
Section 4.10, each Lender shall indemnify the Administrative Agent (to the
extent that Administrative Agent has not already been reimbursed by the Loan
Parties and without limiting or expanding the obligation of the Loan Parties to
do so) against, and shall make payable in respect thereof within ten (10) days
after demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding tax ineffective). A certificate as to the amount of any such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any amounts at any time owing to such
Lender under this Agreement or any other Loan Document against any amounts due
the Administrative Agent under this Section 10.12. The agreements in this
Section 10.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

10.13 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any

 

135



--------------------------------------------------------------------------------

Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.7, 3.3, 3.7 and 11.5 or otherwise) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the Issuing
Lenders to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Lender, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.7, 3.3, 3.7 and 11.5 or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid the Administrative Agent shall be authorized (i) to
form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Capital Stock
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 11.1 of this Agreement, (iii) to assign the relevant Obligations to any
such acquisition vehicle pro rata by the Secured Parties, as a result of

 

136



--------------------------------------------------------------------------------

which each of the Secured Parties shall be deemed to have received a pro rata
portion of any Capital Stock and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and, to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Secured Parties pro rata and the Capital Stock and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement, any other Loan Document nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that (1) any such amendment, supplement,
modification or waiver shall be acknowledged by the Administrative Agent and
(2) no such waiver and no such amendment, supplement or modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the scheduled date of any amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or forgive or reduce any
interest or fee payable hereunder (except (A) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility and (B) that any amendment or modification of the Financial
Covenants or defined terms used in the Financial Covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
provided that neither any amendment, modification or waiver of a mandatory
prepayment required hereunder, nor any amendment of Section 4.2 or any related
definitions including Asset Sale, Excess Cash Flow, or Recovery Event, shall
constitute a reduction of the amount of, or an extension of the scheduled date
of, any principal installment of any Loan or Note or other amendment,
modification or supplement to which this clause (i) is applicable;

(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under

 

137



--------------------------------------------------------------------------------

the Guarantee and Collateral Agreement (other than pursuant to any transaction
or transactions expressly permitted by the Loan Documents), in each case without
the written consent of all Lenders;

(iv) after the Acquisition Effective Date, no amendment, waiver or consent which
has the effect of enabling the Borrower to satisfy any condition to a Borrowing
contained in Section 6.3 hereof which, but for such amendment, waiver or consent
would not be satisfied, shall be effective to require the Revolving Lenders to
make any additional Revolving Loan, unless and until the Majority Facility
Lenders under the Revolving Facility shall have approved such amendment, waiver
or consent;

(v) amend, modify or waive any provision of Section 4.2(f), 4.8 or 11.7(a) of
this Agreement or Section 6.5 of the Guarantee and Collateral Agreement, in each
case without the written consent of all Lenders except, in the case of
amendments to Section 4.8 pursuant to an Extension Amendment;

(vi) reduce the amount of Net Cash Proceeds or Excess Cash Flow required to be
applied to prepay Loans under this Agreement without the written consent of the
Majority Facility Lenders with respect to each Facility adversely affected
thereby;

(vii) amend, modify or waive any provision of the Loan Documents that by its
terms adversely affects the rights of one Facility in respect of Collateral in a
manner different than another Facility, in each case without the written consent
of the Majority Facility Lenders with respect to each Facility adversely
affected thereby;

(viii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;

(ix) amend, modify or waive any provision of Section 10 without the written
consent of each Agent adversely affected thereby;

(x) amend, modify or waive any provision of Section 11.6 to further restrict any
Lender’s ability to assign or otherwise transfer its obligations hereunder
without the written consent of all Lenders;

(xi) amend, modify or waive any provision of Sections 3.5 to 3.16 without the
written consent of each Issuing Lender;

(xii) amend, modify or waive (A) any provision of any Loan Document so as to
alter the ratable sharing of payments required thereby or (B) the definition of
“Qualified Counterparty,” “Specified Cash Management Agreement,” “Specified
Hedge Agreement,” or “Obligations,” in each case in a manner adverse to any
Qualified Counterparty with Obligations then outstanding without the written
consent of any such Qualified Counterparty. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans;

(xiii) amend, modify or waive any provision of Section 8.1 (and related
definitions as used in such Section, but not as used in other Sections of this
Agreement) or the first sentence of Section 9.2(b) without the written consent
of the Majority Facility Lenders under the Revolving Facility and,
notwithstanding anything to the contrary set forth in this Section 11.1, only
the written consent of such Lenders shall be necessary to permit any such
amendment, modification or waiver;

 

138



--------------------------------------------------------------------------------

(xiv) amend, modify or waive any provision of this Section 11.1 that requires
the consent of: (A) each Issuing Lender without the express written consent of
each Issuing Lender; (B) each Agent without the express written consent of each
Agent; (C) each Qualified Counterparty without the express written consent of
each Qualified Counterparty; (D) the Majority Facility Lenders under any
Facility with the express written consent of the Majority Facility Lenders under
such Facility and (E) all Lenders or each affected Lender without the express
written consent of each Lender; and

(xv) extend the Escrow Conditions Deadline or waive any provision set forth in
Section 6.2 without the written consent of the Escrow Agent and the Lenders with
respect to the Facility adversely affected thereby;

provided, further, that no amendment, modification or waiver affecting the
rights or duties of any Agent, including the Escrow Agent, shall be effective
without the prior written consent of such Agent. In addition to the foregoing,
this Agreement may also be amended by supplements to the Schedules to the
Disclosure Letter pursuant to Section 1.6, amendments pursuant to Section 2.4
and Section 3.16 and extensions of Loans pursuant to Section 2.6, in each case,
without the consent of the Required Lenders.

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

In addition, notwithstanding the foregoing, after the Acquisition Effective
Date, this Agreement may be amended with the written consent of the
Administrative Agent (not to be unreasonably withheld, delayed or conditioned),
the Borrower and the Lenders or other Persons providing the relevant Replacement
Facility (as defined below) to permit the refinancing of all or any portion of
(i) the outstanding Term Loans (“Refinanced Term Loans”) with (A) a replacement
term loan tranche under this Agreement (“Refinancing Term Loans”), which may be
pari passu in right of payment and security with the Loans under this Agreement
or, subject to Section 8.2(p), may be incurred in the form of Junior
Indebtedness of the Borrower, or (B) one or more series of senior notes
(“Refinancing Notes”), which Refinancing Notes may be in the form of Permitted
Pari Passu Indebtedness or in the form of Second Lien Indebtedness or unsecured
Indebtedness that, in each case constitutes Junior Indebtedness of the Borrower
or (ii) the outstanding Revolving Loans and Revolving Commitments (such
refinanced Revolving Loans and Revolving Commitments, the “Refinanced Revolving
Facility” and, together with any Refinanced Term Loans, Refinancing Notes, each
a “Refinanced Facility” and, collectively, the “Refinanced Facilities”) with
Refinancing Term Loans or a replacement revolving loan tranche of the Borrower
(such replacement revolving loan tranche, “Refinancing Revolving Facility” and,
together with any Refinancing Term Loans or Refinancing Notes, each a
“Replacement Facility” and, collectively, the “Replacement Facilities”);
provided that (A) the aggregate principal amount of such Replacement Facilities
shall not exceed the aggregate principal amount of such Refinanced Facilities
plus accrued interest, premiums, fees and expenses related thereto, (B) the
maturity date for such Replacement Facilities shall not be earlier than the
maturity date for the corresponding Refinanced Facilities, (C) the weighted
average life to maturity of such Replacement Facilities shall not be shorter
than the weighted average life to maturity of such Refinanced Facilities at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of any
applicable Term Loans) (D) such Replacement Facility shall not be guaranteed by
any Person other than the Loan Parties and shall not be secured by any property
other than the Collateral, (E) all other terms applicable to such Replacement
Facilities (other than pricing (including interest, fees and premiums) and
optional prepayment or redemption terms which may be agreed to by the Borrower
and Lenders party thereto) shall be substantially identical to, or (taken as a
whole) not materially more

 

139



--------------------------------------------------------------------------------

favorable to the Lenders or other Persons providing such Replacement Facility
than, those applicable to the applicable Refinanced Facility, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of the Loans in effect immediately prior
to such refinancing or replacement, (F) in the case of any Refinancing Revolving
Facility, the Loan Documents shall include certain provisions to govern the pro
rata payment, borrowing, participation and commitment reductions of the
Revolving Facility and any such Refinancing Revolving Facility, (G) only a
Refinancing Term Facility that is pari passu in right of payment and security
with the Term Loans shall share ratably in any voluntary or mandatory
prepayments of the Refinanced Term Loans unless the Borrower and the Lenders in
respect of such Refinancing Term Facility elect lesser payments, and (H) any
Refinanced Facility or issue of Refinancing Notes that is secured on a pari
passu or junior basis with respect to the Facilities shall be subject to a
customary Intercreditor Agreement, the terms of which shall be reasonably
satisfactory to the Administrative Agent and the Borrower.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders, as the case may be) is obtained, but the consent of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then a Person
reasonably acceptable to the Borrower and the Administrative Agent shall have
the right but not the obligation to purchase from such Non-Consenting Lenders,
and such Non-Consenting Lenders agree that they shall, upon the Borrower’s
request, sell and assign to such Person, all of the Term Loans and Revolving
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all such Term Loans and any outstanding Revolving Loans held by such
Non-Consenting Lenders and all accrued interest and fees with respect thereto
through the date of sale and any applicable prepayment premiums payable pursuant
to Section 4.1(b), such purchase and sale to be consummated pursuant to an
executed Assignment and Assumption. In addition to the foregoing, the Borrower
may replace any Non-Consenting Lender pursuant to Section 4.13.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or Issuing Lender,
(b) to add one or more additional credit facilities with respect to Incremental
Term Loans to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, as applicable, and the accrued interest and fees in respect
thereof and (c) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders; provided that the conditions set forth in Section 2.4 are satisfied.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided that, subject to the limitations set
forth in the first paragraph of this Section 11.1, any such amendment or waiver
that would increase or extend the term of the Commitment of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, reduce any percentage

 

140



--------------------------------------------------------------------------------

specified in the definition of Required Lender, disproportionately affect such
Defaulting Lender as compared to other Lenders holding the same Class of Loans,
or alter the terms of this proviso, will require the consent of such Defaulting
Lender.

11.2 Notices. (a) All notices and other communications provided for hereunder
shall be either (i) in writing (including telecopy or e-mail communication) and
mailed, telecopied or delivered or (ii) as and to the extent set forth in
Section 11.2(b) and in the proviso to this Section 11.2(a), in an electronic
medium and as delivered as set forth in Section 11.2(b) if to the Borrower, at
its address at 5005 E. McDowell Road, Phoenix, AZ, 85008, Attention of Treasurer
(Telecopy No. (602) 244-5139; Telephone No. (602) 244-7291; e-mail:
bernard.gutmann@onsemi.com), with a copy (in the case of a notice of Default) to
General Counsel (Telecopy No. (602) 244-5500; Telephone No. (602) 244-5226; e-
mail: sonny.cave@onsemi.com); if to the Administrative Agent, at its address at
60 Wall Street, New York, New York 10005, attention: Mark Kellam II (Telecopy
No. (904) 746-4860; Telephone No. (904) 271-2469); e-mail: mark.kellam@db.com),
or, as to any party, at such other address as shall be designated by such party
in a written notice to the other parties; provided, however, that materials and
information described in Section 11.2(b) shall be delivered to the
Administrative Agent in accordance with the provisions thereof or as otherwise
specified to the Borrower by the Administrative Agent; if to any other Lender,
to the address, facsimile number, electronic mail address or telephone number
specified in its administrative questionnaire delivered to the Administrative
Agent (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its administrative questionnaire delivered to the
Administrative Agent then in effect for the delivery of notices that may contain
material non-public information relating to the Borrower). All such notices and
other communications shall, when mailed, be effective four (4) days after having
been mailed, and when telecopied or e-mailed, be effective when properly
transmitted, except that notices and communications to any Agent pursuant to
Sections 2, 3, 4, 6 and 10 shall not be effective until received by such Agent.
Delivery by telecopier of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications by electronic communication (including e-mail, FpML messaging,
and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. In addition, the Borrower agrees to continue to provide
the Communications to the Agents in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent. The Borrower
further agrees that the Administrative Agent may make the Communications
available to the Lenders and the Qualified Counterparties by posting the
Communications on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”). The Borrower hereby
acknowledges that (i) the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders and the Issuing Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its

 

141



--------------------------------------------------------------------------------

Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (A) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(B) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arranger, each Issuing Lender and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute information covered by Section 11.15, they shall be treated
as set forth in Section 11.15); (C) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (D) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges

 

142



--------------------------------------------------------------------------------

herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so
long as the Commitments of any Lender have not been terminated.

11.5 Payment of Expenses and Taxes. (a) The Borrower agrees (i) to pay or
reimburse each Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to such parties (provided that such fees and
disbursements shall not include fees and disbursements for more than one primary
counsel for the Administrative Agent, one regulatory counsel in each applicable
specialty, one local or foreign counsel for each relevant jurisdiction, one
other counsel for all other Indemnitees (as defined below) and, in each case, if
reasonably necessary or advisable in the judgment of the affected Person in the
case of an actual or perceived conflict of interest, an additional regulatory
counsel in each applicable specialty and one additional local or foreign counsel
in each such applicable jurisdiction) and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter as such parties shall deem
appropriate, (ii) to pay or reimburse each Lender and Agent for all its
documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the fees, charges and
disbursements of not more than one primary counsel for the Administrative Agent,
one regulatory counsel in each applicable specialty, one local or foreign
counsel for each relevant jurisdiction, one other counsel for all other
Indemnitees and, in each case, if reasonably necessary or advisable in the
judgment of the affected Person in the case of an actual or perceived conflict
of interest, an additional regulatory counsel in each applicable specialty and
one additional local or foreign counsel in each such applicable jurisdiction,
(iii) to pay, indemnify, and hold each Lender and each Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes (other than
amounts payable under Section 4.10(d)), if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (iv) to pay, indemnify, and hold each Lender, Agent and their
respective affiliates and each of the respective employees, officers, directors,
agents, advisors and controlling persons of the foregoing (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
any violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Borrower or any Restricted Subsidiary or any
of the Properties or any Environmental Liability related in any way to the
Borrower or any of the Restricted Subsidiaries and the reasonable fees and
expenses of not more than one primary counsel for the Administrative Agent, one

 

143



--------------------------------------------------------------------------------

regulatory counsel in each applicable specialty, one local or foreign counsel
for each relevant jurisdiction, one other counsel for all other Indemnitees and,
in each case, if reasonably necessary or advisable in the judgment of the
affected Person in the case of an actual or perceived conflict of interest, an
additional regulatory counsel in each applicable specialty and one additional
local or foreign counsel in each such applicable jurisdiction, in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (iv), collectively,
the “Indemnified Liabilities”); provided that no Indemnitee will be indemnified
for any Indemnified Liabilities to the extent (a) it has been determined by a
court of competent jurisdiction in a final, non-appealable judgment to have
resulted from (i) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (ii) a material breach of the obligations of such Indemnitee under
the Loan Documents or (b) any proceeding between and among Indemnitees that does
not involve an act or omission by the Borrower or its Subsidiaries (other than
claims against the Administrative Agent or a Lead Arranger in its capacity or in
fulfilling its role as the agent or arranger or any other similar role under the
Facilities (excluding its role as a Lender)); provided further, that, this
Section 11.5 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee except to the
extent found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from the bad faith, gross negligence or
willful misconduct of such Indemnitee. Statements payable by the Borrower
pursuant to this Section 11.5 shall be submitted to the Borrower, at the address
of the Borrower set forth in Section 11.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

(b) To the fullest extent permitted by applicable law, neither the Borrower nor
any Indemnitee shall assert, and each of the Borrower and each Indemnitee does
hereby waive, any claim against any party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that the foregoing shall not
limit any Loan Party’s indemnity obligations to the extent special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such Indemnitee is entitled to receive indemnification
hereunder. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(c) All amounts due under this Section shall be payable not later than ten (10)
days after demand therefor.

11.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of an Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except (A) to an assignee
in accordance with the provisions of paragraphs (b) or (c) of this Section or
(B) by way of

 

144



--------------------------------------------------------------------------------

participation in accordance with the provisions of paragraph (e) of this Section
or (C) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (h) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, express or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors as assigns permitted
hereby, Participants to the extent provided in paragraph (e) of this
Section 11.6 and, to the extent expressly contemplated hereby, the Affiliates of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment effected by the Administrative Agent in
connection with the initial syndication of the Commitments or an assignment of
the entire remaining amount of the assigning Lender’s Commitments or Loans under
any Facility, the amount of the Commitments or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of a Revolving
Facility (or, in the case of a Term Facility, $1,000,000) unless each of the
Borrower and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if a Default or an Event of Default has occurred and is
continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate tranches of Loans (if any) on a non-pro rata
basis;

(iii) no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) a Default or an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof or (z) such assignment is an
assignment of Term Loans or Commitments made by the Administrative Agent prior
to the Syndication Date; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of either (x) Term
Facility if such assignment is to an Assignee that is not a Lender, an Affiliate
of a Lender or an Approved

 

145



--------------------------------------------------------------------------------

Fund or (y) the Revolving Facility if such assignment is to an Assignee that is
not a Lender with a Revolving Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

(C) (1) in the case of any assignment to a new Revolving Lender or that
increases the obligation of the Assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), the Issuing Lenders
(such consent not to be unreasonably withheld or delayed); provided that no
consent of an Issuing Lender shall be required for an assignment to an Assignee
that is a Revolving Lender or an Affiliate or Approved Fund of a Revolving
Lender;

(iv) except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (it being understood that payment of only one processing fee shall be
required in connection with simultaneous assignments to two or more Approved
Funds), and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(v) no assignment shall be permitted to be made to the Borrower or any of its
Subsidiaries except pursuant to a Dutch Auction as provided in Section 11.6(j);
and

(vi) no assignment shall be permitted to be made to a natural person;

(vii) no assignments of Revolving Commitments, other than (A) pursuant to
Section 11.6(c) below to an Affiliate of such Lender or an Approved Fund of such
Lender or (B) pursuant to the initial syndication of the Revolving Commitments
by the Lead Arrangers, shall be permitted prior to the Acquisition Effective
Date.

Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof in the Register pursuant to paragraph (d) below, from and
after the effective date specified in each Assignment and Assumption the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and 11.5); provided that such Lender continues to comply with the
requirements of Section 4.10(g). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with and
subject to the requirements of paragraph (e) of this Section.

(c) Notwithstanding anything in this Section 11.6 to the contrary, but subject
to recording thereof in the applicable Related-Party Register pursuant to
paragraph (d) below, a Lender may assign any or all of its rights hereunder to
an Affiliate of such Lender or an Approved Fund of such Lender without
(i) providing any notice (including, without limitation, any administrative
questionnaire) to the Administrative Agent or any other Person or
(ii) delivering an executed Assignment and Assumption to the Administrative
Agent; provided that (A) such assigning Lender shall remain solely responsible
to the other parties hereto for the performance of its obligations under this
Agreement, (B) the

 

146



--------------------------------------------------------------------------------

Borrower, the Administrative Agent, the Issuing Lenders and the other Lenders
shall continue to deal solely and directly with such assigning Lender in
connection with such assigning Lender’s rights and obligations under this
Agreement until an Assignment and Assumption and an administrative questionnaire
have been delivered to the Administrative Agent, (C) the failure of such
assigning Lender to deliver an Assignment and Assumption or administrative
questionnaire to the Administrative Agent or any other Person shall not affect
the legality, validity or binding effect of such assignment and (D) an
Assignment and Assumption between an assigning Lender and its Affiliate or
Approved Fund shall be effective as of the date specified in such Assignment and
Assumption.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Funding Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. In the case
of an assignment to an Affiliate of a Lender or an Approved Fund pursuant to
paragraph (c), as to which an Assignment and Assumption and an administrative
questionnaire are not delivered to the Administrative Agent, the assigning
Lender shall, acting solely for this purpose as a non-fiduciary agent of the
Borrower, maintain a register (a “Related Party Register”) comparable to the
Register on behalf of the Borrower. The Register or Related Party Register shall
be available for inspection by the Borrower, the Issuing Lenders and any Lender
at the Administrative Agent’s office at any reasonable time and from time to
time upon reasonable prior notice. Except as otherwise provided in paragraph
(c) above, upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)(iv)
of this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless and until it
has been recorded in the Register (or, in the case of an assignment pursuant to
paragraph (c) above, the applicable Related Party Register) as provided in this
paragraph (d). The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.”

(e) Any Lender may, without the consent of, or notice to, the Borrower, any
Lender, any Issuing Lender or the Administrative Agent, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent,
the Issuing Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) no participation shall be permitted to be
made to the Borrower or any of its Subsidiaries, nor any officer or director of
any such Person and (v) no sale of a participation shall be effective until and
unless recorded in the selling Lender’s Participant Register. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender

 

147



--------------------------------------------------------------------------------

directly affected thereby pursuant to the proviso to the second sentence of
Section 11.1. Subject to paragraph (g) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.9, 4.10 and
4.11 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.7(b)
as though it were a Lender; provided such Participant shall be subject to
Section 11.7(a) as though it were a Lender.

(f) Each Lender that sells participations to a Participant, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain a register
on which it enters the name and address of each Participant and the principal
amount of and interest owing with respect to the participation sold to each such
Participant (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) or
Section 1.871-14(c)(1) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive (absent manifest error), and the
Borrower and the Lenders shall treat each Person whose name is recorded in such
Participant Register pursuant to the terms hereof as a participant for all
purposes of this Agreement, notwithstanding notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as such) shall
have no responsibility for maintaining a Participant Register.

(g) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant had no such
participation been transferred to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. Any Participant shall not be entitled to the benefits of Section 4.10
unless such Participant complies with Section 4.10(g) and (i) as if it were a
Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other Person, and this Section shall not apply to any such
pledge or assignment of a security interest or to any such sale or
securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(i) [Reserved].

(j) Notwithstanding anything in this Agreement to the contrary, any Term Lender
may, at any time after the Acquisition Effective Date, assign all or a portion
of its Term Loans on a non-pro rata basis to the Borrower in accordance with the
procedures set forth on Exhibit J, pursuant to an offer at a discount to par
made available to all Term Lenders on a pro rata basis (a “Dutch Auction”),
subject to the following limitations:

(i) The Borrower shall represent and warrant, as of the date of the launch of
the Dutch Auction and on the date of any such assignment, that neither it, its
Affiliates nor any of its respective directors or officers has any Excluded
Information that has not been disclosed to the Term Lenders generally (other
than to the extent any such Term Lender does not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries or any
of their respective securities) prior to such date;

 

148



--------------------------------------------------------------------------------

(ii) immediately and automatically, without any further action on the part of
the Borrower, any Lender, the Administrative Agent or any other Person, upon the
effectiveness of such assignment of Term Loans from a Term Lender to the
Borrower, such Term Loans and all rights and obligations as a Term Lender
related thereto shall, for all purposes under this Agreement, the other Loan
Documents and otherwise, be deemed to be irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect and the Borrower
shall neither obtain nor have any rights as a Term Lender hereunder or under the
other Loan Documents by virtue of such assignment;

(iii) the Borrower shall not use the proceeds of any Revolving Loans or
Incremental Term Loans for any such assignment; and

(iv) no Default or Event of Default shall have occurred and be continuing before
or immediately after giving effect to such assignment.

(k) With respect to any proposed assignment or participation for a Disqualified
Institution:

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to the definition of “Disqualified
Institution”), such assignee shall not retroactively be disqualified from
becoming a Lender. Any assignment in violation of this clause (k)(i) shall not
be void, but the other provisions of this clause (k) shall apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
the Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate any
Revolving Commitment of such Disqualified Institution and repay all obligations
of the Borrower owing to such Disqualified Institution in connection with such
Revolving Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Institutions, purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.6), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

 

149



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or
(B) provide the DQ List to each Lender requesting the same and/or (C) upon
request by and Lender, confirm whether or not any potential assignee is listed
on the DQ List.

11.7 Sharing of Payments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation to the extent provided in clause
(b) of this Section 11.7.

(b) In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent

 

150



--------------------------------------------------------------------------------

after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 11.7 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

11.13 Acknowledgments. The Borrower hereby acknowledges that:

 

151



--------------------------------------------------------------------------------

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders; and

(d) each Agent, Issuing Lender, Lender and their Affiliates, may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their affiliates.

11.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Secured Party (without requirement of notice to or consent of any
Secured Party except as expressly required by Section 11.1) to (i) take any
action requested by the Borrower having the effect of releasing any Collateral
or Guarantee Obligations (including with respect to the Escrow Account and the
Escrow Property substantially concurrently with the closing of the Acquisition
on the Acquisition Effective Date) (A) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document (including,
without limitation, the release of any Subsidiary Guarantor from its obligations
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder), that is otherwise permitted by the Loan Documents or that has been
consented to in accordance with Section 11.1; provided that no such release
shall occur if (x) such Subsidiary Guarantor continues to be a guarantor in
respect of any Permitted Pari Passu Indebtedness, Incremental Equivalent Debt,
Replacement Facility or Junior Financing or (y) such Collateral continues to
secure any Permitted Pari Passu Indebtedness, Incremental Equivalent Debt,
Replacement Facility or Junior Financing or (B) under the circumstances
described in paragraph (b) below, and (ii) take any action that such Agent deems
appropriate in good faith, reasonably requested by the Borrower, having the
effect of permitting any Mortgaged Property to become subject to Liens permitted
under Section 8.3(e).

(b) At such time as (i) the Loans, the Reimbursement Obligations and the other
Obligations (other than Unasserted Contingent Obligations and obligations under
or in respect of Hedge Agreements) shall have been paid in full or Cash
Collateralized and (ii) the Commitments have been terminated and no Letters of
Credit shall be outstanding, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.

11.15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non- public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures for handling its own confidential information;
provided that nothing herein shall prevent any Agent or any Lender from
disclosing any such information (a) to any Agent, any other Lender, any
Affiliate of a Lender or any Approved Fund, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) to its employees, officers,
directors, agents, attorneys, accountants, trustees and other professional
advisors or those of any of its affiliates (collectively, its “Related
Parties”), (d) upon

 

152



--------------------------------------------------------------------------------

the request or demand of any Governmental Authority or any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed (other
than as a result of a disclosure in violation of this Section 11.15), (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) on a confidential basis to
(i) any rating agency in connection with rating the Borrower or its Subsidiaries
or the Facilities or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers of other market
identifiers with respect to the Facilities or (k) to any other party hereto;
provided that, unless specifically prohibited by applicable law or court order,
each Lender shall notify the Borrower of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender by such Governmental Authority) for disclosure of any such
non-public information prior to disclosure of such information.

11.16 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.17 Patriot Act Notice. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it may be required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.

11.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

153



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

11.19 Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrower hereunder in the currency
expressed to be payable herein (the “Specified Currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the Specified
Currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the Specified Currency with such other
currency. If the amount of the Specified Currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the Specified Currency, the Borrower agrees, to the fullest extent that
it may effectively do so under applicable law, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the Specified Currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the Specified
Currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 4.8, such Lender or the Administrative Agent, as the case may be, agrees
to remit such excess to the Borrower.

11.20 Intercreditor Agreements.

(a) EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS MAY BE CREATED
ON THE COLLATERAL (OR ANY PORTION THEREOF) IN CONNECTION WITH THE BORROWER’S
INCURRENCE OF ANY REFINANCED FACILITY, REFINANCING NOTES, REPLACEMENT FACILITY,
PERMITTED PARI PASSU INDEBTEDNESS OR SECOND LIEN INDEBTEDNESS PERMITTED
HEREUNDER, WHICH LIENS, IN EACH CASE, SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF AN INTERCREDITOR AGREEMENT. THE EXPRESS TERMS OF ANY SUCH
INTERCREDITOR AGREEMENT SHALL PROVIDE THAT, IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF SUCH INTERCREDITOR AGREEMENT, ON THE ONE HAND, AND ANY OF THE LOAN
DOCUMENTS, ON THE OTHER HAND, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL.

 

154



--------------------------------------------------------------------------------

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO
ANY SUCH INTERCREDITOR AGREEMENTS ON BEHALF OF THE LENDERS, AND TO TAKE ALL
ACTIONS (AND EXECUTE AMENDMENTS THERETO AND ALL OTHER DOCUMENTS) REQUIRED (OR
DEEMED ADVISABLE) BY IT.

SECTION 12. Applicability of Covenants; Enforcement

(a) From the Closing Date until the Acquisition Effective Date, the only
covenants applicable to the Borrower under Sections 7 and 8 of this Agreement
shall be the following: Section 7.4 (as it relates to the Borrower’s legal
existence), Section 7.9 and Section 7.10. Notwithstanding the foregoing, if and
to the extent the Borrower and its Restricted Subsidiaries take any action or
inaction, during the period from the Closing Date until the Acquisition
Effective Date, that is prohibited from being taken by the Borrower and its
Restricted Subsidiaries by Section 7 or Section 8, and such action or inaction
is continuing as of the Acquisition Effective Date, an Event of Default shall be
deemed to exist immediately after giving effect to and as of the Acquisition
Effective Date; provided that (i) no action or inaction taken or omitted by the
Target or any of its subsidiaries at any time prior to the Acquisition Effective
Date (other than an action or inaction that would require or permit the Borrower
to terminate the Acquisition Agreement or decline to consummate the Acquisition)
shall constitute a breach of this Agreement or the other Loan Documents or shall
otherwise constitute an Event of Default and (ii) for purposes of determining
retroactive compliance with the provisions of Sections 7 and 8 under this
Section 12, the terms “Restricted Subsidiary,” “Loan Party,” “Subsidiary
Guarantor” and other terms that are defined with reference to a Person signing a
Loan Document, shall, on and immediately after giving effect to the Acquisition
Effective Date, include the Borrower’s Subsidiaries to the extent any such
Subsidiary is, immediately after giving effect to the Acquisition Effective
Date, a Restricted Subsidiary, Loan Party, Subsidiary Guarantor or similar
applicable designation. In addition, the absence of an Event of Default shall
not be an Escrow Condition that must be satisfied or waived in order for the
Escrow Property to be released from the Escrow Account pursuant to Section 6.2
of this Agreement or Section 3(b) of the Escrow Agreement.

(b) The Collateral Agent and the Administrative Agent hereby agrees that it will
not deliver any entitlement order or instruction to the Escrow Agent other than
(1) on or after the Escrow Conditions Deadline if the conditions set forth in
Section 6.2 have not been satisfied on or prior to such date or (2) at any time
an Event of Default pursuant to Section 9.1(c) shall have occurred and be
continuing.

[Remainder of page left intentionally blank.]

 

155



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

ON SEMICONDUCTOR CORPORATION,

as Borrower

By:                                     
                                                             Name: Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent, Issuing

Lender and a Lender

By:                                     
                                                             Name: Title:
By:                                     
                                                             Name: Title:

BANK OF AMERICA, N.A.,

as Lender, Revolving Lender and Issuing Lender

By:                                     
                                                             Name: Title:

HSBC BANK USA, N.A.,

as Revolving Lender

By:                                     
                                                             Name: Title:

BMO HARRIS BANK N.A.,

as Revolving Lender

By:                                     
                                                             Name: Title:

SUMITOMO MITSUI BANKING CORPORATION,

as Revolving Lender

By:                                     
                                                             Name: Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Revolving Lender

By:                                     
                                                             Name: Title:

BARCLAYS BANK PLC,

as Revolving Lender

By:                                     
                                                             Name: Title:

COMPASS BANK,

as Revolving Lender

By:                                     
                                                             Name: Title:

MORGAN STANLEY BANK, N.A.,

as Revolving Lender

By:                                     
                                                             Name: Title:

BOKF, NA, dba BANK OF ARIZONA

as Revolving Lender

By:                                     
                                                             Name: Title:

KBC BANK N.V., NEW YORK BRANCH

as Revolving Lender

By:                                     
                                                             Name: Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX B

REQUIRED LENDERS AMENDMENTS

[See attached]



--------------------------------------------------------------------------------

ANNEX AB TO SECOND AMENDMENT

[Conformed to Reflect Repricing and Required Lender

Amendments Only]]

 

 

CREDIT AGREEMENT

among

ON SEMICONDUCTOR CORPORATION,

as Borrower

The Several Lenders

from Time to Time Parties Hereto

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent

Dated as of April 15, 2016,

As Amended as of September 30, 2016, And

as further amended as of March 31, 2017

 

 

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BMO CAPITAL MARKETS CORP.,

HSBC SECURITIES (USA) INC.

and

SUMITOMO MITSUI BANKING CORPORATION,

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS BANK PLC,

COMPASS BANK,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.,

BOKF, NA

and

KBC BANK N.V.,

as Co-Managers

HSBC BANK USA, N.A.

and

SUMITOMO MITSUI BANKING CORPORATION,

as Co-Documentation Agents



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

SECTION 1.

   DEFINITIONS      1  

1.1

  

Defined Terms

     1  

1.2

  

Other Definitional Provisions

     48  

1.3

  

Determination of Dollar Amounts

     49  

1.4

  

Pro Forma Calculations

     50  

1.5

  

Currency Equivalents Generally

     52  

1.6

  

Schedules

     53  

SECTION 2.

   AMOUNT AND TERMS OF TERM COMMITMENTS      53  

2.1

  

Term Commitments

     53  

2.2

  

Procedure for Term Loan Borrowings

     54  

2.3

  

Repayment of Term Loans

     55  

2.4

  

Incremental Term Loans.

     55  

2.5

  

Incremental Equivalent Debt

     58  

2.6

  

Extensions of Loans

     59  

2.7

  

Fees

     60  

SECTION 3.

   AMOUNT AND TERMS OF REVOLVING COMMITMENTS      60  

3.1

  

Revolving Commitments

     60  

3.2

  

Procedure for Revolving Loan Borrowing

     61  

3.3

  

Fees

     61  

3.4

  

Termination or Reduction of Revolving Commitments

     62  

3.5

  

L/C Commitment

     6162  

3.6

  

Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions

     63  

3.7

  

Fees and Other Charges; Role of Issuing Lender; Applicability of ISP and UCP

     64  

3.8

  

L/C Participations

     6465  

3.9

  

Reimbursement Obligation of the Borrower

     6566  

3.10

  

Obligations Absolute

     6667  

3.11

  

Letter of Credit Payments

     67  

3.12

  

Applications; Issuer Documents

     67  

3.13

  

Interim Interest

     68  

3.14

  

Replacement of Issuing Lender

     6768  

3.15

  

Defaulting Lenders

     68  

3.16

  

Incremental Revolving Commitments

     71  

SECTION 4.

   GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT      73  

4.1

  

Optional Prepayments

     73  

4.2

  

Mandatory Prepayments

     74  

4.3

  

Conversion and Continuation Options

     76  

4.4

  

Limitations on Eurocurrency Tranches

     77  

4.5

  

Interest Rates and Payment Dates

     77  

4.6

  

Computation of Interest and Fees; Failure to Satisfy Conditions Precedent;
Obligations of Lenders Several

     78  

4.7

  

Inability to Determine Interest Rate

     79  

4.8

  

Pro Rata Treatment; Application of Payments; Payments

     80  

4.9

  

Requirements of Law

     82  

 

(i)



--------------------------------------------------------------------------------

4.10

  

Taxes

     8283  

4.11

  

Indemnity

     86  

4.12

  

Change of Lending Office

     8687  

4.13

  

Replacement of Lenders

     87  

4.14

  

Evidence of Debt

     88  

4.15

  

Illegality

     88  

SECTION 5.

   REPRESENTATIONS AND WARRANTIES      89  

5.1

  

Financial Condition

     89  

5.2

  

No Change

     90  

5.3

  

Corporate Existence; Compliance with Law

     8990  

5.4

  

Power; Authorization; Enforceable Obligations

     90  

5.5

  

No Legal Bar

     91  

5.6

  

Litigation

     91  

5.7

  

No Default

     91  

5.8

  

Ownership of Property; Liens

     91  

5.9

  

Intellectual Property

     91  

5.10

  

Taxes

     9192  

5.11

  

Federal Regulations

     92  

5.12

  

Labor Matters

     92  

5.13

  

ERISA

     92  

5.14

  

Investment Company Act; Other Regulations

     92  

5.15

  

Subsidiaries

     92  

5.16

  

Use of Proceeds

     93  

5.17

  

Environmental Matters

     94  

5.18

  

Accuracy of Information, etc.

     94  

5.19

  

Security Documents

     94  

5.20

  

Solvency

     95  

5.21

  

Senior Indebtedness

     96  

5.22

  

Anti-Terrorism Laws

     96  

5.23

  

Anti-Corruption Laws; Sanctions

     96  

5.24

  

EEA Financial Institution

     97  

5.25

  

Insurance

     97  

SECTION 6.

   CONDITIONS PRECEDENT      9697  

6.1

  

Conditions to Initial Extension of Credit on the Closing Date

     9697  

6.2

  

Conditions to Release from Escrow and Extensions of Credit on the Acquisition
Effective Date

     99  

6.3

  

Conditions to Each Extension of Credit After the Acquisition Effective Date

     101102  

SECTION 7.

   AFFIRMATIVE COVENANTS      102  

7.1

  

Financial Statements

     102  

7.2

  

Certificates; Other Information

     103  

7.3

  

Payment of Taxes

     105  

7.4

  

Maintenance of Existence; Compliance

     104105  

7.5

  

Maintenance of Property; Insurance

     105  

7.6

  

Inspection of Property; Books and Records; Discussions

     105  

7.7

  

Notices

     105  

7.8

  

Environmental Laws

     105106  

7.9

  

Collateral; Post-Closing Obligations

     106  

7.10

  

Further Assurances

     110  

 

(ii)



--------------------------------------------------------------------------------

7.11

  

Rated Credit Facility; Corporate Ratings

     110  

7.12

  

Use of Proceeds

     110  

7.13

  

[Reserved]

     110  

7.14

  

Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions

     110  

SECTION 8.

   NEGATIVE COVENANTS      110  

8.1

  

Financial Condition Covenants

     110  

8.2

  

Indebtedness

     110111  

8.3

  

Liens

     113  

8.4

  

Fundamental Changes

     116  

8.5

  

Disposition of Property

     116117  

8.6

  

Restricted Payments

     119  

8.7

  

Investments

     121  

8.8

  

Optional Payments and Modifications of Certain Debt Instruments

     123  

8.9

  

Transactions with Affiliates

     124  

8.10

  

Sales and Leasebacks

     124  

8.11

  

Hedge Agreements

     124  

8.12

  

Changes in Fiscal Periods; Accounting Changes

     124  

8.13

  

Negative Pledge Clauses

     125  

8.14

  

Clauses Restricting Subsidiary Distributions

     125  

8.15

  

Line of Business

     126  

8.16

  

Designation of Subsidiaries

     126  

SECTION 9.

   EVENTS OF DEFAULT      126127  

9.1

  

Events of Default Prior to the Acquisition Effective Date

     126127  

9.2

  

Events of Default From and After the Acquisition Effective Date

     128  

9.3

  

Remedies

     130  

SECTION 10.

   THE AGENTS      131  

10.1

  

Appointment

     131  

10.2

  

Delegation of Duties

     132  

10.3

  

Exculpatory Provisions

     131132  

10.4

  

Reliance by Administrative Agent

     133  

10.5

  

Notice of Default

     133  

10.6

  

Non-Reliance on Agents and Other Lenders

     133  

10.7

  

Indemnification

     134  

10.8

  

Agent in Its Individual Capacity

     134  

10.9

  

Successor Administrative Agent; Resignation of Issuing Lender

     134  

10.10

  

Agents Generally

     135  

10.11

  

Lender Action

     135  

10.12

  

Withholding Taxes

     135  

10.13

  

Administrative Agent May File Proofs of Claim; Credit Bidding

     136  

SECTION 11.

   MISCELLANEOUS      137  

11.1

  

Amendments and Waivers

     137  

11.2

  

Notices

     140141  

11.3

  

No Waiver; Cumulative Remedies

     143  

11.4

  

Survival of Representations and Warranties

     142143  

11.5

  

Payment of Expenses and Taxes

     143  

11.6

  

Successors and Assigns; Participations and Assignments

     145  

11.7

  

Sharing of Payments; Set-off

     150  

 

(3)



--------------------------------------------------------------------------------

11.8

  

Counterparts

     151  

11.9

  

Severability

     151  

11.10

  

Integration

     151  

11.11

  

GOVERNING LAW

     151  

11.12

  

Submission To Jurisdiction; Waivers

     151  

11.13

  

Acknowledgments

     152  

11.14

  

Releases of Guarantees and Liens

     152  

11.15

  

Confidentiality

     153  

11.16

  

WAIVERS OF JURY TRIAL

     153  

11.17

  

Patriot Act Notice

     153  

11.18

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     154  

11.19

  

Judgment Currency

     154  

11.20

  

Intercreditor Agreements

     154  

SECTION 12.

   Applicability of Covenants; Enforcement      155  

SCHEDULES:

 

1.1    Commitments EXHIBITS: A    Form of Assignment and Assumption B    Form of
Compliance Certificate B-1    Form of Committed Loan Notice C    Form of
Guarantee and Collateral Agreement D-1, D-2, D-3 and D-4    Forms of U.S. Tax
Compliance Certificates E-1    Form of Term Note E-2    Form of Revolving Note
F-1    Form of Closing Date Closing Certificate F-2    Form of Acquisition
Effective Date Closing Certificate G    [Reserved] H    Form of Intercompany
Note I-1    Form of Closing Date Solvency Certificate I-2    Form of Acquisition
Effective Date Solvency Certificate J    Form of Auction Procedures

 

(4)



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated as of April 15, 2016, as amended
as of the First Amendment Effective Date, and as further amended as of the
Second Amendment Effective Date, among ON Semiconductor Corporation, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”),
Deutsche Bank AG, New York Branch (“DBNY”), as administrative agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Administrative Agent”), DBNY, as collateral agent (in such capacity, and
together with its successors and assigns in such capacity, the “Collateral
Agent”) and DBNY and Bank of America, N.A. (“BoA”), as Issuing Lenders.

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of November 18,
2015 (together with all exhibits, schedules and disclosure letters thereto,
collectively, and as amended, modified or supplemented in a manner consistent
with Section 6.1(b2(a), the “Acquisition Agreement”), among the Borrower, Falcon
Operations Sub, Inc., a Delaware corporation and wholly-owned subsidiary of the
Borrower (“MergerCo”), and Fairchild Semiconductor International, Inc., a
Delaware corporation (the “Target” and, together with its Subsidiaries, the
“Acquired Business”), the Borrower will acquire (the “Acquisition”), directly or
indirectly, 100% of the common stock of the Target on the Acquisition Effective
Date and, upon the consummation of the Acquisition, MergerCo will be merged with
and into the Target, with the Target surviving as a wholly-owned subsidiary of
the Borrower;

WHEREAS, in connection with the Acquisition, the Borrower will provide
consideration to the holders of the capital stock of the Target (such holders,
the “Sellers”) consisting of cash (such consideration, the “Acquisition
Consideration”) in accordance with, and subject to the terms of, the Acquisition
Agreement;

WHEREAS, the Borrower, the several banks and other financial institutions party
thereto and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent were parties to the Amended and Restated Credit Agreement, dated as of
October 10, 2013 and amended pursuant to Amendment No. 1, dated as of May 1,
2015, Amendment No. 2, dated as of June 1, 2015 and the Consent Memorandum,
dated as of April 11, 2016 (such agreement as so amended and as may be further
amended, modified or otherwise supplemented from time to time, the “Existing
Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders provide new credit
facilities which will be used to fund in part the Acquisition Consideration, to
repay the Existing Credit Agreement and all other existing indebtedness of the
Borrower, other than Permitted Surviving Indebtedness (the “Refinancing”), to
pay fees, costs and expenses incurred in connection with the Transactions (such
fees and expenses, “Transaction Costs”) and to provide general working capital,
capital expenditures and other general corporate purposes of the Borrower and
its Restricted Subsidiaries, and the Lenders have agreed to provide such
facilities on the terms and subject to the conditions set forth herein;

WHEREAS, the Agents, the Borrower and the Lenders have agreed that the proceeds
of the Closing Date Term Loans will be held in one or more escrow accounts and
the escrow accounts and the property credited to such escrow accounts will be
pledged to the Collateral Agent for the benefit of the Secured Parties and that
such proceeds shall be released on the Acquisition Effective Date pursuant to
the Escrow Agreement;

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

1



--------------------------------------------------------------------------------

“2016 Converted Replacement Term Loans”: the Term Loans resulting from the 2016
Replacement Term Loan Conversion.

“2016 Converting Replacement Term Loan Lender”: as of the Initial First
Amendment Effective Date, each Term Lender that has executed and delivered (as a
“2016 Converting Replacement Term Loan Lender”) a counterpart of the First
Amendment, together with a Lender Election Form, to the Administrative Agent in
accordance with the terms thereof.

“2016 Eurodollar Borrowing”: has the meaning assigned to such term in
Section 4.5(g).

“2016 Incremental Term Loan Commitment”: with respect to each 2016 Incremental
Term Loan Lender, the commitment of such 2016 Incremental Term Loan Lender to
make 2016 Incremental Term Loans pursuant to Section 2.1(b) as set forth on
Schedule 1 to the Second Amendment, as the same may be reduced from time to time
pursuant to Section 2.1(b).

“2016 Incremental Term Loan Conversion”: as defined in the First Amendment.

“2016 Incremental Term Loan Lender”: as of the Initial First Amendment Effective
Date, each Person that has executed and delivered in its capacity as a “2016
Incremental Term Loan Lender” a counterpart of the First Amendment to the
Administrative Agent in accordance with the terms thereof.

“2016 Incremental Term Loans”: term loans made by the 2016 Incremental Term Loan
Lenders to the Borrower pursuant to Section 2. 1(b).

“2016 New Replacement Term Loan Commitment”: with respect to each 2016 New
Replacement Term Loan Lender, the commitment of such 2016 New Replacement Term
Loan Lender to make 2016 New Replacement Term Loans pursuant to Section 2. 1(b)
as set forth on Schedule 1 to the First Amendment, as the same may be reduced
from time to time pursuant to Section 2. 1(b).

“2016 New Replacement Term Loan Lender”: a Term Lender with a 2016 New
Replacement Term Loan Commitment.

“2016 New Replacement Term Loans”: term loans made by the 2016 New Replacement
Term Loan Lenders to the Borrower pursuant to Section 2.1(b).

“2016 Non-Converting Replacement Term Loan Lender”: each Term Lender party
hereto immediately prior to the occurrence of the Initial First Amendment
Effective Date and which is not a 2016 Converting Replacement Term Loan Lender.

“2016 Replacement Term Loan Conversion”: the conversion of Term Loans as
described in Section 2.1(b).

“2016 Replacement Term Loan Lender”: (a) as of the Initial First Amendment
Effective Date (prior to giving effect to the 2016 Replacement Term Loan
Conversion), each 2016 New Replacement Term Loan Lender and each 2016 Converting
Replacement Term Loan Lender and (b) on and after the Initial First Amendment
Effective Date (after giving effect to the 2016 Replacement Term Loan
Conversion), each Term Lender with an outstanding 2016 Replacement Term Loan.

“2016 Replacement Term Loans”: collectively, (a) the 2016 Converted Replacement
Term Loans and (b) the 2016 New Replacement Term Loans; provided that upon the
occurrence of the 2016 Incremental Term Loan Conversion, the term “2016
Replacement Term Loans” shall include 2016 Incremental Term Loans converted into
“2016 Replacement Term Loans” pursuant to the 2016 Incremental Term Loan
Conversion.

 

2



--------------------------------------------------------------------------------

“2017 Converted Replacement Term Loans”: the Term Loans resulting from the 2017
Replacement Term Loan Conversion.

“2017 Converting Replacement Term Loan Lender”: as of the Initial Second
Amendment Effective Date, each Term Lender that has executed and delivered (as a
“2017 Converting Replacement Term Loan Lender”) a counterpart of the Second
Amendment, together with a Lender Election Form, to the Administrative Agent in
accordance with the terms thereof.

“2017 New Replacement Term Loan Commitment”: with respect to each 2017 New
Replacement Term Loan Lender, the commitment of such 2017 New Replacement Term
Loan Lender to make 2017 New Replacement Term Loans pursuant to Section 2.1(c)
as set forth on Schedule 1 to the Second Amendment, as the same may be reduced
from time to time pursuant to Section 2.1(c).

“2017 New Replacement Term Loan Lender”: a Term Lender with a 2017 New
Replacement Term Loan Commitment.

“2017 New Replacement Term Loans”: term loans made by the 2017 New Replacement
Term Loan Lenders to the Borrower pursuant to Section 2.1(c).

“2017 Non-Converting Replacement Term Loan Lender”: each Term Lender party
hereto immediately prior to the occurrence of the Initial Second Amendment
Effective Date and which is not a 2017 Converting Replacement Term Loan Lender.

“2017 Replacement Term Loan Conversion”: the conversion of Term Loans as
described in Section 2.1(c).

“2017 Replacement Term Loan Lender”: (a) as of the Initial Second Amendment
Effective Date (prior to giving effect to the 2017 Replacement Term Loan
Conversion), each 2017 New Replacement Term Loan Lender and each 2017 Converting
Replacement Term Loan Lender and (b) on and after the Initial Second Amendment
Effective Date (after giving effect to the 2017 Replacement Term Loan
Conversion), each Term Lender with an outstanding 2017 Replacement Term Loan.

“2017 Replacement Term Loans”: collectively, (a) the 2017 Converted Replacement
Term Loans and (b) the 2017 New Replacement Term Loans.

“2020 Convertible Notes”: the notes issued pursuant to the 2020 Convertible
Notes Indenture.

“2020 Convertible Notes Indenture”: the Indenture dated as of June 8, 2015 among
the Borrower, the guarantors thereto and Wells Fargo Bank, National Association,
as trustee, pursuant to which the CompanyBorrower has issued 1.00% Convertible
Senior Notes due 2020 in an aggregate initial principal amount of $690,000,000.

“2023 Convertible Notes”: the notes issued pursuant to the 2023 Convertible
Notes Indenture.

“2023 Convertible Notes Indenture”: the Indenture dated as of March 31, 2017
among the Borrower, the guarantors thereto and Wells Fargo Bank, National
Association, as trustee, pursuant to which the Borrower has issued 1.625%
Convertible Senior Notes due 2023, in an aggregate initial principal amount of
up to $500,000,000.

“2026 Convertible Notes”: the notes issued pursuant to the 2026 Convertible
Notes Indenture.

 

3



--------------------------------------------------------------------------------

“2026 Convertible Notes Indenture”: the Indenture dated as of December 15, 2011
among the Borrower, the guarantors thereto and Deutsche Bank Trust Company
Americas, as trustee, pursuant to which the CompanyBorrower has issued 2.625%
Convertible Senior Subordinated Notes due 2026, Series B in an aggregate initial
principal amount of up to $198,763,000.

“ABR”: when used in reference to any Loan, refers to a Loan, or the Loans
comprising such borrowing, bearing interest at a rate determined by reference to
the Alternate Base Rate.

“Acquired Business”: as defined in the recitals to this Agreement.

“Acquired Person”: as defined in Section 8.2(n).

“Acquisition”: as defined in the recitals to this Agreement. “Acquisition

Agreement”: as defined in the recitals to this Agreement. “Acquisition

Consideration”: as defined in the recitals to this Agreement.

“Acquisition Effective Date”: means the date that the Escrow Conditions are
satisfied (or waived in accordance with Section 11.1) and the closing of the
Acquisition occurs.

“Adjusted LIBO Rate”: with respect to any Eurocurrency Loan for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the recitals to this Agreement.

“Administrative Agent Parties”: as defined in Section 11.2(c).

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
or policies of such Person, whether by contract or otherwise.

“Agent Related Parties”: the Administrative Agent, the Collateral Agent, each
Issuing Lender, and any of their respective Affiliates and the partners,
officers, directors, employees, agents, trustees, advisors or representatives of
the foregoing.

“Agents”: the collective reference to the Collateral Agent, the Administrative
Agent, the Lead Arrangers and the Co-Managers, which term shall include, for
purposes of Section 10 and 11.5 only, the Issuing Lenders.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Term Commitments then in effect and
(c) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, giving effect to any
assignments.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage (carried out to the ninth decimal place)) of
such Lender’s Aggregate Exposure at such time to the Aggregate Exposure of all
Lenders at such time.

 

4



--------------------------------------------------------------------------------

“Agreed Currencies”: Dollars, euros, Pounds Sterling, Japanese Yen or any other
currency (other than Dollars) approved by the Administrative Agent and each
Revolving Lender; provided that, at such time (a) such other currency is dealt
with in the London interbank deposit market, (b) such other currency is freely
transferable and convertible into Dollars in the London foreign exchange market,
and (c) no central bank or other governmental authorization in the country of
issue of such other currency is required (i) to permit use of such other
currency by any Revolving Lender for making Revolving Loans or by any Issuing
Lender for issuing any Letter of Credit and/or (ii) to permit the Borrower to
repay Revolving Loans or reimburse L/C Disbursements on any Letter of Credit
and/or to pay any other amounts owing in respect of such Revolving Loans and/or
Letters of Credit (unless such authorization has been obtained and is in full
force and effect).

“Agreement”: as defined in the recitals to this Agreement.

“All-in Yield”: as to any Indebtedness, the yield thereof, whether in the form
of interest rate; margin; “OID”, upfront fees; Eurocurrency rate floor; or
otherwise, in each case incurred or payable by the Borrower generally to the
lenders; provided that (a) “OID” and upfront fees to be included in the
calculation of “All-In Yield” shall only include such “OID” and upfront fees
payable in the initial primary syndication of such Indebtedness, and (b) “OID”
and upfront fees shall be equated to interest rate assuming a four-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); provided, further, that “All-In Yield” shall
not include arrangement fees, structuring fees, commitment fees and underwriting
fees or other fees not paid generally to all lenders of such Indebtedness.

“Allocated Replacement Term Loan Conversion Amount”: with respect to (a) each
Term Lender that is a 2016 Converting Replacement Term Loan Lender, the amount
determined by the Administrative Agent as the final amount of such Term Lender’s
2016 Replacement Term Loan Conversion on the Initial First Amendment Effective
Date and notified to each such Lender by the Administrative Agent promptly
following the Initial First Amendment Effective Date and (b) each 2016
Replacement Term Loan Lender that is a 2017 Converting Replacement Term Loan
Lender, the amount determined by the Administrative Agent as the final amount of
such 2016 Replacement Term Loan Lender’s 2017 Replacement Term Loan Conversion
on the Initial Second Amendment Effective Date and notified to each such 2016
Replacement Term Loan Lender by the Administrative Agent promptly following the
Initial Second Amendment Effective Date. The “Allocated Replacement Term Loan
Conversion Amount” of any Term Lender shall not exceed (but may be less than)
the amount set forth in the applicable Lender Election Form of such Term Lender.
All such determinations made by the Administrative Agent shall, absent manifest
error, be final, conclusive and binding on the Borrower and the Lenders, and the
Administrative Agent shall have no liability to any Person with respect to such
determination absent gross negligence, bad faith or willful misconduct.

“Alternate Base Rate”: for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the prime commercial
lending rate announced by DBNY from time to time as its prime lending rate and
(c) the Adjusted LIBO Rate for a one month Interest Period (or if such day is
not a Business Day, the immediately preceding Business Day) (determined after
giving effect to any applicable “floor”) plus 1.00%; provided that, the Adjusted
LIBO Rate for any day shall be based on the LIBO Rate at approximately 11:00
a.m. London time on such day, subject to the interest rate floors set forth
therein. Any change in the Alternate Base Rate due to a change in the prime
rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the prime
rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
For the avoidance of doubt, if the Alternate Base Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Alternative Rate”: has the meaning assigned to such term in Section 4.7(a).

 

5



--------------------------------------------------------------------------------

“Anti-Terrorism Laws”: Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, the laws administered by the
United States Treasury Department’s Office of Foreign Assets Control, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable foreign anti-money laundering, anti-terrorist financing laws
and sanctions of Governmental Authorities (each as from time to time in effect).

“Applicable Margin”: the rate per annum set forth below:

(a) with respect to Term Loans (i) after the Initial First Amendment Effective
Date but prior to the Initial Second Amendment Effective Date (A) for
Eurocurrency Loans, 3.25% and (B) for ABR Loans, 2.25% and (ii) after the
Initial Second Amendment Effective Date (A) for Eurocurrency Loans, 2.25% and
(B) for ABR Loans, 1.25%; and

(b) with respect to Revolving Loans (i) prior to the Subsequent First Amendment
Effective Date (A) for Eurocurrency Loans, 4.00% and (B) for ABR Loans, 3.00%
and (ii) after the Subsequent FirstSecond Amendment Effective Date (A) for
Eurocurrency Loans, 2.75% and (B) for ABR Loans, 1.75%, (ii) after the
Subsequent Second Amendment Effective Date (A) for Eurocurrency Loans, 1.75% and
(B) for ABR Loans, 0.75%; provided that, on and after the first Adjustment Date
occurring after the completion of the first full fiscal quarter of the Borrower
occurring six months after the  AcquisitionSubsequent Second Amendment Effective
Date, the Applicable Margin with respect to Revolving Loans will be determined
pursuant to the following:

PRICING GRID FOR REVOLVING LOANS

 

Pricing Level

   Applicable Margin
for Eurocurrency
Loans     Applicable Margin
for ABR Loans     Commitment Fee
Rate  

I

     2.00 %      1.00 %      0.35 % 

II

     1.75 %      0.75 %      0.30 % 

III

     1.50 %      0.50 %      0.25 % 

So long as no Default or Event of Default has occurred and is continuing, the
Applicable Margin for Revolving Loans and the Commitment Fee Rate shall be
adjusted, on and after the first Adjustment Date (as defined below) occurring
after the completion of the first full fiscal quarter of the Borrower to occur
six months after the Acquisition ClosingSubsequent Second Amendment Date, based
on changes in the Consolidated Total Net Leverage Ratio, with such adjustments
to become effective on the date (the “Adjustment Date”) that is three
(3) Business Days after the date on which the relevant financial statements are
delivered to the Lenders pursuant to Section 7.1 and to remain in effect until
the next adjustment to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
in Section 7.1, then, until the date that is three (3) Business Days after the
date on which such financial statements are delivered, the highest rate set
forth in each column of the Pricing Grid shall apply. On each Adjustment Date,
the Applicable Margin for Revolving Loans and the Commitment Fee Rate shall be
adjusted to be equal to the Applicable Margins opposite the Pricing Level
determined to exist on such Adjustment Date from the financial statements
relating to such Adjustment Date. As used herein, the following rules shall
govern the determination of Pricing Levels on each Adjustment Date:

‘Pricing Level I’ shall exist on an Adjustment Date if the Consolidated Total
Net Leverage Ratio for the relevant period is greater than 2.75 to 1.00.

‘Pricing Level II’ shall exist on an Adjustment Date if the Consolidated Total
Net Leverage Ratio for the relevant period is less than or equal to 2.75 to 1.00
but greater than 2.0025 to 1.00.

 

6



--------------------------------------------------------------------------------

‘Pricing Level III’ shall exist on an Adjustment Date if the Consolidated Total
Net Leverage Ratio for the relevant period is less than or equal to 2.0025 to
1.00.

“Applicable Percentage”: with respect to any Revolving Lender, the percentage of
the total Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

“Application”: an application and agreement for the issuance or amendment of a
Letter of Credit in the form from time to time in use by an Issuing Lender.

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any sale or issuance of Capital Stock
of any Restricted Subsidiary to a Person other than to the Borrower or a
Restricted Subsidiary (excluding in any case any such Disposition permitted by
Sections 8.5(a) through (g) and Sections 8.5(i) through (t)) that yields gross
proceeds to the Borrower or any Restricted Subsidiary.

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower and each Issuing Lender, substantially in the form
of Exhibit A or any other form (including electronic documentation generated by
use of an electronic platform) approved by the Administrative Agent.

“Assignment Effective Date”: as defined in Section 11.6(d).

“Attributable Receivables Indebtedness”: at any time, the principal amount of
Indebtedness which (a) if a Permitted Foreign Receivables Facility is structured
as a lending agreement or other similar agreement, constitutes the principal
amount of such Indebtedness or (b) if a Permitted Foreign Receivables Facility
is structured as a purchase agreement or other similar agreement, would be
outstanding at such time under the Permitted Foreign Receivables Facility if the
same were structured as a lending agreement rather than a purchase agreement or
such other similar agreement.

“Authorized Collateral Agent”: as defined in the Guarantee and Collateral
Agreement.

“Auto-Extension Letter of Credit”: as defined in Section 3.6(b).

“Available Amount”: a cumulative amount equal to the remainder of (I) (a) the
Retained Excess Cash Flow Amount, plus (b) the cash proceeds of new public or
private equity issuances of the Borrower (other than Disqualified Capital
Stock), plus (c) capital contributions to the Borrower made in cash or Cash
Equivalents (other than in respect of Disqualified Capital Stock), plus
(d) returns, profits, distributions and similar amounts received in cash or Cash
Equivalents by the Borrower and its Restricted Subsidiaries on or proceeds of
Dispositions of Investments made using the Available Amount plus (e) the
aggregate amount of Indebtedness (other than (i) Indebtedness owing to the
Borrower or any of its Restricted Subsidiaries or (ii) any Convertible Notes (or
other Indebtedness convertible into Capital Stock by the express terms thereof))
that has been converted into or exchanged for Capital Stock (other than
Disqualified Capital Stock) of the Borrower, minus (II) without duplication of
any deductions to “Excess

 

7



--------------------------------------------------------------------------------

Cash Flow” pursuant to clause b(iv) of the definition thereof, the amount of any
Voluntary Cash Convertible Note Payments (which remainder may be a negative
number).

“Available Amount Starter Basket”: an amount equal to $50,000,000 in the
aggregate, which may be used to make Restricted Payments permitted pursuant to
Section 8.6(f) and/or Investments permitted pursuant to Section 8.7(s) during
the term of this Agreement.

“Available Incremental Amount”: as defined in Section 2.4(a).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefitted Lender”: as defined in Section 11.7(a).

“Blocked Person”: as defined in Section 5.22(b).

“BMO Capital”: BMO Capital Markets Corp.

“BoA”: as defined in the recitals to this Agreement.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the recitals to this Agreement.

“Borrowing”: Loans of the same Type and Class, made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect; provided that immediately following the incurrence
of each of the 2016 New Replacement Term Loans and the 2016 Incremental Term
Loans and the consummation of each of the 2016 Replacement Term Loan Conversion
and the 2016 Incremental Term Loan Conversion on the Initial First Amendment
Effective Date, the term “Borrowing” shall include the consolidated “borrowing”
of the 2016 New Replacement Term Loans, the 2016 Converted Replacement Term
Loans and the 2016 Incremental Term Loans as described in Section 2.1(b);
provided further that immediately following the incurrence of the 2017 New
Replacement Term Loans and the consummation of the 2017 Replacement Term Loan
Conversion on the Initial Second Amendment Effective Date, the term “Borrowing”
shall include the consolidated “borrowing” of the 2017 New Replacement Term
Loans and the 2017 Converted Replacement Term Loans as described in
Section 2.1(c).

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurocurrency Loan or Borrowing,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or L/C Disbursements

 

8



--------------------------------------------------------------------------------

which are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET2 payment system is not open for the settlement of
payments in euro).

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that
should be capitalized under GAAP on a consolidated balance sheet of such Person
and its Subsidiaries but excluding (a) expenditures financed with any
Reinvestment Deferred Amount, (b) expenditures made in cash to fund the purchase
price for assets acquired in Permitted Acquisitions or the Acquisition or
incurred by the Person acquired in the Permitted Acquisition or the Acquisition
prior to (but not in anticipation of) the closing of such Permitted Acquisition
or the Acquisition, (c) expenditures made with cash proceeds from any issuances
of Capital Stock of the Borrower or any Restricted Subsidiary or contributions
of capital made to the Borrower, (d) expenditures in respect of normal
replacements and maintenance that are properly charged to current operations and
(e) expenditures made as a tenant as leasehold improvements during such period
to the extent reimbursed by the relevant landlord during such period.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as in effect and applied as of the
date hereof) and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP (as in effect and applied as of the date
hereof).

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock or shares of a corporation,
any and all equivalent ownership interests in a Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest; provided that
Capital Stock shall not include any debt securities that are convertible into or
exchangeable for any of the foregoing Capital Stock.

“Cash Collateralize”: (a) in respect of an obligation, provide and pledge cash
collateral in Dollars, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, and (b) in respect of L/C
Obligations under Letters of Credit, either the deposit of cash collateral in an
amount equal to 105% of such outstanding L/C Obligations or the delivery of a
“backstop” Letter of Credit reasonably satisfactory to the relevant Issuing
Lender (and “Cash Collateralization” has a corresponding meaning).. The term
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents”:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or any agency thereof to
the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within two years from the date of
acquisition thereof;

(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within two years from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, or carrying an equivalent rating by a

 

9



--------------------------------------------------------------------------------

nationally recognized rating agency, if both of the two named rating agencies
cease publishing such ratings generally;

(c) senior corporate debt obligations of an issuer organized under the laws of
the United States or any state thereof that are rated BBB or better by S&P or
Baa2 or better by Moody’s (or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing such ratings generally) that mature not more than two years after the
date of acquisition thereof and that are actively traded in a secondary market,
provided that obligations described in this clause (c) that are rated BBB by S&P
or Baa2 by Moody’s shall not at any time comprise more than 10% of all Cash
Equivalents held by the Borrower and the Subsidiaries;

(d) investments in commercial paper maturing within one year after the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 (or the equivalent thereof) from S&P or at least P-1 (or the
equivalent thereof) from Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing such ratings generally;

(e) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing not more than one year from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
Deposit Accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States or any state thereof that has
a combined capital and surplus and undivided profits of not less than
$250,000,000;

(f) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing such ratings
generally, and (iii) have portfolio assets of at least $5,000,000,000;

(h) securities issued by any foreign government or any political subdivision of
any foreign government or any public instrumentality thereof having maturities
of not more than six months from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest credit ratings obtainable
from S&P or from Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing such ratings generally;

(i) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes; and

(j) investments in funds that invest solely in one or more types of securities
described in clauses (a), (b) and (h) above.

“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.

 

10



--------------------------------------------------------------------------------

“Cash Management Services”: (a) cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements and (b) commercial credit card and merchant card services.

“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control”: an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such Person or its Subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
thirty-five percent (35%) or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

(b) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person that is not a Loan Party;

(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed or approved by the
directors so nominated; or

(d) a “change of control”, fundamental change, delisting or termination of
trading or similar provision as set forth in any Convertible Notes Document (and
any Permitted Refinancing thereof) or any other indenture or other instrument
evidencing any Material Indebtedness of the Borrower or any Restricted
Subsidiary has occurred obligating the Borrower or any Restricted Subsidiary to
repurchase, redeem, repay or convert into cash all or any part of the
Indebtedness provided for therein.

“China JV”: Leshan Phoenix Semiconductor Co., Ltd., an entity existing under the
laws of The People’s Republic of China.

“Class”: (a) with respect to Commitments, Loans or Borrowings, those of such
Commitments, Loans or Borrowings that have the same terms and conditions
(without regard to differences in the Type of Loan, Interest Period, upfront
fees, OID or similar fees paid or payable in connection with such Commitments or
Loans, or differences in tax treatment (e.g., “fungibility”)) and (b) with
respect to Lenders, those of such Lenders that have Commitments or Loans of a
particular Class;

 

11



--------------------------------------------------------------------------------

provided, that (i) with respect to a Borrowing of 2016 New Replacement Term
Loans incurred on the Initial First Amendment Effective Date, the 2016 New
Replacement Term Loans shall constitute a separate “Class” at the time of the
incurrence thereof, (ii) immediately after the incurrence of 2016 New
Replacement Term Loans and the consummation of the 2016 Replacement Term Loan
Conversion on the Initial First Amendment Effective Date (and immediately prior
to the consummation of the 2016 Incremental Term Loan Conversion), all 2016 New
Replacement Term Loans and all 2016 Converted Replacement Term Loans shall
constitute a single “Class” of 2016 Replacement Term Loans for all purposes of
this Agreement and the other Loan Documents and (iii) immediately after the
transactions described in preceding clause (ii) and the incurrence of 2016
Incremental Term Loans on the Initial First Amendment Effective Date, all 2016
Incremental Term Loans shall convert into, and become, 2016 Replacement Term
Loans pursuant to the 2016 Incremental Term Loan Conversion and shall, together
with all 2016 New Replacement Term Loans and all 2016 Converted Replacement Term
Loans, constitute a single “Class” of 2016 Replacement Term Loans for all
purposes of this Agreement; provided further that (i) with respect to a
Borrowing of 2017 New Replacement Term Loans incurred on the Initial Second
Amendment Effective Date, the 2017 New Replacement Term Loans shall constitute a
separate “Class” at the time of the incurrence thereof and (ii) immediately
after the incurrence of 2017 New Replacement Term Loans and the consummation of
the 2017 Replacement Term Loan Conversion on the Initial Second Amendment
Effective Date, all 2017 New Replacement Term Loans and all 2017 Converted
Replacement Term Loans shall constitute a single “Class” of 2017 Replacement
Term Loans for all purposes of this Agreement and the other Loan Documents.

“Closing Date”: April 15, 2016.

“Closing Date Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth on
Schedule 1.1 to this Agreement or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.

“Closing Date Term Commitment”: as to any Lender, the obligation of such Lender,
if any, to make a Term Loan to the Borrower hereunder (to be deposited in the
Escrow Account pending consummation of the Acquisition on the Acquisition
Effective Date) in a principal amount not to exceed the amount set forth on
Schedule 1.1 to this Agreement or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.

“Closing Date Term Loans”: as defined in Section 2.1.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no “Excluded Assets” (as such term is defined in the
Guarantee and Collateral Agreement) shall constitute “Collateral”.

“Collateral Agent”: as defined in the recitals to this Agreement.

“Collateral Agent Payment Default Notice”: as defined in the Escrow Agreement.

“Commitment”: any 2017 New Replacement Term Loan Commitment or Revolving
Commitment of any Lender.

“Commitment Fee”: as defined in Section 3.3.

 

12



--------------------------------------------------------------------------------

“Commitment Fee Rate”: as determined pursuant to the Pricing Grid.

“Committed Loan Notice”: a notice of (a) a borrowing consisting of simultaneous
Term Loans of the same Type and Class and, in the case of Eurocurrency Loans,
having the same Interest Period made by each of the Term Lenders pursuant to
Section 2.1, (b) a borrowing consisting of simultaneous Revolving Loans of the
same Type and Class and, in the case of Eurocurrency Loans, having the same
Interest Period made by each of the Revolving Lenders pursuant to Section 3.1,
(c) a conversion of Loans of the same Class from one Type to the other Type
pursuant to Section 4.3, or (d) a continuation of Eurocurrency Loans pursuant to
Section 4.3, which shall be substantially in the form of Exhibit B-1 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Communications”: as defined in Section 11.2(b).

“Company Disclosure Letter”: as defined in the Acquisition Agreement as of
November 18, 2015.

“Company Material Adverse Effect”: a change, event or effect that is materially
adverse to the business, results of operations or condition (financial or
otherwise) of the Acquired Business (as defined in the Acquisition Agreement),
taken as a whole, but shall not include changes, events or effects relating to
or resulting from: (i) changes or developments in economic or political
conditions or in securities, credit or financial markets, including changes in
interest rates and changes in exchange rates, (ii) changes or developments in or
affecting the industries in which the Acquired Business operates, including
changes in Law (as defined in the Acquisition Agreement) or regulation affecting
such industries, (iii) the execution and delivery of the Acquisition Agreement
or the public announcement or pendency of the Tender Offer or Merger or the
other Transactions (as each term is defined in the Acquisition Agreement for
purposes of this definition) including the impact thereof on the relationships,
contractual or otherwise, of the Acquired Business, including with employees,
customers, suppliers, distributors or partners, (iv) the identity of the
Borrower or any of its affiliates as the acquiror of the Target, or its or their
plans for the Target, (v) compliance with the terms of, or the taking of any
action required by, the Acquisition Agreement or consented to by the Borrower,
(vi) any acts of terrorism or war, acts of God, natural disasters, weather
conditions or other calamities, (vii) changes in GAAP or the interpretation
thereof, (viii) any stockholder class action, derivative or similar litigation
relating to the Acquisition Agreement or the Transactions, (ix) any failure to
meet internal or published projections, forecasts or revenue or earning
predictions for any period, including analyst expectations or projections,
forecasts or predictions or (x) any decrease or decline in the market price or
trading volume of the Company Common Stock (as defined in the Acquisition
Agreement) (provided that, in the case of clauses (ix) and (x), the facts and
circumstances underlying any such failure, decrease or decline may be taken into
account in determining whether a Company Material Adverse Effect has occurred),
except in the case of clauses (i), (ii), (vi) and (vii) to the extent that the
Acquired Business, taken as a whole, are disproportionately affected thereby
relative to other peers in the industries in which the Acquired Business
operate.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Computation Date”: as defined in Section 1.3.

 

13



--------------------------------------------------------------------------------

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents, including any restricted cash acquired in connection with
acquisitions) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Indebtedness of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans to the extent otherwise included therein.

“Consolidated Working Capital Adjustment”: for any period on a consolidated
basis, the amount (which may be a negative number) by which Consolidated Working
Capital as of the beginning of such period exceeds (or is less than)
Consolidated Working Capital as of the end of such period; provided that there
shall be excluded (a) the effect of any Disposition of any Person, facility or
line of business or acquisition of any Person, facility or line of business
during such period (outside the ordinary course of business) and (b) the
application of purchase or recapitalization accounting.

“Consolidated EBITDA”: for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, an amount equal to
Consolidated Net Income for such period plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income (or loss), the sum of:

(i) Consolidated Interest Expense for such period,

(ii) consolidated income tax expense for such period,

(iii) all amounts attributable to depreciation and amortization for such period,

(iv) all extraordinary charges during such period and costs, expenses, awards
and the amount of any judgment actually paid in connection with the ongoing
proceedings brought by Power Integrations against the Target and any
successor-in- interest or Affiliate thereof,

(v) noncash expenses during such period resulting from the grant of stock
options and restricted stock, restricted stock units or other awards to
management, directors, consultants or employees of the Borrower or any of its
Restricted Subsidiaries,

(vi) any non-recurring fees, expenses or premiums related to the redemption,
repayment or repurchase of any securities of the Borrower,

(vii) (A) cash restructuring expenses to the extent expensed, including all
non-recurring restructuring costs, facilities relocation costs, acquisition
integration costs and fees in connection therewith, including cash severance
payments and (B) the amount of “run rate” cost savings, operating expense
reductions, other operating improvements and synergies projected by the Borrower
in good faith to be realized as a result of the Transactions or any Significant
Transaction after the Closing Date (calculated on a pro forma basis as though
such cost savings, operating expense reductions, other operating

 

14



--------------------------------------------------------------------------------

improvements and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions, other operating
improvements and synergies were realized during the entirety of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that (x) such cost savings, operating expense reductions,
other operating improvements and synergies are reasonably anticipated to be
realized and factually supportable and quantifiable in the good faith judgment
of the Borrower, (y) such actions are to be taken within (I) in the case of any
such cost savings, operating expense reductions, other operating improvements
and synergies in connection with the Transactions, not later than eighteen
(18) months after the Closing Date, and (II) in all other cases, within 18
months after the consummation of the Significant Transaction, which is expected
to result in such cost savings, expense reductions, other operating improvements
or synergies and (z) and no cost savings, operating expense reductions and
synergies shall be added pursuant to this clause (vii)(B) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such period (with the
total add-back pursuant to this clause (vii)(B) or pursuant to Section 1.4(c) in
respect of Significant Transactions after the Closing Date to be limited to
1025% of Consolidated EBITDA in any period of four consecutive fiscal quarters
of the Borrower (determined after giving effect to any add-backs pursuant to
this clause (vii)(B)),

(viii) all other noncash expenses or losses of the Borrower or any of its
Restricted Subsidiaries for such period (excluding any such expense or loss that
constitutes an accrual of or a reserve for cash payments to be made in any
future period),

(ix) any non-recurring fees, expenses or charges recognized by the Borrower or
any of its Restricted Subsidiaries for such period related to any offering of
capital stock, incurrence of Indebtedness or Permitted Acquisition including,
for the avoidance of doubt, the Transactions, and minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of:

(i) any extraordinary gains for such period,

(ii) all noncash items increasing Consolidated Net Income for such period
(excluding any items that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period) and

(iii) all gains during such period attributable to any sale or disposition of
assets (other than in the ordinary course of business).

“Consolidated First Lien Indebtedness”: at any date, Consolidated Total
Indebtedness outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are expressly subordinated and junior
to the Liens securing the Obligations pursuant to intercreditor arrangements
reasonably satisfactory to the Administrative Agent.

“Consolidated Interest Expense”: for any period, the interest expense (including
without limitation interest expense under Capital Lease Obligations that is
treated as interest in accordance with GAAP) of the Borrower and its Restricted
Subsidiaries calculated on a consolidated basis for such period with respect to
all outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
allocable to

 

15



--------------------------------------------------------------------------------

such period in accordance with GAAP (including, without limitation, net costs
under interest rate Hedge Agreements to the extent such net costs are allocable
to such period in accordance with GAAP).

“Consolidated Net Income”: for any period, the net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, provided that there shall be
excluded from such net income or loss (a) the income of any Person (other than a
consolidated Restricted Subsidiary) in which any other Person (other than the
Borrower or any consolidated Restricted Subsidiary or any director holding
qualifying shares in compliance with applicable law) owns Capital Stock, except
to the extent of the amount of dividends or other distributions actually paid to
the Borrower or any of the consolidated Restricted Subsidiaries by such Person
during such period and (b) the income or loss of any Person accrued prior to the
date on which it becomes a Restricted Subsidiary or is merged into or
consolidated with the Borrower or any consolidated Restricted Subsidiary or the
date on which such Person’s assets are acquired by the Borrower or any
consolidated Restricted Subsidiary.

“Consolidated Total Tangible Assets” as of the date of any time of determination
thereof, the aggregate amount of all assets (as reflected on a consolidated
balance sheet of Borrower and its Restricted Subsidiaries) after deducting
therefrom all goodwill, Intellectual Property, unamortized debt discount and
expenses and capitalized research and development costs (to the extent included
in said aggregate amount of assets) and other like intangibles, as set forth on
the most recent consolidated balance sheet of Borrower and its Restricted
Subsidiaries and calculated on a consolidated basis in accordance with GAAP
(excluding any portion thereof attributable to Investments in Unrestricted
Subsidiaries and other non-Subsidiary Investments), with such pro forma
adjustments as are appropriate.

“Consolidated Total Indebtedness”: as of the date of any determination thereof,
without duplication, the sum of (a) the aggregate Indebtedness of the Borrower
and its Restricted Subsidiaries calculated on a consolidated basis as of such
time in accordance with GAAP, including any Convertible Notes, and
(b) Indebtedness of the type referred to in clause (a) hereof of another Person
guaranteed by the Borrower or any of its Restricted Subsidiaries.

“Consolidated Total Net Leverage Ratio”: at any date, the ratio of
(a) Consolidated Total Indebtedness as of such date minus up to $400,000,000the
aggregate amount of the unrestricted cash and Cash Equivalents of the Borrower
and its Restricted Subsidiaries as of such date; provided that when calculating
the Consolidated Total Net Leverage Ratio for purposes of (i) the definition of
“Applicable Margin” and the Pricing Grid and (ii) determining actual compliance
(and not compliance on a pro forma basis) with any covenant pursuant to
Section 8.1, such cash netting shall not be subject to the dollar cap above, to
(b) Consolidated EBITDA as of the last day of the Reference Period then most
recently ended.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Convertible Notes”: collectively, the Existing Convertible Notes, the 2023
Convertible Notes and any Permitted Convertible Notes issued pursuant to the
Convertible Notes Indentures.

“Convertible Notes Documents”: collectively, the Convertible Notes Indentures,
the Convertible Notes and all other documents executed and delivered with
respect to the Convertible Notes or Convertible Notes Indentures.

 

16



--------------------------------------------------------------------------------

“Convertible Notes Indentures”: collectively, the Existing Convertible Notes
Indentures, the 2023 Convertible Notes Indenture and any indenture entered into
to issue Permitted Convertible Notes.

“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

“DBNY”: as defined in the recitals to this Agreement.

“DBSI”: Deutsche Bank Securities Inc.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Requirements of Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Prepayments”: as defined in Section 4.2(g).

“Default”: any of the events specified in Section 9.1 or 9.2, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 3.15(c), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good-faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (ii) pay to the Administrative Agent, any Issuing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due or (iii) pay over to any Loan Party any other amount
required to be paid by it within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good-faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect Parent Company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect Parent Company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets

 

17



--------------------------------------------------------------------------------

or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.15(c)) upon delivery of written notice
of such determination to the Borrower, each Issuing Lender and each Lender.

“Deposit Account”: a demand, time savings passbook or like account with a bank,
savings and loan association, credit union or like organization, other than an
account evidenced by a negotiable certificate of deposit.

“Designated IP Subsidiary”: initially, ON Management C.V. and Aptina Imaging
Corporation and, thereafter, any Restricted Subsidiary which is a successor in
interest to ON Management C.V. or Aptina Imaging Corporation or another
Designated IP Subsidiary with respect to the rights owned by ON Management C.V.
or Aptina Imaging Corporation, as applicable, on the Closing Date, to own or
exploit intellectual property in foreign jurisdictions and such other
intellectual property exploitation rights in foreign jurisdictions acquired by
ON Management C.V. and Aptina Imaging Corporation or such other Designated IP
Subsidiary after the Closing Date, in each case, (i) to the extent such
ownership rights and/or exploitation rights are material to the business of the
Borrower and the Restricted Subsidiaries taken as a whole and (ii) for so long
as ON Management C.V., Aptina Imaging Corporation or such other Restricted
Subsidiary or Designated IP Subsidiary owns such rights.

“Designated Permitted Dispositions”: any Disposition set forth on Schedule 8.5
of the Disclosure Letter.

“Disclosure Letter”: the disclosure letter, dated as of the date hereof,
delivered by the Borrower to the Administrative Agent for the benefit of the
Lenders.

“Disposition”: with respect to any Property, any sale, lease, license,
sub-license, sale and leaseback, assignment, conveyance, transfer or other
disposition thereof. The termsterm “Dispose” and “Disposed of” shall have a
correlative meaningsmeaning.

“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.

“Disqualified Institution”: each of (a) certain Persons identified in writing to
the Lead Arrangers and the Administrative Agent prior to date hereof, (b) bona
fide competitors of the Borrower, the Target and their respective Subsidiaries,
including Persons whose net sales are primarily derived from semiconductors, in
each case specified by the Borrower to the Lead Arrangers and the Administrative
Agent prior to the date hereof and as may be identified by reasonable written
notice to the Administrative Agent from time to time, or (c) Affiliates of such
Persons set forth in clauses (a) and (b) that are clearly identifiable on the
basis of such Affiliate’s name; provided that to the extent Persons are
identified as Disqualified Institutions in writing by the Borrower to the
Administrative Agent after the Closing Date pursuant to clause (b), the
inclusion of such Persons as Disqualified Institutions shall not apply
retroactively to disqualify any parties that have previously properly acquired
an assignment or participation interest in respect of any Loan under this
Agreement; provided, further, that other than a Person which is excluded
pursuant to clause (a) or clause (c) by reference to clause (a), a bona fide
competitor or an affiliate of a bona fide competitor shall not include any bona
fide debt fund or investment vehicle that is primarily engaged in, or that
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the bona fide competitor does not, directly or indirectly,
possess the power to direct or cause the direction of the investment policies of
such entity.

 

18



--------------------------------------------------------------------------------

“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 1.3.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower that is a “United States
Person,” as defined in the Code, other than a Foreign Subsidiary.

“DQ List”: as defined in Section 11.6(k)(iv).

“Dutch Auction”: as defined in Section 11.6(j).

“Earn-Out Obligations”: those certain unsecured obligations of the Borrower or
any Restricted Subsidiary arising in connection with any acquisition of assets
or businesses permitted under Section 8.7 to the seller of such assets or
businesses and the payment of which is dependent on the future earnings or
performance of such assets or businesses and contained in the agreement relating
to such acquisition or in an employment agreement delivered in connection
therewith.

“ECF Percentage”: 50%; provided that so long as no Default or Event of Default
shall exist, with respect to each fiscal year of the Borrower commencing with
the fiscal year ending December 31, 2016, the ECF Percentage shall be reduced to
25% if the Consolidated Total Net Leverage Ratio, calculated as of the last day
of such fiscal year is equal to or less than 2.75 to 1.00 and to 0% if the
Consolidated Total Net Leverage Ratio, calculated as of the last day of such
fiscal year is equal to or less than 2.00 to 1.00.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of its Subsidiaries, (b) any
natural person or (c) any Disqualified Institution.

“Environmental Laws”: any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health,
preservation or restoration of natural resources, Materials of Environmental
Concern, or the environment, as now or may at any time hereafter be in effect.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, administrative
oversight costs, fines, penalties or

 

19



--------------------------------------------------------------------------------

indemnities), of, the Borrower or any Restricted Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the Release or threatened Release of any
Materials of Environmental Concern into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event”: (a) any Reportable Event; (b) the failure to satisfy the “minimum
funding standard” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Escrow Account”: as defined in the Escrow Agreement.

“Escrow Agent”: MUFG Union Bank, N.A., in its capacity as escrow agent under the
Escrow Agreement, together with its successors and assigns in such capacity.

“Escrow Agreement”: Escrow Agreement, dated as of the Closing Date, among the
Borrower, the Administrative Agent, the Collateral Agent and the Escrow Agent.

“Escrow Conditions”: as defined in Section 6.2.

“Escrow Conditions Deadline”: November 18, 2016.

“Escrow Property”: as defined in the Escrow Agreement.

“Escrow Proceeds”: means the proceeds from the Closing Date Term Loans paid into
the Escrow Account with the Escrow Agent on the Closing Date and any other
amounts paid (or caused to be paid) by the Borrower into such Escrow Account.
The term “Escrow Proceeds” shall include any interest earned on the amounts held
in escrow.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“euro” and/or “EUR”: the single currency of the Participating Member States.

 

20



--------------------------------------------------------------------------------

“Eurocurrency”: when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9.1 or 9.2; provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of

(a) the sum, without duplication, of

(i) Consolidated Net Income (or loss) for such fiscal year,

(ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital Adjustment for such fiscal year,
and

(iv) the aggregate net amount of non-cash loss on the Disposition of Property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income, over

(b) the sum, without duplication, of the amount of:

(i) all non-cash credits included in arriving at such Consolidated Net Income,

(ii) the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
and Investments permitted pursuant to Section 8.7(h), (s), (t) and
(x) (excluding (A) the principal amount of Indebtedness (other than Revolving
Loans) incurred to finance such expenditures (but including repayments of any
such Indebtedness incurred during such period or any prior period to the extent
such repaid amounts may not be reborrowed) and (B) any such expenditures
financed with the proceeds of any Reinvestment Deferred Amount) in each case to
the extent financed with Internally Generated Cash made during such fiscal year,

(iii) the aggregate amount of all regularly scheduled principal payments of
Indebtedness (including the Term Loans and the SMBC Term Loan), including
payments at stated maturity (including any Convertible Notes or the SMBC Term
Loan), of the Borrower and its Restricted Subsidiaries made during such fiscal
year (other than in respect of any revolving credit facility to the extent there
is not an equivalent permanent reduction in commitments thereunder) to the
extent financed with Internally Generated Cash made during such fiscal year,

(iv) the aggregate amount of (A) all mandatory payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (excluding the Convertible Notes),
(B) all voluntary payments of Indebtedness that is pari passu in right of
payment with the Loans

 

21



--------------------------------------------------------------------------------

(excluding the Term Loans and the Convertible Notes) of the Borrower and its
Restricted Subsidiaries, and (C) with respect to the Convertible Notes, (x) any
cash payments in connection with any mandatory redemption, repurchase or put
right, (y) any cash payment with respect to any cash “net settlement” upon a
conversion relating to the principal portion of the conversion value of the 2026
Convertible Notes or (z) cash payments in lieu of issuing fractional shares in
connection with any conversion of Convertible Notes into Capital Stock of the
Borrower, in each case, made during such fiscal year to the extent financed with
Internally Generated Cash made during such fiscal year,

(v) cash payments made in satisfaction of noncurrent liabilities (excluding
payments of Indebtedness for borrowed money) (to the extent financed with
Internally Generated Cash made during such fiscal year),

(vi) cash payments made in connection with recognition of other non-current
assets,

(vii) Restricted Payments permitted pursuant to Section 8.6(e) and (g)(i) made
by Borrower or any Restricted Subsidiary in cash to a Person other than the
Borrower or a Restricted Subsidiary to the extent financed with Internally
Generated Cash made during such fiscal year,

(viii) customary fees, expenses or charges paid in cash related to any permitted
Investments (including Permitted Acquisitions) and Dispositions permitted under
Section 8.5 hereof to the extent financed with Internally Generated Cash made
during such fiscal year, and

(ix) any premium paid in cash during such period in connection with the
prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of Indebtedness permitted to be prepaid, redeemed, purchased,
defeased or satisfied hereunder to the extent financed with Internally Generated
Cash made during such fiscal year.

“Excess Cash Flow Application Date”: as defined in Section 4.2(c).

“Excess Cash Flow Payment Period”: with respect to the prepayment required on
each Excess Cash Flow Application Date, the immediately preceding fiscal year of
the Borrower.

“Exchange Act”: as defined in Section 7.2(e).

“Exchange Rate”: on any day, with respect to any Foreign Currency, the rate at
which such Foreign Currency may be exchanged into Dollars, as set forth at
approximately 11:00 a.m., Local Time, on such date on the Reuters World Currency
Page for such Foreign Currency. In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate with respect to such Foreign
Currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by the
Administrative Agent (and promptly notified to the Borrower upon request) or, in
the event no such service is selected, such Exchange Rate shall instead be
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such Foreign Currency on the London
market at 11:00 a.m., Local Time, on such date for the purchase of Dollars with
such Foreign Currency, for delivery two (2) Business Days later (which rate
shall be promptly notified to the Borrower upon request); provided, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such

 

22



--------------------------------------------------------------------------------

rate (and which rate shall be promptly notified to the Borrower upon request),
and such determination shall be conclusive absent manifest error.

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.

“Excluded Information”: any non-public information with respect to the Borrower
or its Subsidiaries or any of their respective securities to the extent such
information could have a material effect upon, or otherwise be material to, an
assigning Term Lender’s decision to assign Term Loans or a purchasing Term
Lender’s decision to purchase Term Loans.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.13) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.10(b), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with paragraph (g) or paragraph (i) of
Section 4.10 and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Convertible Notes”: collectively, the 2020 Convertible Notes and the
2026 Convertible Notes.

“Existing Convertible Notes Indentures”: collectively, the 2020 Convertible
Notes Indenture and the 2026 Convertible Notes Indenture.

“Existing Credit Agreement”: as defined in the recitals to this Agreement.

“Extended Revolving Commitment”: any Class of Revolving Commitments the maturity
of which shall have been extended pursuant to Section 2.6.

“Extended Revolving Loan”: any Revolving Loans made pursuant to the Extended
Revolving Commitments.

“Extended Term Loan”: any Class of Term Loans the maturity of which shall have
been extended pursuant to Section 2.6.

 

23



--------------------------------------------------------------------------------

“Extension”: as defined in Section 2.6(a).

“Extension Amendment”: an amendment to this Agreement (which may, at the option
of the Administrative Agent and the Borrower, be in the form of an amendment and
restatement of this Agreement) among the Loan Parties, the applicable extending
Lenders, the Administrative Agent and, to the extent required by Section 2.6,
each Issuing Lender implementing an Extension in accordance with Section 2.6.

“Extension Offer”: as defined in Section 2.6(a).

“Facility”: each of (a) the Revolving Facility (including, if applicable, any
Incremental Revolving Commitment) and (b) the Term Facility (including, if
applicable, any Incremental Term Facility) and “Facilities”, collectively, all
of the foregoing.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any U.S. or non-U.S. fiscal or
regulatory legislation, rules, guidance, notes or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code or analogous provisions of non-U.S.
law.

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter”: that certain Fee Letter, dated as of November 18, 2015 among the
Borrower, DBNY, DBSI, BoA and MLPFS.

“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Financial Covenant Event of Default”: as defined in Section 9.1(c).

“Financial Covenants”: the financial condition covenants set forth in
Section 8.1 hereof.

“First Amendment”: that certain First Amendment to Credit Agreement, dated as of
September 30, 2016 among the Borrower, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and certain of the Lenders (including
each 2016 Converting Replacement Term Loan Lender, each 2016 New Replacement
Term Loan Lender, each 2016 Incremental Term Loan Lender and each Revolving
Lender).

“First Amendment Effective Date”: as defined in the First Amendment.

“First Amendment Lead Arrangers”: DBSI, MLPFS (or any other registered broker-
dealer wholly-owned by Bank of America Corporation to which all or substantially
all of Bank of America Corporation’s or any of its subsidiaries’ investment
banking, commercial lending services or

 

24



--------------------------------------------------------------------------------

related businesses may be transferred following the date of this Agreement),
HSBC Securities and BMO Capital as joint lead arrangers with respect to the
First Amendment.

“First Lien Net Leverage Ratio”: at any date, the ratio of (a) Consolidated
First Lien Indebtedness as of such date minus up to $400,000,000the aggregate
amount of the unrestricted cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries as of such date to (b) Consolidated EBITDA as of the
last day of the Reference Period then most recently ended.

“Foreign Currencies”: Agreed Currencies other than Dollars.

“Foreign Currency Exposure”: as defined in Section 4.2(h).

“Foreign Currency Sublimit”: $75,000,000.

“Foreign Lender”: any Lender that is not a U.S. Person.

“Foreign Subsidiary”: (a) any Subsidiary of the Borrower or of the Target, as
applicable, (i) that has no material assets other than Capital Stock in one or
more Foreign Subsidiaries or (ii) that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code or (b) any other Subsidiary of
the Borrower or of the Target, as applicable, for so long as such Subsidiary
would not be able to execute a guaranty or pledge without creating an investment
in “United States property” (within the meaning of Section 956 of the Code) that
could give rise to taxable income for any Loan Party pursuant to Section 956 of
the Code. For purposes hereof, any Subsidiary of a Foreign Subsidiary shall be
deemed to be a Foreign Subsidiary, unless otherwise mutually agreed between the
Administrative Agent and the Borrower.

“Fronting Exposure”: at any time there is a Defaulting Lender, with respect to
any Issuing Lender, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“Funds Certain Provisions”: as defined in Section 6.2.

“GAAP”: generally accepted accounting principles in the United States (or, as it
relates to any Subsidiary of the Borrower organized under the laws of Canada or
any province thereof, generally accepted accounting principles in Canada) as in
effect on the date hereof or otherwise as provided in Section 1.2(e).

“GCA Disclosure Letter”: the disclosure letter in respect of the Guarantee and
Collateral Agreement, dated as of the date hereof, delivered by the Borrower to
the Administrative Agent for the benefit of the Secured Parties.

“Governmental Authority”: any nation or government, any state or provincial or
other political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.

 

25



--------------------------------------------------------------------------------

“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit C, and as amended by the First Amendment.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantor”: shall include each Subsidiary Guarantor and the Borrower (solely
with respect to its Obligations other than its direct Obligations as a primary
obligor (as opposed to a guarantor) under the Loan Documents, any Specified
Hedge Agreement or any Specified Cash Management Agreement).

“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or interest rate, commodities
and foreign exchange protection agreements or any similar transaction or any
combination of these transactions; provided that (a) no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement and (b) the Convertible Notes shall not
be Hedge Agreements.

“HSBC Securities”: HSBC Securities USA Inc.

“Immaterial Subsidiary”: each Restricted Subsidiary of the Borrower now existing
or hereafter acquired or formed and each successor thereto, which individually,
or all such Restricted Subsidiaries in the aggregate, accounts for not more than
2.50% of the Consolidated Total Tangible

 

26



--------------------------------------------------------------------------------

Assets of the Borrower and its Restricted Subsidiaries, as of the last day of
the most recently completed fiscal quarter as reflected on the financial
statements for such quarter after giving pro forma effect to any Significant
Transactions since the start of such four quarter period and on or prior to the
date of determination.

“Impacted Interest Period”: as defined in the definition of “LIBO Rate”.

“Increase Revolving Joinder”: as defined in Section 3.16.

“Increase Term Joinder”: as defined in Section 2.4.

“Incremental Equivalent Debt”: Indebtedness of the Borrower issued in accordance
with Section 2.5 that is (a) Junior Indebtedness consisting of one or more
series of junior lien notes, subordinated notes or senior unsecured notes, in
each case, issued in a public offering, Rule 144A or other private placement
transaction, a bridge facility in lieu of the foregoing, or junior lien or
subordinated loans, junior lien or unsecured mezzanine Indebtedness or debt
securities or (b) Permitted Pari Passu Indebtedness (including a bridge facility
in lieu thereof), in each case subject to the terms set forth in Section 2.5.

“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.4 or
3.16, or has a commitment to make a Loan pursuant to Section 2.4 or 3.16.

“Incremental Revolving Commitment”: as defined in Section 3.16(a).

“Incremental Revolving Loans”: as defined in Section 3.16(c).

“Incremental Term Facility”: as defined in Section 2.4(a).

“Incremental Term Loan Commitment”: as defined in Section 2.4(a).

“Incremental Term Loans”: as defined in Section 2.4(c).

“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) accounts payable and expenses incurred in the
ordinary course of business (including any intercompany accounts payable) and
deferred compensation payable to directors, officers or employees of the
Borrower or any Subsidiary and (ii) unless the same are reflected as
indebtedness or liabilities on the balance sheet of such Person, obligations
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside in accordance with GAAP), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantee Obligations of such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all Attributable Receivables Indebtedness of such Person and (l) liquidation
value of all Disqualified Capital Stock of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
anything to the contrary in this paragraph, other than for purposes

 

27



--------------------------------------------------------------------------------

of Section 8.2 and 9.1(e), the term “Indebtedness” shall not include obligations
under Hedge Agreements or Permitted Call Spread Swap Agreements.

“Indemnified Liabilities”: as defined in Section 11.5(a).

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”: as defined in Section 11.5(a).

“Initial First Amendment Effective Date”: as defined in the First Amendment.

“Initial Second Amendment Effective Date”: as defined in the Second Amendment.

“Intellectual Property”: collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial designs
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), together with any and all
inventions described and claimed therein, and reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto; (b) trademarks, service marks, certification marks,
tradenames, rights in slogans, logos and trade dress, Internet Domain Names, and
other source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, and reissues,
continuations, extensions and renewals thereof and amendments thereto;
(c) copyrights (whether statutory or common law, whether established, registered
or recorded in the United States or any other country or any political
subdivision thereof, and whether published or unpublished), rights in
copyrightable subject matter, and all mask works (as such term is defined in 17
U.S.C. Section 901, et seq.), together with any and all registrations and
applications therefor, and renewals and extensions thereof and amendments
thereto; (d) rights in computer programs (whether in source code, object code,
or other form), algorithms, databases, compilations and data, technology
supporting the foregoing, and all documentation, including user manuals and
training materials, related to any of the foregoing (“Software”);; (e) trade
secrets and rights in proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, invention
disclosures, engineering or other technical data, financial data, procedures,
designs personal information, supplier lists, customer lists, business,
production or marketing plans, formulae, methods (whether or not patentable),
processes, compositions, schematics, ideas, algorithms, techniques, analyses,
proposals, source code, object code and any other similar intangible rights, to
the extent not covered by the foregoing, whether statutory or common law,
whether registered or unregistered, and whether established or registered in the
United States or any other country or any political subdivision thereof;
(f) rights to income, fees, royalties, damages and payments now and hereafter
due and/or payable under or with respect to any of the foregoing, including,
without limitation, damages, claims and payments for past, present or future
infringements, misappropriations or other violations thereof, (g) rights and
remedies to sue for past, present and future infringements, misappropriations
and other violations of any of the foregoing, and (h) rights, priorities, and
privileges corresponding to any of the foregoing or other similar intangible
assets throughout the world.

“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party that owns any registered or applied for Intellectual Property grants to
the Collateral Agent, for the benefit of the Secured Parties a security interest
in such Intellectual Property, in form and substance reasonably satisfactory to
the Administrative Agent.

 

28



--------------------------------------------------------------------------------

“Intercompany Note”: the Global Intercompany Note executed and delivered by the
Borrower and certain Restricted Subsidiaries, substantially in the form of
Exhibit H, or such other form as the Administrative Agent may agree including to
reflect additional tranches of pari passu Indebtedness permitted to be incurred
hereunder.

“Intercreditor Agreement”: with respect to any Replacement Facility, Refinancing
Notes, Permitted Pari Passu Indebtedness or Second Lien Indebtedness, an
intercreditor agreement between the Administrative Agent and the agent, trustee
or other representative on behalf of the holders of such Indebtedness, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

“Interest Coverage Ratio”: for any period of four consecutive fiscal quarters,
the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense paid or payable in cash, for such period; provided that to the
extent directly related to the Transaction, third-party debt issuance costs,
debt discount (including OID) and other financing fees (including ticking fees)
and expenses shall be excluded from such calculation.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, (c) as to any Eurocurrency Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending, except as provided in clause (iv) below,
one, two, three or six months (or to the extent agreed to by all Lenders under
the relevant Facility, twelve months) thereafter, as selected by the Borrower in
its Committed Loan Notice; and (b) thereafter, each period commencing on the
last day of the immediately preceding Interest Period applicable to such
Eurocurrency Loan and ending one, two, three or six months (or to the extent
agreed by all Lenders under the relevant Facility, twelve months) thereafter, as
selected by the Borrower in its Committed Loan Notice to the Administrative
Agent no later than 12:00 Noon, New York City time, on the date that is three
(3) Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Loan, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

(ii) no Interest Period shall extend beyond the Revolving Termination Date or
beyond the applicable Term Loan Maturity Date, as the case may be;

(iii) any Interest Period pertaining to a Eurocurrency Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iv) notwithstanding the foregoing, (A) on the Closing Date, the initial Closing
Date Term Loans shall be Eurocurrency Loans with an Interest Period of one week,
and the Borrower shall be deemed to have requested that the initial Closing Date
Term Loans be continued for one additional one week Interest Period one week

 

29



--------------------------------------------------------------------------------

thereafter, and (B) for the period from May 2, 2016 until the Acquisition
Effective Date, each Interest Period shall be for a period of one month; it
being acknowledged and agreed that the Borrower shall be deemed to have
requested that the initial Closing Date Term Loans shall be continued as
Eurocurrency Loans with an Interest Period of one month commencing on May 2,
2016.

“Internally Generated Cash”: with respect to any Person, cash funds of such
Person and its Restricted Subsidiaries not constituting (a) proceeds of the
incurrence of Indebtedness by such Person or any of its Restricted Subsidiaries,
(b) proceeds of any issuance of Capital Stock of such Person, (c) proceeds of
any Disposition or any Recovery Event, or (d) cash proceeds of a Permitted Call
Spread Swap Agreement received in connection with any exercise or early
termination thereof.

“Internet Domain Names”: all Internet domain names and associated URL addresses.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBOR
Screen Rate for the shortest period (for which the LIBOR Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investments”: as defined in Section 8.7.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”: with respect to any Letter of Credit, the Application, and
any other document, agreement and instrument entered into by an Issuing Lender
and the Borrower (or any Subsidiary) or in favor of such Issuing Lender and
relating to such Letter of Credit.

“Issuing Lender”: DBNY, BoA and any Lender that is the issuer with respect to a
Letter of Credit listed on Schedule 3.5 of the Disclosure Letter, as applicable,
in its capacity as issuer of any Letter of Credit and/or such other Lender or
Affiliate of a Lender as the Borrower may select and such Lender or Affiliate of
a Lender shall agree to act in the capacity of Issuing Lender hereunder pursuant
to this Agreement.

“Japan JV”: Aizu Fujitsu Semiconductor Manufacturing Ltd.

“Japanese Yen”: the lawful currency of Japan.

“Junior Financing”: the Convertible Notes, any Junior Indebtedness or any other
Indebtedness of the Borrower or any Restricted Subsidiary that is required to be
subordinated in payment, lien priority or any other manner to the Obligations.

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

“Junior Indebtedness”: Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is 181
days after the latest Term Loan Maturity Date; (b) the weighted average maturity
of such Indebtedness shall occur after the date that is 181 days following the
latest Term Loan Maturity Date; (c) the mandatory prepayment provisions,
affirmative and negative covenants and financial covenants shall be no more
restrictive (taken as a whole) than the provisions set forth in this Agreement
(as determined by the board of directors (including an authorized

 

30



--------------------------------------------------------------------------------

committee thereof) of the Borrower in good faith); (d) the other terms and
conditions of such Indebtedness shall be reasonably satisfactory to the
Administrative Agent; (e) such Indebtedness is Permitted Convertible Notes,
Permitted Unsecured Indebtedness, Subordinated Indebtedness or Second Lien
Indebtedness; (f) if such Indebtedness is Permitted Convertible Notes, Permitted
Unsecured Indebtedness, Subordinated Indebtedness or Second Lien Indebtedness,
the other terms and conditions contained in the relevant definitions thereof
shall be satisfied; and (g) if such Indebtedness is incurred by a Loan Party,
such Indebtedness may be guaranteed by another Loan Party so long as (i) such
Loan Party shall have also provided a guarantee of the Obligations substantially
on the terms set forth in the Guarantee and Collateral Agreement and (ii) if the
Indebtedness being guaranteed, or the Lien thereof, is subordinated to the
Obligations, such guarantee, or any Lien securing it, shall be subordinated to
the guarantee of the Obligations on terms at least as favorable to the Lenders
as those contained in the subordination of such Indebtedness.

“L/C Commitment”: $15,000,000.

“L/C Disbursement”: a payment made by an Issuing Lender pursuant to a Letter of
Credit.

“L/C Exposure”: as to any Lender, its pro rata portion of the L/C Obligations.

“L/C Fee”: as defined in Section 3.7(a).

“L/C Fee Payment Date”: the last day of each March, June, September and December
and on the Revolving Termination Date.

“L/C Obligations”: as at any date of determination, an amount equal to the sum
of (a) the aggregate then undrawn and unexpired Dollar Amount of the then
outstanding Letters of Credit and (b) the aggregate Dollar Amount of L/C
Disbursements under Letters of Credit that have not then been reimbursed
pursuant to Section 3.9. For purposes of computing the amount available to be
drawn under any Letter of Credit, the Dollar Amount of such Letter of Credit
shall be determined in accordance with Section 1.3. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.16 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than an Issuing Lender.

“LCA Election”: as defined in Section 1.4(f).

“LCA Test Date”: as defined in Section 1.4(f).

“Laws”: collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lead Arrangers”: (a) collectively, DBSI, MLPFS (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), BMO Capital, HSBC Securities
and

 

31



--------------------------------------------------------------------------------

SMBC, in its respective capacity as a joint lead arranger under this Agreement,
(b) the First Amendment Lead Arrangers and (c) the Second Amendment Lead
Arrangers.

“Lender Election Form”: as to (a) any 2016 Converting Replacement Term Loan
Lender, its request to have all of its Term Loans converted into 2016 Converted
Replacement Term Loans as set forth in the Lender Election Form completed by
such 2016 Converting Replacement Term Loan Lender and delivered to the
Administrative Agent prior to the to the Initial First Amendment Effective Date
and (b) any 2017 Converting Replacement Term Loan Lender, its request to have
all of its 2016 Replacement Term Loans converted into 2017 Converted Replacement
Term Loans as set forth in the Lender Election Form completed by such 2017
Converting Replacement Term Loan Lender and delivered to the Administrative
Agent prior to the to the Initial Second Amendment Effective Date.

“Lenders”: each Revolving Lender, Term Lender and Incremental Lender.

“Letters of Credit”: as defined in Section 3.5(a).

“LIBO Rate”: with respect to any Eurocurrency Loan denominated in any Agreed
Currency and for any applicable Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for such Agreed Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion (in each case the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation Day for
such currency and Interest Period; provided that, if the LIBOR Screen Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that if a LIBOR Screen Rate shall not be available
at such time for such Interest Period (the “Impacted Interest Period”), then the
LIBO Rate for such currency and such Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 4.5.

“LIBOR Screen Rate”: the meaning assigned to such term in the definition of
“LIBO Rate”.

“LIBOR Swap Equivalent Rate”: 1.51%, which is the rate equal to the seven-year
LIBORLIBO Rate swap rate as determined by the Administrative Agent as of
March 17, 2016, the date of allocation of the Closing Date Term Commitments.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Limited Condition Acquisition”: any Permitted Acquisition whose consummation is
not conditioned on the availability of, or on obtaining, third party financing
and subject to Section 1.4(f).

“Loan”: any loans and advances made by the Lenders pursuant to this Agreement or
any Increase Term Joinder or Increase Revolving Joinder.

“Loan Documents”: this Agreement, the Disclosure Letter, the Security Documents,
the First Amendment, the Second Amendment, the Notes, the Intercompany Note, the
Fee Letter, each Issuer

 

32



--------------------------------------------------------------------------------

Document, any subordination agreement with respect to Subordinated Indebtedness
permitted hereunder and any Intercreditor Agreement.

“Loan Party”: each of the Borrower and the Subsidiary Guarantors.

“Local Time”: (a) New York City time in the case a Loan, Borrowing or L/C
Disbursement denominated in Dollars and (b) local time in the case of a Loan,
Borrowing or L/C Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
determined by the Administrative Agent).

“Majority Facility Lenders”: the holders of more than 50% of (a) with respect to
each Term Facility, the aggregate unpaid principal amount of the outstanding
Term Loans of such Term Facility plus the aggregate principal amount of Term
Commitments thereunder and (b) with respect to the Revolving Facility, the Total
Revolving Extensions of Credit outstanding under the Revolving Facility (or,
prior to any termination of the Revolving Commitments, the holders of more than
50% of the Total Revolving Commitments).

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries taken as a whole; or (b) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

“Material Indebtedness”: of any Person at any date, (a) Indebtedness the
outstanding principal amount of which exceeds in the aggregate $50,000,000,
(b) the SMBC Term Loan and (c) the Convertible Notes.

“Materials of Environmental Concern”: any explosive or radioactive (at radiation
levels known to be hazardous to human health and safety) substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including,
asbestos or asbestos containing materials, urea- formaldehyde insulation,
polychlorinated biphenyls, radon gas, infectious or medical wastes, gasoline,
petroleum (including crude oil or any fraction thereof) or petroleum products,
and all substances or wastes of any nature defined or regulated in or under any
Environmental Law.

“Maximum Rate”: as defined in Section 4.5(e).

“MergerCo”: as defined in the recitals to this Agreement.

“Minimum Collateral Amount”: with respect to Cash Collateral consisting of cash
or Deposit Account balances, an amount equal to 105% of the Fronting Exposure of
all Issuing Lenders with respect to Letters of Credit issued and outstanding at
such time.

“Minimum Condition”: as defined in the Acquisition Agreement.

“MLPFS”: Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties and leased real properties material
to the business of any Loan Party as to which the Collateral Agent for the
benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages.

“Mortgages”: any mortgages and deeds of trust made by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

 

33



--------------------------------------------------------------------------------

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or held in escrow or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received and net of
costs, amounts and taxes set forth below), net of (i) attorneys’ fees,
accountants’ fees and investment banking fees, (ii) amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document), (iii) other customary
fees and expenses actually incurred in connection therewith, (iv) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any reduction in tax liability resulting from any available operating
losses and net operating loss carryovers, any available tax credits, tax credit
carry forwards or deductions and any tax sharing arrangements) and (v) amounts
provided as a reserve in accordance with GAAP against any liabilities associated
with the assets disposed of in an Asset Sale (including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such Asset Sale), provided that such amounts shall be considered Net Cash
Proceeds upon release of such reserve; provided that no proceeds shall
constitute Net Cash Proceeds under this clause (a) at any time until the
aggregate amount of all such proceeds at such time shall exceed $15,000,000, and
(b) in connection with any issuance or sale of Capital Stock, any capital
contribution or any incurrence of Indebtedness, the cash proceeds received from
such issuance, contribution or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

“Non-Consenting Lenders”: as defined in Section 11.1.

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

“Non-Extension Notice Date”: as defined in Section 3.6(b).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Loan Parties to any Agent or to any Lender (or, in the case
of Specified Hedge Agreements or Specified Cash Management Agreements, any
Qualified Counterparty) or any Affiliate of any Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement, Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all such documented out-of-pocket fees, charges and
disbursements of counsel to any Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise; provided that
(a) notwithstanding the foregoing or anything to the contrary contained in any
Specified Hedge Agreement, Specified Cash Management Agreement or in this
Agreement or any other Loan Document, Obligations of the Borrower or any other
Loan Party under or in respect of any Specified Hedge Agreement or any Specified
Cash Management Agreement shall constitute Obligations secured and guaranteed
pursuant to the Security Documents only to the extent that,

 

34



--------------------------------------------------------------------------------

and for so long as, the other Obligations are so secured and guaranteed and
(b) any release of Collateral or Guarantors effected in the manner permitted by
this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements or Specified Cash Management Agreements; provided,
however, subject to the foregoing, nothing herein shall limit the rights of any
Qualified Counterparty set forth in such Specified Hedge Agreement; provided,
further, that in no event shall “Obligations” include any Excluded Swap
Obligation.

“OID”: original issue discount.

“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.

“Original Currency”: as defined in Section 4.8(d).

“Original Eurodollar Borrowing”: as defined in Section 4.5(f).

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.13).

“Overnight Foreign Currency Rate”: for any amount payable in a Foreign Currency,
the rate of interest per annum as determined by the Administrative Agent at
which overnight or weekend deposits in the relevant currency (or if such amount
due remains unpaid for more than three (3) Business Days, then for such other
period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related extension of credit,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Board Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

“Participant”: as defined in Section 11.6(e).

“Participant Register”: as defined in Section 11.6(f).

“Participating Member State”: any member state of the European Union that adopts
or has adopted the euro as its lawful currency in accordance with legislation of
the European Union relating to economic and monetary union.

 

35



--------------------------------------------------------------------------------

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56) (signed into
law October 26, 2001).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided
that, subject to Section 1.4(f):

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Capital Stock in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Restricted Subsidiary in connection with such acquisition
shall be owned 100% by the Borrower or a Restricted Subsidiary or the Borrower
or a Restricted Subsidiary shall have offered to purchase 100% of such Capital
Stock, and the Borrower shall take, or cause to be taken, each of the actions
set forth in Sections 7.9 and 7.10, as applicable, within the time period(s) set
forth therein;

(d) so long as any Revolving Loan or Revolving Commitment or Term Loan is
outstanding, unless the Majority Facility Lenders under the Revolving Facility
otherwise agree, the Borrower and its Restricted Subsidiaries shall be in
compliance with the Financial Covenants set forth in Section 8.1 on a pro forma
basis after giving effect to such acquisition and the incurrence of any
Indebtedness in connection therewith, as of the last day of the most recently
ended Reference Period;

(e) the Borrower shall have delivered to the Administrative Agent at least five
(5) Business Days prior to any such proposed acquisition of which the aggregate
cash consideration is in excess $50,000,000, a Compliance Certificate evidencing
compliance with Section 8.1 to the extent such compliance is required under
clause (d) above and compliance with clause (g) below, together with all
relevant financial information with respect to such acquired assets, including,
without limitation, the aggregate consideration for such acquisition, any other
information reasonably required to demonstrate compliance with Section 8.1;

(f) any Person or assets or division as acquired in accordance herewith shall be
in substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
in Section 8.15, as of the time of such acquisition; and

(g) the portion of the aggregate consideration paid in respect of all such
Permitted Acquisitions allocable to Persons that are not Loan Parties or do not
become Loan Parties following the consummation of such Permitted Acquisition
(including the applicable portion of Indebtedness assumed in connection
therewith, the applicable portion of obligations in respect of deferred purchase
price (including the applicable portion of obligations under any purchase price
adjustment but excluding earnout, holdback or similar payments)) shall not
exceed, from the Closing Date, $150,000,000, in the aggregate.

 

36



--------------------------------------------------------------------------------

“Permitted Call Spread Swap Agreements”: (a) a Swap Agreement pursuant to which
the Borrower acquires a call option requiring the counterparty thereto to
deliver to the Borrower shares or units of Capital Stock of the Borrower the
cash value of such Capital Stock or a combination thereof from time to time upon
exercise of such option and (b) a Swap Agreement pursuant to which the Borrower
issues to the counterparty thereto warrants to acquire shares or units of
Capital Stock of the Borrower (whether such warrant is settled in shares, cash
or a combination thereof) in each case entered into by the Borrower with respect
to Convertible Notes; provided that (i) the terms, conditions and covenants of
each such Swap Agreement shall be such as are typical and customary for Swap
Agreements of such type (as determined by the board of directors (including an
authorized committee thereof) of the Borrower in good faith) and (ii) in the
case of clause (b) above, such Swap Agreement would be classified as an equity
instrument in accordance with EITF 00-19, Accounting for Derivative Financial
Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock, or
any successor thereto (including pursuant to the Accounting Standards
Codification), and the settlement of such Swap Agreement does not require the
Borrower to make any payment in cash or cash equivalents that would disqualify
such Swap Agreement from so being classified as an equity instrument.

“Permitted Convertible Notes”: any unsecured notes, and notes issued in exchange
therefor, issued by the Borrower after the AcquisitionSecond Amendment Effective
Date that are convertible into shares or units of Capital Stock of the Borrower,
or cash or any combination of cash and Capital Stock, and the Indebtedness
thereunder is Subordinated Indebtedness; provided that Permitted Convertible
Notes may only be issued so long as (i) both immediately prior to and after
giving effect (including on a pro forma basis) thereto, no Default or Event of
Default shall exist or would result therefrom, (ii) such Permitted Convertible
Notes mature after, and do not require any scheduled amortization or other
scheduled payments of principal prior to, the date that is 181 days after the
latest Term Loan Maturity Date, (iii) such Permitted Convertible Notes do not
require any mandatory redemption, prepayment, repurchase, “put”, “call”, or
conversion for cash prior to stated maturity other than (A) any customary
provision requiring an offer to purchase such Permitted Convertible Notes as a
result of a “change of control”, fundamental change, delisting or termination of
trading or similar provision and (B) an early conversion event no more onerous
or more restrictive in any material respect (taken as a whole) than the
conversion provisions set forth in the 2020 Convertible Notes Indenture, so long
as the method for settlement upon conversion is at the Borrower’s election in
cash, shares or a combination of shares and cash; (iv) if the Borrower has the
ability to settle the portion of the conversion value of such Permitted
Convertible Notes in excess of the principal amount thereof in cash, the
Borrower shall enter into a Permitted Call Spread Swap Agreement at the time of
issuance of such Permitted Convertible Notes, (v) such Permitted Convertible
Notes are not guaranteed by any Person other than the Subsidiary Guarantors
(which guarantees, if such Permitted Convertible Notes are subordinated, shall
be expressly subordinated to the Obligations on terms not less favorable to the
Lenders than the subordination terms of the Existingsuch Permitted Convertible
Notes) and (vi) the covenants applicable to such Permitted Convertible Notes are
not more onerous or more restrictive in any material respect (taken as a whole)
than the applicable covenants set forth in this Agreement (as determined by the
board of directors (including an authorized committee thereof) of the Borrower
in good faith).

“Permitted Foreign Receivables Facility”: with respect to any Foreign
Subsidiary, any factoring and accounts receivables financing facilities of such
Foreign Subsidiary.

“Permitted Pari Passu Indebtedness”: secured Indebtedness in the form of one or
more series of senior secured notes (and notes exchanged therefor) that the
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time after the Acquisition Effective Date, issue, incur or otherwise obtain;
provided that (a) such Indebtedness shall be in the form of customary high-yield
senior secured notes issued in a public offering, Rule 144A or other private
placement transaction, (b) both immediately prior to and after such Indebtedness
is issued, incurred or otherwise obtained, no Default or Event of Default shall
exist or would result therefrom, (c) such Indebtedness shall not have

 

37



--------------------------------------------------------------------------------

scheduled amortization or other scheduled payments of principal and not be
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (other than customary “AHYDO catch- up payments”, offers to
repurchase and prepayment events upon a change of control, asset sale or event
of loss and a customary acceleration right after an event of default), in each
case prior to, the date that is 181 days after the latest Term Loan Maturity
Date, (d) such Indebtedness shall not be guaranteed by Persons other than the
Subsidiary Guarantors, (e) such Indebtedness shall be secured by the Collateral
on a pari passu basis with the Obligations under the Facilities required to be
secured on a first lien basis and shall not be secured by any property or assets
of the Borrower or any Restricted Subsidiary other than the Collateral, (f) the
covenants applicable to such Indebtedness are not more onerous or more
restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement (as determined by the board of directors
(including an authorized committee thereof) of the Borrower in good faith) and
(g) the Borrower, the Subsidiary Guarantors, the Administrative Agent and the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, shall have executed and
delivered a pari passu Intercreditor Agreement in form and substance reasonably
satisfactory to the Administrative Agent.

“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied:
(a) the weighted average life to maturity of such refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums and other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) except as provided for in the
proviso below in the case of Convertible Notes, the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); (e) the refinancing Indebtedness is subordinated to
the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced and the holders of such refinancing
Indebtedness have entered into any subordination or Intercreditor Agreements
reasonably requested by the Administrative Agent evidencing such subordination;
and (f) no material terms (other than interest rate) applicable to such
refinancing Indebtedness or, if applicable, the related security or guarantees
of such refinancing Indebtedness (including covenants, events of default,
remedies, acceleration rights) shall be, taken as a whole, materially more
favorable to the refinancing lenders than the terms that are applicable under
the instruments and documents governing the Indebtedness being refinanced;
provided that in the case of any refinancing of the Convertible Notes, the
restriction on the number of obligors in clause (c) above shall not apply, so
long as the same is effected with the proceeds of Junior Indebtedness incurred
in accordance with the requirements of Section 8.2(p).

“Permitted Restructurings”: any or all of the transactions described in the
Second Disclosure Letter, as the context may require.

“Permitted Surviving Indebtedness”: as to the Borrower, its Subsidiaries and the
Acquired Business, after giving effect to the consummation of the Transactions,
(i) indebtedness incurred pursuant to the Facilities, (ii) ordinary course
capital leases, purchase money indebtedness, equipment financings, letters of
credit and surety bonds permitted by the Existing Credit Agreement,
(iii) indebtedness incurred pursuant to any current and noncurrent “Long-term
debt” identified in the Borrower’s most recent 10-Q (and the footnotes thereto)
filed with the SEC (except for the Existing Credit Agreement), (iv) indebtedness
of the Acquired Business permitted to remain outstanding under the

 

38



--------------------------------------------------------------------------------

Acquisition Agreement (after the consummation of the Transactions), (v) the
Existing Convertible Notes and (vi) such other existing indebtedness, if any, as
shall be permitted by the Lead Arrangers.

“Permitted Unsecured Indebtedness”: unsecured Indebtedness of the Borrower, to
the extent not otherwise permitted under Section 8.2, and any Indebtedness
constituting refinancings, renewals or replacements of any such Indebtedness;
provided that (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no Default or Event of Default shall exist or would
result therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 181 days after the latest Term Loan Maturity Date (it being
understood that any provision requiring an offer to purchase such Indebtedness
as a result of change of control or asset sale shall not violate the foregoing
restriction), (iii) such Indebtedness is not Guaranteed by any Restricted
Subsidiary of the Borrower other than the Subsidiary Guarantors (which
Guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Obligations on terms not less favorable to the Lenders than
the subordination terms of such subordinated Indebtedness), and (iv) the
covenants applicable to such Indebtedness are not more onerous or more
restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement (as determined by the board of directors
(including an authorized committee thereof) of the Borrower in good faith).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Phase I ESA”: as defined in Section 7.8(c).

“Plan”: any employee benefit plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 11.2(b).

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

“Pounds Sterling” or “£”: the lawful currency of the United Kingdom.

“Pricing Grid”: the pricing grid as set forth in clause (b) of the definition of
“Applicable Margin”.

“Primary Issuing Lender”: each of DBNY and BoA.

“Primary Issuing Lender L/C Sublimit”: with respect to any Primary Issuing
Lender, $7,500,000.

“pro forma basis” or “pro forma effect”: with respect to compliance with any
test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with the
Transactions or any Significant Transactions) in accordance with Section 1.4.

“Pro Forma Financial Statements”: as defined in Section 5.1(a).

“Projections”: as defined in Section 7.2(d).

“Properties”: any of the facilities and properties owned, leased or operated by
the Borrower or any Restricted Subsidiary.

 

39



--------------------------------------------------------------------------------

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Lender”: as defined in Section 11.2(b).

“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the one hundred eighty-first day following
the latest Term Loan Maturity Date, or (ii) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (A) debt securities or
(B) any Capital Stock referred to in clause (i) above, in each case, at any time
on or after the one hundred eighty-first day following the latest Term Loan
Maturity Date.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Agreement, any counterparty thereto that is, or that
at the time such Specified Hedge Agreement or Specified Cash Management
Agreement was entered into, was, a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent; provided that, in the event a counterparty to a
Specified Hedge Agreement or Specified Cash Management Agreement at the time
such Specified Hedge Agreement or Specified Cash Management Agreement was
entered into was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents.

“Qualifying Subsidiary”: any Restricted Subsidiary that has guaranteed any
Convertible Notes, Replacement Facility, Incremental Equivalent Debt or Junior
Indebtedness permitted to be incurred under Section 8.2(p) hereof.

“Quarterly Payment Date”: the last day of each of March, June, September and
December.

“Quotation Day”: with respect to any Eurocurrency Loan for any Interest Period,
(a) if the currency is Pounds Sterling, the first day of such Interest Period,
(b) if the currency is euro, the day that is two (2) TARGET2 Days before the
first day of such Interest Period, and (c) for any other currency, two
(2) Business Days prior to the commencement of such Interest Period (unless, in
each case, market practice differs in the relevant market where LIBORLIBO Rate
for such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).

“Recipient”: (a) the Administrative Agent, (b) any Lender or (c) any Issuing
Lender, as applicable.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary.

 

40



--------------------------------------------------------------------------------

“Reference Period”: for any date of determination under this Agreement, the four
consecutive fiscal quarters of the Borrower most recently ended as of such date
of determination (or, in the case of any determination on a pro forma basis for
purposes of testing the permissibility of a transaction hereunder (as opposed to
quarterly compliance with Section 8.1 on the last day of a fiscal quarter), the
four consecutive fiscal quarters of the Borrower for the most recently ended
fiscal quarter for which financial statements were delivered or required to be
delivered pursuant to Section 7.1(a) or 7.1(b) prior to such determination).

“Refinanced Facility”: as defined in Section 11.1.

“Refinanced Term Loan”: as defined in Section 11.1.

“Refinancing”: as defined in the recitals to this Agreement.

“Refinancing Notes”: as defined in Section 11.1.

“Refinancing Term Loans”: as defined in Section 11.1.

“Register”: as defined in Section 11.6(d).

“Regulations T, U and X”: Regulation T, Regulation U and Regulation X of the
Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.9 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary in connection therewith that are not applied to prepay the Loans
pursuant to Section 4.2(b) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair fixed or capital assets useful in its
business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended or
committed to be expended pursuant to binding documentation prior to the relevant
Reinvestment Prepayment Date to acquire or repair fixed or capital assets useful
in the Borrower’s or its Restricted Subsidiaries’ businesses.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event (which shall be extended by six (6) months to the extent the Reinvestment
Deferred Amount is committed to be expended pursuant to binding documentation
prior to the expiration of the foregoing twelve (12) month period) and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire or repair fixed or capital assets useful in the Borrower’s or
its Restricted Subsidiaries’ businesses with all or any portion of the relevant
Reinvestment Deferred Amount.

“Related Parties”: as defined in Section 11.15.

“Related Party Register”: as defined in Section 11.6(d).

 

41



--------------------------------------------------------------------------------

“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including indoor or ambient air, surface water, groundwater, land
surface or subsurface strata).

“Replacement Facility”: as defined in Section 11.1.

“Reportable Event”: any reportable event, as defined in Section 4043 of ERISA or
the regulations issued thereunder, with respect to a Plan, other than events for
which the 30-day notice period is waived under the final regulations issued
under Section 4043, as in effect as of the date of this Agreement (the “Section
4043 Regulations”). Any changes made to the Section 4043 Regulations that become
effective after the Acquisition Effective Date shall have no impact on the
definition of Reportable Event as used herein unless otherwise amended by the
Borrower and the Administrative Agent.

“Repricing Event”: (a) any prepayment or repayment of the 2017 Replacement Term
Loans, in whole or in part, with the proceeds of, or conversion or exchange of
any portion of the 2017 Replacement Term Loans into, any new or replacement
Indebtednesssyndicated term loans bearing interest with an All-in Yield less
than the All-in Yield applicable to such portion of the 2017 Replacement Term
Loans (as such comparative yields are determined in the reasonable judgment of
the Administrative Agent consistent with generally accepted financial practices)
and (b) any amendment to this Agreement which reduces the All-in Yield
applicable to the 2017 Replacement Term Loans, but excluding, in any such case,
any new or replacement Indebtednesssyndicated term loans incurred in connection
with a Change of Control or any acquisition not otherwise permitted under this
Agreement.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding,
(b) the Total Term Commitments then in effect, and (c) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, principal accounting officer, treasurer, corporate controller, vice
president of finance or treasury or such other officers of the Borrower as may
be agreed between the Borrower and the Administrative Agent from time to time,
but in any event, with respect to financial matters, the chief financial
officer, corporate controller, principal financial officer or treasurer of the
Borrower, and, solely for purposes of notices given pursuant to Section 2, any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.

“Restricted Payments”: as defined in Section 8.6.

“Restricted Subsidiary”: any subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Excess Cash Flow Amount”: as at the date of any determination, an
amount, not less than zero and determined on a cumulative basis, that is equal
to, for any fiscal year ending on or after December 31, 2016, 100% of the
aggregate cumulative sum of Excess Cash Flow that the Borrower is not required
to apply to make a prepayment pursuant to Section 4.2(c) before giving effect to
any deductions to such required prepayment on account of voluntary prepayments
and Dutch Auction purchases pursuant to clause (ii) of Section 4.2(c). For the
avoidance of doubt, the Retained Excess Cash

 

42



--------------------------------------------------------------------------------

Flow Amount for the fiscal year ending December 31, 2016 shall be calculated
(a) based on the calculation of Excess Cash Flow that is pro rated for a partial
fiscal year in accordance with Section 4.2(c) and (b) without giving effect to
the cap on the Excess Cash Flow required prepayment for such fiscal year set
forth in Section 4.2(c).

“Revolving Availability Period”: the period effective on and after the
Acquisition Effective Date to the Revolving Termination Date.

“Revolving Commitment Increase Effective Date”: as defined in Section 3.16(a).

“Revolving Commitments”: collectively, the Closing Date Revolving Commitments
and any Incremental Revolving Commitments.

“Revolving Credit Exposure”: as to any Revolving Lender, its pro rata portion of
the Revolving Loans.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

“Revolving Facility”: the Total Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 3.1(a), together with any Incremental
Revolving Loans.

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
(carried out to the ninth decimal place) which such Lender’s Revolving
Commitment then constitutes of the Total Revolving Commitments, subject to
adjustment as provided in Section 3.15; provided that if the Revolving
Commitments have expired or been terminated, the Revolving Percentage shall be
determined based on each Revolving Lender’s Revolving Percentage immediately
prior to the termination of the Revolving Commitments.

“Revolving Termination Date”: the five (5) year anniversary of the Acquisition
Effective Date.

“S&P”: Standard & Poor’s Ratings Services.

“Sanctioned Country”: at any time, a country, region or territory that is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person blocked by, or listed in any
Sanctions- related list of designated Persons maintained by, the United States
Treasury Department’s Office of Foreign Assets Control, the U.S. Department of
State, the U.S. Department of Commerce, the United Nations Security Council, the
European Union, or Her Majesty’s Treasury of the United Kingdom, (b) any Person
located, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person.

“Sanctions”: economic or financial sanctions or trade embargoes administered or
enforced from time to time by (a) the U.S. government, including those
administered by United States Treasury Department’s Office of Foreign Assets
Control, the U.S. Department of State, or the U.S.

 

43



--------------------------------------------------------------------------------

Department of Commerce, or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Amendment”: that certain Second Amendment to Credit Agreement, dated as
of March 31, 2017 among the Borrower, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and certain of the Lenders (including
each 2017 Converting Replacement Term Loan Lender and each 2017 New Replacement
Term Loan Lender).

“Second Amendment Effective Date”: as defined in the Second Amendment.

“Second Amendment Lead Arrangers”: DBSI, MLPFS (or any other registered broker-
dealer wholly-owned by Bank of America Corporation to which all or substantially
all of Bank of America Corporation’s or any of its subsidiaries’ investment
banking, commercial lending services or related businesses may be transferred
following the date of this Agreement), HSBC Securities, SMBC and BMO Capital as
joint lead arrangers with respect to the Second Amendment.

“Second Disclosure Letter”: the disclosure letter, dated as of September 30,
2016, delivered by the Borrower to the Administrative Agent for the benefit of
the Lenders.

“Second Lien Indebtedness”: Junior Indebtedness of any Person that is secured by
a junior Lien on the Collateral; provided that the holder of such Indebtedness
executes and delivers an Intercreditor Agreement in form and substance
reasonably satisfactory to the Administrative Agent.

“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties, each Issuing Lender and each of their successors and
assigns.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the GCA Disclosure Letter, the Escrow Agreement, the Mortgages (if
any), the Intellectual Property Security Agreements and all other security
documents (including any joinder agreements) hereafter delivered to the
Administrative Agent or the Collateral Agent granting a Lien on any property of
any Person to secure the Obligations of any Loan Party under any Loan Document,
Specified Hedge Agreement or Specified Cash Management Agreement.

“Sellers”: as defined in the recitals to this Agreement.

“Significant Transaction”: any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Capital Stock of, another Person or any Disposition of
a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit), Restricted Payment, Incremental Revolving Commitment, Incremental
Revolving Loan, Incremental Term Loan or any other provision of this Agreement
that by the terms of this Agreement requires such test to be calculated on a pro
forma basis or after giving pro forma effect.

“SMBC”: Sumitomo Mitsui Banking Corporation.

“SMBC Term Loan”: that certain Amended and Restated Credit Agreement, dated as
of January 31, 2013 (as amended, restated, supplemented or otherwise modified
from time to time), by and

 

44



--------------------------------------------------------------------------------

among Semiconductor Components Industries, LLC, ON Semiconductor Corporation,
the lenders party thereto and SMBC, as administrative agent.

“Software”: as defined in the definition of Intellectual Property.

“Solvent”: as to any Person at any time, that (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including contingent liabilities) as such value is established and liabilities
evaluated for purposes of Section 101(32) of the United States Bankruptcy Code;
(b) the fair valuation of the property of such Person is not less than the
aggregate amount that will be required to pay the probable liability of such
Person on its then existing debts (including Guarantees and other contingent
obligations) as they become absolute and matured; (c) such Person is able to pay
its debts and other liabilities (including contingent liabilities) as they
mature in the normal course of business; (d) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature; and (e) such Person is not
engaged in a business or a transaction for which such Person’s property would
constitute unreasonably small capital.

“Special Flood Hazard Area”: an area that FEMA’s current flood maps indicate has
at least one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year.

“Specified Acquisition Agreement Representations”: as defined in
Section 6.12(p).

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) any Loan Party and (b) any Qualified Counterparty, as counterparty;
provided that any release of Collateral or Subsidiary Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Specified Cash Management Agreements. No Specified Cash
Management Agreement shall create in favor of any Qualified Counterparty thereof
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Subsidiary Guarantor under the
Guarantee and Collateral Agreement.

“Specified Currency”: as defined in Section 11.19.

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) a Loan
Party and (b) any Qualified Counterparty, as counterparty; provided that any
release of Collateral or of the obligations of any Loan Party under the
Guarantee and Collateral Agreement effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. No Specified Hedge Agreement shall create in favor
of any Qualified Counterparty thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party under the Guarantee and Collateral Agreement;
provided, however, nothing herein shall limit the rights of any such Qualified
Counterparty set forth in such Specified Hedge Agreement.

“Specified Representations”: as defined in Section 6.1(k).

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve, liquid asset, fees or similar requirements
(including any marginal, special, emergency or supplemental reserves or other
requirements) established by any central bank, monetary authority, the Board,
the Financial Conduct Authority, the Prudential Regulation Authority, the
European Central Bank or other Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in the applicable
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall include those imposed
pursuant to Regulation D of the

 

45



--------------------------------------------------------------------------------

Board. Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Stock Certificates”: Collateral consisting of certificates representing Capital
Stock of any Subsidiary Guarantor for which a security interest can be perfected
by delivering such certificates.

“Subordinated Indebtedness”: any unsecured Junior Indebtedness of the Borrower
the payment of principal and interest of which and other obligations of the
Borrower in respect thereof are subordinated to the prior payment in full of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.

“Subsequent First Amendment Effective Date”: as defined in the First Amendment.

“Subsequent Second Amendment Effective Date”: as defined in the Second
Amendment.

“Subsequent Transaction”: as defined in Section 1.4(f).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Restricted Subsidiary of the Borrower other than
any Immaterial Subsidiary (unless a Qualifying Subsidiary) or Foreign
Subsidiary.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or interest rate, commodities
and foreign currency exchange protection agreements or any similar transaction
or any combination of these transactions; provided that no option, phantom stock
or similar security providing for payments only on account of services provided
by or issued under a plan for current or former directors, officers, employees
or consultants of Borrower, or the Restricted Subsidiaries shall be a Swap
Agreement.

“Swap Obligation”: with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Syndication Date”: the date on which the Lead Arrangers complete the
syndication of the Facilities and the entities selected in such syndication
process become parties to this Agreement.

“Target”: as defined in the recitals to this Agreement.

“TARGET2”: the Trans European Automated Real time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

46



--------------------------------------------------------------------------------

“TARGET2 Day”: a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes”: all present or future taxes, levies, imposts, duties, charges, fees,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, and any interest, penalties
or additions to tax imposed with respect thereto.

“Tender Offer”: a cash tender offer for any and all of the outstanding capital
stock of the Target, subject to the Minimum Condition.

“Term Commitments”: collectively, the Closing Date Term Commitments, the 2016
New Replacement Term Loan Commitments, the 2016 Incremental Term Loan
Commitments, the 2017 New Replacement Term Loan Commitments and any other
Incremental Term Loan Commitments.

“Term Facility”: the Term Commitments and the Term Loans.

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan,
including each 2016 Replacement Term Loan Lender and each 2017 Replacement Term
Loan Lender.

“Term Loan”: the Closing Date Term Loans, the 2016 Replacement Term Loans, the
2017 Replacement Term Loans, any other Incremental Term Loans and any Extended
Term Loans, if applicable.

“Term Percentage”: as to any Term Lender at any time, the percentage (carried
out to the ninth decimal place) which such Lender’s Term Commitment then
constitutes of the aggregate Term Commitments (or, at any time after the Initial
Second Amendment Effective Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding plus such Lender’s Term
Commitment then in effect constitutes of the aggregate principal amount of the
Term Loans then outstanding plus the Term Commitments then in effect).

“Term Loan Increase Effective Date”: as defined in Section 2.4(a).

“Term Loan Maturity Date”: (i) with respect to Term Loans, March 31, 2023, (the
“Term Loan Maturity Date”), and (ii) with respect to any Incremental Term Loans,
the date set forth in the applicable Increase Term Joinder applicable to such
Incremental Term Loans.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Total Term Commitments”: at any time, the aggregate amount of the Term
Commitments then in effect.

“Transaction Costs”: as defined in the recitals to this Agreement.

“Transactions”: collectively, (a) on the Closing Date, (i) the execution,
delivery and performance by the Loan Parties of the Loan Documents and the
borrowings and other transactions contemplated hereby and thereby, (ii) the
execution and delivery of the Escrow Agreement and (iii) the payment of fees to
the extent then due and payable; (b) on the Acquisition Effective Date, (i) the
consummation of the Acquisition and the Refinancing, (ii) the execution,
delivery and performance by the parties becoming Loan Parties on the Acquisition
Effective Date of the Loan Documents (or relevant joinders thereto) (iii) the
release of the Escrow Property (iv) the borrowings under the Revolving Facility,
and (v) the payment of the Transaction Costs.

 

47



--------------------------------------------------------------------------------

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(3) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 4.10(g)(ii)(B)(3).

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.

“United States”: the United States of America.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 8.16 subsequent to
the date hereof and (ii) any Subsidiary of an Unrestricted Subsidiary.

“Voluntary Cash Convertible Note Payments”: as at the date of determination, an
amount, determined on a cumulative basis from the Closing Date, of cash payments
made from Internally Generated Cash with respect the Convertible Notes permitted
pursuant to clauses (A) (but only with respect to cash payments relating to the
premium above the par amount of the 2026 Convertible Notes) or (B) of the second
proviso of Section 8.8(a), regardless of whether such covenant was in effect at
the time of such payment.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent”: any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group

 

48



--------------------------------------------------------------------------------

Member not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP or, in the case of any Foreign Subsidiary, other accounting
standards, if applicable, (ii) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (iii) the
word “incur” shall be construed to mean incur, create, issue, assume, become
liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder), (vi) any reference
to any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(vii) any references herein to any Person shall be construed to include such
Person’s successors and assigns.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement (as this Agreement may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time)
unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
either the Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent, the Borrower and the Lenders shall negotiate in good faith to amend such
provision to preserve the original intent in light of the change in GAAP;
provided that such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
computations of amounts and ratios referred to in this Agreement shall be made
without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any other financial accounting standard having a similar result
or effect) to value any Indebtedness of the Borrower at “fair value” as defined
therein.

(f) When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment or performance shall extend to the next
succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, with respect to
any payment of interest on or principal of Eurocurrency Loans, if such extension
would cause any such payment to be made in the immediately succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.

1.3 Determination of Dollar Amounts.

The Administrative Agent will, in a manner consistent with its customary
practices, determine the Dollar Amount of:

 

49



--------------------------------------------------------------------------------

(a) each Eurocurrency Revolving Loan as of the date two (2) Business Days prior
to the date of such Eurocurrency Revolving Loan is made or, if applicable, the
date of conversion/continuation of any Eurocurrency Revolving Loan as a
Eurocurrency Revolving Loan,

(b) the L/C Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; provided, however, that with
respect to any Letter of Credit that, by its terms, provides for one or more
automatic increases in the stated Dollar Amount thereof, the Dollar Amount of
such Letter of Credit shall be deemed to be the maximum stated Dollar Amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated Dollar Amount is in effect at such time, and

(c) all outstanding Revolving Extensions of Credit on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Majority Facility Lenders with respect to
the Revolving Facility.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to Revolving Extension of Credit for which a
Dollar Amount is determined on or as of such day.

1.4 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the First Lien Net Leverage Ratio, Interest Coverage Ratio and
Consolidated Total Net Leverage Ratio shall be calculated in the manner
prescribed by this Section 1.4; provided that notwithstanding anything to the
contrary in Section 1.4(b), (c) or (d), when (i) calculating the Consolidated
Total Net Leverage Ratio for purposes of (A) the definition of “Applicable
Margin” and the Pricing Grid and (B) determining actual compliance (and not
compliance on a pro forma basis) with any covenant pursuant to Section 8.1 and
(ii) calculating the Consolidated Total Net Leverage Ratio for purposes of the
definition of “ECF Percentage”, the events described in this Section 1.4 that
occurred subsequent to the end of the applicable Reference Period shall not be
given pro forma effect and shall be calculated at the last day of such fiscal
year or fiscal quarter, as the case may be. In addition, whenever a financial
ratio or test is to be calculated on a pro forma basis, the reference to the
“Reference Period” for purposes of calculating such financial ratio or test
shall be deemed to be a reference to, and shall be based on, the most recently
ended Reference Period for which financial statements of the Borrower have been
delivered pursuant to Section 7.1(a) or (b), as applicable (or, if prior to the
date of delivery of the first financial statements delivered pursuant to
Section 7.1, the most recent financial statements referred to in Section 5.1).

(b) For purposes of calculating any financial ratio or test, the Transactions or
any Significant Transactions (with any incurrence or repayment of any
Indebtedness in connection therewith to be subject to Section 1.4(d)) that have
been made (i) during the applicable Reference Period and (ii) if applicable as
described in Section 1.4(a), subsequent to such Reference Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that the Transactions or
all such Significant Transactions, as applicable (and any increase or decrease
in Consolidated EBITDA and the component financial definitions used therein
attributable to the Transactions or any Significant Transaction, as applicable)
had occurred on the first day (or, in case of the determination of Consolidated
Total Tangible Assets, the last day) of the applicable Reference Period. If
since the beginning of any applicable Reference Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries
since the beginning of such Reference Period shall have made any

 

50



--------------------------------------------------------------------------------

Significant Transaction that would have required adjustment pursuant to this
Section 1.4, then such financial ratio or test (or Consolidated Total Tangible
Assets) shall be calculated to give pro forma effect thereto in accordance with
this Section 1.4.

(c) Whenever pro forma effect is to be given to athe Transactions or any
Significant Transaction, the calculations made on a pro forma basis shall be
made in good faith by a responsible financial or accounting officer of the
Borrower and include, for the avoidance of doubt, the amount of “run-rate” cost
savings, operating expense reductions, other operating improvements and
synergies projected by the Borrower in good faith to be realized as a result of
the Transactions or any Significant Transaction (calculated on a pro forma basis
as though such cost savings, operating expense reductions, other operating
improvements and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions, other operating
improvements and synergies were realized during the entirety of such period),
and “run-rate” means the full recurring benefit for a period in connection with
the Transactions or any Significant Transaction, as applicable, (including any
savings expected to result from the elimination of a public target’s compliance
costs with public company requirements) net of the amount of actual benefits
realized during such period from such actions, and any such adjustments shall be
included in the initial pro forma calculations of such financial ratios or tests
and during any subsequent Reference Period in which the effects thereof are
expected to be realized relating to the Transactions or such Significant
Transaction, as applicable; provided that (i) such amounts are reasonably
anticipated to be realized and reasonably factually supportable and quantifiable
in the good faith judgment of the Borrower, (ii) such actions are to be taken
within (A) in the case of any such cost savings, operating expense reductions,
other operating improvements and synergies in connection with the Transactions,
not later than eighteen (18) months after the Closing Date, and (B) in all other
cases, within 18 months after the consummation of the Significant Transaction,
which is expected to result in such cost savings, expense reductions, other
operating improvements or synergies and (iii) and no cost savings, operating
expense reductions and synergies shall be added pursuant to this clause 1.4(c)
to the extent duplicative of any expenses or charges otherwise added back in
computing Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, with respect to such period; provided further that any increase to
Consolidated EBITDA as a result of cost savings, operating expense reductions,
other operating improvements and synergies pursuant to this Section 1.4(c) shall
be subject to the limitation set forth in clause (vii) of the definition of
“Consolidated EBITDA.”

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Reference Period or (ii) subject to Section 1.4(a) subsequent to
the end of the applicable Reference Period and prior to or simultaneously with
the event for which the calculation of any such ratio is made, then such
financial ratio or test shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on the last day of the applicable Reference Period. If any
Indebtedness bears a floating or formula based rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Hedge Agreement applicable to
such Indebtedness).

(e) At any time prior to the first date on which the Financial Covenants are
required to be tested under Section 8.1, any provision requiring the pro forma
compliance with Section 8.1 shall be made assuming that compliance with the
Consolidated Total Net Leverage Ratio and Interest Coverage Ratio set forth in
Section 8.1 for the Reference Period ending on such date is required with
respect to the most recent Reference Period prior to such time.

 

51



--------------------------------------------------------------------------------

(f) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:

(i) determining compliance with any provision of this Agreement (other than the
Financial Covenants) which requires the calculation of any financial ratio or
test, including the First Lien Net Leverage Ratio, Consolidated Total Net
Leverage Ratio and Interest Coverage Ratio (and, for the avoidance of doubt, any
financial ratio set forth in Section 2.4(a)); or

(ii) testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated EBITDA or Consolidated Total
Tangible Assets);

in each case, at the option of the Borrower and, to the extent required by
Section 2.4 or Section 3.16, with the consent of the requisite lenders required
thereby (the Borrower’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA Election”), the date of determination of
whether any such action is permitted hereunder shall be deemed to be the date
the definitive agreements for such Limited Condition Acquisition are entered
into (the “LCA Test Date”), and if, after giving pro forma effect to the Limited
Condition Acquisition (and the other transactions to be entered into in
connection therewith), the Borrower or any of its Restricted Subsidiaries would
have been permitted to take such action on the relevant LCA Test Date in
compliance with such ratio, test or basket, such ratio, test or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCA Election and any of the ratios, tests or baskets for which
compliance was determined or tested as of the LCA Test Date would have failed to
have been complied with as a result of fluctuations in any such ratio, test or
basket, including due to fluctuations in Consolidated EBITDA or Consolidated
Total Tangible Assets of the Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets, tests or ratios will not be deemed to have
failed to have been complied with as a result of such fluctuations. If the
Borrower has made an LCA Election for any Limited Condition Acquisition, then in
connection with any calculation of any ratio, test or basket availability with
respect to the incurrence of Indebtedness or Liens, the making of Restricted
Payments, the making of any Investment, mergers, Dispositions of assets of the
Borrower and its Restricted Subsidiaries, the prepayment, redemption, purchase,
repurchase, conversion, defeasance or other satisfaction of Indebtedness, or the
designation of an Unrestricted Subsidiary (each, a “Subsequent Transaction”)
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement or irrevocable notice for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied on a pro forma basis (i) assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.

1.5 Currency Equivalents Generally.

(a) For purposes of determining compliance with Sections 8.2, 8.3 and 8.7 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder); provided that, for
the avoidance of doubt, the below provisions of Section 1.5 shall otherwise
apply to such Sections, including with respect to

 

52



--------------------------------------------------------------------------------

determining whether any Investment or Indebtedness may be incurred or made at
any time under such Sections.

(b) For purposes of determining the First Lien Net Leverage Ratio, the
Consolidated Total Net Leverage Ratio and the Interest Coverage Ratio, amounts
denominated in a currency other than Dollars will be converted to Dollars at the
currency exchange rates used in preparing the Borrower’s financial statements
corresponding to the Reference Period with respect to the applicable date of
determination and will, in the case of Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP, of Swap Agreements
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar Amount of such
Indebtedness; provided that, notwithstanding anything to the contrary herein,
L/C Obligations denominated in a currency other than Dollars will be converted
to Dollars at the Exchange Rate.

1.6 Schedules. Notwithstanding anything to the contrary in this Agreement,
(a) solely to the extent related to the Acquired Business, the Borrower may, on
or prior to the Acquisition Effective Date, update any disclosure schedule or
make any other qualification or disclosure with respect to any representation
and warranty contained in Section 5 of this Agreement, in any case, unless the
matters described in such updated or supplemented schedule or other disclosure
would require or permit the Borrower to terminate the Acquisition Agreement or
decline to consummate the Acquisition, and such updated or supplemented schedule
or other disclosure shall replace such schedule or other disclosure provided on
the Closing Date, without any requirement for any amendment or any consent by
any Agent, any Lender, any Lead Arranger or any other Loan Party, (b) to the
extent related to the Borrower and its Subsidiaries (other than the Acquired
Business), if the Administrative Agent and the Borrower agree, the Borrower may,
on or prior to the Acquisition Effective Date, update any disclosure schedule or
make any other qualification or disclosure with respect to any representation
and warranty contained in Section 5 of this Agreement, but solely to the extent
necessary to cure any ambiguity, omission, defect or inconsistency or to the
extent immaterial or not adverse to any Lender, and such updated or supplemented
schedule or other disclosure shall replace such schedule or other disclosure
provided on the Closing Date, and (c) to the extent agreed by the Administrative
Agent and the Borrower, Schedule 5.15 to the Disclosure Letter may be amended by
the Borrower and the Administrative Agent to set forth the arrangements and
timing for the completion of the granting and/or perfection of any security
interest in any Collateral or other matters to the extent such granting and/or
perfection or other matters is not practicable to be completed on or prior to
the Acquisition Effective Date, and such amended schedule shall replace such
schedule or provided on the Closing Date, without any requirement for any
amendment or any consent by any other Agent, any Lender, any Lead Arranger or
any other Loan Party. For the avoidance of doubt, such Schedules to the
Disclosure Letter may not be amended pursuant to this Section 1.6 after the
Acquisition Effective Date.

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1 Term Commitments.

(a) Subject to the terms and conditions hereof, each Term Lender severally
agrees to make, on the Closing Date, one or more term loans (each, a “Closing
Date Term Loan” and collectively, the “Closing Date Term Loans”) to the Borrower
in Dollars in an amount equal to such Term Lender’s Closing Date Term
Commitments, the proceeds of which Closing Date Term Loans shall be deposited
into the Escrow Account pursuant to the terms of the Escrow Agreement. Term
Loans may from time to time be Eurocurrency Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 4.3. The Borrower may make only one borrowing in respect of the
Closing Date Term Commitments which shall be on the Closing Date. All amounts
borrowed hereunder with respect to the Closing Date Term Loans shall be paid in
full no later than the applicable Term Loan Maturity Date, if not earlier in
accordance with the terms of this

 

53



--------------------------------------------------------------------------------

Agreement. Each Term Lender’s Closing Date Term Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Closing Date Term Commitment on such date.

(b) Subject to the terms and conditions of the First Amendment, on the Initial
First Amendment Effective Date, (A) each Term Lender that is a 2016 Converting
Replacement Term Loan Lender severally agrees that, without further action by
any party to this Agreement, a portion of such Lender’s Term Loans equal to such
Lender’s Allocated Replacement Term Loan Conversion Amount shall automatically
be converted into a 2016 Converted Replacement Term Loan to the Borrower in
dollars and in like principal amount, (B) each 2016 New Replacement Term Loan
Lender severally agrees to make a 2016 New Replacement Term Loan to the Borrower
on the Initial First Amendment Effective Date denominated in dollars in a
principal amount not to exceed its 2016 New Replacement Term Loan Commitment and
(C) immediately following the 2016 Replacement Term Loan Conversion and the
incurrence of the 2016 New Replacement Term Loans pursuant to the preceding
clause (B) (and the application of the Net Cash Proceeds thereof as provided in
the First Amendment), each 2016 Incremental Term Loan Lender severally agrees to
make a 2016 Incremental Term Loan to the Borrower on the Initial First Amendment
Effective Date denominated in dollars in a principal amount not to exceed its
2016 Incremental Term Loan Commitment. Immediately following the incurrence of
the 2016 Incremental Term Loans on the Initial First Amendment Effective Date
(and the application of the Net Cash Proceeds as provided in the First
Amendment), such 2016 Incremental Term Loans shall be converted into 2016
Replacement Term Loans pursuant to the 2016 Incremental Term Loan Conversion.
Each 2016 New Replacement Term Loan Lender’s 2016 New Replacement Term Loan
Commitment shall terminate immediately and without further action on the Initial
First Amendment Effective Date after giving effect to the funding of such 2016
New Replacement Term Loan Lender’s 2016 New Replacement Term Loan Commitment on
such date. Each 2016 Incremental Term Loan Lender’s 2016 Incremental Term Loan
Commitment shall terminate immediately and without further action on the Initial
First Amendment Effective Date after giving effect to the funding of such 2016
Incremental Term Loan Lender’s 2016 Incremental Term Loan Commitment on such
date.

(c) Subject to the terms and conditions of the Second Amendment, on the Initial
Second Amendment Effective Date, (A) each 2016 Replacement Term Loan Lender that
is a 2017 Converting Replacement Term Loan Lender severally agrees that, without
further action by any party to this Agreement, a portion of such 2016
Replacement Term Loan Lender’s 2016 Replacement Term Loans equal to such 2016
Replacement Term Loan Lender’s Allocated Replacement Term Loan Conversion Amount
shall automatically be converted into a 2017 Converted Replacement Term Loan to
the Borrower in dollars and in like principal amount and (B) each 2017 New
Replacement Term Loan Lender severally agrees to make a 2017 New Replacement
Term Loan to the Borrower on the Initial Second Amendment Effective Date
denominated in dollars in a principal amount not to exceed its 2017 New
Replacement Term Loan Commitment. Each 2017 New Replacement Term Loan Lender’s
2017 New Replacement Term Loan Commitment shall terminate immediately and
without further action on the Initial Second Amendment Effective Date after
giving effect to the funding of such 2017 New Replacement Term Loan Lender’s
2017 New Replacement Term Loan Commitment on such date.

2.2 Procedure for Term Loan Borrowings. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, one Business Day
prior to the Closing Date) requesting that the Term Lenders make the Closing
Date Term Loans on the Closing Date and specifying the amount to be borrowed.
Upon receipt of such notice the Administrative Agent shall promptly notify each
applicable Term Lender thereof. Not later than 12:00 Noon, New York City time,
on the Closing Date, each applicable Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Closing Date Term Loans to be made by such Lender. The
Administrative Agent shall make the proceeds of such Closing Date Term Loans
available to the

 

54



--------------------------------------------------------------------------------

Borrower on such Borrowing Date by wire transfer in immediately available funds
to the Escrow Account as designated in writing by the Borrower to the
Administrative Agent. After the Closing Date, each borrowing of Term Loans, each
conversion of Term Loans from one Type to the other, and each continuation of
Eurocurrency Term Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (a) telephone, or (b) a
Committed Loan Notice; provided that any telephone notice must be confirmed
promptly on the same date prior to 2:00 p.m. New York City time such telephonic
notice is given by delivery to the Administrative Agent of a Committed Loan
Notice. Other than as set forth above with respect to Term Loan Borrowings on
the Closing Date, each such Committed Loan Notice must be received by the
Administrative Agent not later than (i) 11:00 a.m., New York City time, three
(3) Business Days prior to the requested date of any borrowing of, conversion to
or continuation of Eurocurrency Term Loans or of any conversion of Eurocurrency
Term Loans to ABR Loans, and (ii) no later than 12:00 Noon, New York City time,
on the requested date of any borrowing or continuation of ABR Loans.

2.3 Repayment of Term Loans. Commencing with the Quarterly Payment Date
occurring on the last day of the first full fiscal quarter ended after the
Acquisition Effective Date and on each Quarterly Payment Date thereafter, the
Borrower shall repay to the Administrative Agent for the ratable account of the
Term Lenders holding outstanding Term Loans, an amount equal 0.25% of the
aggregate initial principal amount of all Term Loans theretofore borrowed by the
Borrower pursuant to Section 2.1 (which amounts shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 4.8 or Sections 4.1 or 4.2, as applicable). The remaining
unpaid principal amount of the Term Loans and all other Obligations under or in
respect of the Term Loans shall be due and payable in full, if not earlier in
accordance with the terms of this Agreement, on the Term Loan Maturity Date,
except to the extent extended by an individual Lender as to such Lender’s Term
Loan.

2.4 Incremental Term Loans.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Subsequent First Amendment Effective Date by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan facilities or an increase in any existing tranche of Term Loans (each, an
“Incremental Term Facility”) with term loan commitments (each, an “Incremental
Term Loan Commitment”) in an aggregate principal amount, when combined with the
aggregate amount of all Incremental Term Loan Commitments, Incremental Term
Loans and Incremental Revolving Commitments under Section 3.16 and all
Incremental Equivalent Debt under Section 2.5, not in excess of the greater of
(i) $500,000,000 and (ii(i) an amount equal to the maximum amount of additional
Loans that could be incurred by the Borrower at such time without causing the
First Lien Net Leverage Ratio to be greater than 1.50 to 1.00, calculated after
giving pro forma effect to the incurrence of such additional amount, (but
without giving effect to any amounts incurred under the immediately following
clause (ii)), provided that (A) the cash proceeds of any Incremental Term Loans
or Incremental Revolving Commitments shall be excluded for the purposes of cash
netting from Indebtedness in such calculations, (B) assuming the full amount of
any Incremental Revolving Commitments are borrowed (whether or not funded or
outstanding) and (C) all Incremental Term Facilities, Incremental Revolving
Commitments, Incremental Equivalent Debt and permitted refinancings of the
foregoing shall be included in the numerator of such First Lien Net Leverage
Ratio calculation regardless of whether, or to what extent secured, plus
(ii) $500,000,000, and in minimum increments of $10,000,000 or integral
multiples of $1,000,000 in excess thereof (or such lesser minimum increments as
the Administrative Agent shall agree in its sole discretion) (the foregoing
amount, the “Available Incremental Amount”). Each such notice shall specify
(i) the date (each, a “Term Loan Increase Effective Date”) on which the Borrower
proposes that the Incremental Term Loan Commitment shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to the Administrative Agent (or such earlier date as
the Administrative Agent shall agree in its sole discretion) and (ii) the
identity of

 

55



--------------------------------------------------------------------------------

each Person (which, if not a Lender, an Approved Fund or an Affiliate of a
Lender, shall be reasonably satisfactory to the Administrative Agent) to whom
the Borrower proposes any portion of such Incremental Term Loan Commitment be
allocated and the amounts of such allocations.

(b) Conditions. With respect to any Incremental Term Loan Commitments, such
Incremental Term Loan Commitment shall become effective, as of such Term Loan
Increase Effective Date; provided that:

(i) the condition set forth in Section 6.2(c) shall be satisfied (except as
otherwise set forth in the applicable Increase Term Joinder);

(ii) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except to
(A) the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date and (B) representations and warranties qualified by materiality
shall be true and correct in all respects); provided that, if the primary
purpose of such Incremental Term Facility is to finance a Limited Condition
Acquisition permitted under Section 8.7, with the consent of only the
Incremental Lenders providing such Incremental Term Facility, the foregoing
shall be limited to the Specified Representations (other than Section 5.19 with
respect to the target in such Permitted Acquisition and its subsidiaries);

(iii) no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Term Loan Increase Effective
Date (except as otherwise set forth in the applicable Increase Term Joinder);
provided that, if the primary purpose of such Incremental Term Facility is to
finance a Limited Condition Acquisition, permitted under Section 8.7, with the
consent of only the Incremental Lenders providing such Incremental Term
Facility, the foregoing shall at the Borrower’s election instead be tested at
the time of the execution of the relevant definitive acquisition agreement; and

(iv) the Borrower shall deliver or cause to be delivered a duly executed
Increase Term Joinder and any customary legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction.

(c) Terms of Incremental Term Loans and Incremental Term Loan Commitments. The
terms and provisions of the Term Loans made pursuant to the Incremental Term
Loan Commitments (the “Incremental Term Loans”) shall be as follows:

(i) such terms and provisions shall be consistent with the existing Term Loans
(except as otherwise set forth herein) and, to the extent not consistent with
such existing Term Loans, on terms reasonably acceptable to the Administrative
Agent, the Borrower and the Incremental Lenders providing such Incremental Term
Facility (it being understood that Incremental Term Loans may be part of the
existing tranche of Term Loans or may comprise one or more new tranches of Term
Loans); provided that except as otherwise set forth in clauses (ii)–(vi) below
and clause (b) above, the terms shall be (taken as a whole) no more favorable
(as reasonably determined by the Borrower) to the Incremental Lenders under the
relevant Incremental Term Facility than those applicable to the then-existing
Term Loans or otherwise reasonably acceptable to the

 

56



--------------------------------------------------------------------------------

Administrative Agent (except for covenants or other provisions applicable only
to periods after the latest final maturity date of the then-existing Term Loans
at the time of incurrence of the Incremental Term Facility);

(ii) the amortization requirements for such Incremental Term Loans may differ
from those of the Term Loans, provided that the weighted average life to
maturity of all new Incremental Term Loans shall be no shorter than the
remaining weighted average life to maturity of any Term Loans outstanding at
such time;

(iii) the final stated maturity date of Incremental Term Loans shall not be
earlier than the latest Term Loan Maturity Date of any Term Loans outstanding at
such time without taking into account any ability to extend such Term Loan
Maturity Date that has not yet been exercised;

(iv) any Incremental Term Facility shall have fees as agreed between the
Borrower and the Lenders under such Incremental Term Facility subject to clause
(vi) below;

(v) any Incremental Term Facility may provide for the ability to participate on
a pro rata basis, or on a less than pro rata basis (but not on a greater than
pro rata basis), in any voluntary or mandatory prepayments of Term Loans
hereunder;

(vi) the applicable yield for the Incremental Term Loans shall be determined by
the Borrower and the applicable new Lenders; provided however, that if the
All-In Yield for any Incremental Term Loans incurred is greater than the highest
applicable All-in-Yield that may, under any circumstances, be payable with
respect to 2017 Replacement Term Loans then outstanding plus 50 basis points
then such yield for the then existing 2017 Replacement Term Loans shall be
increased to the extent necessary so that the yield is equal to such Incremental
Term Facility minus 50 basis points; provided that if such Incremental Term
Facility includes a Eurocurrency Rate floor greater than the Eurocurrency Rate
floor applicable to the then-existing 2017 Replacement Term Loans, or an ABR
floor greater than the ABR floor applicable to the then- existing 2017
Replacement Term Loans such differential between the Eurocurrency Rate or ABR
floors shall be equated to the applicable All-in Yield for purposes of
determining whether an increase to the interest rate margin under the
then-existing 2017 Replacement Term Loans shall be required, but only to the
extent an increase in the Eurocurrency Rate or ABR floor in the then-existing
2017 Replacement Term Loans would cause an increase in the interest rate then in
effect thereunder, and in such case, the Eurocurrency Rate or ABR floor (but not
the interest rate margin) applicable to the then-existing 2016 Replacement Term
Loans shall be increased to the extent of such differential between the
Eurocurrency Rate or ABR floors; and

(vii) Incremental Term Loans shall rank pari passu in right of payment and
benefit from the same guarantees as, and be secured on a pari passu basis by the
same Collateral securing the other Loans.

Incremental Term Loans may be provided by any existing Lender (but no existing
Lender shall have an obligation to make any Incremental Term Loan Commitment,
nor will the Borrower have any obligation to approach any existing Lenders to
provide any Incremental Term Loan

 

57



--------------------------------------------------------------------------------

Commitment) and additional banks, financial institutions and other institutional
lenders who will become Lenders in connection with such Incremental Term
Facility; provided that the consent of the Administrative Agent and the Issuing
Lenders (in each case not to be unreasonably withheld, conditioned or delayed)
shall be required with respect to any additional Lender to the same extent such
consent would for an assignment of an existing Loan to such Lender pursuant to
Section 11.6(b). The Incremental Term Loan Commitments shall be effected by a
joinder agreement (the “Increase Term Joinder”) executed by the Borrower, the
Administrative Agent and each Lender making such Incremental Term Loan
Commitment, in form and substance reasonably satisfactory to each of them.
Incremental Term Loans may be used for the Borrower’s and its Subsidiaries’
general corporate purposes, including any transaction not prohibited under this
Agreement. The Increase Term Joinder may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.4. In addition, unless otherwise
specifically provided herein, all references in the Loan Documents to Term Loans
shall be deemed, unless the context otherwise requires, to include references to
Incremental Term Loans that are Term Loans made pursuant to this Agreement.

(d) Making of Incremental Term Loans. On any Term Loan Increase Effective Date
on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

(e) Equal and Ratable Benefit. The Incremental Term Loans and Incremental Term
Loan Commitments established pursuant to this Section 2.4 shall constitute Loans
and Commitments under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and without limiting the foregoing,
shall benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Subsidiary Guarantors. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such Class of
Incremental Term Loans or any such Incremental Term Loan Commitments.

2.5 Incremental Equivalent Debt. (a) At any time and from time to time after the
Acquisition Effective Date, subject to the terms and conditions set forth
herein, the Borrower may issue one or more series of Incremental Equivalent Debt
in an aggregate principal amount not to exceed the Available Incremental Amount
as of the date of and after giving effect to the issuance of any such
Incremental Equivalent Debt when combined with the aggregate amount of all
Incremental Term Loans and Incremental Term Loan Commitments under Section 2.4,
Incremental Revolving Commitments under Section 3.16, and any other Incremental
Equivalent Debt under this Section 2.5.

(b) The issuance of any Incremental Equivalent Debt pursuant to this Section 2.5
(i) shall in all cases, be subject to the terms and conditions applicable to
Incremental Term Loan Commitments set forth under Section 2.4(b)(iii) and
Section 2.4(c)(ii) through (v), (ii) shall not be guaranteed by any Person other
than the Subsidiary Guarantors and shall not be secured by any Lien on any
property or asset of the Borrower and its Subsidiaries other than the
Collateral, and (iii) shall contain covenants, events of default, guarantees (if
any) and other terms customary for similar debt instruments in light of
then-prevailing market conditions at the time of issuance, it being understood
that a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent prior to or at the incurrence of such Incremental
Equivalent Debt, together with a reasonably detailed description of the material
terms and conditions of such Incremental Equivalent Debt or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions of the Incremental Equivalent Debt satisfy
the requirement set forth in this clause (b), shall be conclusive evidence that
such

 

58



--------------------------------------------------------------------------------

terms and conditions have been satisfied. Notwithstanding anything to the
contrary contained in this Section 2.5(b), (i) if the Incremental Equivalent
Debt is incurred in the form of Permitted Pari Passu Indebtedness that is
floating rate debt, such Incremental Equivalent Debt shall be subject to the
terms and conditions applicable to Incremental Term Loan Commitments under
Section 2.4(c)(vi), and (ii) if the Incremental Equivalent Debt is incurred in
the form of Permitted Pari Passu Indebtedness that is fixed rate debt, if the
All-In Yield for any such Incremental Equivalent Debt incurred is greater than
the highest applicable All-in-Yield that may, under any circumstances, be
payable with respect to Term Loans then outstanding (with such All-In Yield with
respect to the then existing Term Loans calculated using (A) the higher of the
Eurocurrency Rate at such time and the LIBOR Swap Equivalent Rate and (B) the
margin and any OID or upfront fees consistent with the treatment thereof under
the definition of “All-in-Yield”) plus 50 basis points then such yield for the
then existing Term Loans shall be increased to the extent necessary so that the
yield is equal to such Incremental Equivalent Debt minus 50 basis points.

2.6 Extensions of Loans. (a) The Borrower may, by written notice to the
Administrative Agent from time to time after the Acquisition Effective Date,
request an extension (each, an “Extension”) of the maturity date of any Class of
Loans or Commitments to the extended maturity date specified in such notice.
Such notice shall (i) set forth the amount of the applicable Class of Revolving
Commitments and/or Term Loans that will be subject to the Extension (which shall
be in minimum increments of $1,000,000 and a minimum aggregate principal amount
of $10,000,000), (ii) set forth the date on which such Extension is requested to
become effective (which shall be not less than ten (10) Business Days nor more
than sixty (60) days after the date of such Extension notice (or such longer or
shorter periods as the Administrative Agent shall agree in its sole discretion))
and (iii) identify the relevant Class of Revolving Commitments and/or Term Loans
to which such Extension relates. Each Lender of the applicable Class shall be
offered (an “Extension Offer”) an opportunity to participate in such Extension
on a pro rata basis and on the same terms and conditions as each other Lender of
such Class pursuant to procedures established by, or reasonably acceptable to,
the Administrative Agent and the Borrower. If the aggregate principal amount of
Revolving Commitments or Term Loans in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Revolving Commitments or Term Loans, as applicable, subject
to the Extension Offer as set forth in the Extension notice, then the Revolving
Commitments or Term Loans, as applicable, of Lenders of the applicable Class
shall be extended ratably up to such maximum amount based on the respective
principal amounts with respect to which such Lenders have accepted such
Extension Offer.

(b) The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of the date of such Extension (except (A) to the
extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date and (B) representations and warranties qualified by materiality
shall be true and correct in all respects), (iii) the Issuing Lenders shall have
consented to any Extension of the Revolving Commitments, to the extent that such
Extension provides for the issuance or extension of Letters of Credit at any
time during the extended period and (iv) the terms of such Extended Revolving
Commitments and Extended Term Loans shall comply with paragraph (c) of this
Section.

(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Revolving Commitment shall be
no earlier than the Revolving Termination Date and the final maturity date of
the Extended Term Loans shall be no earlier than the Term Loan Maturity Date,
(ii)(A) there shall be no scheduled amortization of the loans or reductions of
commitments under any Extended Revolving Commitments and (B) the average life to
maturity of the Extended Term Loans shall be no shorter than the remaining
average life to maturity of the then-existing Term Loans, (iii)

 

59



--------------------------------------------------------------------------------

the Extended Revolving Loans and the Extended Term Loans will rank pari passu in
right of payment and with respect to security with the existing Revolving Loans
and the existing Term Loans and the borrower and guarantors of the Extended
Revolving Commitments or Extended Term Loans, as applicable, shall be the same
as the Borrower and Subsidiary Guarantors with respect to the existing Revolving
Loans or Term Loans, as applicable, (iv) the interest rate margin, rate floors,
fees, original issue discount and premium applicable to any Extended Revolving
Commitment (and the Extended Revolving Loans thereunder) and Extended Term Loans
shall be determined by the Borrower and the applicable extending Lenders, (v)(A)
the Extended Term Loans may participate on a pro rata or less than pro rata (but
not greater than pro rata) basis in voluntary or mandatory prepayments with the
other Term Loans and (B) borrowing and prepayment of Extended Revolving Loans,
or reductions of Extended Revolving Commitments, and participation in Letters of
Credit, shall be on a pro rata basis with the other Revolving Commitments (other
than upon the maturity of the non-extended Revolving Loans and Revolving
Commitments) and (vi) the terms of the Extended Revolving Commitments or
Extended Term Loans, as applicable, shall be substantially identical to the
terms set forth herein (except as set forth in clauses (i) through (v) above).

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Extension Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to implement the terms of any such Extension, including any
amendments necessary to establish Extended Revolving Commitments or Extended
Term Loans as a new Class or tranche of Revolving Commitments or Term Loans, as
applicable, and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Class or tranche
(including to preserve the pro rata treatment of the extended and non-extended
Classes or tranches and to provide for the reallocation of Revolving Credit
Exposure upon the expiration or termination of the commitments under any Class
or tranche), in each case on terms consistent with this Section.

2.7 Fees. The Borrower shall pay to the Administrative Agent such fees as have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower in Agreed Currencies from time to time during the
Revolving Availability Period in an aggregate principal amount at any one time
outstanding which, (i) when added to such Lender’s Revolving Percentage of the
L/C Obligations then outstanding, subject to Sections 1.3 and 4.2(h), does not
exceed the amount of such Lender’s Revolving Commitment and (ii) subject to
Section 1.3 and 4.2(h), will not result in the Dollar Amount of any Lender’s
Revolving Credit Exposure and L/C Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit. During the Revolving
Availability Period the Borrower may use the Revolving Commitments by borrowing,
prepaying and reborrowing the Revolving Loans in whole or in part, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurocurrency Loans or ABR Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 3.2 and
4.3. Subject to Section 3.15, each Revolving Loan shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith; provided that each ABR Loan

 

60



--------------------------------------------------------------------------------

shall only be made in Dollars. Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions applicable to a Lender of
Revolving Loans hereunder shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date, except to the extent extended by individual Lenders as to such
Lender’s Revolving Commitment.

(c) In the event a mandatory prepayment of the Closing Date Term Loans is
required to be made pursuant to Section 4.2(e), the Revolving Availability
Period shall not commence and the Revolving Commitments shall automatically
terminate.

3.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Availability Period on any Business
Day; provided that the Borrower shall give the Administrative Agent its
irrevocable notice (which notice, in the case of any Revolving Loans to be
borrowed on the Acquisition Effective Date must be received in writing by the
Administrative Agent prior to 12:00 Noon, New York City time, one Business Day
prior to the Acquisition Effective Date), which may be given by (a) telephone or
(b) a Committed Loan Notice; provided, that such notice may be contingent on the
occurrence of a refinancing or the consummation of a sale, transfer, lease or
other disposition of assets and may be revoked if the refinancing or sale,
transfer, lease or other disposition of assets does not occur; provided further
that any telephone notice must be confirmed promptly on the same date prior to
2:00 p.m. New York City time such telephonic notice is given by delivery to the
Administrative Agent of a Committed Loan Notice. Such notice must be received by
the Administrative Agent for any Revolving Loans requested to be made after the
Acquisition Effective Date, prior to 12:00 Noon, New York City time, (i) three
(3) Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans (four (4) Business Days prior to the requested Borrowing
Date, in the case of a Eurocurrency Revolving Loan denominated in a Foreign
Currency), or (ii) prior to 12:00 Noon, New York City time on the requested
Borrowing Date, in the case of ABR Loans) (provided that any such notice of a
borrowing of ABR Loans to finance payments required to be made pursuant to
Section 3.3 may be given not later than 12:00 Noon, New York City time, on the
date of the proposed borrowing) and must specify (A) the amount and Type of
Revolving Loans to be borrowed, (B) the requested Borrowing Date and (C) in the
case of Eurocurrency Revolving Loans, the respective amounts of each Type of
Loan, the Agreed Currency of each such Loan and the respective lengths of the
initial Interest Periods therefor. Each borrowing under the Revolving Loan
Commitments shall be in a Dollar Amount equal to (A) in the case of ABR Loans,
$10,000,000 or in increments of $500,000 in excess thereof (or, if the then
aggregate Available Revolving Commitments are less than $10,000,000, such lesser
amount) and (B) in the case of Eurocurrency Loans, $10,000,000 or a whole
multiple of $1,000,000 in excess thereof; provided that borrowings of ABR Loans
pursuant to Section 3.9 shall not be subject to the foregoing minimum amounts.
Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each Revolving Lender thereof. Each Revolving Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. The
Administrative Agent shall make the proceeds of such Revolving Loan available to
the Borrower on such Borrowing Date by wire transfer of immediately available
funds to a bank account designated in writing by the Borrower to the
Administrative Agent.

3.3 Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee (the “Commitment Fee”) for the
period from and including the Acquisition Effective Date to the last day of the
Revolving Availability Period, computed at

 

61



--------------------------------------------------------------------------------

the Commitment Fee Rate on the average daily Dollar Amount of the Available
Revolving Commitment of such Lender during the period for which payment is made
payable quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Termination Date.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

3.4 Termination or Reduction of Revolving Commitments. On or after the
Acquisition Effective Date, the Borrower shall have the right, upon not less
than three (3) Business Days’ notice to the Administrative Agent, to terminate
the Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments; provided, further that such notice may be contingent on the
occurrence of a refinancing or the consummation of a sale, transfer, lease or
other disposition of assets and may be revoked or the termination date deferred
if the refinancing or sale, transfer, lease or other disposition of assets does
not occur. Any such reduction shall be in an amount equal to $10,000,000, or a
multiple of $1,000,000 in excess thereof, and shall reduce permanently the
Revolving Commitments then in effect.

3.5 L/C Commitment. (a) On or after the Acquisition Effective Date, subject to
the terms and conditions hereof, each Issuing Lender, in reliance on the
agreements of the other Revolving Lenders set forth in Section 3.8(a), agrees to
issue standby letters of credit (“Letters of Credit”) not to exceed the L/C
Commitment for the account of the Borrower on any Business Day during the
Revolving Availability Period as may be approved from time to time by such
Issuing Lender, with the face amount of any outstanding Letters of Credit (and,
without duplication, any unpaid L/C Disbursement in respect thereof) reducing
the Available Revolving Commitments on a Dollar-for-Dollar basis by the Dollar
Amount thereof; provided that no Issuing Lender shall have any obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment, (ii) the aggregate amount of such
Issuing Lender’s Available Revolving Commitments would be less than zero, or
(iii) subject to Section 1.3 and 4.2(d), such issuance would cause the Dollar
Amount of any Lender’s Revolving Credit Exposure and L/C Exposure, in each case
denominated in Foreign Currencies, to exceed the Foreign Currency Sublimit. Each
Letter of Credit shall (i) be denominated in an Agreed Currency and (ii) expire
no later than the earlier of (A) the first anniversary of its date of issuance
(unless otherwise agreed by the applicable Issuing Lender) and (B) the date that
is five (5) Business Days prior to the Revolving Termination Date; provided that
any Letter of Credit may provide for automatic renewals pursuant to
Section 3.6(b). Each Letter of Credit shall be governed by laws of the State of
New York (unless the laws of another jurisdiction are agreed to by the
respective Issuing Lender). It is hereby acknowledged and agreed that each of
the letters of credit described in Schedule 3.5 of the Disclosure Letter shall
constitute a “Letter of Credit” for all purposes of this Agreement on the
Acquisition Effective Date and shall be deemed issued under this Agreement on
the Acquisition Effective Date.

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if (i) such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law, (ii) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Lender from issuing the Letter of Credit, or any Requirements of Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit, or request that such Issuing Lender refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to the Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect on the

 

62



--------------------------------------------------------------------------------

Closing Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Issuing Lender in good faith deems material to it and (iii) the issuance of the
Letter of Credit would violate one or more policies of such Issuing Lender
applicable to letters of credit generally. No Primary Issuing Lender shall be
obligated to issue Letters of Credit in an aggregate face amount in excess at
any time outstanding of the Primary Issuing Lender L/C Sublimit.

3.6 Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions. (a) On or after the Acquisition Effective Date, the Borrower
may from time to time request that an Issuing Lender issue a Letter of Credit.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Lender) to such Issuing Lender an
Application requesting the issuance of the Letter of Credit and specifying the
requested date of issuance of such Letter of Credit (which shall be a Business
Day) and, as applicable, specifying the date of amendment, renewal or extension
(which shall be a Business Day), the Agreed Currency applicable thereto, the
date on which such Letter of Credit is to expire (which shall comply with
Section 3.5(a)(iii)), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information and documents, including
any Issuer Documents, as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. Such Application shall be accompanied by documentary and
other evidence of the proposed beneficiary’s identity as may reasonably be
requested by such Issuing Lender to enable such Issuing Lender to verify the
beneficiary’s identity or to comply with any applicable laws or regulations,
including, without limitation, Section 326 of the Patriot Act. Provided such
Issuing Lender has determined that the issuance, amendment, renewal or extension
of the requested Letter of Credit in favor of the identified beneficiary is in
compliance with U.S. Treasury and U.S. Department of Commerce regulations and
other applicable governmental laws, rules and regulations (including, without
limitation, the U.S. Office of Foreign Asset Control regulations), upon receipt
of all required approvals, such Issuing Lender will issue, amend, renew or
extend the requested Letter of Credit for the account of the Borrower in such
form as may be approved by such Issuing Lender, which shall have been approved
by the Borrower, within (i) in the case of an issuance, five (5) Business Days
of the date of the receipt of the Application and all related information and
(ii) in the case of an amendment, renewal or extension, three (3) Business Days
of the date of the receipt of the Application and all related information. Each
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
(with a copy to the Administrative Agent) promptly following the issuance
thereof. An Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance (or,
amendment, extension or renewal, as applicable) of each Letter of Credit
(including the amount thereof and the Agreed Currency applicable thereto) issued
by such Issuing Lender.

(b) If the Borrower so requests in any applicable Application, an Issuing Lender
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such Issuing
Lender to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by an Issuing Lender,
the Borrower shall not be required to make a specific request to such Issuing
Lender for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require)
such Issuing Lender to permit the extension of such Letter of Credit at any time
to an expiry date not later than the date that is five (5) Business Days prior
to the Revolving Termination Date; provided, however, that an Issuing Lender
shall not permit any such extension if (i) such Issuing Lender has determined
that it would not be permitted, or would have no obligation, at such

 

63



--------------------------------------------------------------------------------

time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 3.5(a) or (b) or
otherwise), or (ii) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (A) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (B) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 6.2 is not then satisfied, and in each such case directing
such Issuing Lender not to permit such extension.

3.7 Fees and Other Charges; Role of Issuing Lender; Applicability of ISP and
UCP. (a) The Borrower will pay a fee (the “L/C Fee”) in Dollars on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurocurrency Loans under the Revolving Facility
on the Dollar Amount of such Letter of Credit, shared ratably among the
Revolving Lenders and payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date of such Letter of Credit. In addition, the Borrower
shall pay to each Issuing Lender for its own account a fronting fee in Dollars
of 0.125% per annum on the undrawn and unexpired Dollar Amount of each Letter of
Credit issued by such Issuing Lender, payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date of such Letter of Credit.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit issued by such
Issuing Lender.

(c) Role of Issuing Lender. Each Lender and the Borrower agree that, in paying
any L/C Disbursement under a Letter of Credit, an Issuing Lender shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lenders, the Administrative Agent, any of their respective Agent Related
Parties nor any correspondent, participant or assignee of any Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a final and
nonappealable decision of a court of competent jurisdiction); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Issuing Lenders, the
Administrative Agent, any of their respective Agent Related Parties nor any
correspondent, participant or assignee of any Issuing Lender shall be liable or
responsible for any of the matters described in Section 3.10; provided, however,
that anything in such Section to the contrary notwithstanding, the Borrower may
have a claim against an Issuing Lender, and an Issuing Lender may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which were
caused by such Issuing Lender’s willful misconduct or gross negligence or such
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit (in each
case, as determined by a final and nonappealable decision of a court of
competent jurisdiction). In furtherance and not in limitation of the foregoing,
an Issuing Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and an Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits

 

64



--------------------------------------------------------------------------------

thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. An Issuing Lender may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(d) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Issuing Lender and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP or the UCP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit (provided that for the avoidance of doubt, no Issuing Lender shall be
required to issue a commercial Letter of Credit hereunder). Notwithstanding the
foregoing, an Issuing Lender shall not be responsible to the Borrower for, and
such Issuing Lender’s rights and remedies against the Borrower shall not be
impaired by, any action or inaction of such Issuing Lender required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such Issuing Lender or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

3.8 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lenders to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lenders,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lenders’ obligations and rights (though, in the case
of rights, subject to such L/C Participant’s satisfaction of its reimbursement
obligation set forth in the following sentence) under and in respect of each
Letter of Credit issued hereunder and the Dollar Amount of each L/C Disbursement
paid by the Issuing Lenders thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if an L/C Disbursement is paid
under any Letter of Credit for which such Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent upon demand of such Issuing
Lender an amount equal to such L/C Participant’s Revolving Percentage of the
Dollar Amount of such L/C Disbursement, or any part thereof, that is not so
reimbursed. The L/C Participants’ obligations to make such payment shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that any L/C Participant may have
or have had against an Issuing Lender, the Borrower or any other Person. The
Administrative Agent shall promptly forward such Dollar Amount to such Issuing
Lender.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of an Issuing Lender pursuant to
Section 3.8(a) in respect of any unreimbursed portion of any L/C Disbursement
made by such Issuing Lender under any Letter of Credit is paid to the
Administrative Agent for the account of such Issuing Lender within three
(3) Business Days after the date such payment is due, such L/C Participant shall
pay to the Administrative Agent for the account of such Issuing Lender on demand
an amount in Dollars equal to the product of (i) the Dollar Amount of such
amount, times (ii) the daily average Federal Funds Rate during the period from
and including the date such L/C Disbursement is required to the date on which
such payment is immediately available to such Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to Section 3.8(a) is not made available to
the Administrative Agent in Dollars for the account of such Issuing Lender by
such L/C Participant within three (3) Business Days after the date such payment
is due, such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, the Dollar Amount of such amount with interest thereon
calculated from such due

 

65



--------------------------------------------------------------------------------

date at the rate per annum applicable to ABR Loans under the Revolving Facility
(or to the extent that such L/C Disbursement was made in a Foreign Currency, a
Eurocurrency Revolving Loan in such Foreign Currency in an amount equal to the
L/C Disbursement made by such Issuing Lender under such Letter of Credit). A
certificate of an Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.8(a), the Administrative Agent or such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by such Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or such Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by Administrative
Agent or such Issuing Lender, as the case may be, shall be required to be
returned by the Administrative Agent or such Issuing Lender, such L/C
Participant shall return to the Administrative Agent for the account of such
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or such Issuing Lender, as the case may be, to it.

3.9 Reimbursement Obligation of the Borrower. An Issuing Lender shall notify the
Borrower of the date and Dollar Amount of any L/C Disbursement under any Letter
of Credit and paid by such Issuing Lender. The Borrower agrees to reimburse such
Issuing Lender in Dollars for the Dollar Amount of (a) such L/C Disbursement so
paid (or if the Issuing Lender shall so elect in its sole discretion by notice
to the Borrower, in such other Agreed Currency which was paid by the Issuing
Lender pursuant to such L/C Disbursement in such Agreed Currency in an amount
equal to the amount of such L/C Disbursement) and (b) any reasonable and
documented fees, charges or other costs or expenses (other than taxes or similar
amounts) incurred by such Issuing Lender in connection with such payment on the
Business Day after the Borrower receives such notice. Each such payment shall be
made to such Issuing Lender at its address for notices referred to herein in
Dollars (or if the Issuing Lender shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Lender pursuant to such L/C Disbursement in such Agreed Currency in an
amount equal to the amount of such L/C Disbursement) and in immediately
available funds. Each L/C Disbursement under any Letter of Credit shall (unless
an event of the type described in clause (i) or (ii) of Section 9.12(f) shall
have occurred and be continuing with respect to the Borrower, in which case the
procedures specified in Section 3.8 for funding by L/C Participants shall apply)
constitute a request by the Borrower to the Administrative Agent for a borrowing
pursuant to Section 3.2 of ABR Loans in the amount of such L/C Disbursement;
provided that, if the amount of such L/C Disbursement is not less than the
Dollar Amount of $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 3.2 or 1.5 that
such payment be financed with (i) to the extent such L/C Disbursement was made
in Dollars, an ABR Revolving Loan or Eurocurrency Revolving Loan in Dollars in
an amount equal to such L/C Disbursement or (ii) to the extent that such L/C
Disbursement was made in a Foreign Currency, a Eurocurrency Revolving Loan in
such Foreign Currency in an amount equal to such L/C Disbursement, and, in each
case, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Loan or
Eurocurrency Revolving Loan, as applicable. The Borrowing Date with respect to
such borrowing shall be the first date on which a borrowing of Revolving Loans
could be made, pursuant to Section 3.2, if the Administrative Agent had received
a notice of such borrowing at the time the Administrative Agent receives notice
from an Issuing Lender of such L/C Disbursement under such Letter of Credit. If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each L/C Participant of the applicable amount drawn, the payment then due
from the Borrower in respect thereof and such L/C Participant’s Revolving
Percentage thereof. Promptly following receipt of such notice, each L/C
Participant shall pay to the Administrative Agent its Revolving Percentage of
the payment then due from the Borrower, in the

 

66



--------------------------------------------------------------------------------

same manner as provided in Section 3.2 with respect to Loans made by such Lender
(and Section 3.2 shall apply, mutatis mutandis, to the payment obligations of
the L/C Participants), and the Administrative Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the L/C Participants. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 3.9, the Administrative Agent shall distribute such
payment to the Issuing Lender or, to the extent that L/C Participants have made
payments pursuant to this Section 3.9 to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear. Any payment
made by an L/C Participant pursuant to this Section 3.9 to reimburse the Issuing
Lender for any L/C Disbursement under a Letter of Credit (other than the funding
of ABR Revolving Loans or Eurocurrency Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such unreimbursed amount. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Lender or Revolving Lender to any stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Borrower shall, at its option,
either (A) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Lender or the relevant Revolving Lender or (B) reimburse each L/C
Disbursement made in such Foreign Currency in Dollars, in an amount equal to the
Dollar Amount, calculated using the applicable Exchange Rates, on the date such
L/C Disbursement is made, of such L/C Disbursement.

3.10 Obligations Absolute. The Borrower’s obligations under Section 3.9 shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that the Borrower may have or
have had against an Issuing Lender, any beneficiary of a Letter of Credit or any
other Person. The Borrower also agrees with the Issuing Lenders that the Issuing
Lenders and any Issuing Lender’s Agent Related Parties shall not be responsible
for, and the Borrower’s Reimbursement Obligations under Section 3.9 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender or any Agent Related Party of any Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors, omissions, interruptions or delays found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Issuing Lender or its
Agent Related Parties, as applicable. The parties hereto agree that any action
taken or omitted by an Issuing Lender or its Agent Related Parties under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of their respective gross negligence or willful misconduct (as
determined by a final and nonappealable decision of a court of competent
jurisdiction), shall be binding on the Borrower and the parties hereto and shall
not result in any liability of such Issuing Lender or its Agent Related Parties
to the Borrower.

3.11 Letter of Credit Payments. If any L/C Disbursement is made under any Letter
of Credit, the relevant Issuing Lender shall promptly notify the Borrower of the
date of payment and amount paid by such Issuing Lender in respect thereof. The
responsibility of an Issuing Lender to the Borrower in connection with any L/C
Disbursement under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, and subject to the
limitations on liability set forth in Section 3.7(c) and 3.10 hereof, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.12 Applications; Issuer Documents. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the

 

67



--------------------------------------------------------------------------------

provisions of this Section 3 shall apply. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

3.13 Interim Interest. If the Issuing Lender shall make any disbursement under a
Letter of Credit, then, unless the Borrower shall reimburse such disbursement in
full on the date such disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such disbursement is made to
but excluding the date that the Borrower reimburses such disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such
disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Margin
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such disbursement when due pursuant to Section 3.9, then
Section 4.5(c) shall apply. Interest accrued pursuant to this Section 3.13 shall
be for the account of the Issuing Lender, except that interest accrued on and
after the date of payment by any L/C Participant pursuant to Section 3.9 to
reimburse the Issuing Lender shall be for the account of such L/C Participant to
the extent of such payment.

3.14 Replacement of Issuing Lender. An Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.7. From and after the effective date of any such replacement, (a) the
successor Issuing Lender shall have all the rights and obligations of the
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (b) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit then outstanding and issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

3.15 Defaulting Lenders. (a) Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the final paragraph of Section 11.1.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender hereunder; third, to Cash Collateralize the Issuing Lenders’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 3.15(b); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by

 

68



--------------------------------------------------------------------------------

the Administrative Agent and the Borrower, to be held in a Deposit Account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(B) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 3.15(b); sixth, to the
payment of any amounts owing to the Lenders or Issuing Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or any
Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans or L/C Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (B) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 6.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations are held by the
Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 3.15(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 3.15(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) No Defaulting Lender shall be entitled to receive any Commitment Fees for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such Commitment Fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(iv) Each Defaulting Lender shall be entitled to receive L/C Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 3.15(b); provided that with
respect to any L/C Fee not required to be paid pursuant to this Section
3.15(a)(iv), the Borrower shall (A) pay to each Non-Defaulting Lender that
portion of any such L/C Fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations that has
been reallocated to such Non-Defaulting Lender pursuant to clause (v) below,
(B) pay to each Issuing Lender the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (C) not be required to pay the remaining
amount of any such fee.

 

69



--------------------------------------------------------------------------------

(v) All or any part of such Defaulting Lender’s participation in L/C Obligations
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non- Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to Section
11.18, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non- Defaulting Lender’s increased
exposure following such reallocation.

(vi) If the reallocation described in clause (v) above cannot, or can only
partially, be effected, the Borrower shall, within two (2) Business Days
following the written request of the Administrative Agent (with a copy to the
Administrative Agent), without prejudice to any right or remedy available to it
hereunder or under law, Cash Collateralize the Issuing Lenders’ Fronting
Exposure in accordance with the procedures set forth in Section 3.15(b).

(b) At any time that there shall exist a Defaulting Lender, within three
(3) Business Days following the written request of the Administrative Agent or
any Issuing Lender (with a copy to the Administrative Agent) the Borrower shall
Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 3.15(a)(v) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(i) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Lenders, and agrees to maintain, a first priority security interest
in all such Cash Collateral as security for the Defaulting Lenders’ obligation
to fund participations in respect of L/C Obligations, to be applied pursuant to
clause (ii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lenders as herein provided (other than
Liens permitted pursuant to Section 8.3), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(ii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 3.15(b) in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(iii) Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Lender’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section 3.15(b) following (i) the

 

70



--------------------------------------------------------------------------------

elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and each Issuing Lender that there exists excess Cash
Collateral.

(c) If the Borrower, the Administrative Agent and each Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Facility (without giving
effect to Section 3.15(a)(v)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(d) So long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

3.16 Incremental Revolving Commitments.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Acquisition Effective Date by written notice to the Administrative Agent
elect to request an increase to the existing Revolving Commitments (each, an
“Incremental Revolving Commitment”) in an aggregate principal amount when
combined with the aggregate amount of all Incremental Term Loan Commitments
under Section 2.4 and all Incremental Equivalent Debt under Section 2.5 and any
other Incremental Revolving Commitment, not in excess of the Available
Incremental Amount. Each such notice shall specify (i) the date (each, a
“Revolving Commitment Increase Effective Date”) on which the Borrower proposes
that the Incremental Revolving Commitment shall be effective, which shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such earlier date as the
Administrative Agent shall agree in its sole discretion) and (ii) the identity
of each Person (which, if not a Lender, an Approved Fund or an Affiliate of a
Lender, shall be reasonably satisfactory to the Administrative Agent and the
Issuing Lenders) to whom the Borrower proposes any portion of such Incremental
Revolving Commitment be allocated and the amounts of such allocations.

(b) Conditions. The Incremental Revolving Commitment shall become effective as
of such Revolving Commitment Increase Effective Date; provided that:

(i) the condition set forth in Section 6.2(c) shall be satisfied (except as
otherwise set forth in the applicable Increase Revolving Joinder);

(ii) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except (A) to
the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date and (B) representations and warranties qualified by materiality
shall

 

71



--------------------------------------------------------------------------------

be true and correct in all respects); provided that, if the primary purpose of
such Incremental Revolving Commitment is to finance a Limited Condition
Acquisition permitted under Section 8.7 with the consent of only the Revolving
Lenders, then the foregoing shall be limited to the Specified Representations
(other than Section 5.19 with respect to the target in such Permitted
Acquisition and its subsidiaries);

(iii) no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Revolving Commitment Increase
Effective Date (except as otherwise set forth in the applicable Increase
Revolving Joinder); provided that, if the primary purpose of such Incremental
Revolving Commitment is to finance a Limited Condition Acquisition permitted
under Section 8.7, with the consent of only the Revolving Lenders providing such
Incremental Revolving Commitment, the foregoing shall at the Borrower’s election
instead be tested at the time of the execution of the relevant definitive
acquisition agreement; and

(iv) the Borrower shall deliver or cause to be delivered a duly executed
Increase Revolving Joinder and any customary legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction.

(c) Terms of Incremental Revolving Loans and Incremental Revolving Commitments.
The terms and provisions of the Incremental Revolving Commitments and the Loans
made pursuant to the Incremental Revolving Commitments (the “Incremental
Revolving Loans”) shall be part of the existing tranche of Revolving Loans and
such terms and provisions shall be on the same terms and subject to the same
documentation applicable to the existing Revolving Facility.

Incremental Revolving Loans may be provided by any existing Lender (but no
existing Lender shall have an obligation to make any Incremental Revolving
Commitment, nor will the Borrower have any obligation to approach any existing
Lenders to provide any Incremental Revolving Commitment) and additional banks,
financial institutions and other institutional lenders; provided that the
consent of the Administrative Agent and any Issuing Lender (in each case not to
be unreasonably withheld, conditioned or delayed) shall be required with respect
to any additional Lender to the same extent such consent would for an assignment
of an existing Loan to such Lender pursuant to Section 11.6(b). The Incremental
Revolving Commitments shall be effected by a joinder agreement (the “Increase
Revolving Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Revolving Commitment, in form and substance
reasonably satisfactory to each of them. Incremental Revolving Loans may be used
for the Borrower’s and its Subsidiaries’ general corporate purposes, including
any transaction not prohibited under this Agreement. The Increase Revolving
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 3.16. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Revolving Commitments and Revolving Loans
shall be deemed, unless the context otherwise requires, to include references to
Incremental Revolving Commitments and Incremental Revolving Loans that are made
pursuant to this Agreement.

(d) Equal and Ratable Benefit. The Incremental Revolving Loans and Incremental
Revolving Commitments established pursuant to this Section 3.16 shall constitute
Loans and Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, if secured, in any case, shall benefit equally

 

72



--------------------------------------------------------------------------------

and ratably from security interests created by the Security Documents and the
guarantees of the Subsidiary Guarantors. The Loan Parties shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security Documents continue
to be perfected under the Uniform Commercial Code or otherwise after giving
effect to the establishment of any such Class of Incremental Revolving Loans or
any such Incremental Revolving Commitments.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1 Optional Prepayments. (a) On or after the Acquisition Effective Date, the
Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty (other than in connection with a Repricing
Event), upon irrevocable notice delivered to the Administrative Agent no later
than 12:00 Noon, New York City time, three (3) Business Days prior thereto, in
the case of Eurocurrency Loans, and no later than 12:00 Noon, New York City
time, one (1) Business Day prior thereto, in the case of ABR Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurocurrency Loans or ABR Loans and if such payment is to be applied to prepay
the Term Loans; provided that (x) if a Eurocurrency Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 4.11 and (y) that such
notice may be contingent on the occurrence of a refinancing or the consummation
of a sale, transfer, lease or other disposition of assets and may be revoked or
the termination date deferred if the refinancing or sale, transfer, lease or
other disposition of assets does not occur. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans) accrued interest to such date on the amount
prepaid and any premium applicable thereto under Section 4.1(b). Partial
prepayments of Loans shall be in an aggregate principal Dollar Amount of
$10,000,000 or integral multiples of $1,000,000 in excess thereof. Voluntary
prepayments shall be applied to Term Loans in accordance with Section 4.8
hereof.

(b) Notwithstanding anything contained herein to the contrary, in the event
that, on or prior to the date which is six months after the Initial Second
Amendment Effective Date (i) a Repricing Event occurs, the Borrower shall pay to
the Administrative Agent, for the ratable account of the applicable Term
Lenders, a prepayment premium of 1.00% of the aggregate principal amount of the
2017 Replacement Term Loans prepaid, refinanced, substituted or replaced
pursuant to such Repricing Event and (ii) any Lender becomes a Non-Consenting
Lender in respect of an amendment to the Loan Documents that would reduce the
All-in Yield applicable to 2017 Replacement Term Loans and such Lender’s 2017
Replacement Term Loans are assigned pursuant to the Non-Consenting Lender
provisions of Section 11.1, the Borrower shall pay to such Lender for its own
account a fee equal to 1.00% of the aggregate principal amount of the 2017
Replacement Term Loans so assigned. Such amounts shall be due and payable on the
date of effectiveness of such Repricing Event or assignment, as applicable.

(c) In connection with the incurrence of 2017 New Replacement Term Loans
pursuant to Section 2.1(c) and the repayment of 2016 Replacement Term Loans with
the Net Cash Proceeds thereof, the Lenders and the Borrower hereby agree that,
notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall be obligated to pay to each 2017 Non- Converting Replacement Term
Loan Lender any amounts owing pursuant to Section 4.11(if any) to such 2017
Non-Converting Replacement Term Loan Lender in connection with the repayment of
the outstanding 2016 Replacement Term Loans of such 2017 Non-Converting
Replacement Term Loan Lender with the proceeds of 2017 New Replacement Term
Loans (it being understood that breakage or other costs of the type referred to
in Section 4.11 (if any) shall not be payable to 2017 Converting Replacement
Term Loan Lenders in connection with (x) the 2017 Replacement Term Loan
Conversion or (y) any 2016 Replacement Term Loans of such 2017 Converting
Replacement Term Loan Lender which

 

73



--------------------------------------------------------------------------------

are not subject to the 2017 Replacement Term Loan Conversion and which are
prepaid with the proceeds of the 2017 New Replacement Term Loans).

4.2 Mandatory Prepayments. (a) If any Indebtedness shall be incurred or issued
by the Borrower or any Restricted Subsidiary after the Acquisition Effective
Date (other than Excluded Indebtedness but including, for the avoidance of
doubt, any Replacement Facility), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied promptly upon such incurrence or issuance
toward the prepayment of the Loans as set forth in Section 4.2(f).

(b) If on any date after the Acquisition Effective Date the Borrower or any
Restricted Subsidiary shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event then, unless a Reinvestment Notice shall be delivered in respect
thereof, such Net Cash Proceeds shall be applied within five (5) Business Days
of such date toward the prepayment of the Loans as set forth in Section 4.2(f);
provided that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Loans
as set forth in Section 4.2(f).

(c) The Borrower shall, on each Excess Cash Flow Application Date commencing
with the Excess Cash Flow Application Date applicable to the fiscal year of the
Borrower ending December 31, 2016, apply the ECF Percentage of the excess, if
any, of (i) Excess Cash Flow for the related Excess Cash Flow Payment Period
minus (ii) voluntary prepayments of the Loans (including the Term Loans but
excluding prepayments of the Revolving Facility to the extent there is not an
equivalent permanent reduction in commitments thereunder) and Dutch Auction
purchases of Term Loans pursuant to Section 11.6(j) to the extent of cash
payments by the Borrower in connection therewith, in each case made with
Internally Generated Cash during such Excess Cash Flow Payment Period toward the
prepayment of the Loans as set forth in Section 4.2(f); provided that with
respect to the fiscal year period ending on December 31, 2016, (i) such
calculation of Excess Cash Flow shall be pro rated to reflect the portion of
Excess Cash Flow attributable to the period commencing on the Acquisition
Effective Date and ending on December 31, 2016 and (ii) notwithstanding any such
calculation hereunder, the aggregate amount of any mandatory prepayment under
this Section 4.2(c) with respect to the fiscal year ending December 31, 2016
shall not exceed $75,000,000. Except as provided below, each such prepayment and
commitment reduction shall be made on a date (an “Excess Cash Flow Application
Date”) no later than ten (10)100 days after the date on which the financial
statements referred to in Section 7.1(a) for the end of the fiscal year of the
Borrower with respect tofor which such prepayment is made are required to be
delivered to the Lenders.

(d) Notwithstanding the foregoing, the Borrower will not be required to prepay
the Loans pursuant to clause (b) with respect to any Net Cash Proceeds from any
Asset Sale or Recovery Event or pursuant to clause (c) with respect to any
Excess Cash Flow for the related Excess Cash Flow Payment Period, in each case
attributable to a Foreign Subsidiary to the extent (i) the repatriation of such
Net Cash Proceeds or Excess Cash Flow is prohibited by applicable local law from
being repatriated so long, but only so long, as the applicable local law will
not permit such repatriation (the Borrower hereby agreeing to use commercially
reasonably efforts to cause the applicable Foreign Subsidiary to promptly take
all actions reasonably required by the applicable local law to permit such
repatriation) or (ii) the repatriation of such Net Cash Proceeds or Excess Cash
Flow from such Foreign Subsidiary would result in material adverse consequence
with respect to Taxes, fees or similar impositions of Governmental Authorities
(including any actual cash Tax liability of more than $10,000,000 owed to any
Governmental Authorities that would be incurred in connection with such
mandatory prepayment provisions, as determined after utilizing any of the
Borrower’s available net operating losses or other available Tax attributes);
provided that in the event the Borrower is required to make a payment of Net
Cash Proceeds or Excess Cash Flow attributable to a Foreign Subsidiary, such
payment shall be made as soon as practicable based on applicable legal,
regulatory or commercial

 

74



--------------------------------------------------------------------------------

restraints after the Borrower becomes aware that such repatriation would not be
prohibited by applicable local law or result in material adverse consequences
with respect to Taxes, fees or similar impositions of Governmental Authorities.

(e) In the event that the Collateral Agent delivers written notice to the Escrow
Agent pursuant to Section 3(d) of the Escrow Agreement, the Closing Date Term
Loans, all accrued interest thereon and all other Obligations with respect
thereto shall be immediately due and payable, and the Administrative Agent shall
apply all proceeds received from the Escrow Account in accordance with
Section 4.2 and Section 4.8; provided that if the amount of the Escrow Property
is less than the amount required to prepay the Closing Date Term Loans, all
accrued interest thereon and all other Obligations with respect thereto in full
on such date, the Borrower will deliver to the Administrative Agent, on the date
of such prepayment, an amount equal to such deficiency.

(f) Amounts to be applied in connection with prepayments made pursuant to
Section 4.2 (a)-(e) shall be applied, without premium or penalty (other than in
connection with a Repricing Event) first, to the prepayment of the Term Loans in
accordance with Section 4.8 and, second, to prepay the Revolving Loans without
any permanent reduction of the Revolving Commitments, in each case on a pro rata
basis. The application of any prepayment pursuant to this Section 4.2 shall be
made, first, to ABR Loans and, second, to Eurocurrency Loans. Each prepayment of
the Loans under this Section 4.2 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid, and any premium applicable
thereto under Section 4.1(b); provided, further, that if a Eurocurrency Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11.

(g) Each Term Lender may elect, by notice to the Administrative Agent by
telephone (confirmed by hand delivery, facsimile transmission or PDF attachment
to an e-mail) at least one Business Day prior to the required prepayment date,
to decline all or any portion of any mandatory prepayment pursuant to
Section 4.2(a)-(e) of its Loans (such declined prepayment amounts, “Declined
Prepayments”) other than any prepayment from the proceeds of any Replacement
Facility, in which case (i) such Declined Prepayments shall be applied pro rata
to all Term Loans of each Term Lender that did not elect to decline such
prepayment, and (ii) to the extent of any excess, such Declined Prepayments
shall be retained by the Borrower.

(h) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Revolving
Extensions of Credit denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Revolving Extension of Credit)
exceeds the Total Revolving Commitments or (B) the sum of the aggregate
principal Dollar Amount of all of the outstanding L/C Exposures and Revolving
Credit Exposures denominated in Foreign Currencies (the “Foreign Currency
Exposure”) (so calculated), as of the most recent Computation Date with respect
to each such Revolving Extension of Credit exceeds the Foreign Currency Sublimit
or (ii) solely as a result of fluctuations in currency exchange rates, (A) the
sum of the aggregate principal Dollar Amount of all of the Revolving Extensions
of Credit (so calculated) exceeds 105% of the Total Revolving Commitments or
(B) the Foreign Currency Exposure, as of the most recent Computation Date with
respect to each such Revolving Extension of Credit, exceeds 105% of the Foreign
Currency Sublimit, the Borrower shall in each case immediately repay Revolving
Loans or deposit an amount in cash in a cash collateral account established with
the Administrative Agent for the benefit of the Lenders on terms and conditions
reasonably satisfactory to the Administrative Agent, as applicable, in an
aggregate principal amount sufficient to cause (x) the aggregate Dollar Amount
of all Revolving Extensions of Credit (so calculated) to be less than or equal
to the Total Revolving Commitments and (y) the Foreign Currency Exposure to be
less than or equal to the Foreign Currency Sublimit, as applicable, provided
that, in the case of prepayments of Revolving Loans, if the aggregate principal
amount of Revolving Loans then

 

75



--------------------------------------------------------------------------------

outstanding is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in cash in a cash collateral account established with the Administrative Agent
for the benefit of the Lenders on terms and conditions reasonably satisfactory
to the Administrative Agent.

4.3 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurocurrency Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election, which may be given by
(A) telephone, or (B) a Committed Loan Notice no later than 12:00 Noon, New York
City time, on the Business Day preceding the proposed conversion date; provided
that any telephone notice must be confirmed promptly on the same date prior to
2:00 p.m. New York City time such telephonic notice is given by delivery to the
Administrative Agent of a Committed Loan Notice; provided further that any such
conversion of Eurocurrency Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
ABR Loans to Eurocurrency Loans by giving the Administrative Agent prior
irrevocable notice of such election which may be given by (A) telephone, or
(B) a Committed Loan Notice (provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Committed Loan
Notice) no later than 2:00 p.m., New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor); provided that no ABR Loan under a
particular Facility may be converted into a Eurocurrency Loan when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. No conversion or continuation of the 2016 Incremental Term Loans into
2016 Replacement Term Loans pursuant to the 2016 Incremental Term Loan
Conversion shall constitute a voluntary or mandatory payment, prepayment or
commitment reduction for purposes of the Agreement.

(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1
and, prior to the Acquisition Effective Date, subject to the last sentence of
this Section 4.3(b), of the length of the next Interest Period to be applicable
to such Loans; provided that no Eurocurrency Loan under a particular Facility
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations; and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso, (i) in the case
of any Eurocurrency Loans denominated in Dollars, such Loans shall be converted
to ABR Loans and (ii) in the case of any Eurocurrency Loans denominated in a
Foreign Currency in respect of which the Borrower shall have failed to deliver
any required notice election prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Eurocurrency Loans shall automatically
continue as Eurocurrency Loans in the same currency with an Interest Period of
one month unless such Eurocurrency Loans are or were repaid in accordance with
Section 4.1. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. Notwithstanding the foregoing,
(i) on the Closing Date, the initial Closing Date Term Loans shall be
Eurocurrency Loans with an Interest Period of one week, and the Borrower shall
be deemed to have requested that the Initial Closing Date Term Loans be
continued for one additional one week Interest Period thereafter, and (ii) for
the period from May 2, 2016 until the Acquisition Effective Date, each Interest
Period shall be for a period of one month; it being acknowledged and agreed that
the Borrower shall be deemed to have requested that the initial Closing Date
Term Loans shall be continued as Eurocurrency Loans with an Interest Period of
one month commencing on May 2, 2016.

 

76



--------------------------------------------------------------------------------

4.4 Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurocurrency Loans comprising each Eurocurrency Tranche shall be equal to a
Dollar Amount in the amount of $10,000,000 or integral multiples of $1,000,000
in excess thereof and (b) no more than 10 Eurocurrency Tranches shall be
outstanding at any one time.

4.5 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

(c) Overdue principal, interest, Reimbursement Obligations, commitment fees and
other amounts payable hereunder shall bear interest at a rate per annum equal to
(i) in the case of payments of overdue principal of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% per annum and (ii) in the case of any other overdue amounts
under the Loan Documents, the non-default rate then applicable to ABR Loans
under the applicable Facility plus 2% per annum.

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

(e) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

(f) Notwithstanding anything to the contrary contained in the definition of
“Interest Period” or elsewhere in this Agreement, (i) each Eurodollar Borrowing
of Term Loans existing on the Initial First Amendment Effective Date immediately
prior to the 2016 Replacement Term Loan Conversion (each, an “Original
Eurodollar Borrowing”) shall, upon the occurrence of the 2016 Replacement Term
Loan Conversion, be deemed to be a new Eurodollar Borrowing of 2016 Replacement
Term Loans for all purposes of this Agreement, (ii) each such newly-deemed
Eurodollar Borrowing of 2016 Replacement Term Loans shall be subject to the same
Interest Period (and Adjusted LIBO Rate) as the Original Eurodollar Borrowing to
which it relates (as if no new Eurodollar Borrowing had in fact occurred),
(iii) 2016 New Replacement Term Loans shall be initially incurred pursuant to a
single Borrowing of Eurodollar Loans which shall be added to (and thereafter be
deemed to constitute a part of) each such newly-deemed Eurodollar Borrowing of
2016 Replacement Term Loans described in preceding subclause (i) on a pro rata
basis (based on the relative sizes of such newly-deemed Eurodollar Borrowings of
2016 Replacement Term Loans), which such Borrowing shall be subject to (x) an
Interest Period that commences on the Initial First Amendment Effective Date and
ends on the last day of the Interest Period

 

77



--------------------------------------------------------------------------------

of the applicable Original Eurodollar Borrowing to which it is added as
contemplated above by this clause (iii), and (y) the same Adjusted LIBO Rate
applicable to the Original Eurodollar Borrowing to which it is added as
contemplated above by this clause (iii), (iv) 2016 Incremental Term Loans shall
be initially incurred pursuant to a single Borrowing of Eurodollar Loans which
shall be added to (and thereafter be deemed to constitute a part of) each such
newly-deemed Eurodollar Borrowing of 2016 Replacement Term Loans described in
preceding subclause (i) on a pro rata basis (based on the relative sizes of such
newly-deemed Eurodollar Borrowings of 2016 Replacement Term Loans), which such
Borrowing shall be subject to (x) an Interest Period that commences on the
Initial First Amendment Effective Date and ends on the last day of the Interest
Period of the applicable Original Eurodollar Borrowing to which it is added as
contemplated above by this clause (iv), and (y) the same Adjusted LIBO Rate
applicable to the Original Eurodollar Borrowing to which it is added as
contemplated above by this clause (iv) and (v) in connection with the 2016
Replacement Term Loan Conversion, the incurrence of 2016 New Replacement Term
Loans pursuant to Section 2.1(b) and the incurrence of 2016 Incremental Term
Loans pursuant to Section 2.1(b), the Administrative Agent shall (and is hereby
authorized to) take all appropriate actions to ensure that all Lenders with
outstanding 2016 Replacement Term Loans (after giving effect to the 2016
Replacement Term Loan Conversion, the incurrence of 2016 New Replacement Term
Loans pursuant to Section 2.1(b), the incurrence of 2016 Incremental Term Loans
pursuant to Section 2.01(d)(C) and the 2016 Incremental Term Loan Conversion)
participate in each newly-deemed Eurodollar Borrowing of 2016 Replacement Term
Loans based on their respective pro rata shares.

(g) Notwithstanding anything to the contrary contained in the definition of
“Interest Period” or elsewhere in this Agreement, (i) each Eurodollar Borrowing
of 2016 Replacement Term Loans existing on the Initial Second Amendment
Effective Date immediately prior to the 2017 Replacement Term Loan Conversion
(each, a “2016 Eurodollar Borrowing”) shall, upon the occurrence of the 2017
Replacement Term Loan Conversion, be deemed to be a new Eurodollar Borrowing of
2017 Replacement Term Loans for all purposes of this Agreement, (ii) each such
newly-deemed Eurodollar Borrowing of 2017 Replacement Term Loans shall be
subject to the same Interest Period (and Adjusted LIBO Rate) as the 2016
Eurodollar Borrowing to which it relates (as if no new Eurodollar Borrowing had
in fact occurred), (iii) 2017 New Replacement Term Loans shall be initially
incurred pursuant to a single Borrowing of Eurodollar Loans which shall be added
to (and thereafter be deemed to constitute a part of) each such newly-deemed
Eurodollar Borrowing of 2017 Replacement Term Loans described in preceding
subclause (i) on a pro rata basis (based on the relative sizes of such
newly-deemed Eurodollar Borrowings of 2017 Replacement Term Loans), which such
Borrowing shall be subject to (x) an Interest Period that commences on the
Initial Second Amendment Effective Date and ends on the last day of the Interest
Period of the applicable 2016 Eurodollar Borrowing to which it is added as
contemplated above by this clause (iii), and (y) the same Adjusted LIBO Rate
applicable to the 2016 Eurodollar Borrowing to which it is added as contemplated
above by this clause (iii), and (iv) in connection with the 2017 Replacement
Term Loan Conversion, the incurrence of 2017 New Replacement Term Loans pursuant
to Section 2.1(c) and the incurrence of 2017 Incremental Term Loans pursuant to
Section 2.1(c), the Administrative Agent shall (and is hereby authorized to)
take all appropriate actions to ensure that all 2016 Replacement Lenders with
outstanding 2017 Replacement Term Loans (after giving effect to the 2017
Replacement Term Loan Conversion and the incurrence of 2017 New Replacement Term
Loans pursuant to Section 2.1(c)) participate in each newly-deemed Eurodollar
Borrowing of 2017 Replacement Term Loans based on their respective pro rata
shares.

4.6 Computation of Interest and Fees; Failure to Satisfy Conditions Precedent;
Obligations of Lenders Several. (a) Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of clause (a) or (b) of the definition of Alternate Base
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the

 

78



--------------------------------------------------------------------------------

relevant Lenders of each determination of a Eurocurrency Rate. Any change in the
interest rate on a Loan resulting from a change in the Alternate Base Rate or
the Statutory Reserve Rate shall become effective as of the opening of business
on the day on which such change becomes effective. The Administrative Agent
shall promptly notify the Borrower and the relevant Lenders of the effective
date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, promptly deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 4.6(a).

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 4, and such funds are not deposited into the Escrow Account in the case
of the Closing Date Term Loans or made available to the Borrower by the
Administrative Agent in the case of all other Loans because the conditions to
the applicable extension of credit set forth in Section 6 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) The obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit and to make payments pursuant
to Section 10.7 and 10.12 are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 10.7 or 10.12 on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.7 or 10.12.

4.7 Inability to Determine Interest Rate.

(a) If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Loan the LIBOR Screen Rate shall not be available for such Interest
Period and/or for the applicable currency with respect to such Eurocurrency Loan
for any reason, and the Administrative Agent shall reasonably determine that it
is not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the LIBO Rate for such
Interest Period for such Eurocurrency Loan shall be the rate per annum
determined by the Administrative Agent to be the rate at which it could borrow
funds in Dollars (or, in respect of Revolving Loans or Letters of Credit
denominated in an Agreed Currency other than Dollars, such Agreed Currency) for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurocurrency Loan being made, continued or converted
and with a term equivalent to such Interest Period would be offered by Deutsche
Bank AG London Branch in the London interbank Eurocurrency market; provided that
if such rate shall be less than zero, such rate shall be deemed to be zero;
provided further that if no such rate is available to the Administrative Agent,
(i) if such Loan shall be requested in Dollars, then such Borrowing shall be
made as an ABR Loan at the Alternate Base Rate and (ii) if such Loan shall be
requested in any Foreign Currency, the LIBO Rate shall be equal to the rate
determined by the Administrative Agent in its reasonable discretion after
consultation with the Borrower and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that until such time as the
Alternative Rate shall be determined and so consented to by the Majority
Facility Lenders with respect to the Revolving Facility, Loans shall not be
available in such Foreign Currency.

 

79



--------------------------------------------------------------------------------

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Majority Facility Lenders of any
Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in
the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Loan for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Committed Loan
Notice that requests the conversion of any Loan to, or continuation of any Loan
as, a Eurocurrency Loan in the applicable currency or for the applicable
Interest Period, as the case may be, shall be ineffective, (ii) if any Committed
Loan Notice requests a Eurocurrency Loan in Dollars, such Loan shall be made as
an ABR Loan and (iii) if any Committed Loan Notice requests a Eurocurrency Loan
in a Foreign Currency, then the LIBO Rate for such Eurocurrency Loan shall be
the Alternative Rate; provided that if the circumstances giving rise to such
notice affect only one Type of Loans, then the other Type of Loans shall be
permitted.

4.8 Pro Rata Treatment; Application of Payments; Payments. (a) Except as set
forth in Section 4.13, each borrowing by the Borrower from the Lenders
hereunder, each payment by the Borrower on account of any commitment fee and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Term Percentage or Revolving Percentages, as the case may be, of
the relevant Lenders.

(b) Except as set forth in Section 4.13, each payment (including each voluntary
or mandatory prepayment) on account of principal of and interest on the Term
Loans shall be made pro rata between each tranche of Term Loans according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans of such
tranche in direct order of maturity (it being understood, however, for the
avoidance of doubt, that 2017 Converted Replacement Term Loans outstanding on
the Initial Second Amendment Effective Date immediately after the 2017
Replacement Term Loan Conversion and immediately prior to the prepayment of 2016
Replacement Term Loans not subject to the 2017 Replacement Term Loan Conversion
with the Net Cash Proceeds of 2017 New Replacement Term Loans shall not be
subject to ratable prepayment on the Initial Second Amendment Effective Date
with Term Loans by operation of this proviso). Amounts repaid or prepaid on
account of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) on account of principal of and
interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time on the due date thereof to the Administrative Agent for the account of
the Lenders at the Funding Office in immediately available

 

80



--------------------------------------------------------------------------------

funds, without set off or counterclaim. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurocurrency
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension. All such payments shall be made
(i) in the same currency in which the applicable extension of credit was made
(or where such currency has been converted to euro, in euro) and (ii) to the
Administrative Agent at its Funding Office, except payments to be made directly
to an Issuing Lender as expressly provided herein and except that payments
pursuant to Sections 4.10, 4.11 and 11.5 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.
Notwithstanding the foregoing provisions of this Section 4.8, if, after the
making of any Revolving Extension of Credit in any Foreign Currency, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that the type of currency in which the Revolving
Extension of Credit was made (the “Original Currency”) no longer exists or the
Borrower is not able to make payment to the Administrative Agent for the account
of the Lenders in such Original Currency, then all payments to be made by the
Borrower hereunder in such currency shall instead be made when due in Dollars in
an amount equal to the Dollar Amount (as of the date of repayment) of such
payment due, it being the intention of the parties hereto that the Borrower
takes all risks of the imposition of any such currency control or exchange
regulations.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may (but
shall not be required to), in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for the period until such
Lender makes such amount immediately available to the Administrative Agent
(including, without limitation, the Overnight Foreign Currency Rate in the case
of Eurocurrency Revolving Loans denominated in a Foreign Currency). A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three (3) Business Days of
such Borrowing Date, the Administrative Agent shall also be entitled to recover
such amount with interest thereon at the rate per annum applicable to ABR Loans
under the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the

 

81



--------------------------------------------------------------------------------

preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.

(g) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 4.8 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

4.9 Requirements of Law. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate) or any
Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Lender determines that any Change in Law affecting
such Lender or Issuing Lender or any lending office of such Lender or such
Lender’s or Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.

 

82



--------------------------------------------------------------------------------

(c) A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Lender, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine months prior to the date that such Lender or Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof). Increased costs because of a Change in Law
resulting from the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III may only be requested by a Lender imposing such increased costs on
borrowers similarly situated to the Borrower under syndicated credit facilities
comparable to those provided hereunder.

4.10 Taxes. (a) For purposes of this Section 4.10, the term “Lender” includes
any Issuing Lender and the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d) The Borrower shall indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the reason for and amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such

 

83



--------------------------------------------------------------------------------

Lender’s failure to comply with the provisions of Section 11.6(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 4.10, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) (i) Any Lender (including solely for purposes of this subparagraph (i) and
Section 4.10(i) each Agent) that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.10(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and duly executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and duly executed copies

 

84



--------------------------------------------------------------------------------

  of IRS Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, properly completed and duly executed copies of IRS Form
W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits,” “other
income” or other article of such tax treaty;

 

  (2) properly completed and duly executed copies of IRS Form W-8ECI

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) properly completed and duly executed copies of IRS Form W-8BEN or W- 8BEN-E
(as applicable); or

 

  (4) to the extent a Foreign Lender is not the beneficial owner, properly
completed and duly executed copies of IRS Form W-8IMY, accompanied by properly
completed and duly executed copies of IRS Form W- 8ECI, IRS Form W-8BEN or
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and duly executed copies of any other form or
document prescribed by applicable law as a basis for claiming exemption from or
a reduction in U.S. federal withholding Tax, together with such supplementary
documentation as

 

85



--------------------------------------------------------------------------------

may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.10 (including by the payment of additional amounts
pursuant to this Section 4.10), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party related to
such refund and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Each Lender agrees that if any documentation it previously delivered
pursuant to Section 4.10(g) expires or becomes obsolete or inaccurate in any
respect, it shall update such documentation or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so.
Notwithstanding anything to the contrary in this Section 4.10, a Lender shall
not be required to deliver any documentation pursuant to Section 4.10(g) or this
paragraph (i) that such Lender is not legally eligible to deliver.

(j) Each party’s obligations under this Section 4.10 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

4.11 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this

 

86



--------------------------------------------------------------------------------

Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurocurrency Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto or (d) any other default by the
Borrower in the repayment of such Eurocurrency Loans when and as required
pursuant to the terms of this Agreement. Such indemnification may include an
amount (other than with respect to clause (d)) equal to the excess, if any, of
(i) the amount of interest that would have accrued on the amount so prepaid, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurocurrency
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder. This
Section 4.11 shall not apply with respect to Taxes other than any Tax that
represent losses, claims, damages, etc. arising from any non-Tax claim.

4.12 Change of Lending Office. If any Lender requests compensation under
Section 4.9, or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.10, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.9 or 4.10, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

4.13 Replacement of Lenders. If any Lender requests compensation under
Section 4.9, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.10 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.12, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, (i) prepay such Lender’s outstanding Term Loans
in full on a non-pro rata basis without premium or penalty (other than any
premium applicable under Section 4.1(b)), or (ii) at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.6) all of
its interests, rights (other than its existing rights to payments pursuant to
Section 4.9 or Section 4.10) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that, in the case of an assignment:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.6;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.1(b), if applicable, and Section 4.11) from the assignee (to the

 

87



--------------------------------------------------------------------------------

extent of such outstanding principal and accrued interest and fees and premiums)
or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 4.9 or payments required to be made pursuant to Section 4.10, such
assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable law; and

(e) in the case of any assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

4.14 Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower (or, in the case of an
assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case pursuant to Section 11.6(d), and a subaccount therein for each Lender,
in which shall be recorded the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to
time.

(c) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans or Revolving Loans, as the case
may be, of such Lender, substantially in the forms of Exhibit E-1 or E-2,
respectively, with appropriate insertions as to date and principal amount.

(d) On and after the Initial Second Amendment Effective Date, each 2017
Converting Replacement Term Loan Lender which holds a promissory note with
respect to Term Loans shall be entitled to surrender such promissory note to the
Borrower against delivery of a new promissory note with respect to its 2017
Converted Replacement Term Loans, completed in conformity with this Section
4.14; provided that if any such promissory note is not so surrendered, then from
and after the Initial Second Amendment Effective Date, such promissory note
shall be deemed to evidence the 2017 Converted Replacement Term Loans into which
the Term Loans theretofore evidenced by such promissory note have been
converted.

4.15 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurocurrency
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such and
convert ABR Loans to Eurocurrency Loans shall forthwith be canceled and (b) such
Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurocurrency Loan occurs
on a day which

 

88



--------------------------------------------------------------------------------

is not the last day of the then current Interest Period with respect thereto,
the Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 4.11.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue, amend, extend, renew or participate in the Letters of
Credit, (x) on the Closing Date, the Borrower hereby represents and warrants to
each Agent and each Lender solely with respect to each Specified Representation,
and (y) on the Acquisition Effective Date and on the date of each other
extension of credit made hereunder (excluding, for the avoidance of doubt, the
Closing Date), the Borrower hereby represents and warrants to each Agent and
each Lender that:

5.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
and related pro forma income statement of the Borrower and its consolidated
Subsidiaries for the twelve (12) month period ending on the last day of the most
recently completed four fiscal quarter period ended at least forty-five
(45) days prior to the Acquisition Effective Date (the “Pro Forma Financial
Statements”) copies of which have heretofore been furnished to each Lender, have
been prepared giving effect (as if such events had occurred at the beginning of
such period) to the Transactions. The Pro Forma Financial Statements have been
prepared in good faith based on the assumptions set forth therein, which the
Borrower believed to be reasonable assumptions at the time such Pro Forma
Financial Statements were prepared, and present fairly in all material respects
on a pro forma basis the estimated financial position of the Borrower and its
consolidated Subsidiaries as at and for the date and period set forth above,
assuming that the Transactions had actually occurred at the beginning of such
period.

(b) (i) The audited consolidated balance sheets of the Borrower and its
Subsidiaries (other than the Acquired Business) for each of the 2013, 2014 and
2015 fiscal years, and the related consolidated statements of income,
stockholders’ equity and cash flows for such fiscal years, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP,
independent public accountants, present fairly in all material respects the
consolidated financial position and results of operations of the Borrower and
its Subsidiaries as at such date, and for such fiscal years.

(ii) The unaudited consolidated balance sheets and related statements of income
and cash flows of the Borrower and its Subsidiaries (other than the Acquired
Business) for each fiscal quarter ended after December 31, 2015 and at least
forty-five (45) days prior to the Acquisition Effective Date and certified by a
Responsible Officer of the Borrower, present fairly in all material respects the
consolidated financial position and results of operations of the Borrower and
its Subsidiaries (other than the Acquired Business) as at such date and for such
period (subject to normal year-end audit adjustments and the absence of
footnotes).

(iii) All such financial statements delivered pursuant to clauses (b)(i) and
(b)(ii) above, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except with respect to clause (b)(ii), subject to normal year-end
adjustments and the absence of footnotes).

(c) (i) The audited consolidated balance sheets of the Target and its
consolidated Subsidiaries for the 2013, 2014 and 2015 fiscal years, and the
related consolidated statements of income, stockholders’ equity and cash flows
for such fiscal years, reported on by and accompanied by an unqualified report
from KPMG LLP, independent public accountants, to the best knowledge of the
Borrower, present fairly in all material respects the consolidated position and
results of operations of the Acquired Business as at such date and for such
fiscal years.

(ii) The unaudited consolidated balance sheets and related statements of income
and cash flows of the Acquired Business for each fiscal quarter ended after
December 31, 2015 at

 

89



--------------------------------------------------------------------------------

least forty-five (45) days prior to the Acquisition Effective Date, to the best
knowledge of the Borrower, present fairly in all material respects the
consolidated financial position and results of operations of the Acquired
Business as at such date and for such periods (subject to normal year-end audit
adjustments and the absence of footnotes).

(iii) All such financial statements delivered pursuant to clauses (c)(i) and
(c)(ii) above, including the related schedules and notes thereto, to the best
knowledge of the Borrower, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except with respect to clause
(c)(ii), subject to normal year-end adjustments and the absence of footnotes).

(d) Except as disclosed in the financial statements referred to in clause (b)(i)
above or the notes thereto or in Borrower’s other reports and filings filed with
the SEC prior to the Acquisition Effective Date, none of the Borrower or the
Subsidiaries has, as of the Acquisition Effective Date, any material contingent
liabilities, unusual forward or long term commitments or unrealized losses.

5.2 No Change. Since December 31, 2015, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.3 Corporate Existence; Compliance with Law. Except as permitted under Section
8.4, the Borrower and each Restricted Subsidiary (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the organizational power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, (d) is in compliance with the terms
of its Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law (including, for the avoidance of doubt, the Patriot Act) and
all Governmental Authorizations, except to the extent that any failure under
clause (a) (with respect to any Restricted Subsidiary that is not a Loan Party)
or clauses (b) through (e) to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. With respect to the Transactions to be consummated
on the Closing Date, no consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with such Transactions or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (a) consents, authorizations, filings and notices described in
Schedule 5.4(a) of the Disclosure Letter, which consents, authorizations,
filings and notices have been, or will be, obtained or made and are in full
force and effect on or before the Closing Date, and all applicable waiting
periods shall have expired, in each case without any action being taken by any
Governmental Authority that would restrain, prevent or otherwise impose adverse
conditions on such Transactions, other than any such consent, authorizations,
filings and notices the absence of which could not reasonably be expected to
have a Material Adverse Effect, and (b) the filings referred to in Section 5.19
with respect to the Loan Parties on the Closing Date. With respect to the
Transactions to be consummated on the Acquisition Effective Date, no consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with such
Transactions or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan

 

90



--------------------------------------------------------------------------------

Documents, except (a) consents, authorizations, filings and notices described in
Schedule 5.4(b) of the Disclosure Letter, which consents, authorizations,
filings and notices have been, or will be, obtained or made and are in full
force and effect on or before the Acquisition Effective Date, and all applicable
waiting periods shall have expired, in each case without any action being taken
by any Governmental Authority that would restrain, prevent or otherwise impose
adverse conditions on such Transactions, other than any such consent,
authorizations, filings and notices the absence of which could not reasonably be
expected to have a Material Adverse Effect, and (b) the filings referred to in
Section 5.19 with respect to the Target and its Subsidiaries that become Loan
Parties. Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto on the date thereof. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) its
Organizational Document, (b) any Requirement of Law, Governmental Authorization
or any Contractual Obligation of the Borrower or any Restricted Subsidiary
(including, without limitation, the Convertible Notes Indentures and, in each
case any Permitted Refinancings thereof) and (c) will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to its Organizational Documents, any Requirement of Law or any
such Contractual Obligation (including, without limitation, the Convertible
Notes Indentures and, in each case, any Permitted Refinancings thereof) (other
than the Liens created by the Security Documents and the Liens permitted by
Section 8.3), except for any violation set forth in clauses (b) or (c) which
could not reasonably be expected to have a Material Adverse Effect.

5.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against the Borrower or any Restricted
Subsidiary or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents, which would in any respect impair the
enforceability of the Loan Documents, taken as a whole or (b) that could
reasonably be expected to have a Material Adverse Effect.

5.7 No Default. No Default or Event of Default has occurred and is continuing.

5.8 Ownership of Property; Liens. The Borrower and each Restricted Subsidiary
has title in fee simple (or local law equivalent) to all of its owned real
property, a valid leasehold interest in all its leased real property, and good
title to, or a valid leasehold interest in, license of, or right to use, all its
other real property and tangible Property material to its business, in all
material respects, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes, and no such Property is subject to any
Lien except as permitted by Section 8.3. As of the Acquisition Effective Date,
no condemnation has been commenced or, to the Borrower’s knowledge, is
contemplated with respect to all or any portion of any real property required to
be pledged to the Collateral Agent by the Borrower or any Restricted Subsidiary.

5.9 Intellectual Property. All Intellectual Property owned by the Borrower and
the Restricted Subsidiaries is owned free and clear of all Liens (other than
(a) as permitted by Section 8.3, (b) licenses listed on Schedule 5.9 of the
Disclosure Letter, (c) other licenses, authorizations, covenants not to sue, and
releases granted in the ordinary course of business or which are not,
individually or in the aggregate, material (including in connection with the
sale or provision by the Borrower or any Restricted Subsidiary of products or
services), (d) the security interest granted to the Collateral Agent for the
benefit

 

91



--------------------------------------------------------------------------------

of the Secured Parties pursuant to the Guarantee and Collateral Agreement,
(e) licenses under which the Borrower or any Restricted Subsidiary is the
licensor in existence as of the date hereof (or, with respect to the Acquired
Business, the Acquisition Effective Date) (including in connection with the sale
or provision by the Borrower or any Restricted Subsidiary of products or
services) and (f) licenses to the Borrower or any Restricted Subsidiary). Except
as could not reasonably be expected to have a Material Adverse Effect: (i) the
conduct of, and the use of such Intellectual Property in, the business of the
Borrower and the Restricted Subsidiaries (including the products and services of
the Borrower and each Restricted Subsidiary) does not infringe, misappropriate,
or otherwise violate the Intellectual Property rights of any other Person;
(ii) in the last two (2) years, there has been no such claim asserted in writing
(including in the form of offers or invitations to obtain a license) asserted or
to the knowledge of any Loan Party, threatened against the Borrower or any
Restricted Subsidiary; (iii) to the knowledge of any Loan Party, there is no
valid basis for a claim of infringement, misappropriation, or other violation of
Intellectual Property rights against the Borrower or any Restricted Subsidiary;
and (iv) to the knowledge of any Loan Party, no Person is infringing,
misappropriating, or otherwise violating any Intellectual Property of the
Borrower or any Restricted Subsidiary, and there has been no such claim asserted
or threatened against any third party by the Borrower or any Restricted
Subsidiary, or any other Person.

5.10 Taxes. Each Loan Party has timely filed or caused to be filed all federal
and other material state and other tax returns that are required to be filed by
it (and all such tax returns are true, correct, and complete in all material
respects) and has paid or caused to be paid all Taxes required to have been paid
by it, in each case, except (a) any Taxes that are being contested in good faith
by appropriate proceedings for which adequate reserves in conformity with GAAP
have been set aside on the books of the relevant Loan Party or (b) to the extent
such failure could not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect.

5.11 Federal Regulations. No part of the proceeds of any extension of credit
under this Agreement have been or will be used, whether directly or indirectly,
for any purpose that violates or would be inconsistent with the provisions of
each of Regulations T, U and X.

5.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any the Borrower or any Restricted Subsidiary pending or,
to the knowledge of the Borrower, threatened; (b) hours worked by and payment
made to employees of the Borrower and each Restricted Subsidiary have not been
in violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable Requirement of Law dealing with such matters; and (c) the
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower or any Restricted Subsidiary is
bound.

5.13 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

5.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

5.15 Subsidiaries. (a) Except as disclosed to the Administrative Agent, Schedule
5.15 of the Disclosure Letter sets forth (i) the name and jurisdiction of
formation or incorporation of each Group Member and, as to each such Group
Member, states the authorized and issued capitalization of such Group Member,
the beneficial and record owners thereof and the percentage of each class of
Capital Stock owned by any Loan Party and (ii) each Immaterial Subsidiary as of
the Closing Date and, upon supplement pursuant to Section 1.6, as of the
Acquisition Effective Date, (b) except as disclosed on

 

92



--------------------------------------------------------------------------------

Schedule 5.15 of the Disclosure Letter or as disclosed to the Administrative
Agent by the Borrower in writing from time to time after the Acquisition
Effective Date, after giving effect to the consummation of the Transactions,
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees,
independent contractors or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of the Borrower or any Restricted
Subsidiary, except as created by the Loan Documents or as permitted hereby, and
(c) as of each of the Closing Date and the Acquisition Effective Date, each
Domestic Subsidiary that is not a Subsidiary Guarantor is an Immaterial
Subsidiary or an Unrestricted Subsidiary. Except as listed on Schedule 5.15 of
the Disclosure Letter, as of each of the Closing Date and the Acquisition
Effective Date, neither the Borrower nor any Restricted Subsidiary owns any
interests in any joint venture, partnership or similar arrangements with any
Person. As of each of the Closing Date and the Acquisition Effective Date, all
Subsidiaries are Restricted Subsidiaries.

5.16 Use of Proceeds. (a) The proceeds of any Term Loans made on the Closing
Date shall be deposited into the Escrow Account and, upon release from escrow in
accordance with the terms of the Escrow Agreement, shall be used (i) to pay,
directly or indirectly, the Acquisition Consideration, (ii) to finance the
Refinancing, (iii) to fund the Transaction Costs and (iv) to pay interest on the
Closing Date Term Loans to the extent required pursuant to Section 9.3(c).

(b) (i) The proceeds of the Revolving Loans made on the Acquisition Effective
Date shall be used (A) to fund the Acquisition Consideration and Transaction
Costs in an aggregate amount not to exceed $200,000,000, (B) to finance the
Refinancing, (C) to backstop or replace or Cash Collateralize letters of credit
outstanding on the Closing Date under facilities no longer available to the
Borrower or its Subsidiaries and (ii) the proceeds of the Revolving Loans made
after the Acquisition Effective Date shall be used for working capital, Capital
Expenditures and other general corporate purposes of the Borrower and its
Restricted Subsidiaries, including the financing of Permitted Acquisitions and
other permitted Investments.

(c) The proceeds of any Incremental Term Loans made after the Acquisition
Effective Date shall be used as provided in Section 2.4.

(d) The proceeds of (i) any 2016 New Replacement Term Loans incurred by the
Borrower will be used for purposes of the repayment of principal on the Term
Loans not subject to the 2016 Replacement Term Loan Conversion and the payment
of accrued but unpaid interest on all Term Loans (with such repayment of
principal to be applied as provided in Section 4.8(b) and the payment of fees
and expenses incurred in connection with the First Amendment and the incurrence
of the 2016 Replacement Term Loans (including pursuant to the 2016 Replacement
Term Loan Conversion). The proceeds of any 2016 Incremental Term Loans incurred
by the Borrower will be used for the purposes of the repayment of principal on
the Revolving Loans outstanding on the Acquisition Effective Date (after giving
effect to the consummation of the Acquisition) (with such repayment of principal
to be applied as provided in Section 4.8(c) and (ii) any 2017 New Replacement
Term Loans incurred by the Borrower will be used for purposes of the repayment
of principal on the 2016 Replacement Term Loans not subject to the 2017
Replacement Term Loan Conversion and the payment of accrued but unpaid interest
on all such 2016 Replacement Term Loans (with such repayment of principal to be
applied as provided in Section 4.8(b) and the payment of fees and expenses
incurred in connection with the Second Amendment and the incurrence of the 2017
Replacement Term Loans (including pursuant to the 2017 Replacement Term Loan
Conversion).

(e) No proceeds of the Loans will be used by the Borrower or any Subsidiary
directly or indirectly, (i) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business, or to obtain any improper or undue advantage,
in

 

93



--------------------------------------------------------------------------------

violation of the Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 or any other applicable anti-corruption law or (ii) for the
purpose of financing activities of or with any Person, that, at the time of such
financing, is a Sanctioned Person.

5.17 Environmental Matters. Except as set forth in Schedule 5.17 of the
Disclosure Letter, none of the Borrower or any Restricted Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, in each case in a
manner that could reasonably be expected to have a Material Adverse Effect.

5.18 Accuracy of Information, etc. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrower or any of its Restricted Subsidiaries is subject, and all other matters
known to any Responsible Officer of such Persons, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No written statement contained in this Agreement, any other Loan Document or any
other document, certificate or statement furnished by any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
when taken as a whole, contained as of the date such statement, information,
document or certificate was furnished, any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which such
statements were made after giving effect to any supplements thereto; provided,
however, that with respect to the projections, other pro forma financial
information and forward looking information and information of a general
economic or industry-specific nature contained in the materials referenced
above, the Borrower represents only that the same were prepared in good faith
and are based upon assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial or other information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial or other information may differ from the projected results set
forth therein by a material amount.

5.19 Security Documents. (a) As of the Closing Date, the provisions of the
Escrow Agreement create a legal, valid and perfected security interest and Lien
on the Escrow Property in favor of the Collateral Agent for the benefit of the
Secured Parties over all other Liens on the Escrow Property, and the Guarantee
and Collateral Agreement and each other Security Document is effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
valid security interest in the Collateral described therein and proceeds thereof
(to the extent a security interest can be created therein under the Uniform
Commercial Code). In the case of the Pledged Equity Interests described in the
Guarantee and Collateral Agreement, when stock or interest certificates
representing such Pledged Equity Interests (along with properly completed stock
or interest powers endorsing the Pledged Equity Interest and executed by the
owner of such shares or interests are delivered to the Collateral Agent), and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement or any other Security Document (other than Deposit Accounts), when
financing statements and other filings specified on Schedule 5.19(a) of the
Disclosure Letter in appropriate form are filed in the offices specified on
Schedule 5.19(a) of the Disclosure Letter, the Collateral Agent, for the benefit
of the Secured Parties, shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except Liens permitted by
Section 8.3 (other than Liens permitted by clauses (p), (ee) and (jj) of
Section 8.3)), subject, however, in the case of any Pledged Equity Interests of
Foreign Subsidiaries to any additional requirements under foreign law.

 

94



--------------------------------------------------------------------------------

(b) Subject on the Acquisition Effective Date to the Funds Certain Provisions,
the Guarantee and Collateral Agreement and each other Security Document (in each
case upon giving effect to any joinders thereto on the Acquisition Effective
Date) is effective to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a valid security interest in the Collateral described
therein and proceeds thereof (to the extent a security interest can be created
therein under the Uniform Commercial Code). In the case of the Pledged Equity
Interests described in the Guarantee and Collateral Agreement (upon giving
effect to any joinders thereto on the Acquisition Effective Date), when stock or
interest certificates representing such Pledged Equity Interests (along with
properly completed stock or interest powers endorsing the Pledged Equity
Interest and executed by the owner of such shares or interests are delivered to
the Collateral Agent), and in the case of the other Collateral described in the
Guarantee and Collateral Agreement or any other Security Document (other than
Deposit Accounts) (in each case upon giving effect to any joinders thereto on
the Acquisition Effective Date), when financing statements and other filings
specified on Schedule 5.19(b) of the Disclosure Letter in appropriate form are
filed in the offices specified on Schedule 5.19(b) of the Disclosure Letter, the
Collateral Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except Liens permitted by Section 8.3 (other than Liens permitted by clauses
(p), (ee) and (jj) of Section 8.3)), subject, however, in the case of any
Pledged Equity Interests of Foreign Subsidiaries to any additional requirements
under foreign law.

(c) Schedule 5.19(c) of the Disclosure Letter lists, as of the Closing Date,
each parcel of (i) owned real property that has a value, in the reasonable
opinion of the Borrower, in excess of $10,000,000 and (ii) leasehold interests
material to the business of the Borrower, the other Loan Parties or the Acquired
Business, in each case, located in the United States and held by the Borrower or
any of the other Loan Parties on the Closing Date. Upon delivery in accordance
with Section 7.9(b), each of the Mortgages with respect to the Properties listed
on Schedule 5.19(c) is effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a valid Lien on the Mortgaged Properties
described therein and proceeds thereof, and when the Mortgages are filed in the
offices specified therein, each such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Mortgaged Properties and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (except Liens permitted by Section 8.3
(other than Liens permitted by clauses (p), (ee) and (jj) of Section 8.3)).

(d) Schedule 5.19(d) of the Disclosure Letter lists, as of the Acquisition
Effective Date, each parcel of (i) owned real property that has a value, in the
reasonable opinion of the Borrower, in excess of $10,000,000 and (ii) leasehold
interests material to the business of the Borrower, the other Loan Parties or
the Acquired Business, in each case, located in the United States and held by
the Acquired Business. Upon delivery in accordance with Section 7.9(b), each of
the Mortgages with respect to the Properties listed on Schedule 5.19(d) is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a valid Lien on the Mortgaged Properties described therein and
proceeds thereof, and when the Mortgages are filed in the offices specified
therein, each such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties and the proceeds thereof, as security for the Obligations
(as defined in the relevant Mortgage), in each case prior and superior in right
to any other Person (except Liens permitted by Section 8.3 (other than Liens
permitted by clauses (p), (ee) and (jj) of Section 8.3)).

5.20 Solvency. Immediately upon entry into this Agreement, the Escrow Agreement
and any applicable Loan Documents on the Closing Date, the Borrower and its
Subsidiaries as of such date (on a consolidated basis), after giving effect to
the Transactions consummated on the Closing Date and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and

 

95



--------------------------------------------------------------------------------

therewith, are Solvent. Immediately after consummation of the Transactions to
occur on the Acquisition Effective Date, the Borrower and its Subsidiaries as of
such date (on a consolidated basis), after giving effect to such Transactions
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith, are Solvent.

5.21 Senior Indebtedness. The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt”, “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party under and as
defined in any Junior Financing Documentation.

5.22 Anti-Terrorism Laws. (a) None of the Borrower, any Loan Party or any of
their respective Subsidiaries or their respective directors or officers
(limited, in the case of directors and officers of Subsidiaries of the Borrower,
to the knowledge of a Responsible Officer of the Borrower), nor, to the
knowledge of a Responsible Officer of the Borrower, any of their respective
employees, is in violation of any Anti-Terrorism Law or engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

(b) None of the Borrower, any Loan Party or any of their respective Subsidiaries
or their respective directors or officers (limited, in the case of directors and
officers of Subsidiaries of the Borrower, to the knowledge of a Responsible
Officer of the Borrower), nor, to the knowledge of a Responsible Officer of the
Borrower, any of their respective employees or agents acting or benefiting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder, is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

(v) a Person that is named as a “specially designated national” on the most
current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or

(vi) a Person who is affiliated or associated with a person listed above.

(c) None of the Borrower, any Loan Party or any of their respective Subsidiaries
or their respective directors or officers (limited, in the case of directors and
officers of Subsidiaries of the Borrower, to the knowledge of a Responsible
Officer of the Borrower), nor, to the knowledge of a Responsible Officer of the
Borrower, any of their respective employees or agents acting in any capacity in
connection with the Loans, Letters of Credit or other transactions hereunder
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224.

5.23 Anti-Corruption Laws; Sanctions. The Borrower and its Subsidiaries, and
their respective directors, officers, employees and agents, have conducted their
businesses in compliance with

 

96



--------------------------------------------------------------------------------

the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and any other applicable anti-corruption law. The Borrower and
its Subsidiaries have instituted and maintain policies and procedures designed
to ensure compliance by the Borrower, its Subsidiaries, and their respective
directors, officers, employees and agents, with the United States Foreign
Corrupt Practices Act of 1977, as amended, the UK Bribery Act 2010 and any other
applicable anti-corruption law. Neither the Borrower nor its Subsidiaries, nor
any of their respective directors, officers, employees, or agents, is a
Sanctioned Person or is directly or indirectly owned or controlled by a
Sanctioned Person.

5.24 EEA Financial Institution. Neither the Borrower nor any other Loan Party is
an EEA Financial Institution.

5.25 Insurance. Schedule 5.25(a) of the Disclosure Letter sets forth a listing
of all insurance maintained by the Borrower and its Subsidiaries as of the
Closing Date (other than local insurance policies maintained by Foreign
Subsidiaries of the Borrower), with the amounts insured (and any deductibles)
set forth therein. Schedule 5.25(b) of the Disclosure Letter sets forth a
listing of all insurance maintained by the Acquired Business as of the
Acquisition Effective Date (other than local insurance policies maintained by
Foreign Subsidiaries of the Target), with the amounts insured (and any
deductibles) set forth therein.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Extension of Credit on the Closing Date. The agreement
of each Lender to make the initial extension of credit requested to be made by
it on the Closing Date is subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received each of
(i) this Agreement and the Disclosure Letter and each other Loan Document
required to be entered into on the Closing Date, executed and delivered by each
Loan Party that is party thereto and (ii) the Escrow Agreement, executed and
delivered by each party party thereto.

(b) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 8.3 or discharged on or prior
to the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(c) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit F-1, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, good standings from the applicable secretary of
state of organization of each Loan Party, certificates of resolutions or other
action, incumbency certificates of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date.

(d) Legal Opinions. The Administrative Agent shall have received the legal
opinion, dated the Closing Date, of each of Morrison & Foerster LLP and Locke
Lord LLP, counsel to the Borrower and its Subsidiaries, as applicable. Such
legal opinion shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require that are customary for transactions of this kind.

 

97



--------------------------------------------------------------------------------

(e) Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, if applicable,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

(f) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement and any Intellectual Property Security
Agreement) required by the Security Documents or under United States law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
in order to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 8.3 (other than Liens permitted by clauses (p),
(ee) and (jj) of Section 8.3)), shall be in proper form for filing, registration
or recordation.

(g) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit I-1, executed as of the Closing Date
by the chief financial officer of the Borrower.

(h) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

(i) Patriot Act, Etc. The Agents shall have received, no later than five
(5) Business Days prior to the Closing Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, as reasonably requested by the Agents to the extent requested in writing by
the Agents at least ten (10) Business Days prior to the Closing Date.

(j) Fees and Expenses. (i) The Lenders and the Agents shall have received all
costs, fees and expenses to the extent then due and payable and invoiced prior
to the Closing Date and (ii) the Borrower shall have funded into the Escrow
Account an amount equal to (x) 1.5% of aggregate principal amount of the Closing
Date Term Loans, which amount represents the OID with respect to the Closing
Date Term Loans payable on the Closing Date plus (y) an amount calculated by the
Administrative Agent on the Closing Date, equal to regularly accruing interest
on the Closing Date Term Loans that will be payable to the Administrative Agent
for distribution to the Lenders for (1) the period from the Closing Date until
May 1, 2016, accruing interest as ABR Loans, and (2) the next three one- month
Interest Periods thereafter accruing interest as Eurocurrency Loans, assuming
that the full amount of Closing Date Term Loans that are outstanding on such
date remain outstanding throughout such periods.

(k) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to Sections 5.3(a), 5.4 (except with
respect to the third and fourth sentences thereof), 5.5(a) and (b) (solely with
respect to material Requirements of Law to the extent resulting in a Company
Material Adverse Effect), 5.11, 5.14, 5.16(e), 5.19, 5.20, 5.22 and 5.23 (the
“Specified Representations”) shall be true and correct in all material respects
(or, in all respects, if qualified by materiality or Material Adverse Effect) on
and as of such date as if made on and as of such date (except to the extent made
as of a specific date, in which case such representation and warranty shall be
true and correct in all material respects (or, in all respects, if qualified by
materiality or Material Adverse Effect) on and as of such specific date).

 

98



--------------------------------------------------------------------------------

(l) Notices. The Borrower shall have delivered to the Administrative Agent the
notice of borrowing for the extension of credit in accordance with this
Agreement.

(m) Security Interests pursuant to Escrow Agreement. The security interests
created pursuant to the Escrow Agreement shall be effective and the Collateral
Agent shall hold a valid and perfected security interest in the Escrow Account
and the Escrow Property securing the Obligations, as of the date that the
Initial Deposit (as defined in the Escrow Agreement) is deposited into the
Escrow Account.

6.2 Conditions to Release from Escrow and Extensions of Credit on the
Acquisition Effective Date. (i) The release of the Escrow Property from the
Escrow Account to (or as directed by) the Borrower on the Acquisition Effective
Date and (ii) the agreement of each Revolving Lender to make the initial
extension of credit requested to be made by it on the Acquisition Effective Date
are subject to the satisfaction or waiver (in accordance with Section 11.1) of
the following additional conditions on or prior to the Escrow Conditions
Deadline (such conditions, the “Escrow Conditions”):

(a) Acquisition. The Acquisition Agreement shall be in full force and effect,
and the Borrower shall have delivered to the Administrative Agent a complete and
correct copy of the Acquisition Agreement, including any amendment,
modification, supplement, waiver or consent thereto. Concurrently with the
release of the Escrow Property, the Acquisition shall have been consummated in
accordance with the terms and conditions of the Acquisition Agreement, and the
Acquisition Agreement shall not have been amended, modified, supplemented or any
provisions or condition therein waived by the Borrower, and neither the Borrower
nor any affiliate thereof shall have consented to any action which would require
the consent of the Borrower or such affiliate under the Acquisition Agreement,
if such amendment, modification, supplement, waiver or consent would be adverse
to the interests of the Lenders in any material respect, in any such case
without the prior written consent of the Lead Arrangers; provided that any
amendment, modification, supplement, waiver or consent (i) that decreases the
purchase price for the Acquisition shall be deemed to be not materially adverse
to the Lenders so long as Term Loans are prepaid (upon release from the Escrow
Account on the Acquisition Effective Date) in an amount equal to any such
decrease, (ii) that increases the purchase price for the Acquisition shall be
deemed to be not materially adverse to the Lenders so long as such increase is
funded solely by an issuance of common Equity InterestsCapital Stock of the
Borrower and (iii) of the Minimum Condition (as defined in the Acquisition
Agreement) shall be deemed to be materially adverse to the Lenders.

(b) Refinancing. All obligations (other than inchoate indemnity obligations for
which no claim has been made) of the Borrower, its Subsidiaries and the Acquired
Business with respect to the Indebtedness being refinanced pursuant to the
Refinancing shall have been paid in full prior to or substantially concurrently
with the release of the Escrow Property (or irrevocable notice for the repayment
or redemption thereof will be given and accompanied by any prepayments or
deposits required to defease, terminate and satisfy in full any related
indentures or notes), and all commitments, security interests and guaranties in
connection therewith shall have been terminated and released. After giving
effect to the consummation of the Transactions on the Acquisition Effective
Date, the Borrower and its Subsidiaries shall have no outstanding preferred
equity or Indebtedness, except for Permitted Surviving Indebtedness.

(c) Loan Documents. The Administrative Agent shall have received each of the
Loan Documents, subject to the Funds Certain Provisions, required to be entered
into on the Acquisition Effective Date, executed and delivered by each Loan
Party that is party thereto.

(d) Pro Forma Financial Statements; Financial Statements. The Agents shall have
received the Pro Forma Financial Statements. The Agents have received the other
financial statements described in Section 5.1 (it being agreed that the
financial statements of the Borrower for each

 

99



--------------------------------------------------------------------------------

of the 2013, 2014 and 2015 fiscal years and the Target for each of the 2013,
2014 and 2015 fiscal years have been received).

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
that were not Loan Parties on the Closing Date are located, and such search
shall reveal no Liens on any of the assets of such Loan Parties except for Liens
permitted by Section 8.3 or discharged on or prior to the Acquisition Effective
Date pursuant to documentation reasonably satisfactory to the Administrative
Agent.

(f) Fees and Expenses. The Lenders and the Agents shall have received all costs,
fees and expenses (including, without limitation, legal fees and expenses) and
other compensation due and payable to each Agent and the Lenders or otherwise
payable in respect of the Transactions shall have been paid to the extent due
and invoiced prior to the Acquisition Effective Date.

(g) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party that was not a Loan Party on the Closing Date,
dated the Acquisition Effective Date, substantially in the form of Exhibit F-2,
with appropriate insertions and attachments including the certificate of
incorporation or certificate of formation, as applicable, of each such Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party, good standings from the applicable secretary of state of
organization of each such Loan Party, certificates of resolutions or other
action, incumbency certificates of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with the Loan Documents to which
such Loan Party is a party or is to be a party on the Acquisition Effective
Date.

(h) Legal Opinion. The Administrative Agent shall have received the legal
opinion of Morrison & Foerster LLP, counsel to the Borrower and its
Subsidiaries. Such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require that are customary for transactions of this kind.

(i) Pledged Equity Interests; Stock Powers; Pledged Notes. Subject to the Funds
Certain Provisions, the Collateral Agent shall have received (i) the
certificates representing the shares of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement, if applicable, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(j) Filings, Registrations and Recordings. Subject to the Funds Certain
Provisions, each document (including any Uniform Commercial Code financing
statement and any Intellectual Property Security Agreement) required by the
Security Documents or under United States law or reasonably requested by the
Collateral Agent to be filed, registered or recorded in order to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 8.3 (other than Liens permitted by clauses (p), (ee) and (jj) of Section
8.3)), shall be in proper form for filing, registration or recordation

(k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit I-2, executed as of the Acquisition
Effective Date by the chief financial officer of the Borrower.

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

 

100



--------------------------------------------------------------------------------

(m) Patriot Act, Etc. The Agents shall have received, no later than five
(5) Business Days prior to the Closing Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, as reasonably requested by the Agents to the extent requested in writing by
the Agents at least ten (10) Business Days prior to the Acquisition Effective
Date.

(n) Company Material Adverse Effect. (i) Except as set forth in the forms,
documents and reports required to be filed or furnished prior to the date hereof
by the Target with the SEC filed or furnished with the SEC since December 31,
2013 (including exhibits and other information incorporated by reference
therein) and publicly available prior to the date hereof on the SEC’s Electronic
Data Gathering Analysis and Retrieval System (but excluding any forward-looking
disclosures set forth in any “risk factors” section, any disclosures in any
“forward-looking statements” section and any other disclosures included therein
to the extent they are predictive or forward-looking in nature) where the
applicability of such disclosure as an exception to a particular representation
is reasonably apparent on the face of such disclosure or in the Company
Disclosure Letter (as defined in and reflected in the Acquisition Agreement on
the date hereof), from December 28, 2014 through the date of the Acquisition
Agreement there has not occurred any event, development, occurrence, or change
that has had, or would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect and (ii) no change, event or effect
shall have arisen or occurred following the date of the Acquisition Agreement
and be continuing as of immediately prior to the expiration of the Tender Offer,
which individually or in the aggregate, constitutes, or would reasonably be
expected to constitute, a Company Material Adverse Effect.

(o) Representations and Warranties. Each of the Specified Representations made
by a Loan Party shall be true and correct in all material respects (or, in all
respects, if qualified by materiality or Material Adverse Effect) on and as of
such date as if made on and as of such date (except to the extent made as of a
specific date, in which case such representation and warranty shall be true and
correct in all material respects (or, in all respects, if qualified by
materiality or Material Adverse Effect) on and as of such specific date).

(p) Specified Acquisition Agreement Representations and Warranties. Each of the
representations and warranties made with respect to the Acquired Business in the
Acquisition Agreement, if any, as are material to the interests of the Lenders,
shall be true and correct in all material respects (or, in all respects, if
qualified by materiality or Material Adverse Effect), as of such date as if made
on and as of such date (except to the extent made as of a specific date, in
which case such representation and warranty shall be true and correct in all
material respects (or, in all respects, if qualified by materiality or Material
Adverse Effect) on and as of such specific date), but only to the extent that
the Borrower or an affiliate of Borrower has the right (determined without
regard to any notice requirement) to terminate its obligations under the
Acquisition Agreement or decline to consummate the Acquisition as a result of a
breach or inaccuracy of any such representation or warranty in the Acquisition
Agreement (the “Specified Acquisition Agreement Representations”).

(q) Use of Escrow Property. The Escrow Property will be used in the manner
described in Section 7.12.

(r) Notices. The Borrower shall have delivered to the Administrative Agent the
notice of borrowing for the extension of credit in accordance with this
Agreement.

In connection with any release from the Escrow Account, the conditions set forth
in this Section 6.2(a) – (q) will be deemed to have been satisfied upon delivery
to the Escrow Agent of a certificate signed by a Responsible Officer of the
Borrower confirming compliance therewith and acknowledged by the Administrative
Agent.

 

101



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained above in this Section 6.2, to
the extent any Collateral may not be perfected by (A) the filing of a UCC
financing statement, (B) taking delivery and possession of a Stock Certificate
of United States organized entities (except, in the case of the Acquired
Business, with respect to any Stock Certificates that have not been made
available to the Loan Parties on or prior to the Acquisition Effective Date
after the Loan Parties’ use of commercially reasonable efforts to obtain such
Stock Certificates) or (C) the filing of Intellectual Property Security
Agreements with the United States Patent and Trademark Office or the United
States Copyright Office if the perfection of the Administrative Agent’s security
interest in such Collateral may not be accomplished prior to the Acquisition
Effective Date after the Loan Parties’ use of commercially reasonable efforts to
do so, then the perfection of the security interest in such Collateral (and the
taking of the related required actions) shall not constitute an Escrow Release
Condition or a condition precedent to the availability of Revolving Loans on the
Acquisition Effective Date but may instead be accomplished after the Acquisition
Effective Date in accordance with the requirements of Section 7.9 (it being
acknowledged and agreed that no recordation will be required in respect of any
foreign jurisdiction) (the foregoing conditions, the “Funds Certain
Provisions”).

6.3 Conditions to Each Extension of Credit After the Acquisition Effective Date.
The agreement of each Lender to make any extension of credit requested to be
made by it on any date after the Acquisition Effective Date is subject to the
satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or, in all respects, if qualified by
materiality or Material Adverse Effect) on and as of such date as if made on and
as of such date (except to the extent made as of a specific date, in which case
such representation and warranty shall be true and correct in all material
respects (or, in all respects, if qualified by materiality or Material Adverse
Effect) on and as of such specific date); provided that with respect to any
Incremental Term Facility the proceeds of which are used to finance a Limited
Condition Acquisition, the Loan Party shall comply with Section 2.4 of this
Agreement.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date; provided that with respect to any Incremental
Term Facility the proceeds of which are used to finance a Limited Condition
Acquisition, no Default or Event of Default shall have occurred and be
continuing at the time of, or after giving effect to, entry into the applicable
acquisition agreement.

(c) Notices. The Borrower shall have delivered to the Administrative Agent and,
if applicable, the Issuing Lender, the notice of borrowing or Application, as
the case may be, for such extension of credit in accordance with this Agreement.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.3 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding, or any Loan or other amount is owing
to any Lender or Agent hereunder (other than unasserted contingent
indemnification obligations, Letters of Credit that have been Cash
Collateralized and any amount owing under Specified Hedge Agreements), the
Borrower shall and shall cause each of its Restricted Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent for distribution
to each Lender:

 

102



--------------------------------------------------------------------------------

(a) promptly when available and in any event within ninety (90) days after the
end of each fiscal year of the Borrower, its audited consolidated balance sheet
and related audited consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous year, reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit other
than solely with respect to, or resulting solely from an upcoming maturity date
under any of the Facilities within the next 12 months) to the effect that such
consolidated financial statements present fairly in all material respects the
consolidated financial condition and results of operations of the Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; and

(b) promptly when available and in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, its unaudited consolidated balance sheet and related statements of
income or operations and cash flows for such fiscal quarter and the portion of
the fiscal year through the end of such fiscal quarter, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, certified by a Responsible Officer of the Borrower as presenting fairly in
all material respects the consolidated financial condition and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System. Notwithstanding anything contained herein, in
every instance the Borrower shall be required to (i) provide notice to the
Administrative Agent of such filing and (ii) provide paper or electronic copies
of the Compliance Certificates required by Section 7.2(b) to the Administrative
Agent.

7.2 Certificates; Other Information. Furnish to the Administrative Agent and the
Collateral Agent (as applicable):

(a) [reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer of the Borrower stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any Intellectual Property which is the subject of
a federal registration or federal application (including Intellectual Property
included in the Collateral which was theretofore unregistered and becomes the
subject of a federal registration or federal application) acquired by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(ii) (or, in the case of the first such list so delivered, since the Acquisition
Effective Date), through the last day of the period covered by the applicable
financial statements and in any event, without undue delay deliver to the
Administrative Agent and the Collateral Agent an agreement evidencing the
security interest created in such Intellectual Property suitable for recordation
in the United States Patent and Trademark Office or the

 

103



--------------------------------------------------------------------------------

United States Copyright Office, as applicable, or such other instrument in form
and substance reasonably acceptable to the Administrative Agent, and undertake
the filing of any instruments or statements as shall be reasonably necessary to
create, record, preserve, protect or perfect the Collateral Agent’s security
interest in such Intellectual Property, in each case only to the extent required
by Section 7.9 or the Security Documents and (iii) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Borrower and each Restricted Subsidiary with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and, if applicable, for determining
the Applicable Margin for Revolving Loans and the Commitment Fee Rate;

(c) concurrently with the delivery of any financial statements pursuant to
Section 7.1, if there are any Unrestricted Subsidiaries at the time, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements;

(d) promptly when available and in any event within sixty (60) days after the
commencement of each fiscal year of the Borrower, a detailed consolidated budget
for such fiscal year (including a projected consolidated balance sheet and
related statements of projected operations and cash flow as of the end of and
for such fiscal year and setting forth any material assumptions used for
purposes of preparing such budget) (collectively, the “Projections”);

(e) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), within forty-five
(45) days after the end of each fiscal quarter of the Borrower (or ninety
(90) days, in the case of the last fiscal quarter of any fiscal year), a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Restricted Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or distributed by the Borrower to its public
stockholders generally, as the case may be;

(g) promptly, copies of all amendments, waivers and material notices, including
notices of default, notices of a “change of control,” fundamental change,
delisting or termination of trading or other events obligating the Borrower or
any Restricted Subsidiary to repurchase, redeem, repay or convert into cash all
or any part of Material Indebtedness prior to stated maturity;

(h) promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act;

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; and

(j) within thirty (30) days following the delivery of annual financial
statements pursuant to Section 7.1(a), and upon the reasonable request of the
Administrative Agent made within thirty (30) days following the delivery of
quarterly financial statements pursuant to Section 7.1(b), update calls with a
Responsible Officer of the Borrower and the Lenders to discuss the financial
position,

 

104



--------------------------------------------------------------------------------

financial performance and cash flows of the Borrower and its Restricted
Subsidiaries for the period covered by the applicable financial statements;
provided, however, if the Borrower is holding a conference call open to the
public to discuss such results, the Borrower will not be required to hold a
separate call for the Lenders.

7.3 Payment of Taxes. Pay all material federal and other material state,
provincial and other Taxes, assessments, fees or other charges imposed on it or
any of its property by any Governmental Authority before they become delinquent,
except where (a) the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, (b) reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or the relevant
Restricted Subsidiary, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

7.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except as permitted hereunder
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary in the normal conduct of its business, including, without
limitation, all necessary Governmental Authorizations, except, in each case, as
otherwise permitted by Section 8.4 and except, in the case of clause (i) above
with respect to Immaterial Subsidiaries that are not Loan Parties, and in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (b) comply with
all Contractual Obligations, Organizational Documents and Requirements of Law
(including, without limitation, and, as applicable, ERISA and the Code) except
to the extent that failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) Keep all Property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and obsolescence excepted, it being understood that this covenant only
relates to the working order and condition of such properties and shall not be
construed as a covenant not to dispose of such properties, and (b) maintain
insurance with financially sound and reputable insurance companies (i) on all
its Property in at least such amounts and against at least such risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies of established repute engaged in the same or a similar business and
(ii) required pursuant to the Security Documents. The Borrower will furnish to
the Administrative Agent, upon request, information in reasonable detail as to
the insurance so maintained.

7.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities and
(b) permit representatives of the Administrative Agent who may be accompanied by
any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time during normal
business hours and as often as may reasonably be desired upon reasonable advance
notice to the Borrower and to discuss the business, operations, properties and
financial and other condition of the Borrower and the Restricted Subsidiaries
with officers of the Borrower and the Restricted Subsidiaries and with their
independent certified public accountants (provided that the Borrower or the
Restricted Subsidiaries may, at their option, have one or more employees or
representatives present at any discussion with such accountants); provided that
unless an Event of Default has occurred or is continuing, only one (1) such
visit in any calendar year shall be at the Borrower’s expense.

7.7 Notices. Promptly give notice to the Administrative Agent upon a President,
a Vice President, a Financial Officer or General Counsel of the Borrower
obtaining knowledge of:

 

105



--------------------------------------------------------------------------------

(a) the occurrence of any Default or Event of Default;

(b) the filing or the commencement of any litigation or proceeding affecting the
Borrower or any Restricted Subsidiary that could reasonably be expected to have
a Material Adverse Effect;

(c) the occurrence of any ERISA Event; and

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

7.8 Environmental Laws. (a) Comply with all applicable Environmental Laws, and
obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except, in each case, to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

(c) At the request of the Administrative Agent, from time to time, provide to
the Lenders within sixty (60) days after such request, at the expense of the
Borrower, an environmental site assessment report for any of the Mortgaged
Properties described in such request, prepared by an environmental consulting
firm reasonably acceptable to the Agent, and prepared pursuant to ASTM Standard
E1527-13 (“Phase I ESA”); provided that, in respect of any Mortgaged Property,
the Administrative Agent may in no event request more than one Phase I ESA
during any fiscal year for such Mortgaged Property unless (i) the Administrative
Agent has reason to believe that the Loan Party that owns such Mortgaged
Property has become subject to any Environmental Liability or has received
written notice of any claim with respect to any Environmental Liability, in each
case, relating to such Mortgaged Property or (ii) an Event of Default has
occurred and is continuing. If the Borrower fails to provide a Phase I ESA
within such 60-day period, the Agent may retain a reasonably acceptable
environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants to the Agent, the Lenders, such firm
and any agents or representatives thereof an irrevocable non-exclusive license,
subject to the rights of tenants, to enter onto the Mortgaged Properties to
undertake such an assessment at any reasonable time upon reasonable prior
notice.

7.9 Collateral; Post-Closing Obligations.

(a) With respect to any property acquired after the Closing Date by any Loan
Party (other than (i) any property described in paragraph (b), (c) or (d) below,
(ii) property acquired by any Immaterial Subsidiary, any Foreign Subsidiary or
any Unrestricted Subsidiary and (iii) Excluded Assets (as defined in the
Guarantee and Collateral Agreement) and any other property that is not required
to become subject to Liens in favor of the Collateral Agent pursuant to the Loan
Documents) as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (A) execute and deliver to the
Collateral Agent such amendments to the applicable Security Document or such
other documents as the Collateral Agent deems necessary or reasonably advisable
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such property, (B) take all

 

106



--------------------------------------------------------------------------------

actions necessary or reasonably advisable to grant to the Collateral Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
in such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions (other than foreign jurisdictions) as may be
required by the applicable Security Document or by law and, in the case of
Intellectual Property (other than pursuant to clause (e) below) that is subject
to a federal registration or federal application, the recordation of an
Intellectual Property Security Agreement evidencing the security interest
created in such Intellectual Property suitable for recordation in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, or such other instrument in form and substance reasonably acceptable
to the Administrative Agent, or as may be reasonably requested by the Collateral
Agent (it being acknowledged and agreed that no recordation will be required in
respect of any foreign jurisdiction), and (C) if reasonably requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be customary in form and substance
and from counsel reasonably satisfactory to the Collateral Agent.

(b) With respect to any (i) fee interests in any real property having a value
(together with improvements and fixtures thereof) of at least $10,000,000 or
(ii) leasehold interests in a real property material to the interests of the
Lenders or the business of the Borrower and its Restricted Subsidiaries (other
than (A) any such real property subject to a Lien as set forth on Schedule 8.3
of the Disclosure Letter on the Closing Date or as expressly permitted by
Section 8.3(g) and (B) real property or leasehold interests acquired by any
Immaterial Subsidiary, Foreign Subsidiary or Unrestricted Subsidiary), promptly
(i) execute and deliver a first priority Mortgage subject to Liens permitted
under Section 8.3 hereof (other than Liens permitted by clauses (p), (ee) and
(jj) of Section 8.3 with respect to the priority thereof), in favor of the
Collateral Agent, for the benefit of the Secured Parties, covering such real
property of any Loan Party, with the exercise of commercially reasonable efforts
to obtain any required landlord consents and memoranda of leases for leasehold
mortgages, (ii) if reasonably requested by the Collateral Agent, provide the
Secured Parties with (A) title and extended coverage insurance covering such
real property of any Loan Party in an amount at least equal to the purchase
price of such real property (or such other amount as shall be reasonably
acceptable to the Collateral Agent), as well as, if requested by the
Administrative Agent on behalf of the Lenders, a current ALTA survey thereof,
together with a surveyor’s certificate or no-change affidavit and (B) exercising
commercially reasonable efforts, any consents, estoppels, memoranda of leases,
and subordination, non-disturbance agreements deemed necessary or reasonably
advisable by the Collateral Agent in connection with such Mortgage, each of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent, (iii) if requested by the Collateral Agent, provided that in
jurisdictions that impose mortgage recording taxes, the Security Documents shall
either not secure indebtedness in an amount exceeding 100% of the fair market
value of the Mortgaged Property (as reasonably determined in good faith by the
Loan Parties and reasonably acceptable to the Collateral Agent) or in
jurisdictions imposing different tax saving methodologies, secure indebtedness
in an amount exceeding 100% of the fair market value of the Mortgaged Property
provided such jurisdictional methodologies are used, deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in customary form and substance and from counsel reasonably
satisfactory to the Collateral Agent, (iv) if requested by the Collateral Agent,
with respect to such real property of any Loan Party, copies of an environmental
site assessment report for any of the facilities and properties owned, leased or
operated by such Loan Party, prepared by an environmental consulting firm
acceptable to the Agent, indicating the presence or absence of Materials of
Environmental Concern and the estimated cost of any compliance, removal or
remedial action in connection with any Materials of Environmental Concern on
such properties; without limiting the generality of the foregoing, if the Agent
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Agent may retain an
environmental consulting firm to prepare such report at the expense of Borrower,
and the Borrower hereby grants to the Agent, the Lenders, such firm and any
agents or representatives thereof an irrevocable non-exclusive license, subject
to the rights of tenants, to enter onto the properties to undertake such an
assessment and

 

107



--------------------------------------------------------------------------------

(v) deliver to the Administrative Agent a “life of loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property, in form and substance reasonably acceptable to the
Administrative Agent and a certificate executed by a Responsible Officer of the
Borrower certifying as to whether or not such Mortgage will encumber improved
real property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as a Special Flood Hazard Area and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968, and, if so, confirming that such insurance has been obtained, which
certificate and evidence of flood insurance shall be in a form and substance
reasonably satisfactory to the Borrower; provided that the initial Mortgages,
other than real property owned or leased by the Acquired Business, shall be
delivered within ten (10) Business Days of the Acquisition Effective Date (or
such longer period as the Collateral Agent may reasonably agree), and the
initial Mortgages with respect to real property owned or leased by the Acquired
Business, shall be delivered within sixty (60) days after the Acquisition
Effective Date (or such longer period as the Collateral Agent may reasonably
agree); in each case, together with the other related deliverables required by
this Section 7.9(b).

(c) With respect to any new Restricted Subsidiary (other than a Foreign
Subsidiary or an Immaterial Subsidiary that is not a Qualifying Subsidiary)
created or acquired after the Closing Date by the Borrower or any Restricted
Subsidiary (except that, for the purposes of this paragraph (c), the term
Restricted Subsidiary shall include any existing Restricted Subsidiary that
ceases to be a Foreign Subsidiary or an Immaterial Subsidiary), promptly
(i) execute and deliver to the Collateral Agent such Security Documents as the
Administrative Agent deems necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Restricted
Subsidiary that is owned by the Borrower or any other Loan Party, (ii) deliver
to the Authorized Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the applicable Restricted Subsidiary, (iii) cause
such new Restricted Subsidiary (A) to become a party to the applicable Security
Documents, (B) to take such actions necessary or reasonably advisable to grant
to the Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest (subject to Liens permitted by Section 8.3 hereof
(other than Liens permitted by clauses (p), (ee) and (jj) of Section 8.3 with
respect to the priority thereof)) in all or substantially all, or any portion of
the property of such new Restricted Subsidiary that is required to become
subject to a Lien in favor of the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Loan Documents as the Administrative Agent
shall determine, in its reasonable discretion, including the filing of Uniform
Commercial Code financing statements in such jurisdictions (other than foreign
jurisdictions) as may be required by the Guarantee and Collateral Agreement or
by law or as may be reasonably requested by the Collateral Agent, (C) to execute
and deliver to the Administrative Agent a counterpart of the Intercompany Note
and (D) to deliver to the Collateral Agent a certificate of such Restricted
Subsidiary, substantially in the form of Exhibit F, with appropriate insertions
and attachments, and (iv) if reasonably requested by the Collateral Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in customary form and substance and
from counsel reasonably satisfactory to the Collateral Agent.

(d) With respect to any new “first-tier” Foreign Subsidiary created or acquired
after the Closing Date (other than any new Foreign Subsidiary that is an
Immaterial Subsidiary or any Foreign Subsidiary excluded pursuant to
Section 7.9(e) or any Unrestricted Subsidiary) by any Loan Party, promptly
(i) execute and deliver to the Collateral Agent such Security Documents as the
Collateral Agent deems necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by the Borrower or such Restricted Subsidiary (provided that (A) in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Subsidiary be required to be so pledged and (B) no such pledge of the
Capital Stock of the China JV shall be required hereunder

 

108



--------------------------------------------------------------------------------

so long as such Subsidiary remains a non-Wholly Owned Subsidiary and the
Organizational Documents of such Subsidiary prohibit such pledge without the
consent of the non-affiliated joint-venture partner), (ii) deliver to the
Authorized Collateral Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party and take such other action as may
be necessary or, in the opinion of the Collateral Agent, desirable to perfect
the Collateral Agent’s security interest therein, and (iii) if requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and substance
and from counsel reasonably satisfactory to the Collateral Agent; provided that,
notwithstanding the foregoing, in no event shall the Loan Party be required to
perfect any such pledge under laws other than of the United States or any state
thereof. Notwithstanding any other provision of this Agreement or any other Loan
Document, to the extent that a guarantee by a Restricted Subsidiary or pledge of
any Restricted Subsidiary’s Capital Stock would result in a deemed dividend
inclusion under Section 956 of the Code, (x) such guarantee or (y) such portion
of such pledge that is necessary to avoid such deemed dividend inclusion, in
each case, shall be deemed to be void ab initio and rendered ineffective for all
purposes of this Agreement and such other Loan Document.

(e) Notwithstanding anything to the contrary in this Section 7.9, paragraphs
(a), (b), (c) and (d) of this Section 7.9 shall not apply to (i) any property,
new Subsidiary or new Foreign Subsidiary created or acquired after the Closing
Date, as applicable, as to which the Administrative Agent has reasonably
determined that (A) the collateral value thereof is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected security interest
therein or (B) such security interest would violate any applicable law; or
(ii) any property which is otherwise excluded or excepted under the Guarantee
and Collateral Agreement.

(f) Not later than sixty (60) days after the Closing Date, the Borrower shall
provide the insurance endorsements required by Section 5.3(b) of the Guarantee
and Collateral Agreement with respect to the Loan Parties and their Properties.
Not later than sixty (60) days after the Acquisition Effective Date, the
Borrower shall provide the insurance endorsements required by Section 5.3(b) of
the Guarantee and Collateral Agreement with respect to the Acquired Business.

(g) Within sixty (60) days following the Acquisition Effective Date the Borrower
shall deliver an updated Schedule 5.15 of the Disclosure Letter accounting for
the Acquired Business and shall thereafter take such actions described in
Sections 7.9 and 7.10 reasonably requested by the Administrative Agent for the
purposes of implementing or effectuating the provisions of this Agreement or the
other Loan Documents that arise from any change in disclosure.

(h) Within the time periods specified in Schedule 7.9(h) of the Disclosure
Letter (as may be extended in a manner reasonably acceptable to the
Administrative Agent), provide such Collateral related closing deliverables and
complete such undertakings as are set forth in Schedule 7.9(h) of the Disclosure
Letter. All applicable conditions precedent and representations contained in
this Agreement and the other Loan Documents shall be deemed modified to the
extent necessary to effect the foregoing (and to permit the taking of the
actions described above within the time periods described above, rather than as
elsewhere provided in the Loan Documents); provided that (x) to the extent any
representation or warranty would not be true because the foregoing actions were
not taken, the respective representation and warranty shall be required to be
true and correct in all material respects at the time the respective action is
taken (or was required to be taken) in accordance with the foregoing provisions
of this Section 7.9(h) and (y) all representations and warranties relating to
the Collateral shall be required to be true immediately after the actions
required to be taken by this Section 7.9(h) have been taken (or were required to
be taken) and the parties hereto acknowledge and agree that the failure to take
any of the actions required above, within the relevant time periods required
above, shall give rise to an immediate Event of Default pursuant to this
Agreement.

 

109



--------------------------------------------------------------------------------

(i) To the extent any action which would otherwise have been required to be
taken pursuant to Section 6.2 but for the Funds Certain Provisions has not been
taken on or prior to the Acquisition Effective Date as permitted by Section 6.2
or any other consent by the Administrative Agent to allow for certain Collateral
related closing deliverables to be delivered post-closing, then the Borrower
shall cause all such actions to be taken as promptly as practicable after the
Acquisition Effective Date, to perfect a first priority Lien on substantially
all of the assets of the Loan Parties (subject to any exceptions set forth
herein and in the Security Documents); provided that, in any event, such actions
shall be reasonably required to be completed within sixty (60) days after the
Acquisition Effective Date as such date may be extended (with respect to a given
action or actions) in a manner reasonably acceptable to the Administrative
Agent.

7.10 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any Restricted
Subsidiary which may be deemed to be part of the Collateral) pursuant hereto or
thereto. Upon the reasonable exercise by the Administrative Agent or the
Collateral Agent of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or the Collateral Agent reasonably determine may
be required to obtain from the Borrower or any of its Restricted Subsidiaries
for such governmental consent, approval, recording, qualification or
authorization.

7.11 Rated Credit Facility; Corporate Ratings. Use commercially reasonable
efforts to (a) cause the Facilities to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a Corporate Family Rating and
Corporate Rating.

7.12 Use of Proceeds. The Borrower shall use the proceeds of the Loans, together
with the proceeds of the Letters of Credit, solely as set forth in the recitals
to this Agreement and in Section 5.16 hereof. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the regulations of the Board, including Regulations T, U
and X.

7.13 [Reserved].

7.14 Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Conduct its, cause
its Subsidiaries to conduct their, and cause their respective directors,
officers, employees and agents to conduct their, business in compliance with
(a) the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and any other applicable anti-corruption law and (b) Sanctions.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder (other than unasserted contingent indemnification
obligations, Letters of Credit that have been Cash Collateralized and any amount
owing under Specified Hedge Agreements), the Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to:

8.1 Financial Condition Covenants.

 

110



--------------------------------------------------------------------------------

(a) Maximum Consolidated Total Net Leverage Ratio. Without the written consent
of the Majority Facility Lenders under the Revolving Facility, permit the
Consolidated Total Net Leverage Ratio, calculated as of the last day of any
period of four (4) consecutive fiscal quarters of the Borrower (i) ending on or
prior to September 30, 2017 to exceed 4.50 to 1.00 and (ii) each fiscal quarter
thereafter, to exceed 4.00 to 1.00.

(b) Minimum Interest Coverage Ratio. Without the written consent of the Majority
Facility Lenders under the Revolving Facility, permit the Interest Coverage
Ratio, calculated for any period of four (4) consecutive fiscal quarters of the
Borrower (i) ending on or prior to September 30, 2017 to be less than 4.50 to
1.00 and (ii) each fiscal quarter thereafter, to be less than 5.00 to 1.00.

8.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document, any
Replacement Facility or any Incremental Equivalent Debt;

(b) unsecured Indebtedness of (i) any Loan Party owed to any other Loan Party;
(ii) any Loan Party owed to the Borrower or any Restricted Subsidiary; (iii) any
Restricted Subsidiary that is not a Loan Party owed to any other Restricted
Subsidiary that is not a Loan Party; and (iv) subject to Section 8.7(f), any
Restricted Subsidiary that is not a Loan Party owed to a Loan Party; provided
that, in the case of clauses (i), (ii) (only if the payee of such Indebtedness
is a Loan Party) and (iv), any such Indebtedness is evidenced by, and subject to
the provisions of, an Intercompany Note;

(c) Guarantee Obligations incurred by (i) any Loan Party of obligations of the
Borrower, any Subsidiary Guarantor and, subject to Section 8.7(f), of any
Restricted Subsidiary that is not a Loan Party and (ii) any Restricted
Subsidiary that is not a Loan Party of obligations of the Borrower, any
Subsidiary Guarantor and any other Restricted Subsidiary in each case so long as
the Indebtedness so guaranteed is permitted under this Agreement;

(d) Indebtedness (after giving pro forma effect to the Transactions) outstanding
on the Closing Date (and the Acquisition Effective Date to the extent Schedule
8.2 of the Disclosure Letter is updated pursuant to Section 1.6) and listed on
Schedule 8.2 of the Disclosure Letter and any Permitted Refinancing thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations) of
the Borrower or any Restricted Subsidiary secured by Liens permitted by
Section 8.3(g) in an aggregate principal amount not to exceed $100,000,000 at
any one time outstanding;

(f) Hedge Agreements permitted under Section 8.11;

(g) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
performance, bid, surety, indemnity, appeal bonds, completion guarantees and
other obligations of like nature and guarantees and/or obligations as an account
party in respect of the face amount of letters of credit in respect thereof, in
each case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business;

(h) Indebtedness in respect of (i) workers’ compensation claims, self- insurance
obligations, bankers’ acceptances, customs, Taxes and other similar tax
guarantees, in each case incurred in the ordinary course of business and not in
connection with the borrowing of money, (ii) any customary cash management, cash
pooling or netting or setting-off arrangements incurred in the ordinary

 

111



--------------------------------------------------------------------------------

course of business and (iii) customer deposits and advance payments received in
the ordinary course of business from customers for goods or services purchased
in the ordinary course of business;

(i) (i) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in the case of the
foregoing clauses (A) and (B) in the ordinary course of business and
(ii) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of bank Guarantee Obligations, warehouse receipts, letters of credit,
or similar instruments issued or created in the ordinary course of business,
including in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance, or other Indebtedness with respect to reimbursement type
obligations regarding workers compensation claims;

(j) Indebtedness arising from the endorsement of instruments in the ordinary
course of business and in respect of netting services, overdraft protections and
similar arrangements in each case in connection with Deposit Accounts;

(k) unsecured Indebtedness of any Loan Party pursuant to the Existing
Convertible Notes and the Existing Convertible Notes Indentures outstanding as
of the ClosingSecond Amendment Effective Date (including any Permitted
Refinancing thereof) (as such principal amount may be reduced by principal
repayments of the Convertible Notes and/or conversions in accordance with the
terms of the Convertible Notes Indentures);

(l) Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries;

(m) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Capital Stock
of the Borrower or its direct or indirect parent permitted by Section 8.6;

(n) Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or is merged into or consolidated with the Borrower or any
Restricted Subsidiary (other than the Target and its Subsidiaries) (such Person,
an “Acquired Person”), together with all Indebtedness assumed by the Borrower or
any of its Restricted Subsidiaries in connection with any acquisition permitted
under Section 8.7 or secured by a Lien on any such assets prior to the
acquisition thereof, and any Permitted Refinancing thereof, but only to the
extent that (i) such Indebtedness was not created or incurred in contemplation
of such Person becoming a Restricted Subsidiary or such acquisition, (ii) any
Liens securing such Indebtedness attach only to the assets of the Acquired
Person and (iii) the aggregate principal amount of such Indebtedness does not
exceed $100,000,000 at any one time outstanding;

(o) Earn-Out Obligations;

(p) Junior Indebtedness of the Loan Parties in an aggregate principal amount
(for all Loan Parties) not to exceed an amount such that, after giving pro forma
effect to the incurrence of such Indebtedness, (i) the Borrower shall be in
compliance on a pro forma basis with the Financial Covenants as of the last day
of the Reference Period then most recently ended, and (ii) the Consolidated
Total Net Leverage Ratio shall not exceed 3.25 to 1.00 as of the last day of the
Reference Period then most recently ended; provided that (A) no Default or Event
of Default shall have occurred and be continuing or would result therefrom and
(B) in the case of Second Lien Indebtedness, the holder of such Indebtedness
executes and delivers an Intercreditor Agreement in form and substance
reasonably satisfactory to the Administrative Agent;

 

112



--------------------------------------------------------------------------------

(q) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business;

(r) Indebtedness of the Borrower or any Restricted Subsidiary that may be deemed
to exist in connection with agreements providing for indemnification, deferred
purchase price obligations or other purchase price adjustments and similar
obligations in connection with acquisitions or sales of assets and/or
businesses;

(s) Indebtedness arising from judgments or decrees not constituting an Event of
Default under Section 9.2(h);

(t) Indebtedness of Foreign Subsidiaries in an aggregate principal amount (for
all Foreign Subsidiaries) not to exceed $50,000,000 at any time outstanding;

(u) [reserved];

(v) Indebtedness existing as of the Acquisition Effective Date owed by a Group
Member (including, for the avoidance of doubt, the Acquired Business) to another
Group Member and any Permitted Refinancings thereof;

(w) Indebtedness of Foreign Subsidiaries with respect to Permitted Foreign
Receivables Facilities not to exceed $25,000,000 at any time outstanding; and

(x) other unsecured Indebtedness of the Loan PartiesBorrower and any Restricted
Subsidiary in an aggregate principal amount (for the Borrower and all Restricted
Subsidiaries) not in excess of the greater of (i) $150,000,000 and (ii) 3.0% of
Consolidated Total Tangible Assets at any time outstanding.

Notwithstanding the foregoing, the Borrower will not permit any Designated IP
Subsidiary to create, incur, assume or permit to exist any Indebtedness
(regardless of whether permitted under this Section 8.2) other than Indebtedness
of the Designated IP Subsidiary owed to the Borrower or a Restricted Subsidiary
that is otherwise permitted by this Agreement.

8.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments, charges or other governmental levies which are
(i) immaterial to the Borrower and its Restricted Subsidiaries, taken as a
whole, (ii) not yet delinquent for more than sixty (60) days or (iii) being
contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or its
Restricted Subsidiaries, as the case may be, in conformity with GAAP;

(b) Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or that are being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, or letters of credit or
guarantees issued in respect thereof, other than any Lien imposed by ERISA with
respect to a Plan or Multiemployer Plan;

(d) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, licenses, statutory obligations, surety
and appeal bonds,

 

113



--------------------------------------------------------------------------------

performance bonds and other obligations of a like nature incurred in the
ordinary course of business or letters of credit or guarantees issued in respect
thereof;

(e) easements, zoning restrictions, rights-of-way, restrictions, encroachments
and other similar encumbrances and title defects affecting real property that,
in any such case, do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower or any of its Restricted Subsidiaries;

(f) Liens (after giving pro forma effect to the Transactions) in existence on
the Closing Date (and the Acquisition Effective Date to the extent Schedule 8.3
of the Disclosure Letter is updated pursuant to Section 1.6) listed on Schedule
8.3 of the Disclosure Letter and any renewals, replacements or extensions
thereof; provided that no such Lien is spread to cover any additional property
after the Closing Date (or the Acquisition Effective Date, as applicable) and
the Indebtedness secured thereby is permitted by Section 8.2(d);

(g) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 8.2(e) to finance the acquisition, construction or
improvement of fixed or capital assets; provided that such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, except for replacements, additions and accessions to the property
that are affixed or incorporated into the property covered by such Lien or
financed with the proceeds of such Indebtedness and the proceeds and the
products thereof;

(h) Liens created pursuant to the Security Documents or any other Loan Document,
Liens created pursuant to any Replacement Facility, and Liens securing any
Incremental Equivalent Debt;

(i) Liens appearing on policies of title insurance reasonably acceptable to the
Collateral Agent being issued in connection with any Mortgage;

(j) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(k) licenses, authorizations, covenants not to sue, releases, leases or
subleases granted to third parties or the Borrower or any Restricted Subsidiary
in the ordinary course of business which, individually or in the aggregate, do
not materially detract from the value of the Collateral or materially interfere
with the ordinary course of business of the Borrower or any of its Restricted
Subsidiaries;

(l) Liens securing judgments not constituting an Event of Default under
Section 9.12(h) or securing appeal or other surety bonds related to such
judgments;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements;

(n) Liens existing on property acquired by the Borrower or any Restricted
Subsidiary at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed) and any renewals,
replacements, or extensions thereof; provided that (i) such Lien is not created
in contemplation of such acquisition, (ii) such Lien does not extend to any
other property of the Borrower or any Restricted Subsidiary following such
acquisition (other than the proceeds or products thereof) and (iii) the
Indebtedness secured by such Liens is permitted by Section 8.2(n);

(o) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection (or comparable foreign liens); (ii) attaching
to commodity trading

 

114



--------------------------------------------------------------------------------

accounts or other commodities brokerage accounts incurred in the ordinary course
of business; (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set- off) and which are within the
general parameters customary in the banking industry; and (iv) incurred in
connection with a cash management program established in the ordinary course of
business;

(p) Liens securing Second Lien Indebtedness of the Borrower or any Restricted
Subsidiary incurred pursuant to Section 8.2(p); provided that (i) such Lien is
junior in priority to any Lien securing the Obligations on a “subordinated”
basis and (ii) such Lien does not extend to any asset of the Borrower or any
Restricted Subsidiary that is not also subject to a Lien securing the
Obligations;

(q) any encumbrance or restriction with respect to the transfer of the Capital
Stock in any joint venture or similar arrangement pursuant to the terms of the
joint venture documents;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods;

(s) statutory and common law landlords’ liens under leases to which the Borrower
or any of its Restricted Subsidiaries is a party;

(t) Liens on cash, Cash Equivalents or other property arising in connection with
any defeasance, discharge or redemption of Indebtedness;

(u) [reserved];

(v) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.7;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or any of its Restricted
Subsidiaries, or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(z) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries;

(aa) Liens solely on any cash earnest money deposits or other similar escrow
arrangements made by the Borrower or any of its Restricted Subsidiaries in
connection with any Investment, Disposition, letter of intent or purchase
agreement in each case permitted hereunder;

 

115



--------------------------------------------------------------------------------

(bb) Liens on property or assets under construction or development (and related
rights) in favor of a contractor or developer or arising from progress or
partial payments by a third party relating to such property or assets;

(cc) Liens (including put and call arrangements) on Capital Stock or other
securities of any Unrestricted Subsidiary that secure Indebtedness of such
Unrestricted Subsidiary;

(dd) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(ee) Liens securing Indebtedness owing to the Borrower or any Subsidiary
Guarantor;

(ff) Liens on assets of Foreign Subsidiaries to the extent the Indebtedness
secured thereby is permitted under Section 8.2(t); provided that the aggregate
principal amount of all such Indebtedness so secured shall not exceed
$50,000,000 at any one time;

(gg) Liens on Intellectual Property immaterial to the business of the Borrower
and its Restricted Subsidiaries to secure payments to any developer of such
Intellectual Property;

(hh) Liens on accounts receivable of Foreign Subsidiaries securing factoring,
sales, pledges, assignments, transfers or other dispositions of such accounts
receivable in the ordinary course of business as party to any accounts
receivable financing transactions permitted pursuant to Section 8.2(w);

(ii) Liens on Escrow Proceeds for the benefit of the Secured Parties and on cash
set aside at the time of the incurrence of the Closing Date Term Loans (or Cash
Equivalents purchased with such cash) in order to prefund the payment of
interest on such Indebtedness and which is held in the Escrow Account to be
applied for such purpose; and

(jj) Liens on assets of the Borrower and its Restricted Subsidiaries not
otherwise permitted by this Section 8.3 so long as the aggregate outstanding
principal amount of the obligations secured thereby do not exceed (as to the
Borrower and all Restricted Subsidiaries) the greater of (i) $50,000,000 and
(ii) 1.0% of Consolidated Total Tangible Assets at any one time.

8.4 Fundamental Changes. Enter into any merger, consolidation, reorganization,
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:

(a) any Restricted Subsidiary of the Borrower may be merged, consolidated or be
amalgamated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation);

(b) any Restricted Subsidiary of the Borrower may be merged, consolidated or be
amalgamated (i) with or into any other Restricted Subsidiary of the Borrower
(provided that if only one party to such transaction is a Subsidiary Guarantor,
the continuing or surviving corporation shall be a Subsidiary Guarantor) or
(ii) subject to Section 8.7(f) (to the extent applicable), with or into any
other Restricted Subsidiary;

(c) any Restricted Subsidiary of the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Subsidiary Guarantor or, subject to Section 8.7(f) (to the
extent applicable), any other Restricted Subsidiary;

 

116



--------------------------------------------------------------------------------

(d) any Restricted Subsidiary that is not a Loan Party may (i) merge or
consolidate with or into any Restricted Subsidiary that is not a Loan Party or
(ii) dispose of all or substantially all of its assets (including any
Disposition that is in the nature of a liquidation) to (A) another Restricted
Subsidiary that is not a Loan Party or (B) to a Loan Party;

(e) the Borrower and any Restricted Subsidiary may enter into any merger,
consolidation or similar transaction with another Person to effect a transaction
permitted under Section 8.7, provided that in the case of the Borrower, the
Borrower shall be the continuing or surviving corporation;

(f) any Immaterial Subsidiary (other than a Qualifying Subsidiary) may liquidate
or dissolve voluntarily;

(g) transactions permitted under Section 8.5 shall be permitted;

(h) any Unrestricted Subsidiary may merge into a Restricted Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary to effect a
transaction permitted under Section 8.7;

(i) any Permitted Restructuring.

8.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of the Borrower or any Restricted
Subsidiary, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:

(a) Dispositions of obsolete, damaged, uneconomic, used, surplus or worn out
machinery, parts, property or equipment, inventory or property or equipment no
longer used or useful, in the conduct of its business, whether now owned or
hereafter acquired;

(b) the sale of inventory and goods held for sale, each in the ordinary course
of business;

(c) Dispositions permitted by Section 8.4(a), (b), (c), (d), (e), (f), (h) and
(i);

(d) the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor or, if any Restricted Subsidiary is not a
Loan Party, to any other Restricted Subsidiary;

(e) any Restricted Subsidiary of the Borrower may Dispose of any assets to the
Borrower or any Subsidiary Guarantor or, subject to Section 8.7(f) (to the
extent applicable), any other Restricted Subsidiary, and any Restricted
Subsidiary that is not a Subsidiary Guarantor may Dispose of any assets, or
issue or sell Capital Stock, to any other Restricted Subsidiary that is not a
Subsidiary Guarantor;

(f) Dispositions of cash or Cash Equivalents in the ordinary course of business
in transactions not otherwise prohibited by this Agreement;

(g) (i) non-exclusive licenses of technology in the ordinary course of business
which, in the aggregate, do not materially detract from the value of any
Collateral or materially interfere with the ordinary conduct of the business of
the Loan Parties or any of their Restricted Subsidiaries and (ii) sales, leases,
transfers or other dispositions (whether through the direct transfer of the
ownership of such Intellectual Property, transfer of the Capital Stock of the
owner of such Intellectual Property, exclusive licensing of such Intellectual
Property or otherwise) by the Borrower and the Restricted Subsidiaries of
Intellectual Property to other Persons (other than to a Loan Party), in

 

117



--------------------------------------------------------------------------------

accordance with normal industry practice; provided that the aggregate purchase
price or other consideration (exclusive of success or similar fees and
royalties, including fees based on future enforcement of such Intellectual
Property) for such sales in reliance upon this clause (g)(ii) shall not exceed
$125,000,000 during the term of this Agreement;

(h) (i) the Disposition of other property (other than Intellectual Property)
having a fair market value not to exceed the greater of (A) 1.0% of the
Consolidated Total Tangible Assets of the Borrower in the aggregate for any
fiscal year of the Borrower or (B) $45,000,000 in any fiscal year of the
Borrower; provided that at least 75% of the consideration received in connection
therewith consists of cash or Cash Equivalents and such Disposition is made for
fair market value and (ii) the Disposition of property or assets as a result of
a Recovery Event, in each case so long as the Borrower is in compliance with
Section 4.2(b) of this Agreement;

(i) sales, assignments, transfers or other dispositions of accounts receivable
of any Foreign Subsidiary in the ordinary course of business as part of any
accounts receivable financing transaction or factoring permitted pursuant to
Section 8.2(w);

(j) (i) the issuance or sale of shares of any Restricted Subsidiary’s Capital
Stock to qualified directors if required by applicable law and (ii) compensatory
issuances or grants of Capital Stock of the Borrower approved by the Borrower’s
board of directors, any committee thereof or any designee of either to
employees, officer, directors or consultants made pursuant to equity-based
compensation plans or arrangements that have been approved by the shareholders
of the Borrower;

(k) Dispositions or exchanges of equipment or other property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(l) Dispositions in the form of leases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Restricted Subsidiary, taken as a whole;

(m) Dispositions of the Capital Stock of Unrestricted Subsidiaries;

(n) the abandonment or other Disposition of immaterial Intellectual Property
(including allowing any registrations or any applications for registration of
any Intellectual Property to lapse or go abandoned) to the extent the Borrower
determines in its reasonable business judgment that (i) such Intellectual
Property is not commercially reasonable to maintain under the circumstances and
(ii) such Disposition would not materially and adversely affect the business of
the Borrower and its Restricted Subsidiaries;

(o) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;

(p) the unwinding or settling of any Swap Agreement;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(r) sales and other assignments, transfers or other dispositions of accounts
receivable in connection with the compromise or collection thereof;

(s) any Designated Permitted Dispositions; and

 

118



--------------------------------------------------------------------------------

(t) any Permitted Restructuring.

Notwithstanding the foregoing, a Designated IP Subsidiary shall not make
Dispositions other than pursuant to clauses (a), (b), (e), (g), (n) or
(s) above.

8.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any Restricted Subsidiary, or make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any principal of Junior Financing (other than Indebtedness
evidenced by the Intercompany Note) or the conversion of (including any cash
payment upon conversion) or payment of any principal or premium on any
Convertible Notes other than any required payment at the stated maturity
thereof, in each case, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower or any Restricted Subsidiary
(collectively, “Restricted Payments”), except that:

(a) any Restricted Subsidiary may make Restricted Payments (i) to the Borrower
or any Subsidiary Guarantor or any other Person that directly owns Capital Stock
in such Subsidiary in proportion to such Person’s ownership interest in such
Restricted Subsidiary, or (ii) for so long as such Restricted Subsidiary is a
member of a group filing a consolidated, combined or unitary return with the
Borrower, to the Borrower and any other holder of Capital Stock of such
Subsidiary permitted hereunder in order to pay consolidated, combined or unitary
federal, state or local taxes which payments by such Restricted Subsidiary are
not in excess of the tax liabilities that would have been payable by such
Restricted Subsidiary and its Subsidiaries on a stand-alone basis (taking into
account any net operating loss carry forwards attributable to such Restricted
Subsidiary and its Subsidiaries);

(b) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to Wholly Owned Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly Owned Subsidiary, to the Borrower and any Restricted Subsidiary and
to each other owner of Capital Stock of such Restricted Subsidiary on a pro rata
basis based on their relative ownership interests);

(c) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Capital Stock of such Person;

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may purchase, redeem or otherwise acquire
shares of its common stock or other common Capital Stock or warrants or options
to acquire any such shares, in each case, to the extent consideration therefor
consists of the proceeds received from the substantially concurrent issue of new
shares of its common stock or other common Capital Stock;

(e) (i) the Borrower may purchase its Capital Stock from present or former
officers, directors, employees or consultants of the Borrower or any Group
Member upon the death, disability or termination of employment or services of
such individual, and (ii) the Borrower may purchase, redeem or otherwise acquire
any Capital Stock from the employees, officers, directors and consultants of the
Borrower or any Group Member by net exercise, net withholding or otherwise,
concurrently with the issuance of such Capital Stock pursuant to the terms of
any employee stock option, incentive stock or other equity-based plan or
arrangement; provided that the aggregate amount of payments under this clause
(e) (i) shall not exceed $7,500,000 in any fiscal year and $15,000,000 during
the term of this Agreement plus, in each case, any proceeds received by the
Borrower after the Acquisition Effective Date in connection with the issuance of
Capital Stock that are used for the purposes

 

119



--------------------------------------------------------------------------------

described in this clause (e); provided, further, that any payment in respect of
an Unrestricted Subsidiary shall count as an Investment under Section 8.7(t);

(f) so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) the Borrower shall be in compliance,
on a pro forma basis, with the Financial Covenants contained in Section 8.1 as
of the last day of the Reference Period then most recently ended, and (iii) the
Consolidated Total Net Leverage Ratio on a pro forma basis does not exceed 3.25
to 1.00 as of the last day of the Reference Period then most recently ended, the
Borrower may make Restricted Payments in an aggregate amount not to exceed the
greater of the Available Amount Starter Basket and the Available Amount;

(g) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (i) the Borrower may make Restricted
Payments in the form of a dividend or any payment, purchase, redemption,
defeasance, retirement or other acquisition of Capital Stock in an amount not to
exceed $100,000,000 in any fiscal year plus (ii) the Loan Parties may make
Restricted Payments in an unlimited amount so long as after giving effect
thereto and the incurrence of any Indebtedness to finance the same, the
Consolidated Total Net Leverage Ratio on a pro forma basis does not exceed 2.50
to 1.00 as of the last day of the Reference Period then most recently ended;

(h) the Borrower may make Restricted Payments to pay cash payments in lieu of
issuing fractional shares in connection with a conversion of Convertible Notes
into Capital Stock of the Borrower;

(i) the Convertible Notes may be converted into shares of Borrower Capital Stock
(other than Disqualified Capital Stock) in accordance with the conversion
provisions of such Convertible Notes payable on conversion in accordance with
the terms of the applicable Convertible Notes Indenture;

(j) the Convertible Notes may be converted into the right to receive cash in the
conversion value in accordance with the conversion provisions of such
Convertible Notes (and the Borrower may pay cash settlements to holders of such
Convertible Notes payable upon the conversion of such Convertible Notes in
accordance with the terms of such Convertible Notes Indenture) to the extent
permitted under Section 8.8(a) hereof;

(k) the 2026 Convertible Notes may be redeemed or repurchased in connection with
the “put” under Section 3.06 of the 2026 Convertible Notes Indenture (and the
Borrower may pay cash in respect of the principal portion of such Convertible
Notes so redeemed or repurchased);

(k) [reserved];

(l) the Convertible Notes may be redeemed or repurchased as a result of any
asset sale, change of control, fundamental change or other similar required
repurchase or redemption event prior to the final stated maturity in accordance
with the terms of the applicable Convertible Notes Indenture;

(m) the Borrower may make Restricted Payments consisting of the cashless
exercise of options and warrants of the Capital Stock of the Borrower or any of
its Subsidiaries;

(n) each of the Borrower and its Restricted Subsidiaries may enter into,
exercise its respective rights and perform its respective obligations under
Permitted Call Spread Swap Agreements; and

(o) the Borrower and its Restricted Subsidiaries may make Restricted Payments
expressly permitted pursuant to Section 8.8(a).

 

120



--------------------------------------------------------------------------------

8.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business line or unit of, or a division of, or make any other investment in, any
Person including via merger, consolidation, amalgamation or otherwise (all of
the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

(d) loans and advances to officers, directors and employees of the Borrower or
any Restricted Subsidiary (giving pro forma effect to the Transaction) in the
ordinary course of business (including for travel, entertainment, relocation and
similar expenses) outstanding on the Closing Date (and the Acquisition Effective
Date to the extent Schedule 8.7(d) of the Disclosure Letter is updated pursuant
to Section 1.6) and listed on Schedule 8.7(d) of the Disclosure Letter and any
Permitted Refinancing thereof plus additional amounts in an aggregate amount for
the Borrower and all Restricted Subsidiaries not to exceed $10,000,000 at any
time outstanding;

(e) intercompany Investments by (i) the Borrower or any Restricted Subsidiary in
any Loan Party; provided that all such intercompany Investments to the extent
such Investment is a loan or advance owed to a Loan Party are evidenced by the
Intercompany Note and (ii) any Restricted Subsidiary that is not a Loan Party to
any other Restricted Subsidiary that is not a Loan Party;

(f) intercompany Investments by any Loan Party in the form of advance, loan,
extension of credit or capital contribution in any Restricted Subsidiary, that,
after giving effect to such Investment, is not a Subsidiary Guarantor
(including, without limitation, Guarantee Obligations with respect to
obligations of any such Restricted Subsidiary, loans made to any such Restricted
Subsidiary and Investments resulting from mergers with or sales of assets to any
such Subsidiary to the extent cash consideration equal to fair market value is
not otherwise received by such Loan Party in connection with such asset sale) in
an amount (but excluding all such Investments outstanding as of the Closing Date
and listed on Schedule 8.7(f) of the Disclosure Letter (and the Acquisition
Effective Date to the extent Schedule 8.7(f) of the Disclosure Letter is updated
pursuant to Section 1.6) not to exceed the greater of (i) $50,000,000 and
(ii) 1.0% of Consolidated Total Tangible Assets at any time outstanding;

(g) Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business and customary trade
arrangements with customers consistent with past practice;

(h) Permitted Acquisitions;

(i) Investments consisting of Hedge Agreements permitted by Section 8.11;

(j) Investments existing as of the Closing Date and set forth in Schedule 8.7(j)
of the Disclosure Letter (and the Acquisition Effective Date to the extent
Schedule 8.7(j) of the Disclosure Letter is updated pursuant to Section 1.6) and
any modification, extension or renewal thereof; provided that the amount of any
such Investment is not increased at the time of such extension or renewal;

(k) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account

 

121



--------------------------------------------------------------------------------

debtors or other Persons to the extent reasonably necessary in order to prevent
or limit loss or in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, suppliers or customers arising in the ordinary course of
business;

(l) Investments consisting of acquisitions of Capital Stock or securities
received in settlement of debts created in the ordinary course and owing to the
Borrower or any Restricted Subsidiary or in satisfactions of judgment;

(m) Investments received as consideration in connection with Dispositions
permitted under Section 8.5;

(n) the licensing from other Persons by the Borrower and the Restricted
Subsidiaries of Intellectual Property in accordance with normal industry
practice; provided that if such licensing involves the effective acquisition of
any business of another Person it must be otherwise permitted by this
Section 8.7;

(o) Investments of an Acquired Person that is acquired after the Closing Date or
of a company merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary, in each case in
accordance with Section 8.4 or 8.7 after the Closing Date to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger or consolidation; provided that this clause
(o) is intended solely to grandfather such Investments as are indirectly
acquired as a result of an acquisition of such Person otherwise permitted
hereunder and any consideration paid in connection with such acquisition that
may be allocable to such Investments must be permitted by, and be taken into
account in computing compliance with any basket amounts or limitations
applicable to such acquisition hereunder;

(p) guarantees (i) by any Loan Party of Indebtedness and other obligations of
Borrower and the other Loan Parties not otherwise permitted hereunder, (ii) by
the Borrower or any Restricted Subsidiary of Indebtedness and other obligations
of any Loan Party not otherwise permitted hereunder, (iii) by any Restricted
Subsidiary that is not a Subsidiary Guarantor of Indebtedness and other
obligations of any other Restricted Subsidiary that is not a Subsidiary
Guarantor not otherwise permitted hereunder and (iv) by any Loan Party of
Indebtedness and other obligations of any Restricted Subsidiary that is not a
Subsidiary Guarantor not otherwise permitted hereunder subject, in the case of
this clause (iv) to the limits set forth in Section 8.7(f) above;

(q) investments, loans, advances, guarantees and acquisitions resulting from a
foreclosure by the Borrower or any Restricted Subsidiary with respect to any
secured investment or other transfer of title with respect to any secured
investment in default;

(r) investments, loans, advances, guarantees and acquisitions the consideration
for which consists solely of shares of common stock of the Borrower;

(s) so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) the Borrower shall be in compliance,
on a pro forma basis, with the Financial Covenants contained in Section 8.1 as
of the last day of the Reference Period then most recently ended, and (iii) the
Consolidated Total Net Leverage Ratio on a pro forma basis does not exceed 3.25
to 1.00 as of the last day of the Reference Period then most recently ended, the
Borrower may make Investments in an aggregate amount not to exceed the greater
of the Available Amount Starter Basket and the Available Amount;

 

122



--------------------------------------------------------------------------------

(t) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, unlimited Investments so long as the
Consolidated Total Net Leverage Ratio on a pro forma basis does not exceed 2.50
to 1.00 as of the last day of the Reference Period then most recently ended;

(u) (i) subject to Section 8.16, Investments comprising the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary in an aggregate amount since
the Closing Date not to exceed $25,000,000 and (ii) the acquisition of any or
all of the Capital Stock of the China JV or the Japan JV;

(v) Investments existing as of the Acquisition Effective Date of a Group Member
(including, for the avoidance of doubt, the Acquired Business) in another Group
Member;

(w) the Acquisition;

(x) Investments in the form of contributions of accounts receivable assets and
cash by a Foreign Subsidiary pursuant to the terms of a Permitted Foreign
Receivables Facility to the extent necessary to properly capitalize the special
purpose Subsidiary for such Permitted Foreign Receivables Facility to avoid
insolvency or consolidation with any other Subsidiary;

(y) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount (valued at cost, if applicable) not to exceed $50,000,000 at
any time outstanding; and

(z) any Permitted Restructuring.

8.8 Optional Payments and Modifications of Certain Debt Instruments. (a) Make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of (including any “call,” open market purchase or cash payment in
connection with the Borrower’s election to cash settle or “net share” settle in
connection with a “conversion” requirement under any Convertible Notes) or
otherwise optionally or voluntarily defease or segregate funds with respect to
any Junior Financing except (i) pursuant to Restricted Payments permitted by
Section 8.6(f), (g), (h), (i), (k) and (l), (ii) with the proceeds of other
Junior Indebtedness pursuant to a Permitted Refinancing or (iii) the conversion
of any Junior Financing to Capital Stock (other than Disqualified Capital Stock
that is not permitted hereunder) including payments permitted under
Section 8.6(h) in connection therewith; provided that nothing in this Section 8
shall restrict the Group Members from repaying intercompany loans so long as
such repayments are in accordance with the terms of the Intercompany Note, if
applicable; provided further that with respect to the Convertible Notes,

(A) the 2026 Convertible Notes may be converted into the right to receive cash
in accordance with the conversion provisions of the 2026 Convertible Notes
Indenture (and the Borrower may pay cash settlements to the holders of the 2026
Convertible Notes in accordance with the 2026 Convertible Notes Indenture); and

(B) the 2026 Convertible Notes may be redeemed or repurchased in connection with
the “call” provisions set forth in Section 3.01 of the 2026 Convertible Notes
Indenture pursuant to the terms thereof.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Junior Financing other than any amendment that is not (i) materially adverse to
the Borrower and the Restricted Subsidiaries and/or the Secured Parties or
(ii) more onerous in any material respect than the existing applicable
provisions in the Junior Financing or the applicable provision set forth in this
Agreement, in each case as determined by the board of directors (including an
authorized committee thereof) of the Borrower in good faith;

 

123



--------------------------------------------------------------------------------

provided that, for the avoidance of doubt, in no event shall any such amendment,
modification or change shorten the maturity or average life to maturity of any
Junior Financing (or any Permitted Refinancings thereof), require any payment
with respect thereto sooner than previously scheduled, increase the interest
rate or fees applicable thereto or grant collateral as security thereof.

(c) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organizational Document of any Restricted Subsidiary if such amendment,
modification, waiver or change could reasonably be expected to have a Material
Adverse Effect or would be materially adverse to the Lenders.

8.9 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, except (a) transactions
between or among Loan Parties; (b) transactions between or among Restricted
Subsidiaries that are not Loan Parties; (c) loans or advances to officers,
directors and employees permitted under Section 8.7; (d) the payment of
reasonable fees to directors of the Borrower or any Restricted Subsidiary who
are not employees of the Borrower or any Restricted Subsidiary, and
compensation, employment, termination and other employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of any Group Member, each in the ordinary course of business, provided
that any payment in respect of an Unrestricted Subsidiary shall count as an
Investment under Section 8.7(t); (e) (i) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s board of directors and (ii) any repurchases of any
issuances, awards or grants issued pursuant to clause (i), in each case, to the
extent permitted by Section 8.6; (f) employment arrangements entered into in the
ordinary course of business between the Borrower or any Restricted Subsidiary
and any employee thereof; (g) any Restricted Payment permitted by Section 8.6;
(h) the Acquisition; (i) pledges of Capital Stock of an Unrestricted Subsidiary
to secure Indebtedness of such Unrestricted Subsidiary; (j) the provision of
Cash Collateral permitted under Section 8.3(aa) and payments and distributions
of amounts therefrom; (k) transactions contemplated by any Permitted Foreign
Receivables Facility documents; and (l) any Permitted Restructuring.

8.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by the Borrower or any Restricted Subsidiary of personal
property that has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Borrower or such Restricted Subsidiary.

8.11 Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure, (b) Hedge Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary, (c) any Hedge Agreements required to be entered into
pursuant to the terms and conditions of this Agreement, (d) Hedge Agreements in
respect of Capital Stock of the Borrower or any Restricted Subsidiaries entered
into in connection with share repurchase transactions and (e) Permitted Call
Spread Swap Agreements.

8.12 Changes in Fiscal Periods; Accounting Changes. (a) Permit the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.

 

124



--------------------------------------------------------------------------------

(b) Make or permit any change in accounting policies or reporting practices,
except changes that are required by GAAP, or change independent accountants
other than to any nationally recognized firm or such other firm reasonably
acceptable to the Administrative Agent.

8.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of the Borrower or any Restricted Subsidiary to create, incur, assume or suffer
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired other than (a) this Agreement, the other Loan Documents, and
other agreements governing such Indebtedness, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) any agreement governing any Junior Indebtedness,
Convertible Notes, Incremental Equivalent Debt, Permitted Surviving
Indebtedness, a Replacement Facility or a Permitted Foreign Receivables Facility
permitted hereunder so long as the restrictions set forth therein are no more
restrictive than the corresponding provisions in the Loan Documents, (d) any
restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, (e) the foregoing shall not apply to restrictions and conditions
contained in agreements of any Person that becomes a Restricted Subsidiary or is
merged into or consolidated with the Borrower or any Restricted Subsidiary or
agreements assumed from any Person in connection with the acquisition of assets
by the Borrower or any Restricted Subsidiary of such Person after the date
hereof, provided that such agreements exist at the time such Person becomes a
Restricted Subsidiary or such agreements are assumed and in each case are not
created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary or the agreements being assumed, (f) any agreement of a
Foreign Subsidiary governing Indebtedness permitted to be incurred or permitted
to exist under Section 8.2(t), (g) customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions may relate to the assets subject thereto, (h) customary
restrictions contained in Indebtedness incurred pursuant to Section 8.2
(provided that such restrictions do not restrict the Liens securing the
Obligations), (i) restrictions arising in connection with cash or other deposits
permitted under Sections 8.3 or 8.7 and limited to such cash or deposit,
(j) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business, (k) restrictions imposed by any Governmental
Authority or arising by reason of applicable Law, rule, regulation or order or
the terms of any license, authorization, concession or permit, and
(l) restrictions on cash or other deposits or net worth imposed by customers,
suppliers or landlords or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business.

8.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Restricted Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Restricted Subsidiary of the Borrower,
(b) make loans or advances to, or other Investments in, the Borrower or any
other Restricted Subsidiary of the Borrower or (c) transfer any of its assets to
the Borrower or any other Restricted Subsidiary of the Borrower, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents (ii) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, (iii) the foregoing shall
not apply to restrictions and conditions contained in agreements of any Person
that becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrower or any Restricted Subsidiary or agreements assumed from any Person in
connection with the acquisition of assets by the Borrower or any Restricted
Subsidiary of such Person after the date hereof, provided that such agreements
exist at the time such Person becomes a Restricted Subsidiary or such agreements
are assumed and in each case are not

 

125



--------------------------------------------------------------------------------

created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary or the agreements being assumed, (iv) any restrictions set
forth in any Incremental Equivalent Debt, Replacement Facility, Permitted
Foreign Receivables Facility or any Junior Indebtedness so long as the
restrictions set forth therein are not, taken as a whole, materially more
restrictive than the corresponding provisions in the Loan Documents, (v) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (vi) restrictions and
conditions existing on the Closing Date (and on the Acquisition Effective Date
to the extent Schedule 8.14 of the Disclosure Letter is updated pursuant to
Section 1.6) identified on Schedule 8.14 of the Disclosure Letter (but not to
any amendment or modification expanding the scope or duration of any such
restriction or condition), (vii) restrictions or conditions imposed by any
agreement relating to Liens permitted by this Agreement but solely to the extent
that such restrictions or conditions apply only to the property or assets
subject to such permitted Lien, (viii) customary provisions in leases, licenses
and other contracts entered into in the ordinary course of business restricting
the assignment thereof, (ix) customary restrictions in joint venture agreements
and other similar agreements applicable to joint ventures permitted hereunder
and applicable solely to such joint venture, (x) any agreement of a Foreign
Subsidiary or Restricted Subsidiary which is not a Loan Party governing
Indebtedness permitted to be incurred or permitted to exist under
Section 8.2(t), (xi) any agreement or arrangement already binding on a
Restricted Subsidiary when it is acquired so long as such agreement or
arrangement was not created in anticipation of such acquisition, (xii) customary
provisions limiting the disposition or distribution of assets or property in
asset sale agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements in the ordinary course of business (including
agreements entered into in connection with any Investment permitted under
Section 8.7), which limitation is applicable only to the assets that are the
subject of such agreements, (xiii) customary provisions restricting assignment
of any agreement entered into in the ordinary course of business,
(xiv) restrictions imposed by any Governmental Authority or arising by reason of
applicable Law, rule, regulation or order or the terms of any license,
authorization, concession or permit or (xv) restrictions on cash or other
deposits or net worth imposed by customers, suppliers or landlords or required
by insurance, surety or bonding companies, in each case, under contracts entered
into in the ordinary course of business.

8.15 Line of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its Restricted
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Acquisition) or that are similar, reasonably related, incidental, ancillary
or complementary thereto.

8.16 Designation of Subsidiaries. The board of directors of the Borrower may, at
any time from and after the Closing Date, designate any Restricted Subsidiary as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance with the covenants set forth in Section 8.1 on a pro forma basis,
(iii) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
if it was previously designated as an Unrestricted Subsidiary, (iv) if a
Restricted Subsidiary is being designated as an Unrestricted Subsidiary
hereunder, such Restricted Subsidiary, together with all other Unrestricted
Subsidiaries as of such date of designation, must not have contributed greater
than the greater of (A) $50,000,000 and (B) 1.0% of Consolidated Total Tangible
Assets (but, notwithstanding the definition of Consolidated Total Tangible
Assets, calculated inclusive of all Unrestricted Subsidiaries), as of the last
day of the Reference Period then most recently ended and (v) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if, upon the
effectiveness of such designation, such Subsidiary is and would continue to be a
restricted subsidiary under the terms of any Material Indebtedness of the
Borrower or any of its Restricted Subsidiaries. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment by the Borrower or the applicable Restricted Subsidiary
therein at the date of designation in an amount equal to the fair market

 

126



--------------------------------------------------------------------------------

value of the Borrower’s or the applicable Restricted Subsidiary’s investment
therein. None of the Borrower or any Restricted Subsidiary shall at any time be
directly or indirectly liable for any Indebtedness that provides the holder
thereof may (with the passage of time or notice or both) declare a default
thereon or cause the payment thereof to be accelerated upon the occurrence of a
default with respect to any Indebtedness, Lien or other obligation of an
Unrestricted Subsidiary (including any right to take enforcement action against
such Unrestricted Subsidiary). The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower or the
applicable Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s or such Restricted Subsidiary’s Investment in
such Subsidiary. Notwithstanding the foregoing, neither the Borrower nor any
Designated IP Subsidiary shall be permitted to be an Unrestricted Subsidiary.

SECTION 9. EVENTS OF DEFAULT

9.1 Events of Default Prior to the Acquisition Effective Date. If any of the
following events shall occur and be continuing prior to the Acquisition
Effective Date:

(a) any Specified Representations made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, or that is contained
in any certificate, document or financial or other statement furnished by it at
any time under or in connection with this Agreement or any such other Loan
Document or any amendment or modification thereof or waiver thereunder shall
prove to have been inaccurate in any material respect (or, in any respect, if
qualified by materiality) on or as of the date made, or deemed made;

(b) the Borrower shall fail to observe or perform the provisions of Section
7.4(a) (as it relates to the Borrower’s legal existence);

(c) the Borrower shall fail to pay interest on any Closing Date Term Loan or any
fee or any other amount payable hereunder or under any other Loan Document,
within five (5) Business Days after any such interest or other amount becomes
due in accordance with the terms hereof;

(d) (i) the Escrow Agreement shall for any reason fail to create a valid and
perfected first priority security interest in the Escrow Account and the Escrow
Property or (ii) the Borrower shall fail to observe or perform the provisions of
the Escrow Agreement and, in the case of this clause (ii), such failure shall
continue unremedied for a period of five (5) Business Days;

(e) (i) the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary that is not a Qualifying Subsidiary) shall commence any case,
proceeding, assignment, or other action (A) under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary that
is not a Qualifying Subsidiary) shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against the Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary that is not a
Qualifying Subsidiary) any case, proceeding, petition or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced any case, proceeding, petition or other

 

127



--------------------------------------------------------------------------------

action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of the assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary that is not a Qualifying Subsidiary) shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary that
is not a Qualifying Subsidiary) shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due.

(f) any of the Security Documents in effect on the Closing Date shall cease, for
any reason, to be in full force and effect with respect to a material portion of
the Collateral, or any Loan Party or any Subsidiary of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or any Loan Party or any Subsidiary of any Loan Party shall so assert (other
than, in any such case, any transactions expressly permitted by the Loan
Documents); notwithstanding the foregoing, any breach of Section 7.9 or
Section 7.10 prior to the Acquisition Effective Date shall not constitute a
Default under this Section 9.1, but shall be considered a Default under
Section 9.2(c), Section 9.2(d) or Section 9.2(i), as applicable; or

(g) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect with
respect to any Loan Party party thereto on the Closing Date or such Loan Party
shall so assert (other than, in any such case, any transactions expressly
permitted by the Loan Documents).

9.2 Events of Default From and After the Acquisition Effective Date. If any of
the following events shall occur and be continuing after the Acquisition
Effective Date:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any fee or
any other amount payable hereunder or under any other Loan Document, within five
(5) Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Restricted Subsidiary herein or in any other Loan Document or
any amendment or modification thereof or waiver thereunder, or that is contained
in any certificate, document or financial or other statement furnished by it at
any time under or in connection with this Agreement or any such other Loan
Document shall prove to have been inaccurate in any material respect (or, in any
respect, if qualified by materiality) on or as of the date made, or deemed made;
or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 3.15(a)(vi), clause (i) or (ii) of Section 7.4(a)
(with respect to the Borrower only), Section 7.7, Section 7.9, Section 7.12, or
Section 8 of this Agreement; provided that an Event of Default under this clause
(c) as a result of a breach of any Financial Covenant (any such Event of
Default, a “Financial Covenant Event of Default”) shall not constitute an Event
of Default for purposes of any Term Loan unless and until the Majority Facility
Lenders under the Revolving Facility have declared all outstanding Obligations
under the Revolving Facility to be immediately due and payable in accordance
with Section 9.3, and such declaration has not been rescinded on or before such
date; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in

 

128



--------------------------------------------------------------------------------

paragraphs (a) through (c) of this Section), and such default shall continue
unremedied for a period of thirty (30) days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) the Borrower or any Restricted Subsidiary (i) defaults in making any payment
of any principal of any Material Indebtedness (including any Guarantee
Obligation or Hedge Agreement that constitutes Material Indebtedness, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) defaults in making any payment of any interest on any such Material
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) defaults in the
observance or performance of any other agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Material Indebtedness (or
a trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Material Indebtedness to become due prior to
its stated maturity or to become subject to a mandatory prepayment, repurchase,
redemption or offer to purchase by the obligor thereunder or (in the case of any
such Material Indebtedness constituting a Guarantee Obligation) to become
payable; provided that this Section 9.12(e) shall not apply to (A) any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (B) any requirement to make a
cash payment as a result of the early termination of a Permitted Call Spread
Swap Agreement, (C) any requirement to deliver cash or equity securities upon
conversion of Convertible Notes permitted under Section 8.6 and Section 8.8(a)
or (D) any requirement to deliver cash or equity securities upon exercise of put
and call options under Convertible Notes permitted under Section 8.6 and
Section 8.8(a); or

(f) (i) the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary that is not a Qualifying Subsidiary) shall commence any case,
proceeding, assignment, or other action (A) under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary that
is not a Qualifying Subsidiary) shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against the Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary that is not a
Qualifying Subsidiary) any case, proceeding, petition or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced any case, proceeding, petition or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of the assets of the Borrower and its Restricted
Subsidiaries, taken as a whole, that results in the entry of an order for any
such relief that shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary that
is not a Qualifying Subsidiary) shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary that is not a Qualifying
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) an ERISA Event shall have occurred that, either alone or together with all
other events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

 

129



--------------------------------------------------------------------------------

(h) one or more judgments or decrees shall be entered against the Borrower or
any Restricted Subsidiary and the same shall not have been vacated, discharged,
stayed or bonded pending appeal within thirty (30) days from the entry thereof
and any such judgments or decrees either (i) is for the payment of money,
individually or in the aggregate (not paid or fully covered by insurance as to
which the relevant insurance company has acknowledged coverage), of $50,000,000
or more or (ii) is for injunctive relief and could reasonably be expected to
have a Material Adverse Effect; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect with respect to a material portion of the Collateral, or any
Loan Party or any Subsidiary of any Loan Party shall so assert, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or any Loan Party
or any Subsidiary of any Loan Party shall so assert (other than, in any such
case, any transactions expressly permitted by the Loan Documents); or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert (other than, in
any such case, any transactions expressly permitted by the Loan Documents); or

(k) a Change of Control occurs; or

(l) (i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “senior debt,” “senior indebtedness,” “designated
senior debt,” “guarantor senior debt” or “senior secured financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation,
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, bonding and enforceable against the holders of any Junior
Financing, if applicable, (iii) if applicable, the Intercreditor Agreement
related to any Second Lien Indebtedness shall, in whole or in part, cease to be
effective or otherwise cease to be legally valid, binding and enforceable
against the holder of any Second Lien Indebtedness or (iv) any Loan Party, any
Subsidiary of any Loan Party, the trustee in respect of any Junior Financing, or
the holders of any Junior Financing, as the case may be, shall assert any of the
foregoing.

9.3 Remedies. (a) Except as provided in paragraph (b) below, (i) if (x) until
the Acquisition Effective Date, an Event of Default specified in Section 9.1(g)
and (y) from and after the Acquisition Effective Date, an Event of Default
specified in Section 9.2(f) with respect to the Borrower shall occur and be
continuing, the interest rate set forth in Section 4.5(c) shall apply and
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (ii) if (x) until the Acquisition Effective Date,
such event is any other Event of Default specified in Section 9.1 (other than an
Event of Default specified in Section 9.1(c)) and (y) from and after the
Acquisition Effective Date, such event is any other Event of Default specified
in Section 9.2 (other than a Financial Covenant Event of Default) that has
occurred and is continuing, either or both of the following actions may be
taken, as applicable: (A) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (B) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented

 

130



--------------------------------------------------------------------------------

the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account subject to the security interest
granted in favor of the Lenders opened by the Administrative Agent an amount
equal to the 105% of the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents in
accordance with the Guarantee and Collateral Agreement. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

(b) Upon the occurrence and during the continuation of a Financial Covenant
Event of Default that is unwaived, the Majority Facility Lenders under the
Revolving Facility may, immediately upon such breach (i) declare that such
breach constitutes an Event of Default for Section 6.2 and (ii) either
(A) terminate the Revolving Commitments and/or (B) take the actions specified in
Section 9.3(a) in respect of the Revolving Commitments, the Revolving Loans and
the L/C Obligations. In respect of a Financial Covenant Event of Default that is
continuing, the Majority Facility Lenders under each Term Facility may declare
the Term Loans thereunder (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable on the
date that the Majority Facility Lenders in respect of the Revolving Facility
terminate the Revolving Commitments or accelerate all Obligations in respect of
the Revolving Facility; provided however, that the Majority Facility Lenders
under each Term Facility may not take such actions as a result of a Financial
Covenant Event of Default if either (1) all Obligations under the Revolving
Facility have been repaid in full (other than Unasserted Contingent Obligations)
and the Revolving Commitments have been terminated or (2) no actions have been
taken to terminate the Revolving Commitments or accelerate the Obligations in
respect of the Revolving Facility and the Financial Covenant Event of Default
has been waived by the Majority Facility Lenders in respect of the Revolving
Facility.

(c) Upon the occurrence and during the continuation of an Event of Default
specified in Section 9.1(c) (solely with respect to any interest payment), the
Collateral Agent shall promptly provide a Collateral Agent Payment Default
Notice to the Escrow Agent. Pursuant to the terms of the Escrow Agreement,
within one Business Day after receipt of such Collateral Agent Payment Default
Notice, the Escrow Agent will release Escrow Property in the amount stated in
the Collateral Agent Payment Default Notice which amount shall be released to
the Administrative Agent for application as provided in Section 3(e) of the
Escrow Agreement. Upon actual receipt by the Administrative Agent of the amount
specified in the Collateral Agent Payment Default Notice, the Event of Default
under Section 9.1(c) shall be deemed not to have occurred for purposes of the
Loan Documents,

SECTION 10. THE AGENTS

10.1 Appointment. Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent as the agent of such
Lender (and, if applicable, each other Secured Party) under this Agreement and
the other Loan Documents, and each such Lender (and, if applicable, each other
Secured Party) irrevocably authorizes such Agent, in such capacity, to take such

 

131



--------------------------------------------------------------------------------

action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender or other Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

10.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

10.3 Exculpatory Provisions. Without limiting the generality of the foregoing,
each Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.2 and 11.1) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final and nonappealable judgment;

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; and

 

132



--------------------------------------------------------------------------------

(f) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

10.4 Reliance by Administrative Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
each Agent may presume that such condition is satisfactory to such Lender or
Issuing Lender unless such Agent shall have received notice to the contrary from
such Lender or Issuing Lender prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

10.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party. Each Lender (and, if applicable, each other Secured Party) represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement, any
Specified Hedge Agreement or any Specified Cash Management Agreement. Each
Lender (and, if applicable, each other Secured Party) also represents that it
will, independently and without reliance upon any Agent or any other Lender or
any other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, any Specified Hedge Agreement or any Specified Cash
Management Agreement, and to make such investigation as it deems necessary to
inform itself as to

 

133



--------------------------------------------------------------------------------

the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

10.7 Indemnification. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 11.5 to be paid by it to any
Agent Related Party (or any sub-agent thereof), each Lender severally agrees to
pay to such Agent Related Party (or any such sub- agent thereof) such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (a) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any Agent Related Party (or any such sub-agent thereof) and (b) no
Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense to the
extent it has been determined by a court of competent jurisdiction in a final,
non-appealable judgment to have resulted from (i) such Agent’s gross negligence,
bad faith, willful misconduct, (ii) a material breach of the obligations of such
Agent under the Loan Documents or (iii) any proceeding between and among Agent
Related Parties that does not involve an act or omission by the Borrower or its
Subsidiaries (other than claims against the Administrative Agent or a Lead
Arranger in its capacity or in fulfilling its role as the agent or arranger or
any other similar role under the Facilities (excluding its role as a Lender).
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder.

10.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent and without any duty to
account therefor to the Lenders. With respect to its Loans made or renewed by it
and with respect to any Letter of Credit issued or participated in by it, each
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender”, “Lenders”, “Secured Party” and “Secured Parties”
shall include each Agent in its individual capacity.

10.9 Successor Administrative Agent; Resignation of Issuing Lender. (a) The
Administrative Agent and the Collateral Agent may resign as Administrative Agent
and Collateral Agent, respectively, upon ten (10) days’ notice to the Lenders
and the Borrower. If the Administrative Agent or Collateral Agent, as
applicable, shall resign as Administrative Agent or Collateral Agent, as
applicable, under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint a successor agent for the Lenders (which such successor
agent shall be (i) a Lender or (ii) otherwise satisfactory to the Required
Lenders), which successor agent shall (unless an Event of Default under
Section 9.1(a) or Section 9.1(f) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent or Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s, as applicable, rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as applicable, or any of the parties
to this Agreement or any holders of the Loans. If no successor agent has been
appointed and accepted appointment as Administrative Agent or Collateral Agent,
as applicable, by the date that is ten (10) days following a retiring
Administrative Agent’s or Collateral Agent’s, as applicable, notice of
resignation, the

 

134



--------------------------------------------------------------------------------

retiring Administrative Agent’s or Collateral Agent’s, as applicable,
resignation shall nevertheless thereupon become effective and the Lenders shall
assume and perform all of the duties of the Administrative Agent or Collateral
Agent, as applicable, hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After the retiring or removed
Administrative Agent’s or Collateral Agent’s, as applicable, resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Section 10 and Section 11.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, Collateral Agent, their respective
sub- agents and their respective Agent Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent or Collateral Agent, as
applicable.

(b) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is a
Defaulting Lender, the Required Lenders (determined after giving effect to the
final paragraph of Section 11.1) may by notice to the Borrower and such Person
remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder. Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date ten (10) Business Days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).

(c) In addition to the foregoing, if (i) a Lender becomes, and during the period
it remains, a Defaulting Lender, any Issuing Lender may, upon prior written
notice to the Borrower and the Administrative Agent, resign as Issuing Lender,
effective at the close of business New York time on a date specified in such
notice (which date may not be less than ten (10) Business Days after the date of
such notice) or (ii) DBNY resigns or is removed as Administrative Agent, such
resignation or removal shall also constitute its resignation as Issuing Lender;
provided that such resignation by such Issuing Lender will have no effect on the
validity or enforceability of any Letter of Credit then outstanding or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Letter of Credit or otherwise to such Issuing Lender and
such Issuing Lender shall continue to be an Issuing Lender for the purposes of
this Agreement in respect of such Letters of Credit.

10.10 Agents Generally. Except as expressly set forth herein, the Agents shall
not have any duties or responsibilities hereunder in their capacity as such.

10.11 Lender Action. Each Secured Party agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents, the Specified Hedge Agreements or the Specified Cash Management
Agreements (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceeds, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent.

10.12 Withholding Taxes. Without limiting or expanding the provisions of
Section 4.10, each Lender shall indemnify the Administrative Agent (to the
extent that Administrative Agent has not already been reimbursed by the Loan
Parties and without limiting or expanding the obligation of the Loan Parties to
do so) against, and shall make payable in respect thereof within ten (10) days
after demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the

 

135



--------------------------------------------------------------------------------

Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding tax ineffective). A certificate as to the
amount of any such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amounts due the Administrative Agent under this Section 10.12. The
agreements in this Section 10.12 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

10.13 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.7, 3.3, 3.7 and 11.5 or otherwise) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the Issuing
Lenders to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Lender, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.7, 3.3, 3.7 and 11.5 or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in

 

136



--------------------------------------------------------------------------------

the acquired assets on a ratable basis that would vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid the Administrative Agent shall be authorized (i) to
form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Capital Stock
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 11.1 of this Agreement, (iii) to assign the relevant Obligations to any
such acquisition vehicle pro rata by the Secured Parties, as a result of which
each of the Secured Parties shall be deemed to have received a pro rata portion
of any Capital Stock and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and, to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Secured Parties pro rata and the Capital Stock and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement, any other Loan Document nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that (1) any such amendment, supplement,
modification or waiver shall be acknowledged by the Administrative Agent and
(2) no such waiver and no such amendment, supplement or modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the scheduled date of any amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or forgive or reduce any
interest or fee payable hereunder (except (A) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility and (B) that any amendment or modification of the Financial
Covenants or defined terms used in the Financial Covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
provided that neither any amendment, modification or waiver of a mandatory
prepayment required hereunder, nor any amendment of Section 4.2 or any related
definitions including Asset Sale, Excess Cash Flow, or Recovery Event, shall
constitute a

 

137



--------------------------------------------------------------------------------

reduction of the amount of, or an extension of the scheduled date of, any
principal installment of any Loan or Note or other amendment, modification or
supplement to which this clause (i) is applicable;

(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantee and Collateral Agreement
(other than pursuant to any transaction or transactions expressly permitted by
the Loan Documents), in each case without the written consent of all Lenders;

(iv) after the Acquisition Effective Date, no amendment, waiver or consent which
has the effect of enabling the Borrower to satisfy any condition to a Borrowing
contained in Section 6.3 hereof which, but for such amendment, waiver or consent
would not be satisfied, shall be effective to require the Revolving Lenders to
make any additional Revolving Loan, unless and until the Majority Facility
Lenders under the Revolving Facility shall have approved such amendment, waiver
or consent;

(v) amend, modify or waive any provision of Section 4.2(f), 4.8 or 11.7(a) of
this Agreement or Section 6.5 of the Guarantee and Collateral Agreement, in each
case without the written consent of all Lenders except, in the case of
amendments to Section 4.8 pursuant to an Extension Amendment;

(vi) reduce the amount of Net Cash Proceeds or Excess Cash Flow required to be
applied to prepay Loans under this Agreement without the written consent of the
Majority Facility Lenders with respect to each Facility adversely affected
thereby;

(vii) amend, modify or waive any provision of the Loan Documents that by its
terms adversely affects the rights of one Facility in respect of Collateral in a
manner different than another Facility, in each case without the written consent
of the Majority Facility Lenders with respect to each Facility adversely
affected thereby;

(viii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;

(ix) amend, modify or waive any provision of Section 10 without the written
consent of each Agent adversely affected thereby;

(x) amend, modify or waive any provision of Section 11.6 to further restrict any
Lender’s ability to assign or otherwise transfer its obligations hereunder
without the written consent of all Lenders;

(xi) amend, modify or waive any provision of Sections 3.5 to 3.16 without the
written consent of each Issuing Lender;

(xii) amend, modify or waive (A) any provision of any Loan Document so as to
alter the ratable sharing of payments required thereby or (B) the definition of
“Qualified Counterparty,” “Specified Cash Management Agreement,” “Specified
Hedge Agreement,” or “Obligations,” in each case in a manner adverse to any
Qualified

 

138



--------------------------------------------------------------------------------

Counterparty with Obligations then outstanding without the written consent of
any such Qualified Counterparty. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agents and all future holders
of the Loans;

(xiii) amend, modify or waive any provision of Section 8.1 (and related
definitions as used in such Section, but not as used in other Sections of this
Agreement) or the first sentence of Section 9.2(b) without the written consent
of the Majority Facility Lenders under the Revolving Facility and,
notwithstanding anything to the contrary set forth in this Section 11.1, only
the written consent of such Lenders shall be necessary to permit any such
amendment, modification or waiver;

(xiv) amend, modify or waive any provision of this Section 11.1 that requires
the consent of: (A) each Issuing Lender without the express written consent of
each Issuing Lender; (B) each Agent without the express written consent of each
Agent; (C) each Qualified Counterparty without the express written consent of
each Qualified Counterparty; (D) the Majority Facility Lenders under any
Facility with the express written consent of the Majority Facility Lenders under
such Facility and (E) all Lenders or each affected Lender without the express
written consent of each Lender; and

(xv) extend the Escrow Conditions Deadline or waive any provision set forth in
Section 6.2 without the written consent of the Escrow Agent and the Lenders with
respect to the Facility adversely affected thereby;

provided, further, that no amendment, modification or waiver affecting the
rights or duties of any Agent, including the Escrow Agent, shall be effective
without the prior written consent of such Agent. In addition to the foregoing,
this Agreement may also be amended by supplements to the Schedules to the
Disclosure Letter pursuant to Section 1.6, amendments pursuant to Section 2.4
and Section 3.16 and extensions of Loans pursuant to Section 2.6, in each case,
without the consent of the Required Lenders.

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

In addition, notwithstanding the foregoing, after the Acquisition Effective
Date, this Agreement may be amended with the written consent of the
Administrative Agent (not to be unreasonably withheld, delayed or conditioned),
the Borrower and the Lenders or other Persons providing the relevant Replacement
Facility (as defined below) to permit the refinancing of all or any portion of
(i) the outstanding Term Loans (“Refinanced Term Loans”) with (A) a replacement
term loan tranche under this Agreement (“Refinancing Term Loans”), which may be
pari passu in right of payment and security with the Loans under this Agreement
or, subject to Section 8.2(p), may be incurred in the form of Junior
Indebtedness of the Borrower, or (B) one or more series of senior notes
(“Refinancing Notes”), which Refinancing Notes may be in the form of Permitted
Pari Passu Indebtedness or in the form of Second Lien Indebtedness or unsecured
Indebtedness that, in each case constitutes Junior Indebtedness of the Borrower
or (ii) the outstanding Revolving Loans and Revolving Commitments (such
refinanced Revolving Loans and Revolving Commitments, the “Refinanced Revolving
Facility” and, together with any Refinanced Term Loans, Refinancing Notes, each
a “Refinanced Facility” and, collectively, the “Refinanced Facilities”) with
Refinancing Term Loans or a replacement revolving loan tranche of the Borrower
(such replacement revolving loan tranche, “Refinancing Revolving Facility” and,
together with any Refinancing Term Loans or Refinancing Notes, each a
“Replacement Facility” and, collectively, the

 

139



--------------------------------------------------------------------------------

“Replacement Facilities”); provided that (A) the aggregate principal amount of
such Replacement Facilities shall not exceed the aggregate principal amount of
such Refinanced Facilities plus accrued interest, premiums, fees and expenses
related thereto, (B) the maturity date for such Replacement Facilities shall not
be earlier than the maturity date for the corresponding Refinanced Facilities,
(C) the weighted average life to maturity of such Replacement Facilities shall
not be shorter than the weighted average life to maturity of such Refinanced
Facilities at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of any applicable Term Loans) (D) such Replacement Facility shall not
be guaranteed by any Person other than the Loan Parties and shall not be secured
by any property other than the Collateral, (E) all other terms applicable to
such Replacement Facilities (other than pricing (including interest, fees and
premiums) and optional prepayment or redemption terms which may be agreed to by
the Borrower and Lenders party thereto) shall be substantially identical to, or
(taken as a whole) not materially more favorable to the Lenders or other Persons
providing such Replacement Facility than, those applicable to the applicable
Refinanced Facility, except to the extent necessary to provide for covenants and
other terms applicable to any period after the latest final maturity of the
Loans in effect immediately prior to such refinancing or replacement, (F) in the
case of any Refinancing Revolving Facility, the Loan Documents shall include
certain provisions to govern the pro rata payment, borrowing, participation and
commitment reductions of the Revolving Facility and any such Refinancing
Revolving Facility, (G) only a Refinancing Term FacilityLoans that isare pari
passu in right of payment and security with the Term Loans shall share ratably
in any voluntary or mandatory prepayments of the Refinanced Term Loans unless
the Borrower and the Lenders in respect of such Refinancing Term FacilityLoans
elect lesser payments, and (H) any Refinanced Facility or issue of Refinancing
Notes that is secured on a pari passu or junior basis with respect to the
Facilities shall be subject to a customary Intercreditor Agreement, the terms of
which shall be reasonably satisfactory to the Administrative Agent and the
Borrower.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders, as the case may be) is obtained, but the consent of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then a Person
reasonably acceptable to the Borrower and the Administrative Agent shall have
the right but not the obligation to purchase from such Non-Consenting Lenders,
and such Non-Consenting Lenders agree that they shall, upon the Borrower’s
request, sell and assign to such Person, all of the Term Loans and Revolving
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all such Term Loans and any outstanding Revolving Loans held by such
Non-Consenting Lenders and all accrued interest and fees with respect thereto
through the date of sale and any applicable prepayment premiums payable pursuant
to Section 4.1(b), such purchase and sale to be consummated pursuant to an
executed Assignment and Assumption. In addition to the foregoing, the Borrower
may replace any Non-Consenting Lender pursuant to Section 4.13.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or Issuing Lender,
(b) to add one or more additional credit facilities with respect to Incremental
Term Loans to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, as applicable, and the accrued interest and fees in respect
thereof and (c) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders; provided that the conditions set forth in Section 2.4 are satisfied.

 

140



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided that, subject to the limitations set
forth in the first paragraph of this Section 11.1, any such amendment or waiver
that would increase or extend the term of the Commitment of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, reduce any percentage specified in the
definition of Required Lender, disproportionately affect such Defaulting Lender
as compared to other Lenders holding the same Class of Loans, or alter the terms
of this proviso, will require the consent of such Defaulting Lender.

11.2 Notices. (a) All notices and other communications provided for hereunder
shall be either (i) in writing (including telecopy or e-mail communication) and
mailed, telecopied or delivered or (ii) as and to the extent set forth in
Section 11.2(b) and in the proviso to this Section 11.2(a), in an electronic
medium and as delivered as set forth in Section 11.2(b) if to the Borrower, at
its address at 5005 E. McDowell Road, Phoenix, AZ, 85008, Attention of Treasurer
(Telecopy No. (602) 244-5139; Telephone No. (602) 244-7291; e-mail:
bernard.gutmann@onsemi.com), with a copy (in the case of a notice of Default) to
General Counsel (Telecopy No. (602) 244-5500; Telephone No. (602) 244-5226; e-
mail: sonny.cave@onsemi.com); if to the Administrative Agent, at its address at
60 Wall Street, New York, New York 10005, attention: Mark Kellam II (Telecopy
No. (904) 746-4860; Telephone No. (904) 271-2469); e-mail: mark.kellam@db.com),
or, as to any party, at such other address as shall be designated by such party
in a written notice to the other parties; provided, however, that materials and
information described in Section 11.2(b) shall be delivered to the
Administrative Agent in accordance with the provisions thereof or as otherwise
specified to the Borrower by the Administrative Agent; if to any other Lender,
to the address, facsimile number, electronic mail address or telephone number
specified in its administrative questionnaire delivered to the Administrative
Agent (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its administrative questionnaire delivered to the
Administrative Agent then in effect for the delivery of notices that may contain
material non-public information relating to the Borrower). All such notices and
other communications shall, when mailed, be effective four (4) days after having
been mailed, and when telecopied or e-mailed, be effective when properly
transmitted, except that notices and communications to any Agent pursuant to
Sections 2, 3, 4, 6 and 10 shall not be effective until received by such Agent.
Delivery by telecopier of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being

 

141



--------------------------------------------------------------------------------

referred to herein collectively as “Communications”), by transmitting the
Communications by electronic communication (including e-mail, FpML messaging,
and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. In addition, the Borrower agrees to continue to provide
the Communications to the Agents in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent. The Borrower
further agrees that the Administrative Agent may make the Communications
available to the Lenders and the Qualified Counterparties by posting the
Communications on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”). The Borrower hereby
acknowledges that (i) the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders and the Issuing Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (A) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (B) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arranger,
each Issuing Lender and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute information covered by Section 11.15,
they shall be treated as set forth in Section 11.15); (C) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (D) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted

 

142



--------------------------------------------------------------------------------

to the Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so
long as the Commitments of any Lender have not been terminated.

11.5 Payment of Expenses and Taxes. (a) The Borrower agrees (i) to pay or
reimburse each Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to such parties (provided that such fees and
disbursements shall not include fees and disbursements for more than one primary
counsel for the Administrative Agent, one regulatory counsel in each applicable
specialty, one local or foreign counsel for each relevant jurisdiction, one
other counsel for all other Indemnitees (as defined below) and, in each case, if
reasonably necessary or advisable in the judgment of the affected Person in the
case of an actual or perceived conflict of interest, an additional regulatory
counsel in each applicable specialty and one additional local or foreign counsel
in each such applicable jurisdiction) and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter as such parties shall deem
appropriate, (ii) to pay or reimburse each Lender and Agent for all its
documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the fees, charges and
disbursements of not more than one primary counsel for the Administrative Agent,
one regulatory counsel in each applicable specialty, one local or foreign
counsel for each relevant jurisdiction, one other counsel for all other
Indemnitees and, in each case, if reasonably necessary or advisable in the
judgment of the affected Person in the case of an actual or perceived conflict
of interest, an additional regulatory counsel in each applicable specialty and
one additional local or foreign counsel in each such applicable jurisdiction,
(iii) to pay, indemnify, and hold each Lender and each Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes (other than
amounts payable under Section 4.10(d)), if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or

 

143



--------------------------------------------------------------------------------

consent under or in respect of, this Agreement, the other Loan Documents and any
such other documents, and (iv) to pay, indemnify, and hold each Lender, Agent
and their respective affiliates and each of the respective employees, officers,
directors, agents, advisors and controlling persons of the foregoing (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
any violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Borrower or any Restricted Subsidiary or any
of the Properties or any Environmental Liability related in any way to the
Borrower or any of the Restricted Subsidiaries and the reasonable fees and
expenses of not more than one primary counsel for the Administrative Agent, one
regulatory counsel in each applicable specialty, one local or foreign counsel
for each relevant jurisdiction, one other counsel for all other Indemnitees and,
in each case, if reasonably necessary or advisable in the judgment of the
affected Person in the case of an actual or perceived conflict of interest, an
additional regulatory counsel in each applicable specialty and one additional
local or foreign counsel in each such applicable jurisdiction, in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (iv), collectively,
the “Indemnified Liabilities”); provided that no Indemnitee will be indemnified
for any Indemnified Liabilities to the extent (a) it has been determined by a
court of competent jurisdiction in a final, non-appealable judgment to have
resulted from (i) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (ii) a material breach of the obligations of such Indemnitee under
the Loan Documents or (b) any proceeding between and among Indemnitees that does
not involve an act or omission by the Borrower or its Subsidiaries (other than
claims against the Administrative Agent or a Lead Arranger in its capacity or in
fulfilling its role as the agent or arranger or any other similar role under the
Facilities (excluding its role as a Lender)); provided further, that, this
Section 11.5 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee except to the
extent found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from the bad faith, gross negligence or
willful misconduct of such Indemnitee. Statements payable by the Borrower
pursuant to this Section 11.5 shall be submitted to the Borrower, at the address
of the Borrower set forth in Section 11.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

(b) To the fullest extent permitted by applicable law, neither the Borrower nor
any Indemnitee shall assert, and each of the Borrower and each Indemnitee does
hereby waive, any claim against any party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that the foregoing shall not
limit any Loan Party’s indemnity obligations to the extent special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such Indemnitee is entitled to receive indemnification
hereunder. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in

 

144



--------------------------------------------------------------------------------

connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(c) All amounts due under this Section shall be payable not later than ten (10)
days after demand therefor.

11.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of an Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except (A) to an assignee
in accordance with the provisions of paragraphs (b) or (c) of this Section or
(B) by way of participation in accordance with the provisions of paragraph
(e) of this Section or (C) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, express or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors as
assigns permitted hereby, Participants to the extent provided in paragraph
(e) of this Section 11.6 and, to the extent expressly contemplated hereby, the
Affiliates of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment effected by the Administrative Agent in
connection with the initial syndication of the Commitments or an assignment of
the entire remaining amount of the assigning Lender’s Commitments or Loans under
any Facility, the amount of the Commitments or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of a Revolving
Facility (or, in the case of a Term Facility, $1,000,000) unless each of the
Borrower and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if a Default or an Event of Default has occurred and is
continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate tranches of Loans (if any) on a non-pro rata
basis;

 

145



--------------------------------------------------------------------------------

(iii) no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) a Default or an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof or (z) such assignment is an
assignment of Term Loans or Commitments made by the Administrative Agent prior
to the Syndication Date; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of either (x) Term
Facility if such assignment is to an Assignee that is not a Lender, an Affiliate
of a Lender or an Approved Fund or (y) the Revolving Facility if such assignment
is to an Assignee that is not a Lender with a Revolving Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) (1) in the case of any assignment to a new Revolving Lender or that
increases the obligation of the Assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), the Issuing Lenders
(such consent not to be unreasonably withheld or delayed); provided that no
consent of an Issuing Lender shall be required for an assignment to an Assignee
that is a Revolving Lender or an Affiliate or Approved Fund of a Revolving
Lender;

(iv) except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (it being understood that payment of only one processing fee shall be
required in connection with simultaneous assignments to two or more Approved
Funds), and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(v) no assignment shall be permitted to be made to the Borrower or any of its
Subsidiaries except pursuant to a Dutch Auction as provided in Section 11.6(j);

(vi) no assignment shall be permitted to be made to a natural person; and

(vii) no assignments of Revolving Commitments, other than (A) pursuant to
Section 11.6(c) below to an Affiliate of such Lender or an Approved Fund of such
Lender or (B) pursuant to the initial syndication of the Revolving Commitments
by the Lead Arrangers, shall be permitted prior to the Acquisition Effective
Date.

Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof in the Register pursuant to paragraph (d) below, from and
after the effective date specified in each Assignment and Assumption the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by

 

146



--------------------------------------------------------------------------------

such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.9, 4.10, 4.11 and 11.5); provided that such Lender
continues to comply with the requirements of Section 4.10(g). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with and subject to the requirements of paragraph (e) of this
Section.

(c) Notwithstanding anything in this Section 11.6 to the contrary, but subject
to recording thereof in the applicable Related-Party Register pursuant to
paragraph (d) below, a Lender may assign any or all of its rights hereunder to
an Affiliate of such Lender or an Approved Fund of such Lender without
(i) providing any notice (including, without limitation, any administrative
questionnaire) to the Administrative Agent or any other Person or
(ii) delivering an executed Assignment and Assumption to the Administrative
Agent; provided that (A) such assigning Lender shall remain solely responsible
to the other parties hereto for the performance of its obligations under this
Agreement, (B) the Borrower, the Administrative Agent, the Issuing Lenders and
the other Lenders shall continue to deal solely and directly with such assigning
Lender in connection with such assigning Lender’s rights and obligations under
this Agreement until an Assignment and Assumption and an administrative
questionnaire have been delivered to the Administrative Agent, (C) the failure
of such assigning Lender to deliver an Assignment and Assumption or
administrative questionnaire to the Administrative Agent or any other Person
shall not affect the legality, validity or binding effect of such assignment and
(D) an Assignment and Assumption between an assigning Lender and its Affiliate
or Approved Fund shall be effective as of the date specified in such Assignment
and Assumption.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Funding Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. In the case
of an assignment to an Affiliate of a Lender or an Approved Fund pursuant to
paragraph (c), as to which an Assignment and Assumption and an administrative
questionnaire are not delivered to the Administrative Agent, the assigning
Lender shall, acting solely for this purpose as a non-fiduciary agent of the
Borrower, maintain a register (a “Related Party Register”) comparable to the
Register on behalf of the Borrower. The Register or Related Party Register shall
be available for inspection by the Borrower, the Issuing Lenders and any Lender
at the Administrative Agent’s office at any reasonable time and from time to
time upon reasonable prior notice. Except as otherwise provided in paragraph
(c) above, upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)(iv)
of this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless and until it
has been recorded in the Register (or, in the case of an assignment pursuant to
paragraph (c) above, the applicable Related Party Register) as provided in this
paragraph (d). The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.”

 

147



--------------------------------------------------------------------------------

(e) Any Lender may, without the consent of, or notice to, the Borrower, any
Lender, any Issuing Lender or the Administrative Agent, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent,
the Issuing Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) no participation shall be permitted to be
made to the Borrower or any of its Subsidiaries, nor any officer or director of
any such Person and (v) no sale of a participation shall be effective until and
unless recorded in the selling Lender’s Participant Register. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 11.1.
Subject to paragraph (g) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.9, 4.10 and 4.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.7(b)
as though it were a Lender; provided such Participant shall be subject to
Section 11.7(a) as though it were a Lender.

(f) Each Lender that sells participations to a Participant, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain a register
on which it enters the name and address of each Participant and the principal
amount of and interest owing with respect to the participation sold to each such
Participant (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) or
Section 1.871-14(c)(1) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive (absent manifest error), and the
Borrower and the Lenders shall treat each Person whose name is recorded in such
Participant Register pursuant to the terms hereof as a participant for all
purposes of this Agreement, notwithstanding notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as such) shall
have no responsibility for maintaining a Participant Register.

(g) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant had no such
participation been transferred to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. Any Participant shall not be entitled to the benefits of Section 4.10
unless such Participant complies with Section 4.10(g) and (i) as if it were a
Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other Person, and this Section shall not apply to any such
pledge or assignment of a security interest or to any such sale or
securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(i) [Reserved].

 

148



--------------------------------------------------------------------------------

(j) Notwithstanding anything in this Agreement to the contrary, any Term Lender
may, at any time after the Acquisition Effective Date, assign all or a portion
of its Term Loans on a non-pro rata basis to the Borrower in accordance with the
procedures set forth on Exhibit J, pursuant to an offer at a discount to par
made available to all Term Lenders on a pro rata basis (a “Dutch Auction”),
subject to the following limitations:

(i) The Borrower shall represent and warrant, as of the date of the launch of
the Dutch Auction and on the date of any such assignment, that neither it, its
Affiliates nor any of its respective directors or officers has any Excluded
Information that has not been disclosed to the Term Lenders generally (other
than to the extent any such Term Lender does not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries or any
of their respective securities) prior to such date;

(ii) immediately and automatically, without any further action on the part of
the Borrower, any Lender, the Administrative Agent or any other Person, upon the
effectiveness of such assignment of Term Loans from a Term Lender to the
Borrower, such Term Loans and all rights and obligations as a Term Lender
related thereto shall, for all purposes under this Agreement, the other Loan
Documents and otherwise, be deemed to be irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect and the Borrower
shall neither obtain nor have any rights as a Term Lender hereunder or under the
other Loan Documents by virtue of such assignment;

(iii) the Borrower shall not use the proceeds of any Revolving Loans or
Incremental Term Loans for any such assignment; and

(iv) no Default or Event of Default shall have occurred and be continuing before
or immediately after giving effect to such assignment.

(k) With respect to any proposed assignment or participation for a Disqualified
Institution:

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to the definition of “Disqualified
Institution”), such assignee shall not retroactively be disqualified from
becoming a Lender. Any assignment in violation of this clause (k)(i) shall not
be void, but the other provisions of this clause (k) shall apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
the Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) terminate any
Revolving Commitment of such Disqualified Institution and repay all obligations
of the Borrower owing to such Disqualified Institution in connection

 

149



--------------------------------------------------------------------------------

with such Revolving Commitment, (B) in the case of outstanding Term Loans held
by Disqualified Institutions, purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.6), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or
(B) provide the DQ List to each Lender requesting the same and/or (C) upon
request by and Lender, confirm whether or not any potential assignee is listed
on the DQ List.

11.7 Sharing of Payments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements

 

150



--------------------------------------------------------------------------------

may exercise against each Loan Party rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of each Loan Party in the amount of such participation to the extent provided in
clause (b) of this Section 11.7.

(b) In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 11.7 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

 

151



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

11.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders; and

(d) each Agent, Issuing Lender, Lender and their Affiliates, may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their affiliates.

11.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Secured Party (without requirement of notice to or consent of any
Secured Party except as expressly required by Section 11.1) to (i) take any
action requested by the Borrower having the effect of releasing any Collateral
or Guarantee Obligations (including with respect to the Escrow Account and the
Escrow Property substantially concurrently with the closing of the Acquisition
on the Acquisition Effective Date) (A) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document (including,
without limitation, the release of any Subsidiary Guarantor from its obligations
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder), that is otherwise permitted by the Loan Documents or that has been
consented to in accordance with Section 11.1; provided that no such release
shall occur if (x) such Subsidiary Guarantor continues to be a guarantor in
respect of any Permitted Pari Passu Indebtedness, Incremental Equivalent Debt,
Replacement Facility or Junior Financing or (y) such Collateral continues to
secure any Permitted Pari Passu Indebtedness, Incremental Equivalent Debt,
Replacement Facility or Junior Financing or (B) under the circumstances
described in paragraph (b) below, and (ii) take any action that such Agent deems
appropriate in good faith, reasonably requested by the Borrower, having the
effect of permitting any Mortgaged Property to become subject to Liens permitted
under Section 8.3(e).

(b) At such time as (i) the Loans, the Reimbursement Obligations and the other
Obligations (other than Unasserted Contingent Obligations and obligations under
or in respect of Hedge Agreements) shall have been paid in full or Cash
Collateralized and (ii) the Commitments have

 

152



--------------------------------------------------------------------------------

been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent, the Collateral Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

11.15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non- public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures for handling its own confidential information;
provided that nothing herein shall prevent any Agent or any Lender from
disclosing any such information (a) to any Agent, any other Lender, any
Affiliate of a Lender or any Approved Fund, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) to its employees, officers,
directors, agents, attorneys, accountants, trustees and other professional
advisors or those of any of its affiliates (collectively, its “Related
Parties”), (d) upon the request or demand of any Governmental Authority or any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (e) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, (f) if requested or required to do so in connection
with any litigation or similar proceeding, (g) that has been publicly disclosed
(other than as a result of a disclosure in violation of this Section 11.15),
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document, (j) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers of other
market identifiers with respect to the Facilities or (k) to any other party
hereto; provided that, unless specifically prohibited by applicable law or court
order, each Lender shall notify the Borrower of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender by such Governmental Authority) for disclosure of any such
non-public information prior to disclosure of such information.

11.16 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.17 Patriot Act Notice. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it may be required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such

 

153



--------------------------------------------------------------------------------

Lender or the Administrative Agent, as applicable, to identify such Loan Party
in accordance with the Patriot Act.

11.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

11.19 Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrower hereunder in the currency
expressed to be payable herein (the “Specified Currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the Specified
Currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the Specified Currency with such other
currency. If the amount of the Specified Currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the Specified Currency, the Borrower agrees, to the fullest extent that
it may effectively do so under applicable law, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the Specified Currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the Specified
Currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 4.8, such Lender or the Administrative Agent, as the case may be, agrees
to remit such excess to the Borrower.

11.20 Intercreditor Agreements.

 

154



--------------------------------------------------------------------------------

(a) EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS MAY BE CREATED
ON THE COLLATERAL (OR ANY PORTION THEREOF) IN CONNECTION WITH THE BORROWER’S
INCURRENCE OF ANY REFINANCED FACILITY, REFINANCING NOTES, REPLACEMENT FACILITY,
PERMITTED PARI PASSU INDEBTEDNESS OR SECOND LIEN INDEBTEDNESS PERMITTED
HEREUNDER, WHICH LIENS, IN EACH CASE, SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF AN INTERCREDITOR AGREEMENT. THE EXPRESS TERMS OF ANY SUCH
INTERCREDITOR AGREEMENT SHALL PROVIDE THAT, IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF SUCH INTERCREDITOR AGREEMENT, ON THE ONE HAND, AND ANY OF THE LOAN
DOCUMENTS, ON THE OTHER HAND, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL.

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO
ANY SUCH INTERCREDITOR AGREEMENTS ON BEHALF OF THE LENDERS, AND TO TAKE ALL
ACTIONS (AND EXECUTE AMENDMENTS THERETO AND ALL OTHER DOCUMENTS) REQUIRED (OR
DEEMED ADVISABLE) BY IT.

SECTION 12. Applicability of Covenants; Enforcement

(a) From the Closing Date until the Acquisition Effective Date, the only
covenants applicable to the Borrower under Sections 7 and 8 of this Agreement
shall be the following: Section 7.4 (as it relates to the Borrower’s legal
existence), Section 7.9 and Section 7.10. Notwithstanding the foregoing, if and
to the extent the Borrower and its Restricted Subsidiaries take any action or
inaction, during the period from the Closing Date until the Acquisition
Effective Date, that is prohibited from being taken by the Borrower and its
Restricted Subsidiaries by Section 7 or Section 8, and such action or inaction
is continuing as of the Acquisition Effective Date, an Event of Default shall be
deemed to exist immediately after giving effect to and as of the Acquisition
Effective Date; provided that (i) no action or inaction taken or omitted by the
Target or any of its subsidiaries at any time prior to the Acquisition Effective
Date (other than an action or inaction that would require or permit the Borrower
to terminate the Acquisition Agreement or decline to consummate the Acquisition)
shall constitute a breach of this Agreement or the other Loan Documents or shall
otherwise constitute an Event of Default and (ii) for purposes of determining
retroactive compliance with the provisions of Sections 7 and 8 under this
Section 12, the terms “Restricted Subsidiary,” “Loan Party,” “Subsidiary
Guarantor” and other terms that are defined with reference to a Person signing a
Loan Document, shall, on and immediately after giving effect to the Acquisition
Effective Date, include the Borrower’s Subsidiaries to the extent any such
Subsidiary is, immediately after giving effect to the Acquisition Effective
Date, a Restricted Subsidiary, Loan Party, Subsidiary Guarantor or similar
applicable designation. In addition, the absence of an Event of Default shall
not be an Escrow Condition that must be satisfied or waived in order for the
Escrow Property to be released from the Escrow Account pursuant to Section 6.2
of this Agreement or Section 3(b) of the Escrow Agreement.

(b) The Collateral Agent and the Administrative Agent hereby agrees that it will
not deliver any entitlement order or instruction to the Escrow Agent other than
(1) on or after the Escrow Conditions Deadline if the conditions set forth in
Section 6.2 have not been satisfied on or prior to such date or (2) at any time
an Event of Default pursuant to Section 9.1(c) shall have occurred and be
continuing.

[Remainder of page left intentionally blank.]

 

155



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

ON SEMICONDUCTOR CORPORATION,

as Borrower

By:                                                                             
                     Name:   Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent, Issuing Lender and a Lender

By:                                                                             
                     Name:   Title:   By:                                   
                                                               Name:   Title:  

BANK OF AMERICA, N.A.,

as Lender, Revolving Lender and Issuing Lender

By:                                                                             
                     Name:   Title:  

HSBC BANK USA, N.A.,

as Revolving Lender

By:                                                                             
                     Name:   Title:  

BMO HARRIS BANK N.A.,

as Revolving Lender

By:                                                                             
                     Name:   Title:  

SUMITOMO MITSUI BANKING CORPORATION,

as Revolving Lender

By:                                                                             
                     Name:   Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Revolving Lender

By:                                                                             
                     Name:   Title:  

BARCLAYS BANK PLC,

as Revolving Lender

By:                                                                             
                     Name:   Title:  

COMPASS BANK,

as Revolving Lender

By:                                                                             
                     Name:   Title:  

MORGAN STANLEY BANK, N.A.,

as Revolving Lender

By:                                                                             
                     Name:   Title:  

BOKF, NA, dba BANK OF ARIZONA

as Revolving Lender

By:                                                                             
                     Name:   Title:  

KBC BANK N.V., NEW YORK BRANCH

as Revolving Lender

By:                                                                             
                     Name:   Title:  

[Signature Page to Credit Agreement]